 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

DEPOSITOR

WELLS FARGO BANK, NATIONAL ASSOCIATION,

TRUSTEE

and

EMC MORTGAGE CORPORATION

SERVICER, SELLER AND COMPANY

 

 

POOLING AND SERVICING AGREEMENT

 

Dated as of May 1, 2005

 

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

GreenPoint MTA Trust 2005-AR2,

Mortgage Pass-Through Certificates, Series 2005-AR2

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE I

DEFINITIONS

 

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01

Conveyance of Mortgage Loans to Trustee

38

Section 2.02

Acceptance of Mortgage Loans by Trustee

40

Section 2.03

Assignment of Interest in the Mortgage Loan Purchase Agreement

42

Section 2.04

Substitution of Mortgage Loans

43

Section 2.05

Issuance of Certificates

44

Section 2.06

Representations and Warranties Concerning the Depositor

44

 

 

ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01

Servicer

46

Section 3.02

REMIC-Related Covenants

47

Section 3.03

Monitoring of Servicers

47

Section 3.04

Fidelity Bond

48

Section 3.05

Power to Act; Procedures

48

Section 3.06

Due-on-Sale Clauses; Assumption Agreements

49

Section 3.07

Release of Mortgage Files

49

Section 3.08

Documents, Records and Funds in Possession of Servicer To Be Held for Trustee

50

Section 3.09

Standard Hazard Insurance and Flood Insurance Policies

51

Section 3.10

Presentment of Claims and Collection of Proceeds

51

Section 3.11

Maintenance of the Primary Mortgage Insurance Policies

52

Section 3.12

Trustee to Retain Possession of Certain Insurance Policies and Documents

52

Section 3.13

Realization Upon Defaulted Mortgage Loans

52

Section 3.14

Compensation for the Servicer

53

Section 3.15

REO Property

53

Section 3.16

Annual Officer’s Certificate as to Compliance

54

Section 3.17

Annual Independent Accountant’s Servicing Report

54

Section 3.18

Reports Filed with Securities and Exchange Commission

55

Section 3.19

UCC

55

Section 3.20

Optional Purchase of Defaulted Mortgage Loans

56

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

ACCOUNTS

Section 4.01

Custodial Account

58

Section 4.02

Permitted Withdrawals and Transfers from the Custodial Account

59

Section 4.03

Distribution Account

60

Section 4.04

Permitted Withdrawals and Transfers from the Distribution Account

60

Section 4.05

Class A Reserve Fund

60

Section 4.06

Statements to the Trustee

60

 

ARTICLE V

CERTIFICATES

Section 5.01

Certificates

63

Section 5.02

Registration of Transfer and Exchange of Certificates

69

Section 5.03

Mutilated, Destroyed, Lost or Stolen Certificates

72

Section 5.04

Persons Deemed Owners

73

Section 5.05

Transfer Restrictions on Residual Certificates

73

Section 5.06

Restrictions on Transferability of Certificates

74

Section 5.07

ERISA Restrictions

75

Section 5.08

Rule 144A Information

76

 

 

ARTICLE VI

PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01

Distributions on the Certificates

77

Section 6.02

Allocation of Losses and Subsequent Recoveries

82

Section 6.03

Payments

84

Section 6.04

Statements to Certificateholders

85

Section 6.05

Monthly Advances

87

Section 6.06

Compensating Interest Payments

87

Section 6.07

Distributions on REMIC I Regular Interests and REMIC II Regular Interests

88

 

 

ARTICLE VII

THE SERVICER

Section 7.01

Liabilities of the Servicer

89

 

 


--------------------------------------------------------------------------------



 

 

Section 7.02

Merger or Consolidation of the Servicer

89

Section 7.03

Indemnification of the Trustee, the Servicer and the Trustee

89

Section 7.04

Limitations on Liability of the Servicer and Others

90

Section 7.05

Servicer Not to Resign

91

Section 7.06

Successor Servicer

91

Section 7.07

Sale and Assignment of Servicing

91

 

ARTICLE VIII

DEFAULT

Section 8.01

Events of Default

93

Section 8.02

Trustee to Act; Appointment of Successor

94

Section 8.03

Notification to Certificateholders

95

Section 8.04

Waiver of Defaults

95

Section 8.05

List of Certificateholders

96

 

 

ARTICLE IX

CONCERNING THE TRUSTEE

Section 9.01

Duties of Trustee

97

Section 9.02

Certain Matters Affecting the Trustee

99

Section 9.03

Trustee Not Liable for Certificates or Mortgage Loans

100

Section 9.04

Trustee May Own Certificates

101

Section 9.05

Trustee’s Fees and Expenses

101

Section 9.06

Eligibility Requirements for Trustee

101

Section 9.07

Insurance

102

Section 9.08

Resignation and Removal of the Trustee

102

Section 9.09

Successor Trustee

103

Section 9.10

Merger or Consolidation of Trustee

104

Section 9.11

Appointment of Co-Trustee or Separate Trustee

104

Section 9.12

Federal Information Returns and Reports to Certificateholders; REMIC
Administration


105

 



 


--------------------------------------------------------------------------------



 

 

ARTICLE X

TERMINATION

Section 10.01

Termination Upon Repurchase by EMC or its Designee or Liquidation of the
Mortgage Loans


108

Section 10.02

Additional Termination Requirements

110

 

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01

Intent of Parties

112

Section 11.02

Amendment

112

Section 11.03

Recordation of Agreement

113

Section 11.04

Limitation on Rights of Certificateholders

113

Section 11.05

Acts of Certificateholders

114

Section 11.06

Governing Law

115

Section 11.07

Notices

115

Section 11.08

Severability of Provisions

116

Section 11.09

Successors and Assigns

116

Section 11.10

Article and Section Headings

116

Section 11.11

Counterparts

116

Section 11.12

Notice to Rating Agencies

116

 

 

APPENDIX

Appendix 1

-

Calculation of Class Y Principal Reduction Amount

 

EXHIBITS

Exhibit A-1

-

Form of Class A Certificates

 

Exhibit A-2

-

Form of Class M Certificates

 

Exhibit A-3

-

Form of Class B-1, B-2 and B-3 Certificates

Exhibit A-4

-

Form of Class R Certificates

 

Exhibit A-5

-

Form of Class X-1 Certificates

 

Exhibit A-6

-

Form of Class M-X Certificates

 

Exhibit A-7

-

Form of Class B-4, B-5 and B-6 Certificates

Exhibit B

-

Mortgage Loan Schedule

 

Exhibit C

-

[Reserved]

 

 

 


--------------------------------------------------------------------------------



 

 

Exhibit D

-

Request for Release of Documents

 

Exhibit E

-

Form of Affidavit pursuant to Section 860E(e)(4)

 

Exhibit F-1

-

Form of Investment Letter

 

Exhibit F-2

-

Form of Rule 144A and Related Matters Certificate

 

Exhibit G

-

Form of Custodial Agreement

 

Exhibit H

-

Mortgage Loan Purchase Agreement

 

Exhibit I

-

Form of Trustee Limited Power of Attorney

 

Exhibit J

-

[Reserved]

 

Exhibit K

Loan Level Format for Tape Input, Servicer Period Reporting

Exhibit LReporting Data for Defaulted Loans

 


--------------------------------------------------------------------------------



 

 

POOLING AND SERVICING AGREEMENT

Pooling and Servicing Agreement dated as of May 1, 2005, among Structured Asset
Mortgage Investments II Inc., a Delaware corporation, as depositor (the
“Depositor”), Wells Fargo Bank, National Association, a banking association
organized under the laws of the United States, not in its individual capacity
but solely as trustee (the “Trustee”) and EMC Mortgage Corporation, as servicer
(in such capacity, the “Servicer”), as company (in such capacity, the “Company”
or “EMC”) and, as seller (in such capacity, the “Seller”).

PRELIMINARY STATEMENT

On or prior to the Closing Date, the Depositor acquired the Mortgage Loans from
the Seller. On the Closing Date, the Depositor will sell the Mortgage Loans and
certain other property to the Trust Fund and receive in consideration therefor
Certificates evidencing the entire beneficial ownership interest in the Trust
Fund.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC I to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC I Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC II to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC II Regular Interests will be designated “regular
interests” in such REMIC.

The Class R Certificate will evidence ownership of the “residual interest” in
each REMIC.

The Mortgage Loans will have an Outstanding Principal Balance as of the Cut-off
Date of $813,147,730.96.

In consideration of the mutual agreements herein contained, the Depositor, the
Servicer, the Seller, the Company and the Trustee agree as follows:

ARTICLE I

Definitions

Whenever used in this Agreement, the following words and phrases, unless
otherwise expressly provided or unless the context otherwise requires, shall
have the meanings specified in this Article.

Accepted Servicing Practices: With respect to any Mortgage Loan, as applicable,
those customary mortgage servicing practices, including prudent collection and
loan administration procedures, of prudent mortgage servicing institutions that
service mortgage loans of the same type and quality as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located, to the extent
applicable to the Servicer.

Account: The Custodial Account, the Distribution Account and the Class A Reserve
Fund as the context may require.

 

1

 


--------------------------------------------------------------------------------



 

 

Accrued Certificate Interest: With respect to the Certificates of any Class
(other than the Class R Certificates) on any Distribution Date, is equal to the
amount of interest accrued during the related Interest Accrual Period at the
applicable Pass-Through Rate on the Current Principal Amount or Notional Amount,
as applicable, of such Certificate immediately prior to such Distribution Date,
less (1) in the case of a Senior Certificate, such Certificate’s share of (a)
Prepayment Interest Shortfalls on the Mortgage Loans, to the extent not covered
by Compensating Interest Payments paid by the Servicer, (b) interest shortfalls
on the Mortgage Loans resulting from the application of the Relief Act or
similar state law, (c) after the Cross-Over Date, the interest portion of any
Realized Losses on the related Mortgage Loans, in each case, allocated thereto
in accordance with Section 6.02(g) and (d) any shortfalls resulting from Net
Deferred Interest allocated thereto in accordance with Section 6.01(e), (2) in
the case of a Subordinate Certificate, such Certificate’s share of (a)
Prepayment Interest Shortfalls on the Mortgage Loans, to the extent not covered
by Compensating Interest Payment paid by the Servicer, (b) interest shortfalls
on the Mortgage Loans resulting from the application of the Relief Act or
similar state law, (c) the interest portion of any Realized Losses on the
related Mortgage Loans, in each case, allocated thereto in accordance with
Section 6.02(g) and (d) any shortfalls resulting from Net Deferred Interest
allocated thereto in accordance with Section 6.01(e) and (3) in the case of the
Class X Certificates, the Accrued Certificate Interest for each Class on any
Distribution Date will be reduced by the amount of any Carryover Shortfall
Amount for the Class A Certificates (in the case of the Class X-1 Certificates)
and any Carryover Shortfall Amount for the Class M Certificates and the Class B
Certificates (in the case of the Class M-X Certificates). Accrued Certificate
Interest is calculated on the basis of (i) a 360-day year consisting of twelve
30-day months for the Class X Certificates and (ii) a 360-day year and the
actual number of days elapsed in the Interest Accrual Period for the Class A,
Class M and Class B Certificates. No Accrued Certificate Interest will be
payable with respect to any Class of Certificates if the outstanding Current
Principal Amount of such Certificate has been reduced to zero.

Affiliate: As to any Person, any other Person controlling, controlled by or
under common control with such Person. “Control” means the power to direct the
management and policies of a Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise. “Controlled” and
“Controlling” have meanings correlative to the foregoing. The Trustee may
conclusively presume that a Person is not an Affiliate of another Person unless
a Responsible Officer of the Trustee has actual knowledge to the contrary.

Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

Allocable Share: With respect to any Class of Subordinate Certificates and any
Distribution Date, an amount equal to the product of (i) the Subordinate Optimal
Principal Amount and (ii) the fraction, the numerator of which is the Current
Principal Amount of such Class and the denominator of which is the aggregate
Current Principal Amount of all Classes of the Subordinate Certificates;
provided, however, that no Class of Subordinate Certificates (other than the
outstanding Class M Certificates or if no Class M Certificates are outstanding,
the Class of Class B Certificates with the lowest numerical designation) shall
be entitled on any Distribution Date to receive distributions pursuant to
clauses (ii), (iii) and (v) of the definition of Subordinate Optimal Principal
Amount unless the related Class Prepayment Distribution Trigger

 

2

 


--------------------------------------------------------------------------------



 

for such Distribution Date has been satisfied (any amount distributable pursuant
to clauses (ii), (iii) and (v) of the definition of Subordinate Optimal
Principal Amount shall be distributed among the Classes entitled thereto, pro
rata based on their respective Current Principal Amounts); provided, further,
that if on a Distribution Date, the Current Principal Amount of any Class of
Subordinate Certificates for which the related Class Prepayment Distribution
Trigger has been satisfied is reduced to zero, such Class’s remaining Allocable
Share shall be distributed to the remaining Classes of Subordinate Certificates
which satisfy the related Class Prepayment Distribution Trigger in reduction of
their respective Current Principal Amounts, sequentially, first to the Class M
Certificates and then to the Class B Certificates, in each case, in the order of
their numerical Class designations.

Applicable Credit Rating: For any long-term deposit or security, a credit rating
of AAA in the case of S&P or Aaa in the case of Moody’s (or with respect to
investments in money market funds, a credit rating of “AAAm” or “AAAm-G” in the
case of S&P and the highest rating given by Moody’s for money market funds in
the case of Moody’s). For any short-term deposit or security, or a rating of
A-l+ in the case of S&P or Prime-1 in the case of Moody’s.

Applicable State Law: For purposes of Section 9.12(d), the Applicable State Law
shall be (a) the law of the State of New York and (b) such other state law whose
applicability shall have been brought to the attention of the Trustee by either
(i) an Opinion of Counsel reasonably acceptable to the Trustee delivered to it
by the Servicer or the Depositor, or (ii) written notice from the appropriate
taxing authority as to the applicability of such state law.

Appraised Value: For any Mortgaged Property related to a Mortgage Loan, the
amount set forth as the appraised value of such Mortgaged Property in an
appraisal made for the mortgage originator in connection with its origination of
the related Mortgage Loan.

Assumed Final Distribution Date: June 25, 2045, or if such day is not a Business
Day, the next succeeding Business Day.

Available Funds: With respect to any Distribution Date, an amount equal to the
aggregate of the following amounts: (a) all previously undistributed payments on
account of principal (including the principal portion of Scheduled Payments,
Principal Prepayments and the principal portion of Net Liquidation Proceeds) and
all previously undistributed payments on account of interest received after the
Cut-off Date, and on or prior to the Determination Date, (b) any Monthly
Advances and Compensating Interest Payments by the Servicer with respect to such
Distribution Date and (c) any reimbursed amount in connection with losses on
investments of deposits in an account, except:

(i)     all payments that were received before the Cut-off Date;

(ii)    all Principal Prepayments and Liquidation Proceeds received after the
applicable Prepayment Period;

(iii)     all payments, other than Principal Prepayments, that represent early
receipt of Scheduled Payments due on a date or dates subsequent to the related
Due Date;

 

3

 


--------------------------------------------------------------------------------



 

 

(iv)    amounts received on particular Mortgage Loans as late payments of
principal or interest and respecting which, and to the extent that, there are
any unreimbursed Monthly Advances;

(v)    amounts representing Monthly Advances determined to be Nonrecoverable
Advances;

(vi)    any investment earnings on amounts on deposit in the Custodial Account,
the Class A Reserve Fund and the Distribution Account and amounts permitted to
be withdrawn from the Custodial Account and the Distribution Account pursuant to
this Agreement;

(vii)     amounts needed to pay the Servicing Fee or the Trustee Fee or to
reimburse the Servicer for amounts due under this Agreement to the extent such
amounts have not been retained by, or paid previously to, the Servicer;

(viii)     amounts applied to pay any fees with respect to any lender-paid
primary mortgage insurance policy (if any); and

(ix)    any expenses or other amounts reimbursable to the Trustee, the Servicer
and the Custodian pursuant to Section 7.04(c) or Section 9.05.

Average Loss Severity Percentage: With respect to any Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the sum of the
Loss Severity Percentages for each Mortgage Loan which had a Realized Loss and
the denominator of which is the number of Mortgage Loans that had Realized
Losses.

Bankruptcy Code: The United States Bankruptcy Code, as amended as codified in 11
U.S.C. §§ 101-1330.

Bankruptcy Loss: With respect to any Mortgage Loan, any Deficient Valuation or
Debt Service Reduction related to such Mortgage Loan as reported by the
Servicer.

Book-Entry Certificates: Initially, all Classes of Certificates other than the
Private Certificates and the Residual Certificates.

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which the New York Stock Exchange or Federal Reserve is closed or on which
banking institutions in the jurisdiction in which the Trustee, the Custodian or
the Servicer are authorized or obligated by law or executive order to be closed.

Carryover Shortfall Amount: For any Distribution Date and for any Class of
Certificates, an amount equal to the sum of: (i) the excess, if any, of (a) the
amount of Accrued Certificate Interest that would have accrued on such Class at
a Pass-Through Rate equal to the lesser of (I) One-Month LIBOR plus the related
Margin and (II) 10.50%, over (b) the amount of Accrued Certificate Interest on
such Class for such Distribution Date less the amount of any Net Deferred
Interest added to the Current Principal Amount of such Class on that
Distribution Date; (ii) the portion of the amount described in clause (i) above
remaining unpaid from prior Distribution

 

4

 


--------------------------------------------------------------------------------



 

Dates; and (iii) one month’s interest at the rate described in clause (i)(a)
above on the amount described in clause (ii) above.

Cash Liquidation: As to any defaulted Mortgage Loan other than a Mortgage Loan
as to which an REO Acquisition occurred, a determination by the Servicer that it
has received all Insurance Proceeds, Liquidation Proceeds and other payments or
cash recoveries which the Servicer reasonably and in good faith expects to be
finally recoverable with respect to such Mortgage Loan.

Certificate: Any mortgage pass-through certificate evidencing a beneficial
ownership interest in the Trust Fund signed and countersigned by the Trustee in
substantially the forms annexed hereto as Exhibits A-1, A-2, A-3, A-4 and A-5
with the blanks therein appropriately completed.

Certificate Owner: Any Person who is the beneficial owner of a Certificate
registered in the name of the Depository or its nominee.

Certificate Register: The register maintained pursuant to Section 5.02.

Certificateholder: A Holder of a Certificate.

Class: With respect to the Certificates, any of Class A-1, Class A-2, Class A-3,
Class X-1, Class M-X, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5,
Class M-6, Class M-7, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5,
Class B-6 and Class R Certificates.

Class A Certificates: The Class A-1, Class A-2 and Class A-3 Certificates.

Class A Reserve Fund: As described in Section 4.05 herein.

Class B Certificates: The Class B-1, Class B-2, Class B-3, Class B-4, Class B-5
and Class B-6 Certificates.

Class M Certificates: The Class M-1, Class M-2, Class M-3, Class M-4, Class M-5,
Class M-6 and Class M-7 Certificates.

Class M-X Notional Amount: With respect to any Distribution Date and the Class
M-X Certificates, the aggregate Current Principal Amount of the Class M-X, Class
M and the Class B Certificates (before taking into account the payment of
principal on such Certificates on such Distribution Date).

Class Prepayment Distribution Trigger: For a Class of Subordinate Certificates
for any Distribution Date, the Class Prepayment Distribution Trigger is
satisfied if the fraction (expressed as a percentage), the numerator of which is
the aggregate Current Principal Amount of such Class and each Class of
Subordinate Certificates, respectively, subordinate thereto, if any, and the
denominator of which is the Scheduled Principal Balance of all of the Mortgage
Loans as of the related Due Date, equals or exceeds such percentage calculated
as of the Closing Date.

 

5

 


--------------------------------------------------------------------------------



 

 

Class R Certificate: Any one of the Class R Certificates substantially in the
form annexed hereto as Exhibit A-4 and evidencing ownership of interests
designated as “residual interests” in REMIC I and REMIC II for purposes of the
REMIC Provisions. Component I of the Class R Certificates is designated as the
sole class of “residual interest” in REMIC I and Component II of the Class R
Certificates is designated as the sole class of “residual interest” in REMIC II.

Class R Deposit: The $100 deposit into the Distribution Account by the Depositor
on the Closing Date to pay the Class R Certificates in accordance with
Section 6.01(a) on the Distribution Date occurring in June 2005.

Class X Certificates: The Class X-1 Certificates and the Class M-X Certificates.

Class X-1 Notional Amount: With respect to any Distribution Date and the Class
X-1 Certificates, the aggregate Current Principal Amount of the Class A
Certificates and the Class X-1 Certificates (before taking into account the
payment of principal on such Certificates on such Distribution Date).

Class Y Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Y Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as described in Appendix I.

Class Y Regular Interests: The Class Y-1, Class Y-2, Class Y-3 and Class Y-4
Regular Interests.

Class Y-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-1 Regular
Interest on such Distribution Date.

Class Y-1 Principal Reduction Amount : The Class Y Principal Reduction Amount
for the Class Y-1 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Y-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-2 Regular
Interest on such Distribution Date.

Class Y-2 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-2 Regular Interest as determined pursuant to the provisions of the
Appendix 1.

Class Y-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

 

6

 


--------------------------------------------------------------------------------



 

 

Class Y-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-3 Regular
Interest on such Distribution Date.

Class Y-3 Principal Reduction Amount : The Class Y Principal Reduction Amount
for the Class Y-3 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Y-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-1 Regular
Interest on such Distribution Date.

Class Y-4 Principal Reduction Amount : The Class Y Principal Reduction Amount
for the Class Y-4 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Y-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Z Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, which shall be in each case the excess of (A)
the sum of (x) the excess of the REMIC I Available Distribution Amount for the
related Group (i.e. the “related Group” for the Class Z-1 Regular Interest is
the Group I Loans, the “related Group” for the Class Z-2 Regular Interest is the
Group II Loans, the “related Group” for the Class Z-3 Regular Interest is the
Group III Loans and the “related Group” for the Class Z-4 Regular Interest is
the Group IV Loans) over the sum of the amounts thereof distributable (i) in
respect of interest on such Class Z Regular Interest and the related Class Y
Regular Interest, (ii) to such Class Z Regular Interest and the related Class Y
Regular Interest pursuant to clause (c)(ii) of the definition of “REMIC I
Distribution Amount” and (iii) in the case of the Group I Loans, to the Class R
Residual Interest and (y) the amount of Realized Losses allocable to principal
for the related Group over (B) the Class Y Principal Reduction Amount for the
related Group.  

Class Z Regular Interests: The Class Z-1, Class Z-2, Class Z-3 and Class Z-4
Regular Interests.

Class Z-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-1 Regular
Interest on such Distribution Date.

Class Z-1 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-1 Regular Interest as determined pursuant to the provisions of the
Appendix 1.

Class Z-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

 

7

 


--------------------------------------------------------------------------------



 

 

Class Z-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-2 Regular
Interest on such Distribution Date.

Class Z-2 Principal Reduction Amount : The Class Z Principal Reduction Amount
for the Class Z-2 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Z-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-3 Regular
Interest on such Distribution Date .

Class Z-3 Principal Reduction Amount : The Class Z Principal Reduction Amount
for the Class Z-3 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Z-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-4 Regular
Interest on such Distribution Date.

Class Z-4 Principal Reduction Amount : The Class Z Principal Reduction Amount
for the Class Z-4 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Z-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Closing Date: May 31, 2005.

Code: The Internal Revenue Code of 1986, as amended.

Company: EMC.

Compensating Interest Payment: As defined in Section 6.06.

Corporate Trust Office: The designated office of the Trustee, where at any
particular time its corporate trust business with respect to this Agreement
shall be administered. For the purpose of registration and transfer and exchange
only, the Corporate Trust Office of the Trustee shall be located at Sixth Street
and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Group, GreenPoint MTA 2005-AR2. The Corporate Trust Office of the Trustee at the
date of the execution of this Agreement for all other purposes is located at
9062 Old Annapolis Road, Columbia, Maryland 21045, Attention: Corporate Trust
Group, GreenPoint MTA 2005-AR2.

 

8

 


--------------------------------------------------------------------------------



 

 

Cross-Over Date: The first Distribution Date on which the aggregate Current
Principal Amount of the Subordinate Certificates has been reduced to zero.

Current Principal Amount: With respect to any Class A, Class X or Subordinate
Certificate as of any Distribution Date, the initial principal amount of such
Certificate plus the amount of any Net Deferred Interest allocated thereto on
the related Distribution Date and all previous Distribution Dates plus, in the
case of the Subordinate Certificates, any Subsequent Recoveries added to the
Current Principal Amount of such Certificates pursuant to Section 6.02(h)
hereof, and reduced by (i) all amounts distributed on previous Distribution
Dates on such Certificate with respect to principal, (ii) the principal portion
of all Realized Losses (other than Realized Losses resulting from Debt Service
Reductions) allocated prior to such Distribution Date to such Certificate,
taking account of the Loss Allocation Limitation, and (iii) in the case of a
Subordinate Certificate, such Certificate’s pro rata share, if any, of the
applicable Subordinate Certificate Writedown Amount for previous Distribution
Dates. With respect to any Class of Certificates, the Current Principal Amount
thereof will equal the sum of the Current Principal Amounts of all Certificates
in such Class. The initial Current Principal Amount for each Class of
Certificates is set forth in Section 5.01(c)(iv). Notwithstanding the foregoing,
solely for purposes of giving consents, directions, waivers, approvals, requests
and notices, the Class R Certificates after the Distribution Date on which the
principal thereof has been paid in full shall be deemed to have a Current
Principal Amount equal to the Current Principal Amount thereof on the day
immediately preceding such Distribution Date.

Curtailment: Any Principal Prepayment made by a Mortgagor which is not a
Principal Prepayment in full.

Custodial Account: The trust account or accounts created and maintained by the
Servicer pursuant to Section 4.01, which shall be denominated “Wells Fargo Bank,
National Association, as Trustee f/b/o holders of Structured Asset Mortgage
Investments II Inc., GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through
Certificates, Series 2005-AR2, Custodial Account.” The Custodial Account shall
be an Eligible Account.

Custodial Agreement: An agreement, dated as of the Closing Date among the
Depositor, the Servicer, the Trustee and the Custodian in substantially the form
of Exhibit G hereto.

Custodian: Wells Fargo Bank, National Association, or any successor custodian
appointed pursuant to the provisions hereof and of the Custodial Agreement.

Cut-off Date: May 1, 2005.

Cut-off Date Balance: $813,147,730.96.

Debt Service Reduction: Any reduction of the Scheduled Payments which a
Mortgagor is obligated to pay with respect to a Mortgage Loan as a result of any
proceeding under the Bankruptcy Code or any other similar state law or other
proceeding.

Deferred Interest: The amount of interest which is deferred and added to the
Principal Balance of a Mortgage Loan due to negative amortization on such
Mortgage Loan.

 

9

 


--------------------------------------------------------------------------------



 

 

Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
Mortgaged Property by a court of competent jurisdiction in an amount less than
the then outstanding indebtedness under the Mortgage Loan, which valuation
results from a proceeding initiated under the Bankruptcy Code or any other
similar state law or other proceeding.

Depositor: Structured Asset Mortgage Investments II Inc., a Delaware
corporation, or its successors in interest.

Depository: The Depository Trust Company, the nominee of which is Cede & Co., or
any successor thereto.

Depository Agreement: The meaning specified in Section 5.01(a) hereof.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Designated Depository Institution: A depository institution (commercial bank,
federal savings bank, mutual savings bank or savings and loan association) or
trust company (which may include the Trustee), the deposits of which are fully
insured by the FDIC to the extent provided by law.

Determination Date: The 15th day (or if such 15th day is not a Business Day, the
Business Day immediately preceding such 15th day) of the month of the
Distribution Date.

Disqualified Organization: Any of the following: (i) the United States, any
State or political subdivision thereof, any possession of the United States, or
any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to
tax and, except for the Freddie Mac or any successor thereto, a majority of its
board of directors is not selected by such governmental unit), (ii) any foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code or (v) any
other Person so designated by the Trustee based upon an Opinion of Counsel that
the holding of an ownership interest in a Residual Certificate by such Person
may cause any 2005-AR2 REMIC contained in the Trust or any Person having an
ownership interest in the Residual Certificate (other than such Person) to incur
a liability for any federal tax imposed under the Code that would not otherwise
be imposed but for the transfer of an ownership interest in a Residual
Certificate to such Person. The terms “United States,” “State” and
“international organization” shall have the meanings set forth in Section 7701
of the Code or successor provisions.

Distribution Account: The trust account or accounts created and maintained by
the Trustee pursuant to Section 4.03, which shall be denominated “Wells Fargo
Bank, National Association, as Trustee f/b/o holders of Structured Asset
Mortgage Investments II Inc., GreenPoint MTA Trust 2005-AR2, Mortgage
Pass-Through Certificates, Series 2005-AR2 -

 

10

 


--------------------------------------------------------------------------------



 

Distribution Account.” The Distribution Account shall be an Eligible Account.

 

Distribution Account Deposit Date: The Business Day prior to each Distribution
Date.

Distribution Date: The 25th day of any month, beginning in the month immediately
following the month of the Closing Date, or, if such 25th day is not a Business
Day, the Business Day immediately following.

DTC Custodian: Wells Fargo Bank, National Association, or its successors in
interest as custodian for the Depository.

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due if such due date is the first day of a month and
otherwise is deemed to be the first day of the following month.

Due Period: With respect to any Distribution Date and each Mortgage Loan, the
period commencing on the second day of the month preceding the calendar month in
which the Distribution Date occurs and ending at the close of business on the
first day of the month in which the Distribution Date occurs.

Eligible Account: Any of (i) a segregated account maintained with a federal or
state chartered depository institution (A) the short-term obligations of which
are rated A-1 or better by Standard & Poor’s and P-1 by Moody’s at the time of
any deposit therein or (B) insured by the FDIC (to the limits established by
such Corporation), the uninsured deposits in which account are otherwise secured
such that, as evidenced by an Opinion of Counsel (obtained by the Person
requesting that the account be held pursuant to this clause (i)) delivered to
the Trustee prior to the establishment of such account, the Certificateholders
will have a claim with respect to the funds in such account and a perfected
first priority security interest against any collateral (which shall be limited
to Permitted Investments, each of which shall mature not later than the Business
Day immediately preceding the Distribution Date next following the date of
investment in such collateral or the Distribution Date if such Permitted
Investment is an obligation of the institution that maintains the Distribution
Account) securing such funds that is superior to claims of any other depositors
or general creditors of the depository institution with which such account is
maintained, (ii) a segregated trust account or accounts maintained with a
federal or state chartered depository institution or trust company with trust
powers acting in its fiduciary capacity or (iii) a segregated account or
accounts of a depository institution acceptable to the Rating Agencies (as
evidenced in writing by the Rating Agencies that use of any such account as the
Distribution Account will not have an adverse effect on the then-current ratings
assigned to the Classes of Certificates then rated by the Rating Agencies).
Eligible Accounts may bear interest.

EMC: EMC Mortgage Corporation, and any successor thereto.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Event of Default: As defined in Section 8.01.

 

11

 


--------------------------------------------------------------------------------



 

 

Excess Liquidation Proceeds: To the extent that such amount is not required by
law to be paid to the related Mortgagor, the amount, if any, by which
Liquidation Proceeds with respect to a Liquidated Mortgage Loan exceed the sum
of (i) the Outstanding Principal Balance of such Mortgage Loan and accrued but
unpaid interest at the related Mortgage Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related
Liquidation Expenses.

Fannie Mae: Federal National Mortgage Association and any successor thereto.

Fannie Mae Guide: The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto.

FDIC: Federal Deposit Insurance Corporation and any successor thereto.

Final Certification: The certification substantially in the form of
Exhibit Three to the Custodial Agreement.

Fiscal Quarter: December 1 through the last day of February, March 1 through May
31, June 1 through August 31, or September 1 through November 30, as applicable.

Fractional Undivided Interest: With respect to any Class of Certificates, the
fractional undivided interest evidenced by any Certificate of such Class the
numerator of which is the Current Principal Amount of such Certificate and the
denominator of which is the Current Principal Amount of such Class. With respect
to the Certificates in the aggregate, the fractional undivided interest
evidenced by (i) a Residual Certificate will be deemed to equal 1.0% and (ii) a
Certificate of any other Class will be deemed to equal 99.0% multiplied by a
fraction, the numerator of which is the Current Principal Amount of such
Certificate and the denominator of which is the aggregate Current Principal
Amount of all the Certificates.

Freddie Mac: Freddie Mac, formerly the Federal Home Loan Mortgage Corporation,
and any successor thereto.

Freddie Mac Guide: The Freddie Mac Selling Guide and the Freddie Mac Servicing
Guide and all amendments or additions thereto.

Global Certificate: Any Private Certificate registered in the name of the
Depository or its nominee, beneficial interests in which are reflected on the
books of the Depository or on the books of a Person maintaining an account with
such Depository (directly or as an indirect participant in accordance with the
rules of such depository).

Gross Margin: As to each Mortgage Loan, the fixed percentage set forth in the
related Mortgage Note and indicated on the Mortgage Loan Schedule which
percentage is added to the related Index on each Interest Adjustment Date to
determine (subject to rounding, the minimum and maximum Mortgage Interest Rate
and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest
Adjustment Date.

Holder: The Person in whose name a Certificate is registered in the Certificate
Register, except that, subject to Sections 11.02(b) and 11.05(e), solely for the
purpose of giving any

 

12

 


--------------------------------------------------------------------------------



 

consent pursuant to this Agreement, any Certificate registered in the name of
the Depositor, the Servicer or the Trustee or any Affiliate thereof shall be
deemed not to be outstanding and the Fractional Undivided Interest evidenced
thereby shall not be taken into account in determining whether the requisite
percentage of Fractional Undivided Interests necessary to effect any such
consent has been obtained.

Indemnified Persons: The Trustee and the Custodian and their officers,
directors, agents and employees and, with respect to the Trustee, any separate
co-trustee and its officers, directors, agents and employees.

Independent: When used with respect to any specified Person, this term means
that such Person (a) is in fact independent of the Depositor or the Servicer and
of any Affiliate of the Depositor or the Servicer, (b) does not have any direct
financial interest or any material indirect financial interest in the Depositor
or the Servicer or any Affiliate of the Depositor or the Servicer and (c) is not
connected with the Depositor or the Servicer or any Affiliate as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

Index: The index, if any, specified in a Mortgage Note by reference to which the
related Mortgage Interest Rate will be adjusted from time to time.

Individual Certificate: Any Private Certificate registered in the name of the
Holder other than the Depository or its nominee.

Initial Certification: The certification substantially in the form of
Exhibit One to the Custodial Agreement.

Institutional Accredited Investor: Any Person meeting the requirements of Rule
501(a)(l), (2), (3) or (7) of Regulation D under the Securities Act or any
entity all of the equity holders in which come within such paragraphs.

Insurance Policy: With respect to any Mortgage Loan, any standard hazard
insurance policy, flood insurance policy or title insurance policy.

Insurance Proceeds: Amounts paid by the insurer under any Insurance Policy
covering any Mortgage Loan or Mortgaged Property other than amounts required to
be paid over to the Mortgagor pursuant to law or the related Mortgage Note or
Security Instrument and other than amounts used to repair or restore the
Mortgaged Property or to reimburse insured expenses, including the related
Servicer's costs and expenses incurred in connection with presenting claims
under the related Insurance Policies.

Interest Accrual Period: For each Class of Class A, Class M and Class B
Certificates and for any Distribution Date, the period commencing on the
Distribution Date in the month preceding the month in which a Distribution Date
occurs (or the Closing Date, in the case of the first Interest Accrual Period)
and ending on the day immediately prior to such Distribution Date. For each
Class of Class X Certificates and for any Distribution Date, the one-month
period preceding the month in which such Distribution Date occurs.

 

13

 


--------------------------------------------------------------------------------



 

 

Interest Adjustment Date: With respect to a Mortgage Loan, the date, if any,
specified in the related Mortgage Note on which the Mortgage Interest Rate is
subject to adjustment.

Interest Shortfall: With respect to any Distribution Date and each Mortgage Loan
that during the related Prepayment Period was the subject of a Principal
Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as
follows:

(a)   Partial principal prepayments (other than any collections on REO Property
treated as a Curtailment pursuant to Section 3.15(b)) received during the
relevant Prepayment Period: The difference between (i) one month’s interest at
the applicable Net Rate on the amount of such prepayment and (ii) the amount of
interest for the calendar month of such prepayment (adjusted to the applicable
Net Rate) received at the time of such prepayment;

(b)   Principal prepayments in full received during the relevant Prepayment
Period: The difference between (i) one month’s interest at the applicable Net
Rate on the Scheduled Principal Balance of such Mortgage Loan immediately prior
to such prepayment and (ii) the amount of interest for the calendar month of
such prepayment (adjusted to the applicable Net Rate) received at the time of
such prepayment; and

(c)   Relief Act Mortgage Loans: As to any Relief Act Mortgage Loan, the excess
of (i) 30 days’ interest (or, in the case of a principal prepayment in full,
interest to the date of prepayment) on the Scheduled Principal Balance thereof
(or, in the case of a principal prepayment in part, on the amount so prepaid) at
the related Net Rate over (ii) 30 days’ interest (or, in the case of a principal
prepayment in full, interest to the date of prepayment) on such Scheduled
Principal Balance (or, in the case of a Principal Prepayment in part, on the
amount so prepaid) at the annual interest rate required to be paid by the
Mortgagor as limited by application of the Relief Act.

Interest-Only Certificates: The Class X-1 Certificates and the Class M-X
Certificates.

Interim Certification: The certification substantially in the form of
Exhibit Two to the Custodial Agreement.

Investment Letter: The letter to be furnished by each Institutional Accredited
Investor which purchases any of the Private Certificates in connection with such
purchase, substantially in the form set forth as Exhibit F-1 hereto.

LIBOR Business Day: Any day other than a Saturday or a Sunday or a day on which
banking institutions in the city of London, England are required or authorized
by law to be closed.

LIBOR Determination Date: With respect to each Class of Offered Certificates and
for the first Interest Accrual Period, May 27, 2005. With respect to each Class
of Offered Certificates and any Interest Accrual Period thereafter, the second
LIBOR Business Day preceding the commencement of such Interest Accrual Period.

 

14

 


--------------------------------------------------------------------------------



 

 

Liquidated Mortgage Loan: Any defaulted Mortgage Loan as to which the Servicer
has determined that all amounts it expects to recover from or on account of such
Mortgage Loan have been recovered.

Liquidation Date: With respect to any Liquidated Mortgage Loan, the date on
which the Servicer has certified that such Mortgage Loan has become a Liquidated
Mortgage Loan.

Liquidation Expenses: With respect to a Mortgage Loan in liquidation,
unreimbursed expenses paid or incurred by or for the account of the Servicer in
connection with the liquidation of such Mortgage Loan and the related Mortgage
Property, such expenses including (a) property protection expenses, (b) property
sales expenses, (c) foreclosure and sale costs, including court costs and
reasonable attorneys’ fees, and (d) similar expenses reasonably paid or incurred
in connection with liquidation.

Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through trustee’s sale, foreclosure sale,
Insurance Proceeds, condemnation proceeds or otherwise and Subsequent
Recoveries.

Loan-to-Value Ratio: With respect to any Mortgage Loan, the fraction, expressed
as a percentage, the numerator of which is the original principal balance of the
related Mortgage Loan and the denominator of which is the Original Value of the
related Mortgaged Property.

Loss Allocation Limitation: The meaning specified in Section 6.02(c) hereof.

Loss Severity Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the amount of Realized
Losses incurred on a Mortgage Loan and the denominator of which is the Scheduled
Principal Balance of such Mortgage Loan immediately prior to the liquidation of
such Mortgage Loan.

Lost Notes: The original Mortgage Notes that have been lost, as indicated on the
Mortgage Loan Schedule.

Margin: With respect to any Distribution Date on or prior to the first possible
Optional Termination Date and (i) the Class A-1 Certificates, 0.230% per annum,
(ii) the Class A-2 Certificates, 0.270% per annum, (iii) the Class A-3
Certificates, 0.320% per annum, (iv) the Class M-1 Certificates, 0.440% per
annum, (v) the Class M-2 Certificates, 0.470% per annum; (vi) the Class M-3
Certificates, 0.500% per annum; (vii) the Class M-4 Certificates, 0.630% per
annum; (viii) the Class M-5 Certificates, 0.650% per annum; (ix) the Class M-6
Certificates, 0.710% per annum; (x) the Class M-7 Certificates, 1.150% per
annum; (xi) the Class B-1 Certificates, 1.250% per annum; (xii) the Class B-2
Certificates, 1.800% per annum; (xiii) the Class B-3 Certificates, 1.800% per
annum; (xiv) the Class B-4 Certificates, 1.800% per annum; (xv) the Class B-5
Certificates, 1.800% per annum; and (xvi) the Class B-6 Certificates, 1.800% per
annum; and with respect to any Distribution Date after the first possible
Optional Termination Date and (i) the Class A-1 Certificates, 0.460% per annum,
(ii) the Class A-2 Certificates, 0.540% per annum, (iii) the Class A-3
Certificates, 0.640% per annum, (iv) the Class M-1 Certificates, 0.660% per
annum, (v) the Class M-2 Certificates, 0.705% per annum; (vi) the Class M-3
Certificates, 0.750% per annum; (vii) the Class M-4 Certificates, 0.945% per
annum; (viii) the Class M-5 Certificates, 0.975% per annum; (ix) the Class M-6
Certificates,

 

15

 


--------------------------------------------------------------------------------



 

1.065% per annum; (x) the Class M-7 Certificates, 1.725% per annum; (xi) the
Class B-1 Certificates, 1.875% per annum; (xii) the Class B-2 Certificates,
2.700%, per annum; (xiii) the Class B-3 Certificates, 2.700%, per annum; (xiv)
the Class B-4 Certificates, 2.700% per annum; (xv) the Class B-5 Certificates,
2.700% per annum; and (xvi) the Class B-6 Certificates, 2.700% per annum.

Marker Rate: With respect to the Class X-1 Certificates or the X-1 REMIC II
Regular Interest and any Distribution Date, in relation to the REMIC I Regular
Interests LT1, LT2, LT3, LT4, LT-5, LT-6 and LT-7, a per annum rate equal to two
(2) times the weighted average of the Uncertificated REMIC I Pass Through Rates
for REMIC I Regular Interest LT2 and REMIC I Regular Interest LT3. With respect
to the Class M-X Certificates or the M-X REMIC II Regular Interest and any
Distribution Date, in relation to the REMIC I Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6 and LT7, a per annum rate equal to two (2) times the weighted
average of the Uncertificated REMIC I Pass-Through Rates for REMIC I Regular
Interest LT6 and REMIC I Regular Interest LT7.

Material Defect: The meaning specified in Section 2.02(a).

Maximum Lifetime Mortgage Rate: The maximum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS® System: The system of recording transfers of Mortgage Loans electronically
maintained by MERS.

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

Minimum Lifetime Mortgage Rate: The minimum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MOM Loan: With respect to any Mortgage Loan, MERS acting as the mortgagee of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

Monthly Advance: An advance of interest required to be made by the Servicer or
the Trustee as successor servicer pursuant to Section 6.05.

Moody’s: Moody’s Investors Service, Inc. or its successor in interest.

Mortgage: The mortgage, deed of trust or other instrument creating a first
priority lien on an estate in fee simple or leasehold interest in real property
securing a Mortgage Loan.

Mortgage File: The mortgage documents listed in Section 2.01(b) pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.

 

16

 


--------------------------------------------------------------------------------



 

 

Mortgage Interest Rate: The annual rate at which interest accrues from time to
time on any Mortgage Loan pursuant to the related Mortgage Note, which rate is
initially equal to the “Mortgage Interest Rate” set forth with respect thereto
on the Mortgage Loan Schedule.

Mortgage Loan: A mortgage loan transferred and assigned to the Trust pursuant to
Section 2.01 and held as a part of the Trust Fund, as identified in the Mortgage
Loan Schedule (which shall include, without limitation, with respect to each
Mortgage Loan, each related Mortgage Note, Mortgage and Mortgage File and all
rights appertaining thereto), including a mortgage loan the property securing
which has become an REO Property.

Mortgage Loan Purchase Agreement: The Mortgage Loan Purchase Agreement dated as
of May 31, 2005, between EMC, as seller, and Structured Asset Mortgage
Investments II Inc., as purchaser, and all amendments thereof and supplements
thereto, attached as Exhibit H.

Mortgage Loan Documents: The original Mortgage Loan legal documents held by the
Custodian.

Mortgage Loan Schedule: The schedule, attached hereto as Exhibit B with respect
to the Mortgage Loans, as amended from time to time to reflect the repurchase or
substitution of Mortgage Loans pursuant to this Agreement or the Mortgage Loan
Purchase Agreement, as the case may be.

Mortgage Note: The originally executed note or other evidence of the
indebtedness of a Mortgagor under the related Mortgage Loan.

Mortgaged Property: Land and improvements securing the indebtedness of a
Mortgagor under the related Mortgage Loan or, in the case of REO Property, such
REO Property.

Mortgagor: The obligor on a Mortgage Note.

Net Deferred Interest: On any Distribution Date, Deferred Interest on the
Mortgage Loans during the related Due Period net of Principal Prepayments in
full, partial Principal Prepayments, Net Liquidation Proceeds, Repurchase
Proceeds and Scheduled Principal, in that order included in Available Funds for
such Distribution Date and available to make principal distributions on the
Certificates on that Distribution Date.

Net Interest Shortfall: With respect to any Distribution Date, the Interest
Shortfall, if any, for such Distribution Date net of Compensating Interest
Payments made with respect to such Distribution Date.

Net Liquidation Proceeds: As to any Liquidated Mortgage Loan, Liquidation
Proceeds net of (i) Liquidation Expenses which are payable therefrom to the
Servicer in accordance with this Agreement and (ii) unreimbursed advances by the
Servicer and unreimbursed Monthly Advances.

Net Rate: With respect to each Mortgage Loan, the Mortgage Interest Rate in
effect from time to time less the Servicing Fee Rate and the Trustee Fee Rate,
expressed as a per annum rate.

 

17

 


--------------------------------------------------------------------------------



 

 

Net Rate Cap: For any Distribution Date, the weighted average of the Net Rates
of the Mortgage Loans, weighted on the basis of the Scheduled Principal Balances
thereof as of the preceding Distribution Date, as adjusted to an effective rate
reflecting the accrual of interest on the basis of a 360-day year and the actual
number of days elapsed in the related Interest Accrual Period. For federal
income tax purposes, the Net Rate Cap is equal to the Uncertificated REMIC I
Pass-Through Rate for the REMIC I Regular Interest LT1.

Non-Offered Subordinate Certificates: The Class B-4, Class B-5 and Class B-6
Certificates.

Nonrecoverable Advance: Any advance or Monthly Advance (i) which was previously
made or is proposed to be made by the Servicer or the Trustee (as successor
Servicer) and (ii) which, in the good faith judgment of the Servicer or the
Trustee, will not or, in the case of a proposed advance or Monthly Advance,
would not, be ultimately recoverable by the Servicer or the Trustee (as
successor Servicer) from Liquidation Proceeds, Insurance Proceeds or future
payments on the Mortgage Loan for which such advance or Monthly Advance was made
or is proposed to be made.

Notional Amount: The Class X-1 Notional Amount and the Class M-X Notional
Amount, as applicable.

Offered Certificates: The Class A-1, Class A-2, Class A-3, Class X-1, Class M-X,
Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7,
Class B-1, Class B-2, Class B-3 and Class R Certificates.

Offered Subordinate Certificates: The Class M, Class B-1, Class B-2 and Class
B-3 Certificates.

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a Vice President or Assistant Vice
President or other authorized officer of the Servicer or the Depositor, as
applicable, and delivered to the Trustee, as required by this Agreement.

One-Month LIBOR: With respect to any Interest Accrual Period, the rate
determined by the Trustee on the related LIBOR Determination Date on the basis
of the rate for U.S. dollar deposits for one month that appears on Telerate
Screen Page 3750 as of 11:00 a.m. (London time) on such LIBOR Determination
Date; provided that the parties hereto acknowledge that One-Month LIBOR for the
first Interest Accrual Period shall equal 3.09% per annum. If such rate does not
appear on such page (or such other page as may replace that page on that
service, or if such service is no longer offered, such other service for
displaying One-Month LIBOR or comparable rates as may be reasonably selected by
the Trustee), One-Month LIBOR for the applicable Interest Accrual Period will be
the Reference Bank Rate. If no such quotations can be obtained by the Trustee
and no Reference Bank Rate is available, One-Month LIBOR will be One-Month LIBOR
applicable to the preceding Interest Accrual Period. The Trustee’s determination
of One-Month LIBOR and the Pass-Through Rate for each Class of Certificates
(other than the Class R Certificates) for any Interest Accrual Period shall, in
the absence of manifest error, be final and binding.

 

18

 


--------------------------------------------------------------------------------



 

 

Opinion of Counsel: A written opinion of counsel who is or are acceptable to the
Trustee and who, unless required to be Independent (an “Opinion of Independent
Counsel”), may be internal counsel for the Company, the Servicer or the
Depositor.

Optional Termination Date: The Distribution Date on which the aggregate
Scheduled Principal Balance of the Mortgage Loans is less than 10% of the the
Cut-off Date Balance.

Original Subordinate Principal Balance: The sum of the aggregate Current
Principal Amounts of each Class of Subordinate Certificates as of the Closing
Date.

Original Value: The lesser of (i) the Appraised Value or (ii) the sales price of
a Mortgaged Property at the time of origination of a Mortgage Loan, except in
instances where either clauses (i) or (ii) is unavailable, the other may be used
to determine the Original Value, or if both clauses (i) and (ii) are
unavailable, Original Value may be determined from other sources reasonably
acceptable to the Depositor.

Outstanding Mortgage Loan: With respect to any Due Date, a Mortgage Loan which,
prior to such Due Date, was not the subject of a Principal Prepayment in full,
did not become a Liquidated Mortgage Loan and was not purchased or replaced.

Outstanding Principal Balance: As of the time of any determination, the
principal balance of a Mortgage Loan remaining to be paid by the Mortgagor, or,
in the case of an REO Property, the principal balance of the related Mortgage
Loan remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net Liquidation Proceeds with respect
thereto to the extent applied to principal.

Pass-Through Rate: As to each Class of Certificates, the REMIC I Regular
Interests and REMIC II Regular Interests, the rate of interest determined as
provided with respect thereto, in Section 5.01(c). Any monthly calculation of
interest at a stated rate for the REMIC I Regular Interests, the REMIC II
Regular Interest X-1, the REMIC II Regular Interest M-X, the Class X-1
Certificates and the Class M-X Certificates shall be based upon annual interest
at such rate divided by twelve. Any monthly calculation of interest at a stated
rate for the Class A, Class M or Class B Certificates shall be based on a year
of 360 days and the actual number of days in the accrual period for which the
calculation is being performed.

Paying Agent: The Trustee.

Periodic Rate Cap: With respect to each Mortgage Loan, the maximum adjustment
that can be made to the Mortgage Interest Rate on each Interest Adjustment Date
in accordance with its terms, regardless of changes in the applicable Index.

Permitted Investments: Any one or more of the following obligations or
securities held in the name of the Trustee for the benefit of the
Certificateholders:

(i)direct obligations of, and obligations the timely payment of which are fully
guaranteed by the United States of America or any agency or instrumentality of
the United States of America the obligations of which are backed by the full
faith and credit of the United States of America;

 

19

 

 

 


--------------------------------------------------------------------------------



(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof (including the Trustee
or its Affiliates acting in its commercial banking capacity) and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term debt rating and/or the
long-term unsecured debt obligations of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment have the Applicable Credit Rating or better from each Rating
Agency and (b) any other demand or time deposit or certificate of deposit that
is fully insured by the Federal Deposit Insurance Corporation;

(iii)        repurchase obligations with respect to (a) any security described
in clause (i) above or (b) any other security issued or guaranteed by an agency
or instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America, in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii)(a) above where the Trustee holds the
security therefor;

(iv)        securities bearing interest or sold at a discount issued by any
corporation (including the Trustee or the Servicer or their Affiliates)
incorporated under the laws of the United States of America or any state thereof
that have the Applicable Credit Rating or better from each Rating Agency at the
time of such investment or contractual commitment providing for such investment;
provided, however, that securities issued by any particular corporation will not
be Permitted Investments to the extent that investments therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as part of the Trust to exceed 10% of the aggregate Outstanding Principal
Balances of all the Mortgage Loans and Permitted Investments held as part of the
Trust;

(v)        commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) having the
Applicable Credit Rating or better from each Rating Agency at the time of such
investment;

(vi)        a Reinvestment Agreement issued by any bank, insurance company or
other corporation or entity;

(vii)       any other demand, money market or time deposit, obligation, security
or investment as may be acceptable to each Rating Agency as evidenced in writing
by each Rating Agency to the Trustee; and

(viii)      any money market or common trust fund having the Applicable Credit
Rating or better from each Rating Agency, including any such fund for which the
Trustee or the Servicer, any affiliate of the Trustee or the Servicer acts as a
manager or an advisor; provided, however, that no instrument or security shall
be a Permitted Investment if such instrument or security evidences a right to
receive only interest payments with respect to the obligations underlying such
instrument or if such security provides for payment of both principal and
interest

 

20

 


--------------------------------------------------------------------------------



 

with a yield to maturity in excess of 120% of the yield to maturity at par or if
such instrument or security is purchased at a price greater than par.

Permitted Transferee: Any Person other than a Disqualified Organization or an
“electing large partnership” (as defined by Section 775 of the Code).

Person: Any individual, corporation, partnership, joint venture, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Physical Certificates: The Residual Certificates and the Private Certificates.

Plan: The meaning specified in Section 5.07(a).

Prepayment Charge: With respect to any Mortgage Loan, the charges or premiums,
if any, due in connection with a full or partial prepayment of such Mortgage
Loan in accordance with the terms thereof.

Prepayment Interest Shortfalls: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a partial Principal Prepayment or a
Principal Prepayment in full during the related Prepayment Period, the amount,
if any, by which (i) one month’s interest at the applicable Net Rate on the
Scheduled Principal Balance immediately prior to such prepayment or in the case
of a partial Principal Prepayment on the amount of such prepayment exceeds (ii)
the amount of interest paid or collected in connection with such Principal
Prepayment less the sum of (a) any Prepayment Charges and (b) the related
Servicing Fee.

Prepayment Period: With respect to any Distribution Date, the period from the
sixteenth day of the calendar month preceding the calendar month in which such
Distribution Date occurs through the close of business on the fifteenth day of
the calendar month in which such Distribution Date occurs.

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related Security Instrument, if any or any replacement
policy therefor through the related Interest Accrual Period for such
Class relating to a Distribution Date.

Prime Rate: The prime rate of U.S. money center banks as published from time to
time in The Wall Street Journal.

Principal Prepayment: Any payment (whether partial or full) or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date to the extent that it is not accompanied by an amount as to interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment, including Insurance Proceeds and
Repurchase Proceeds, but excluding the principal portion of Net Liquidation
Proceeds.

Private Certificates: The Class B-4, Class B-5 and Class B-6 Certificates.

 

21

 


--------------------------------------------------------------------------------



 

 

Prospectus: The prospectus, dated December 20, 2004, as supplemented by the
prospectus supplement dated May 26, 2005, relating to the offering of the
Offered Certificates.

QIB: A Qualified Institutional Buyer as defined in Rule 144A promulgated under
the Securities Act.

Qualified Insurer: Any insurance company duly qualified as such under the laws
of the state or states in which the related Mortgaged Property or Mortgaged
Properties is or are located, duly authorized and licensed in such state or
states to transact the type of insurance business in which it is engaged and
approved as an insurer by the Servicer, so long as the claims paying ability of
which is acceptable to the Rating Agencies for pass-through certificates having
the same rating as the Certificates rated by the Rating Agencies as of the
Closing Date.

Rating Agencies: Moody’s and S&P.

Realized Loss: Any (i) Bankruptcy Loss or (ii) as to any Liquidated Mortgage
Loan, (x) the Outstanding Principal Balance of such Liquidated Mortgage Loan
plus accrued and unpaid interest thereon at the Mortgage Interest Rate through
the last day of the month of such liquidation, less (y) the related Net
Liquidation Proceeds with respect to such Mortgage Loan and the related Mortgage
Property. In addition, to the extent the Servicer receives Subsequent Recoveries
with respect to any Mortgage Loan, the amount of the Realized Loss with respect
to that Mortgage Loan will be reduced to the extent such recoveries are applied
to reduce the Current Principal Amount of any Class of Certificates on any
Distribution Date.

Realized Losses on the Mortgage Loans shall be allocated to the REMIC I Regular
Interests as follows: (1) The interest portion of Realized Losses and Net
Interest Shortfalls on the Group I Loans, if any, shall be allocated between the
Class Y-1 and Class Z-1 Regular Interests pro rata according to the amount of
interest accrued but unpaid thereon, in reduction thereof; (2) the interest
portion of Realized Losses and Net Interest Shortfalls on the Group II Loans, if
any, shall be allocated between the Class Y-2 and Class Z-2 Regular Interests
pro rata according to the amount of interest accrued but unpaid thereon, in
reduction thereof; (3) the interest portion of Realized Losses and Net Interest
Shortfalls on the Group III Loans, if any, shall be allocated between the Class
Y-3 and Class Z-3 Regular Interests pro rata according to the amount of interest
accrued but unpaid thereon, in reduction thereof; and (4) the interest portion
of Realized Losses and Net Interest Shortfalls on the Group IV Loans, if any,
shall be allocated between the Class Y-4 and Class Z-4 Regular Interests pro
rata according to the amount of interest accrued but unpaid thereon, in
reduction thereof. Any interest portion of such Realized Losses in excess of the
amount allocated pursuant to the preceding sentence shall be treated as a
principal portion of Realized Losses not attributable to any specific Mortgage
Loan in such Group and allocated pursuant to the succeeding sentences. The
principal portion of Realized Losses with respect to the Mortgage Loans shall be
allocated to the REMIC I Regular Interests as follows: (1) the principal portion
of Realized Losses on the Group I Loans shall be allocated, first, to the Class
Y-1 Regular Interest to the extent of the Class Y-1 Principal Reduction Amount
in reduction of the Uncertificated Principal Balance of such Regular Interest
and, second, the remainder, if any, of such principal portion of such Realized
Losses shall be allocated to the Class Z-1 Regular Interest in reduction of the
Uncertificated Principal Balance thereof; (2) the principal portion of Realized
Losses on the Group II Loans shall be allocated, first, to the Class Y-2 Regular
Interest

 

22

 


--------------------------------------------------------------------------------



 

to the extent of the Class Y-2 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-2 Regular Interest in reduction of the Uncertificated
Principal Balance thereof; (3) the principal portion of Realized Losses on the
Group III Loans shall be allocated, first, to the Class Y-3 Regular Interest to
the extent of the Class Y-3 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-3 Regular Interest in reduction of the Uncertificated
Principal Balance thereof; and (4) the principal portion of Realized Losses on
the Group III Loans shall be allocated, first, to the Class Y-4 Regular Interest
to the extent of the Class Y-3 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-4 Regular Interest in reduction of the Uncertificated
Principal Balance thereof. For any Distribution Date, reductions in the
Uncertificated Principal Balances of the Class Y and Class Z Regular Interest
pursuant to this definition of Realized Loss shall be determined, and shall be
deemed to occur, prior to any reductions of such Uncertificated Principal
Balances by distributions on such Distribution Date.

Record Date: For each Class of Offered Certificates (other than the Class X
Certificates), and for any Distribution Date, the close of business on the
Business Day prior to such Distribution Date. For the Class X Certificates and
for any Distribution Date, the close of business on the last Business Day of the
month immediately preceding the month in which such Distribution Date occurs.

Reference Bank: A leading bank selected by the Trustee that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic
mean, rounded upwards, if necessary, to the nearest whole multiple of 0.03125%,
of the offered rates for United States dollar deposits for one month that are
quoted by the Reference Banks as of 11:00 a.m., New York City time, on the
related interest determination date to prime banks in the London interbank
market for a period of one month in amounts approximately equal to the aggregate
Current Principal Amount of the Offered Certificates (other than the Class X
Certificates and the Class R Certificates) for such Interest Accrual Period,
provided that at least two such Reference Banks provide such rate. If fewer than
two offered rates appear, the Reference Bank Rate will be the arithmetic mean,
rounded upwards, if necessary, to the nearest whole multiple of 0.03125%, of the
rates quoted by one or more major banks in New York City, selected by the
Trustee, as of 11:00 a.m., New York City time, on such date for loans in U.S.
dollars to leading European banks for a period of one month in amounts
approximately equal to the aggregate Current Principal Amount of the Offered
Certificates (other than the Class X Certificates and the Class R Certificates).

Reinvestment Agreements: One or more reinvestment agreements, acceptable to the
Rating Agencies, from a bank, insurance company or other corporation or entity
(including the Trustee).

Relief Act: The Servicemembers Civil Relief Act, as amended, or similar state
law.

 

23

 


--------------------------------------------------------------------------------



 

 

Relief Act Mortgage Loan: Any Mortgage Loan as to which the Scheduled Payment
thereof has been reduced due to the application of the Relief Act.

REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

REMIC Administrator: The Trustee; provided that if the REMIC Administrator is
found by a court of competent jurisdiction to no longer be able to fulfill its
obligations as REMIC Administrator under this Agreement the Servicer shall
appoint a successor REMIC Administrator, subject to assumption of the REMIC
Administrator obligations under this Agreement.

REMIC Interest: Any of REMIC I Interests and REMIC II Interests.

REMIC Opinion: An Opinion of Independent Counsel, to the effect that the
proposed action described therein would not, under the REMIC Provisions,
(i) cause any 2005-AR2 REMIC to fail to qualify as a REMIC while any regular
interest in such 2005-AR2 REMIC is outstanding, (ii) result in a tax on
prohibited transactions with respect to any 2005-AR2 REMIC or (iii) constitute a
taxable contribution to any 2005-AR2 REMIC after the Startup Day.

REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.

REMIC Regular Interest: Any of REMIC I Regular Interests and REMIC II Regular
Interests.

REMIC I: The segregated pool of assets, with respect to which a REMIC election
is made pursuant to this Agreement, consisting of:

(a)   the Mortgage Loans and the related Mortgage Files and collateral securing
such Mortgage Loans,

(b)   all payments on and collections in respect of the Mortgage Loans due after
the Cut-off Date as shall be on deposit in the Custodial Account or in the
Distribution Account and identified as belonging to the Trust Fund,

(c)   property that secured a Mortgage Loan and that has been acquired for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

(d)   the hazard insurance policies and Primary Mortgage Insurance Policy, if
any, and

(e)   all proceeds of clauses (a) through (d) above.

REMIC I Available Distribution Amount: The Available Funds.

 

24

 


--------------------------------------------------------------------------------



 

 

REMIC I Distribution Amount: On each Distribution Date, the following amounts,
in the following order of priority, shall be distributed by REMIC I to REMIC II
on account of the REMIC I Regular Interests:

(i)    to the extent of the REMIC I Available Distribution Amount, to REMIC II
as the holder of REMIC I Regular Interests LT1, LT2, LT3, LT4, LT-5, LT6 and
LT7, pro rata, in an amount equal to (A) the Uncertificated Accrued Interest for
each such REMC I Regular Interest for such Distribution Date reduced, in each
case, by any Net Deferred Interest allocated to such REMIC I Regular Interest
for such Distribution Date, plus (B) any amounts in respect thereof remaining
unpaid from previous Distribution Dates; and

(ii)    on each Distribution Date, to REMIC II as the holder of the REMIC I
Regular Interests, in an amount equal to the remainder of the REMIC I Available
Distribution Amount after the distributions made pursuant to clause (i) above,
allocated as follows (except as provided below):

(A)    in respect of the REMIC I Regular Interests LT2, LT3, LT4, LT5, LT6 and
LT7, their respective Principal Distribution Amounts;

(B)    in respect of the REMIC I Regular Interest LT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero;

(C)   any remainder in respect of the REMIC I Regular Interests LT2, LT3, LT4,
LT5, LT6 and LT7, pro rata according to their respective Uncertificated
Principal Balances as reduced by the distributions deemed made pursuant to (A)
above, until their respective Uncertificated Principal Balances are reduced to
zero; and

(D)    any remaining amounts to the Holders of the Class R Certificates in
respect of Component 1 thereof.

REMIC I Interest: The REMIC I Regular Interests and Component I of the Class R
Certificates.

REMIC I Net Deferred Interest: Net Deferred Interest for any Distribution Date
shall be allocated to REMIC I Regular Interest LT1.

REMIC I Principal Reduction Amounts: For any Distribution Date, the amounts by
which the principal balances of the REMIC I Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6, and LT7, respectively, will be reduced on such Distribution Date
by the allocation of Realized Losses and the distribution of principal,
determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 =        the principal balance of the REMIC I Regular Interest LT1 after
distributions, the allocation of Net Deferred Interest and the allocation of
Realized Losses on the prior Distribution Date.

 

25

 


--------------------------------------------------------------------------------



 

 

Y2 =        the principal balance of the REMIC I Regular Interest LT2 after
distributions, the allocation of Net Deferred Interest and the allocation of
Realized Losses on the prior Distribution Date.

Y3 =        the principal balance of the REMIC I Regular Interest LT3 after
distributions, the allocation of Net Deferred Interest and the allocation of
Realized Losses on the prior Distribution Date.

Y4 =        the principal balance of the REMIC I Regular Interest LT4 after
distributions, the allocation of Net Deferred Interest and the allocation of
Realized Losses on the prior Distribution Date (note: Y3 = Y4).

Y5 =        the principal balance of the REMIC I Regular Interest LT5 after
distributions and the allocation of Realized Losses and Net Deferred Interest on
the prior Distribution Date (note: Y5 = Y7).

Y6 =        the principal balance of the REMIC I Regular Interest LT6 after
distributions and the allocation of Realized Losses and Net Deferred Interest on
the prior Distribution Date.

Y7 =        the principal balance of the REMIC I Regular Interest LT7 after
distributions and the allocation of Realized Losses and Net Deferred Interest on
the prior Distribution Date.

ΔY1 =

the REMIC I Regular Interest LT1 Principal Reduction Amount.

ΔY2 =

the REMIC I Regular Interest LT2 Principal Reduction Amount.

ΔY3 =

the REMIC I Regular Interest LT3 Principal Reduction Amount.

ΔY4 =

the REMIC I Regular Interest LT4 Principal Reduction Amount.

ΔY5 =

the REMIC I Regular Interest LT5 Principal Reduction Amount.

ΔY6 =

the REMIC I Regular Interest LT6 Principal Reduction Amount.

ΔY7 =

the REMIC I Regular Interest LT7 Principal Reduction Amount.

P0 =        the aggregate principal balance of the REMIC I Regular Interests
LT1, LT2, LT3, LT4, LT5, LT6 and LT7 after distributions, the allocation of Net
Deferred Interest and the allocation of Realized Losses on the prior
Distribution Date.

P1 =        the aggregate principal balance of the REMIC I Regular Interests
LT1, LT2, LT3, LT4, LT5, LT6 and LT7 after distributions, the allocation of Net
Deferred Interest and the allocation of Realized Losses to be made on such
Distribution Date.

?P =   P0 - P1 = the aggregate of the REMIC I Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6 and LT7 Principal Reduction Amounts.

=   the aggregate of the Net Deferred Interest and the principal portions of
Realized Losses to be allocated to, and the principal distributions to be made
on, the Certificates on such

 

26

 


--------------------------------------------------------------------------------



 

Distribution Date (including distributions of accrued and unpaid interest on the
Class X-1 and Class M-X Certificates for prior Distribution Dates).

R0 =        the Net Rate Cap (stated as a monthly rate) after giving effect to
amounts distributed and Realized Losses and Net Deferred Interest allocated on
the prior Distribution Date.

R1 =        the Net Rate Cap (stated as a monthly rate) after giving effect to
amounts to be distributed and Realized Losses and Net Deferred Interest to be
allocated on such Distribution Date.

α =   (Y2 + Y3)/P0. The initial value of α on the Closing Date for use on the
first Distribution Date shall be 0.0001.

γ0 =        the lesser of (A) the sum of (1) for all Classes of Class A
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Rate Cap, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses and Net Deferred Interest on the prior
Distribution Date and (2) for all Classes of Class M and Class B Certificates of
the product for each Class of (i) the Net Rate Cap, stated as a monthly interest
rate, applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Certificate Principal Balance for such Class  after distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior
Distribution Date and (B) R0*P0.

γ1 =        the lesser of (A) the sum of (1) for all Classes of Class A
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Rate Cap, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the
aggregate Certificate Principal Balance for such Class after distributions and
the allocation of Realized Losses and Net Deferred Interest to be made on such
Distribution Date and (2) for all Classes of Class M and Class B Certificates of
the product for each Class of (i) the Net Rate Cap, stated as a monthly interest
rate, applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class  after distributions and the allocation of Realized Losses and Net
Deferred Interest to be made on such Distribution Date and (B) R1*P1.

Then, based on the foregoing definitions:

ΔY1 =

ΔP - ΔY2 - ΔY3 - ΔY4 - ΔY5 - ΔY6 - ΔY7;

ΔY2 =

(α/2){( γ0R1 - γ1R0)/R0R1};

 

ΔY3 =

αΔP - ΔY2; and

 

ΔY4 =

ΔY3.

 

if both ΔY2 and ΔY3, as so determined, are non-negative numbers. Otherwise:

(1)

If ΔY2, as so determined, is negative, then

 

 

27

 


--------------------------------------------------------------------------------



 

 

ΔY2 = 0;

ΔY3 = a{γ1R0P0 - γ0R1P1}/{γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4 - ΔY5 - ΔY6 - ΔY7.

(2)

If ΔY3, as so determined, is negative, then

ΔY3 = 0;

ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 - γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4. - ΔY5 - ΔY6 - ΔY7.

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

β =   (Y6 + Y7)/P0. The initial value of β on the Closing Date for use on the
first Distribution Date shall be 0.0001.

Γ0 =        the lesser of (A) the sum of (1) for all Classes of Class A
Certificates of the product for each Class of (i) the Net Rate Cap, stated as a
monthly rate, for such Class applicable for distributions to be made on such
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class after distributions and the allocation of Net Deferred Interest and
Realized Losses on the prior Distribution Date and (2) for all Classes of
Class M and Class B Certificates of the product for each Class of (i) the
monthly interest rate (as limited by the Net Rate Cap, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Certificate Principal Balance for such Class  after distributions
and the allocation of Net Deferred Interest and Realized Losses on the prior
Distribution Date and (B) R0*P0.

Γ1 =       the lesser of (A) the sum of (1) for all Classes of Class A
Certificates of the product for each Class of (i) the Net Rate Cap, stated as a
monthly interest rate, applicable for distributions to be made on the next
succeeding Distribution Date and (ii) the aggregate Certificate Principal
Balance for such Class after distributions and the allocation of Net Deferred
Interest and Realized Losses to be made on such Distribution Date and (2) for
all Classes of Class M and Class B Certificates of the product for each Class of
(i) the monthly interest rate (as limited by the Net Rate Cap, if applicable)
for such Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class after distributions and the allocation of Net Deferred Interest and
Realized Losses to be made on such Distribution Date and (B) R1*P1.

Then, based on the foregoing definitions:

 

28

 


--------------------------------------------------------------------------------



 

 

ΔY6 =

(β/2){(Γ0R1 - Γ1R0)/R0R1};

ΔY7 =

βΔP - ΔY6; and

 

ΔY5 =

ΔY7.

 

if both ΔY6 and ΔY7, as so determined, are non-negative numbers. Otherwise:

(1)

If ΔY6, as so determined, is negative, then

ΔY6 = 0;

ΔY7 = β{Γ1R0P0 - Γ0R1P1}/{Γ1R0}; and

ΔY5 = ΔY7.

(2)

If ΔY7, as so determined, is negative, then

ΔY7 = 0;

ΔY6 = β{Γ1R0P0 - Γ0R1P1}/{2R1R0P1 - Γ1R0}; and

ΔY5 = ΔY7.

REMIC I Realized Losses: Realized Losses on Mortgage Loans shall be allocated to
the REMIC I Regular Interests as follows: The interest portion of Realized
Losses on Group I Loans, if any, shall be allocated among the LT1, LT2, LT4, LT5
and LT6 REMIC I Regular Interests pro rata according to the amount of interest
accrued but unpaid thereon, in reduction thereof. Any interest portion of such
Realized Losses in excess of the amount allocated pursuant to the preceding
sentence shall be treated as a principal portion of Realized Losses not
attributable to any specific Mortgage Loan and allocated pursuant to the
succeeding sentences. The principal portion of Realized Losses shall be
allocated to the REMIC I Regular Interests as follows: (1) The principal portion
of Realized Losses shall be allocated, first, to the LT 2, LT3, LT4, LT5, LT6
and LT7 REMIC I Regular Interests pro-rata according to their respective REMIC I
Principal Reduction Amounts to the extent thereof in reduction of the
Uncertificated Principal Balance of such REMIC I Regular Interests and, second,
the remainder, if any, of such principal portion of such Realized Losses shall
be allocated to the LT1 REMIC I Regular Interest in reduction of the
Uncertificated Principal Balance thereof.

REMIC I Regular Interest LT1 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT1 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT1 on such Distribution Date.

REMIC I Regular Interest LT2 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT2 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT2 on such Distribution Date.

 

29

 


--------------------------------------------------------------------------------



 

 

REMIC I Regular Interest LT3 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT3 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT3 on such Distribution Date.

REMIC I Regular Interest LT4 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT4 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT4 on such Distribution Date.

REMIC I Regular Interest LT5 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT5 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT5 on such Distribution Date.

REMIC I Regular Interest LT6 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT6 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT6 on such Distribution Date.

REMIC I Regular Interest LT7 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT7 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT7 on such Distribution Date.

REMIC I Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC I set forth in Section 5.01(c) and issued hereunder
and designated as a “regular interest” in REMIC I. Each REMIC I Regular Interest
shall accrue interest at the Uncertificated Pass-Through Rate specified for such
REMIC I Interest in Section 5.01(c), and shall be entitled to distributions of
principal, subject to the terms and conditions hereof, in an aggregate amount
equal to its initial Uncertificated Principal Balance as set forth in
Section 5.01(c). The designations for the respective REMIC I Regular Interests
are set forth in Section 5.01(c).

REMIC II: That group of assets contained in the Trust Fund designated as a REMIC
consisting of the REMIC I Regular Interests and any proceeds thereof.

REMIC II Interests: The REMIC II Regular Interests and Component 2 or the Class
R Certificate.

REMIC II Net Deferred Interest: Net Deferred Interest for any Distribution Date
shall be allocated to REMIC II Regular Interests to the same extent that Net
Deferred Interest is allocated to the related Class of Certificates.

REMIC II Regular Interest X-1: A regular interest in REMIC II that has an
initial principal balance equal to zero, that bears interest at the related
Uncertificated REMIC II Pass-Through Rate on its Uncertificated Notional Amount,
and that has such other terms as are described herein.

 

30

 


--------------------------------------------------------------------------------



 

 

REMIC II Regular Interest M-X: A regular interest in REMIC II that has an
initial principal balance equal to zero, that bears interest at the related
Uncertificated REMIC II Pass-Through Rate on its Uncertificated Notional Amount,
and that has such other terms as are described herein.

REMIC II Regular Interests: As defined above and in Section 5.01(c).

REO Acquisition: The acquisition by the Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to
Section 3.15.

REO Disposition: As to any REO Property, a determination by the Servicer that it
has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and
other payments and recoveries (including proceeds of a final sale) which the
Servicer expects to be finally recoverable from the sale or other disposition of
the REO Property.

REO Proceeds: Proceeds, net of expenses, received in respect of any REO
Property.

REO Property: A Mortgaged Property acquired in the name of the Trust, for the
benefit of Certificateholders, by foreclosure or deed-in-lieu of foreclosure in
connection with a defaulted Mortgage Loan.

Repurchase Price: With respect to any Mortgage Loan (or any property acquired
with respect thereto) required to be repurchased by the Seller pursuant to the
Mortgage Loan Purchase Agreement or Article II of this Agreement, an amount
equal to the sum of (i)(a) 100% of the Outstanding Principal Balance of such
Mortgage Loan as of the date of repurchase (or if the related Mortgaged Property
was acquired with respect thereto, 100% of the Outstanding Principal Balance at
the date of the acquisition), plus (b) accrued but unpaid interest on the
Outstanding Principal Balance at the related Mortgage Interest Rate, through and
including the last day of the month of repurchase, plus (c) any unreimbursed
Monthly Advances and servicing advances payable to the Servicer and (ii) any
costs and damages (if any) incurred by the Trust in connection with any
violation of such Mortgage Loan of any predatory or abusive lending laws.

Repurchase Proceeds: The Repurchase Price in connection with any repurchase of a
Mortgage Loan by the Seller and any cash deposit in connection with the
substitution of a Mortgage Loan.

Request for Release: A request for release in the form attached hereto as
Exhibit D.

Required Insurance Policy: With respect to any Mortgage Loan, any insurance
policy which is required to be maintained from time to time under this Agreement
with respect to such Mortgage Loan.

Residual Certificates: The Class R Certificates.

Responsible Officer: Any officer assigned to the Corporate Trust Office of the
Trustee (or any successor thereto), including any Vice President, Assistant Vice
President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and

 

31

 


--------------------------------------------------------------------------------



 

having direct responsibility for the administration of this Agreement, and any
other officer of the Trustee to whom a matter arising hereunder may be referred.

Rule 144A Certificate: The certificate to be furnished by each purchaser of a
Private Certificate (which is also a Physical Certificate) which is a Qualified
Institutional Buyer as defined under Rule 144A promulgated under the Securities
Act, substantially in the form set forth as Exhibit F-2 hereto.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its
successors in interest.

Scheduled Payment: With respect to any Mortgage Loan and any Due Period, the
scheduled payment or payments of principal and interest due during such Due
Period on such Mortgage Loan which either is payable by a Mortgagor in such Due
Period under the related Mortgage Note or, in the case of REO Property, would
otherwise have been payable under the related Mortgage Note.

Scheduled Principal: The principal portion of any Scheduled Payment.

Scheduled Principal Balance: With respect to any Mortgage Loan on any
Distribution Date, (i) the unpaid principal balance of such Mortgage Loan as of
the close of business on the related Due Date (taking account of the principal
payment to be made on such Due Date and irrespective of any delinquency in its
payment), as specified in the amortization schedule at the time relating thereto
(before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding occurring after the Cut-off Date (other than a Deficient
Valuation) or any moratorium or similar waiver or grace period) including any
Deferred Interest thereon and less (ii) any Principal Prepayments (including the
principal portion of Net Liquidation Proceeds) received during or prior to the
related Prepayment Period; provided that the Scheduled Principal Balance of a
Liquidated Mortgage Loan is zero.

Securities Act: The Securities Act of 1933, as amended.

Securities Legend: “THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A
QIB PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL
ACCREDITED INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(A)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF

 

32

 


--------------------------------------------------------------------------------



 

THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN
VIOLATION OF THE SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT
BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH
REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. THIS
CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN
EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A “PLAN”) THAT IS SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR BY A PERSON USING “PLAN ASSETS” OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

Seller: EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

Senior Certificates: The Class A-1, Class A-2, Class A-3 and Class X
Certificates.

Senior Optimal Principal Amount: With respect to each Distribution Date, an
amount equal to the sum, without duplication, of the following (after giving
effect to the application of such amounts to cover Deferred Interest on the
Mortgage Loans on such Distribution Date in accordance with the definition of
Net Deferred Interest but in no event greater than the aggregate Current
Principal Amounts of the Senior Certificates immediately prior to such
Distribution Date):

(i)     the Senior Percentage of the principal portion of all Scheduled Payments
due on each Outstanding Mortgage Loan on the related Due Date as specified in
the amortization schedule at the time applicable thereto (after adjustments for
previous Principal Prepayments but before any adjustment to such amortization
schedule by reason of any bankruptcy or similar proceeding or any moratorium or
similar waiver or grace period if the related Distribution Date occurs prior to
the Cross-Over Date);

 

33

 


--------------------------------------------------------------------------------



 

 

(ii)     the Senior Prepayment Percentage of the Scheduled Principal Balance of
Mortgage Loan which was the subject of a Principal Prepayment in full received
by the Servicer during the related Prepayment Period;

(iii)     the Senior Prepayment Percentage of amount of all Principal
Prepayments in part allocated to principal received by the Servicer during the
related Prepayment Period in respect to each Mortgage Loan;

(iv)    the lesser of (a) the Senior Prepayment Percentage of the sum of (A) all
Net Liquidation Proceeds allocable to principal received in respect of each
Mortgage Loan that became a Liquidated Mortgage Loan during the related
Prepayment Period (other than Mortgage Loans described in the immediately
following clause (B)) and all Subsequent Recoveries received in respect of each
Liquidated Mortgage Loan during the related Due Period and (B) the Scheduled
Principal Balance of each such Mortgage Loan purchased by an insurer from the
Trust during the related Prepayment Period pursuant to the related Primary
Mortgage Insurance Policy, if any, or otherwise and (b) the related Senior
Percentage of the sum of (A) the Scheduled Principal Balance of each Mortgage
Loan which became a Liquidated Mortgage Loan during the related Prepayment
Period (other than the Mortgage Loans described in the immediately following
clause (B)) and all Subsequent Recoveries received in respect of each Liquidated
Mortgage Loan during the related Due Period and (B) the Scheduled Principal
Balance of each such Mortgage Loan that was purchased by an insurer from the
Trust during the related Prepayment Period pursuant to the related Primary
Mortgage Insurance Policy, if any or otherwise; and

(v)    the Senior Prepayment Percentage of the sum of (a) the Scheduled
Principal Balance of each Mortgage Loan that was repurchased by the Seller in
connection with such Distribution Date and (b) the excess, if any, of the
Scheduled Principal Balance of a Mortgage Loan that has been replaced by the
Seller with a substitute Mortgage Loan pursuant to the Mortgage Loan Purchase
Agreement in connection with such Distribution Date over the Scheduled Principal
Balance of such substitute Mortgage Loan.

Senior Percentage: Initially 90.00%. With respect to any Distribution Date, the
lesser of (i) 100% and (ii) the percentage obtained by dividing the aggregate
Current Principal Amount of the Senior Certificates immediately preceding such
Distribution Date by the aggregate Scheduled Principal Balance of the Mortgage
Loans as of the beginning of the related Due Period.

Senior Prepayment Percentage: With respect to any Distribution Date occurring
during the periods set forth below, as follows:

Period (dates inclusive)

Senior Prepayment Percentage

 

 

June 2005 - May 2015

100%

 

 

June 2015 - May 2016

Senior Percentage plus 70% of the Subordinate Percentage.

June 2016 - May 2017

Senior Percentage plus 60% of the Subordinate Percentage.

June 2017 - May 2018

Senior Percentage plus 40% of the Subordinate Percentage.

June 2018 - May 2019

Senior Percentage plus 20% of the Subordinate Percentage.

 

 

34

 


--------------------------------------------------------------------------------



 

 

 

June 2019 and thereafter

Senior Percentage

 

In addition, no reduction of the Senior Prepayment Percentage shall occur on any
Distribution Date unless, as of the last day of the month preceding such
Distribution Date, (A) the aggregate Scheduled Principal Balance of the Mortgage
Loans delinquent 60 days or more (including for this purpose any such Mortgage
Loans in foreclosure and Mortgage Loans with respect to which the related
Mortgaged Property has been acquired by the Trust), averaged over the last six
months, as a percentage of the sum of the aggregate Current Principal Amount of
the Subordinate Certificates does not exceed 50%; and (B) cumulative Realized
Losses on the Mortgage Loans do not exceed (a) 30% of the Original Subordinate
Principal Balance if such Distribution Date occurs between and including June
2015 and May 2016, (b) 35% of the Original Subordinate Principal Balance if such
Distribution Date occurs between and including June 2016 and May 2017, (c) 40%
of the Original Subordinate Principal Balance if such Distribution Date occurs
between and including June 2017 and May 2018, (d) 45% of the Original
Subordinate Principal Balance if such Distribution Date occurs between and
including June 2018 and May 2019, and (e) 50% of the Original Subordinate
Principal Balance if such Distribution Date occurs during or after June 2019.

In addition, if on any Distribution Date the Subordinate Percentage is equal to
or greater than two times the initial Subordinate Percentage, and (a) the
aggregate Scheduled Principal Balance of the Mortgage Loans delinquent 60 days
or more (including for this purpose any such Mortgage Loans in foreclosure and
such Mortgage Loans with respect to which the related Mortgaged Property has
been acquired by the Trust), averaged over the last six months, as a percentage
of the aggregate Current Principal Amount of the Subordinate Certificates does
not exceed 50% and (b)(i) on or prior to the Distribution Date in May 2008,
cumulative Realized Losses on the Mortgage Loans as of the end of the related
Prepayment Period do not exceed 20% of the Original Subordinate Principal
Balance and (ii) after the Distribution Date in May 2008 cumulative Realized
Losses on the Mortgage Loans as of the end of the related Prepayment Period do
not exceed 30% of the Original Subordinate Principal Balance, then, the Senior
Prepayment Percentage for such Distribution Date will equal the Senior
Percentage; provided, however, if on such Distribution Date the Subordinate
Percentage is equal to or greater than two times the initial Subordinate
Percentage on or prior to the Distribution Date occurring in May 2008 and the
above delinquency and loss tests are met, then the Senior Prepayment Percentage
for such Distribution Date will equal the Senior Percentage plus 50% of the
related Subordinate Percentage.

Notwithstanding the foregoing, if on any Distribution Date the percentage, the
numerator of which is the aggregate Current Principal Amount of the Senior
Certificates immediately preceding such Distribution Date, and the denominator
of which is the Scheduled Principal Balance of the Mortgage Loans as of the
beginning of the related Due Period, exceeds such percentage as of the Cut-Off
Date, the Senior Prepayment Percentage for the Senior Certificates will equal
100%.

 

35

 


--------------------------------------------------------------------------------



 

 

Servicer: As of the Closing Date, EMC Mortgage Corporation and, thereafter, its
respective successors in interest that meet the qualifications of this
Agreement.

Servicer Certification: A written certification covering servicing of the
Mortgage Loans by the Servicer and signed by an officer of the Servicer that
complies with (i) the Sarbanes-Oxley Act of 2002, as amended from time to time,
and (ii) the February 21, 2003 Statement by the Staff of the Division of
Corporation Finance of the Securities and Exchange Commission Regarding
Compliance by Asset-Backed Issuers with Exchange Act Rules 13a-14 and 15d-14, as
in effect from time to time; provided that if, after the Closing Date (a) the
Sarbanes-Oxley Act of 2002 is amended, (b) the Statement referred to in clause
(ii) is modified or superceded by any subsequent statement, rule or regulation
of the Securities and Exchange Commission or any statement of a division
thereof, or (c) any future releases, rules and regulations are published by the
Securities and Exchange Commission from time to time pursuant to the
Sarbanes-Oxley Act of 2002, which in any such case affects the form or substance
of the required certification and results in the required certification being,
in the reasonable judgment of the Servicer, materially more onerous than the
form of the required certification as of the Closing Date, the Servicer
Certification shall be as agreed to by the Servicer and the Depositor following
a negotiation in good faith to determine how to comply with any such new
requirements.

Servicing Fee: As to any Mortgage Loan and Distribution Date, an amount equal to
the product of (i) the Scheduled Principal Balance of such Mortgage Loan as of
the Due Date in the preceding calendar month and (ii) the Servicing Fee Rate.

Servicing Fee Rate: As to any Mortgage Loan, a per annum rate as set forth in
the Mortgage Loan Schedule.

Servicing Officer: The President or a Vice President or Assistant Vice President
or other authorized officer of the Servicer having direct responsibility for the
administration of this Agreement, and any other authorized officer of the
Servicer to whom a matter arising hereunder may be referred.

Startup Day: May 31, 2005.

Subordinate Certificate Writedown Amount: With respect to the Subordinate
Certificates and as to any Distribution Date, the amount by which (i) the sum of
the Current Principal Amounts of the Certificates (after giving effect to the
distribution of principal and the allocation of applicable Realized Losses in
reduction of the Current Principal Amounts of the Certificates on such
Distribution Date in accordance with the definition of Net Deferred Interest)
exceeds (y) the aggregate Scheduled Principal Balances of the Mortgage Loans on
the Due Date related to such Distribution Date.

Subordinate Certificates: The Non-Offered Subordinate Certificates and the
Offered Subordinate Certificates.

Subordinate Optimal Principal Amount: With respect to any Distribution Date, an
amount equal to the sum, without duplication, of the following (after giving
effect to the application of such amounts to cover Deferred Interest on the
Mortgage Loans on such

 

36

 


--------------------------------------------------------------------------------



 

Distribution Date but in no event greater than the aggregate Current Principal
Amount of the Subordinate Certificates immediately prior to such Distribution
Date):

(i)    the Subordinate Percentage of the principal portion of all Scheduled
Payments due on each Outstanding Mortgage Loan on the related Due Date as
specified in the amortization schedule at the time applicable thereto (after
adjustment for previous Principal Prepayments but before any adjustment to such
amortization schedule by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period);

(ii)    the Subordinate Prepayment Percentage of the Scheduled Principal Balance
of each Mortgage Loan that was the subject of a Principal Prepayment in full
received by the Servicer during the related Prepayment Period;

(iii)     the Subordinate Prepayment Percentage of the amount of all Principal
Prepayments in part received by the Servicer in respect to the Mortgage Loan
during the related Prepayment Period;

(iv)    the excess, if any, of (a) all Net Liquidation Proceeds allocable to
principal received during the related Prepayment Period in respect of each
Liquidated Mortgage Loan and all Subsequent Recoveries received in respect of
each Liquidated Mortgage Loan during the related Due Period over (b) the sum of
the amounts distributable to the Senior Certificates pursuant to clause (iv) of
the definition of Senior Optimal Principal Amount on such Distribution Date;

(v)    the Subordinate Prepayment Percentage of the sum of (a) the Scheduled
Principal Balance of each Mortgage Loan that was purchased by the Seller in
connection with such Distribution Date and (b) the difference, if any, between
the Scheduled Principal Balance of a Mortgage Loan that has been replaced by the
Seller with a Substitute Mortgage Loan pursuant to the Mortgage Loan Purchase
Agreement in connection with such Distribution Date over the Scheduled Principal
Balance of such Substitute Mortgage Loan; and

(vi)    on the Distribution Date on which the Current Principal Amounts of the
Senior Certificates have all been reduced to zero, 100% of the Senior Optimal
Principal Amount. After the aggregate Current Principal Amount of the
Subordinate Certificates has been reduced to zero, the Subordinate Optimal
Principal Amount shall be zero.

Subordinate Percentage: As of any Distribution Date, 100% minus the Senior
Percentage as of such Distribution Date.

Subordinate Prepayment Percentage: On any Distribution Date, 100% minus the
Senior Prepayment Percentage as of such Distribution Date.

Subsequent Recoveries: As of any Distribution Date, amounts received during the
related Due Period by the Servicer (net of any related expenses permitted to be
reimbursed pursuant to Section 4.02) or surplus amounts held by the Servicer to
cover estimated expenses (including, but not limited to, recoveries in respect
of the representations and warranties made by the Seller pursuant to the
Mortgage Loan Purchase Agreement) specifically related to a Liquidated

 

37

 


--------------------------------------------------------------------------------



 

Mortgage Loan or the disposition of an REO Property prior to the related
Prepayment Period that resulted in a Realized Loss, after liquidation or
disposition of such Mortgage Loan.

Substitute Mortgage Loan: A mortgage loan tendered to the Trust pursuant to the
Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable, in each case, (i) which has an Outstanding Principal Balance not
greater nor materially less than the Mortgage Loan for which it is to be
substituted; (ii) which has a Mortgage Interest Rate and Net Rate not less than,
and not materially greater than, such Mortgage Loan; (iii) which has a maturity
date not materially earlier or later than such Mortgage Loan and not later than
the latest maturity date of any Mortgage Loan; (iv) which is of the same
property type and occupancy type as such Mortgage Loan; (v) which has a
Loan-to-Value Ratio not greater than the Loan-to-Value Ratio of such Mortgage
Loan; (vi) which is current in payment of principal and interest as of the date
of substitution; (vii) as to which the payment terms do not vary in any material
respect from the payment terms of the Mortgage Loan for which it is to be
substituted, (viii) which has a Gross Margin, Periodic Rate Cap and Maximum
Lifetime Mortgage Rate no less than those of such Mortgage Loan, has the same
Index and interval between Interest Adjustment Dates as such Mortgage Loan, and
a Minimum Lifetime Mortgage Rate no lower than that of such Mortgage Loan and
(ix) has a negative amortization cap of no more than 110%.

Substitution Adjustment Amount: The amount, if any, required to be paid by the
Seller to the Trustee for deposit in the Distribution Account pursuant to
Section 2.04 in connection with the substitution of a Mortgage Loan.

Tax Administration and Tax Matters Person: The Trustee and any successor thereto
or assignee thereof shall serve as tax administrator hereunder and as agent for
the Tax Matters Person. The Holder of the largest percentage interest of each
Class of Residual Certificates shall be the Tax Matters Person for the related
REMIC, as more particularly set forth in Section 9.12 hereof.

Termination Purchase Price: The price, calculated as set forth in Section 10.01,
to be paid in connection with the repurchase of the Mortgage Loans pursuant to
Section 10.01.

Trust Fund or Trust: The corpus of the trust created by this Agreement,
consisting of the Mortgage Loans and the other assets described in
Section 2.01(a).

Trustee: Wells Fargo Bank, National Association, or its successor in interest,
or any successor trustee appointed as herein provided.

Trustee Fee: With respect to each Mortgage Loan, an amount equal to the product
of (i) the Scheduled Principal Balance of such Mortgage Loan as of the
Distribution Date in the preceding calendar month and (ii) the Trustee Fee Rate.

Trustee Fee Rate: For each Mortgage Loan, 0.005% per annum.

2005-AR2 REMIC: Any of REMIC I and REMIC II.

Uncertificated Accrued Interest: With respect to any Uncertificated Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated Pass-Through Rate for

 

38

 


--------------------------------------------------------------------------------



 

such Distribution Date, accrued on the Uncertificated Principal Balance or
Uncertificated Notional Amount, as applicable, immediately prior to such
Distribution Date. Uncertificated Accrued Interest for the Uncertificated
Regular Interests shall accrue on the basis of a 360-day year consisting of
twelve 30-day months. For purposes of calculating the amount of Uncertificated
Accrued Interest for the REMIC I Regular Interests for any Distribution Date,
any Prepayment Interest Shortfalls and Relief Act Shortfalls (to the extent not
covered by Compensating Interest Payments) shall be allocated among REMIC I
Regular Interests LT1, LT2, LT3, LT4, LT5, LT6 and LT7, pro rata, based on, and
to the extent of, Uncertificated Accrued Interest, as calculated without
application of this sentence. For purposes of calculating the amount of
Uncertificated Accrued Interest for the REMIC II Regular Interests for any
Distribution Date, any Prepayment Interest Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating Interest Payments) shall be allocated
among REMIC II Regular Interests to the same extent such amounts are allocated
to the related Class of Certificates.

Uncertificated Notional Amount: With respect to REMIC II Regular Interest X-1
and the REMIC II Regular Interest M-X, the aggregate principal balance of the
REMIC I Regular Interests.

Uncertificated Pass-Through Rate: The Uncertificated REMIC I Pass-Through Rate
or the Uncertificated REMIC II Pass-Through Rate, as applicable.

Uncertificated Principal Balance: The principal amount of any Uncertificated
Regular Interest outstanding as of any date of determination. The Uncertificated
Principal Balance of each REMIC Regular Interest shall never be less than zero.

Uncertificated Regular Interests: The REMIC I Regular Interests, the REMIC II
Regular Interest X-1 and the REMIC II Regular Interest M-X.

Uncertificated REMIC I Pass-Through Rate: With respect to any Distribution Date
and (i) REMIC I Regular Interests LT1, LT2 and LT6, the weighted average of the
Net Mortgage Rates on the Mortgage Loans, (ii) REMIC II Regular Interests LT3
and LT7, zero (0.00%) and (iii) REMIC I Regular Interests LT4 and LT5, twice the
weighted average of the Net Mortgage Rates on the Mortgage Loans.

Uncertificated REMIC II Pass-Through Rate: The Pass-Through Rate for the REMIC
II Regular Interest X-1 and REMIC II Regular Interest M-X, as applicable.

Uninsured Cause: Any cause of damage to a Mortgaged Property or related REO
Property such that the complete restoration of such Mortgaged Property or
related REO Property is not fully reimbursable by the hazard insurance policies
required to be maintained pursuant to this Agreement, without regard to whether
or not such policy is maintained.

United States Person: A citizen or resident of the United States, a corporation
or partnership (including an entity treated as a corporation or partnership for
federal income tax purposes) created or organized in, or under the laws of, the
United States or any state thereof or the District of Columbia (except, in the
case of a partnership, to the extent provided in regulations), provided that,
for purposes solely of the Class R Certificates, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be
treated

 

39

 


--------------------------------------------------------------------------------



 

as a United States Person unless all persons that own an interest in such
partnership either directly or through any entity that is not a corporation for
United States federal income tax purposes are United States Persons, or an
estate whose income is subject to United States federal income tax regardless of
its source, or a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more such
United States Persons have the authority to control all substantial decisions of
the trust. To the extent prescribed in regulations by the Secretary of the
Treasury, which have not yet been issued, a trust which was in existence on
August 20, 1996 (other than a trust treated as owned by the grantor under
subpart E of part I of subchapter J of chapter 1 of the Code), and which was
treated as a United States person on August 20, 1996 may elect to continue to be
treated as a United States person notwithstanding the previous sentence.

 

40

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

Conveyance of Mortgage Loans;

Original Issuance of Certificates

Section 2.01    Conveyance of Mortgage Loans to Trustee. (a) The Depositor
concurrently with the execution and delivery of this Agreement, sells, transfers
and assigns to the Trust without recourse all its right, title and interest in
and to (i) the Mortgage Loans identified in the Mortgage Loan Schedule,
including all interest due and principal received with respect to the Mortgage
Loans after the Cut-off Date, but excluding any payments of interest due on or
prior to the Cut-off Date; (ii) such assets as shall from time to time be
credited or are required by the terms of this Agreement to be credited to the
Custodial Account, (iii) such assets relating to the Mortgage Loans as from time
to time may be held by the Trustee in the Distribution Account, (iv) any REO
Property, (v) the Required Insurance Policies and any amounts paid or payable by
the insurer under any Insurance Policy (to the extent the mortgagee has a claim
thereto), (vi) the Mortgage Loan Purchase Agreement to the extent provided in
Section 2.03(a), (vii) the Class R Deposit, (viii) such assets as shall from
time to time be credited or are required by the terms of this Agreement to be
credited to any of the Accounts and (ix) any proceeds of the foregoing. Although
it is the intent of the parties to this Agreement that the conveyance of the
Depositor’s right, title and interest in and to the Mortgage Loans and other
assets in the Trust Fund pursuant to this Agreement shall constitute a purchase
and sale and not a loan, in the event that such conveyance is deemed to be a
loan, it is the intent of the parties to this Agreement that the Depositor shall
be deemed to have granted to the Trustee a first priority perfected security
interest in all of the Depositor’s right, title and interest in, to and under
the Mortgage Loans and other assets in the Trust Fund, and that this Agreement
shall constitute a security agreement under applicable law.

(b)   In connection with the above transfer and assignment, the Seller hereby
deposits with the Trustee or the Custodian, as its agent, with respect to each
Mortgage Loan:

(i)    the original Mortgage Note, endorsed without recourse (A) to the order of
the Trustee or (B) in the case of a Mortgage Loan registered on the MERS system,
in blank, and in each case showing an unbroken chain of endorsements from the
originator thereof to the Person endorsing it to the Trustee, or lost note
affidavit together with a copy of the related Mortgage Note,

(ii)    the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (w) in the proviso below applies, shall be in recordable form),

(iii)     unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “Wells Fargo Bank,
National Association, as Trustee”, with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon (or if clause (w) in the
proviso below applies or for Mortgage Loans with respect to which the related
Mortgaged Property is located in a state other than Maryland, Tennessee,

 

41

 


--------------------------------------------------------------------------------



 

South Carolina, Mississippi and Florida, or an Opinion of Counsel has been
provided as set forth in this Section 2.01(b), shall be in recordable form),

(iv)    all intervening assignments of the Security Instrument, if applicable
and only to the extent available to the Depositor with evidence of recording
thereon,

(v)    the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any,

(vi)    the original policy of title insurance or mortgagee’s certificate of
title insurance or commitment or binder for title insurance, and

(vii)    originals of all modification agreements, if applicable and available.

provided, however, that in lieu of the foregoing, the Depositor may deliver the
following documents, under the circumstances set forth below: (w) in lieu of the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Depositor in time to permit their delivery as specified
above, the Depositor may deliver a true copy thereof with a certification by the
Depositor, on the face of such copy, substantially as follows: “Certified to be
a true and correct copy of the original, which has been transmitted for
recording” (x) in lieu of the Security Instrument, assignment to the Trustee or
intervening assignments thereof, if the applicable jurisdiction retains the
originals of such documents (as evidenced by a certification from the Depositor
to such effect) the Depositor may deliver photocopies of such documents
containing an original certification by the judicial or other governmental
authority of the jurisdiction where such documents were recorded; and (y) the
Depositor shall not be required to deliver intervening assignments or Mortgage
Note endorsements between the Seller and the Depositor, and between the
Depositor and the Trustee; and provided, further, however, that in the case of
Mortgage Loans which have been prepaid in full after the Cut-off Date and prior
to the Closing Date, the Depositor, in lieu of delivering the above documents,
may deliver to the Trustee or the Custodian, as its agent, a certification to
such effect and shall deposit all amounts paid in respect of such Mortgage Loans
in the Custodial Account on the Closing Date. The Depositor shall deliver such
original documents (including any original documents as to which certified
copies had previously been delivered) to the Trustee or the Custodian, as its
agent, promptly after they are received. The Depositor shall cause the Seller,
at its expense, to cause each assignment of the Security Instrument to the
Trustee to be recorded not later than 180 days after the Closing Date, unless
(a) such recordation is not required by the Rating Agencies or an Opinion of
Counsel addressed to the Trustee has been provided to the Trustee (with a copy
to the Custodian) which states that recordation of such Security Instrument is
not required to protect the interests of the Certificateholders in the related
Mortgage Loans or (b) MERS is identified on the Mortgage or on a properly
recorded assignment of the Mortgage as the mortgagee of record solely as nominee
for the Seller and its successor and assigns; provided, however, that each
assignment shall be submitted for recording by the Seller in the manner
described above, at no expense to the Trust or the Trustee or the Custodian, as
its agent, upon the earliest to occur of: (i) reasonable direction by the
Holders of Certificates evidencing Fractional Undivided Interests

 

42

 


--------------------------------------------------------------------------------



 

aggregating not less than 25% of the Trust, (ii) the occurrence of an Event of
Default, (iii) the occurrence of a bankruptcy, insolvency or foreclosure
relating to the Seller and (iv) the occurrence of a servicing transfer as
described in Section 8.02 hereof. Notwithstanding the foregoing, if the Seller
fails to pay the cost of recording the assignments, such expense will be paid by
the Trustee and the Trustee shall be reimbursed for such expenses by the Trust
in accordance with Section 9.05.

Section 2.02    Acceptance of Mortgage Loans by Trustee. (a) The Trustee (on
behalf of the Trust) acknowledges the sale, transfer and assignment of the Trust
Fund to it by the Depositor and receipt of, subject to further review and the
exceptions which may be noted pursuant to the procedures described below, and
declares that it holds, the documents (or certified copies thereof) delivered to
it or the Custodian, as its agent, pursuant to Section 2.01, and declares that
it will continue to hold those documents and any amendments, replacements or
supplements thereto and all other assets of the Trust Fund delivered to it as
Trustee in trust for the use and benefit of all present and future Holders of
the Certificates. On the Closing Date, with respect to the Mortgage Loans, the
Custodian, shall acknowledge with respect to each Mortgage Loan by delivery to
the Depositor and the Trustee of an Initial Certification receipt of the
Mortgage File, but without review of such Mortgage File, except to the extent
necessary to confirm that such Mortgage File contains the related Mortgage Note
or lost note affidavit. No later than 90 days after the Closing Date (or with
respect to any Substitute Mortgage Loan, within five Business Days after the
receipt by the Trustee or Custodian thereof), the Trustee agrees, for the
benefit of the Certificateholders, to review or cause to be reviewed by the
Custodian on its behalf (under the Custodial Agreement), each Mortgage File
delivered to it and to execute and deliver, or cause to be executed and
delivered, to the Depositor and the Trustee an Interim Certification. In
conducting such review, the Trustee or Custodian will ascertain whether all
required documents have been executed and received, and based on the Mortgage
Loan Schedule, whether those documents relate, determined on the basis of the
Mortgagor name, original principal balance and loan number, to the Mortgage
Loans it has received, as identified in the Mortgage Loan Schedule. In
performing any such review, the Trustee or the Custodian, as its agent, may
conclusively rely on the purported due execution and genuineness of any such
document and on the purported genuineness of any signature thereon. If the
Trustee or the Custodian, as its agent, finds any document constituting part of
the Mortgage File has not been executed or received, or to be unrelated,
determined on the basis of the Mortgagor name, original principal balance and
loan number, or to appear defective on its face (a “Material Defect”), the
Trustee or the Custodian, as its agent, shall promptly notify the Seller. In
accordance with the Mortgage Loan Purchase Agreement, the Seller shall correct
or cure any such defect within ninety (90) days from the date of notice from the
Trustee or the Custodian, as its agent, of the defect and if the Seller fails to
correct or cure the defect within such period, and such defect materially and
adversely affects the interests of the Certificateholders in the related
Mortgage Loan, the Trustee or the Custodian, as its agent, shall enforce the
Seller’s obligation pursuant to the Mortgage Loan Purchase Agreement, within 90
days from the Trustee’s or the Custodian’s notification, to purchase such
Mortgage Loan at the Repurchase Price; provided that, if such defect would cause
the Mortgage Loan to be other than a “qualified mortgage” as defined in
Section 860G(a)(3) (A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a "qualified mortgage" notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860(g-2(a)(1), (2), (4), (5), (6), (7) and (9), any such cure or
repurchase must occur within 90 days from the date such breach was discovered;
provided, however, that if such defect relates solely to the inability of the
Seller to deliver the original Security Instrument or intervening assignments
thereof, or a certified copy because the originals of such documents, or a
certified copy have not

 

43

 


--------------------------------------------------------------------------------



 

been returned by the applicable jurisdiction, the Seller shall not be required
to purchase such Mortgage Loan if the Seller delivers such original documents or
certified copy promptly upon receipt, but in no event later than 360 days after
the Closing Date. The foregoing repurchase obligation shall not apply in the
event that the Seller cannot deliver such original or copy of any document
submitted for recording to the appropriate recording office in the applicable
jurisdiction because such document has not been returned by such office;
provided that the Seller shall instead deliver a recording receipt of such
recording office or, if such receipt is not available, a certificate confirming
that such documents have been accepted for recording, and delivery to the
Trustee or the Custodian, as its agent, shall be effected by the Seller within
thirty days of its receipt of the original recorded document.

(b)   No later than 180 days after the Closing Date (or with respect to any
Substitute Mortgage Loan, within five Business Days after the receipt by the
Trustee or the Custodian thereof), the Trustee or the Custodian, as its agent,
will review, for the benefit of the Certificateholders, the Mortgage Files
delivered to it and will execute and deliver or cause to be executed and
delivered to the Depositor and the Trustee a Final Certification. In conducting
such review, the Trustee or the Custodian, as its agent, will ascertain whether
an original of each document required to be recorded has been returned from the
recording office with evidence of recording thereon or a certified copy has been
obtained from the recording office. If the Trustee or the Custodian, as its
agent, finds a Material Defect, the Trustee or the Custodian, as its agent,
shall promptly notify the Seller (provided, however, that with respect to those
documents described in Sections 2.01(b)(iv), (v) and (vii), the Trustee’s and
Custodian’s obligations shall extend only to the documents actually delivered to
the Trustee or the Custodian pursuant to such Sections). In accordance with the
Mortgage Loan Purchase Agreement, the Seller shall correct or cure any such
defect within 90 days from the date of notice from the Trustee or the Custodian,
as its agent, of the Material Defect and if the Seller is unable to cure such
defect within such period, and if such defect materially and adversely affects
the interests of the Certificateholders in the related Mortgage Loan, the
Trustee shall enforce the Seller’s obligation under the Mortgage Loan Purchase
Agreement, to provide a Substitute Mortgage Loan (if within two years of the
Closing Date) or purchase such Mortgage Loan at the Repurchase Price; provided,
however, that if such defect would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3) (A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9),
without reliance on the provisions of Treasury Regulation Section 1.860G-2(a)(3)
or Treasury Regulation Section 1.860G-2(f)(2) or any other provision that would
allow a Mortgage Loan to be treated as a "qualified mortgage" notwithstanding
its failure to meet the requirements of Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860(g-2(a)(1), (2), (4), (5), (6), (7) and (9),
any such cure, repurchase or substitution must occur within 90 days from the
date such breach was discovered; provided, further, that if such defect relates
solely to the inability of the Seller to deliver the original Security
Instrument or intervening assignments thereof, or a certified copy, because the
originals of such documents or a certified copy, have not been returned by the
applicable jurisdiction, the Seller shall not be required to purchase such
Mortgage Loan, if the Seller delivers such original documents or certified copy
promptly upon receipt, but in no event later than 360 days after the Closing
Date. The foregoing repurchase obligation shall not apply in the event that the
Seller cannot deliver such original or copy of any document submitted for
recording to the appropriate recording office in the applicable jurisdiction
because such document has not been returned by such office; provided that the
Seller shall instead deliver a recording receipt of such recording office or, if
such receipt is not available, a certificate confirming that such documents have
been accepted for recording, and delivery to the Trustee or the Custodian, as
its agent, shall be effected by the Seller within thirty days of its receipt of
the original recorded document.

 

 

44

 

 

 


--------------------------------------------------------------------------------



(c)        In the event that a Mortgage Loan is purchased by the Seller in
accordance with Sections 2.02(a) or (b) above, the Seller shall remit to the
Servicer the Repurchase Price for deposit in the Custodial Account and the
Seller shall provide to the Trustee written notification detailing the
components of the Repurchase Price. Upon deposit of the Repurchase Price in the
Custodial Account, the Depositor shall notify the Trustee and the Custodian, as
agent of the Trustee (upon receipt of a Request for Release in the form of
Exhibit D attached hereto with respect to such Mortgage Loan), shall release to
the Seller the related Mortgage File and the Trustee shall execute and deliver
all instruments of transfer or assignment, without recourse, representation or
warranty, furnished to it by the Seller, as are necessary to vest in the Seller
title to and rights under the Mortgage Loan. Such purchase shall be deemed to
have occurred on the date on which the Repurchase Price in available funds is
received by the Trustee. The Servicer shall amend the Mortgage Loan Schedule,
which was previously delivered to it by the Depositor in a form agreed to
between the Depositor and the Servicer, to reflect such repurchase and shall
promptly notify the Trustee of such amendment and the Trustee shall promptly
notify the Rating Agencies and the Servicer of such amendment. The obligation of
the Seller to repurchase any Mortgage Loan as to which such a defect in a
constituent document exists shall be the sole remedy respecting such defect
available to the Certificateholders or to the Trustee on their behalf.

Section 2.03     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The Depositor hereby assigns to the Trustee, on behalf of Trust for the
benefit of the Certificateholders, all of its right, title and interest in the
Mortgage Loan Purchase Agreement. The obligations of the Seller to substitute or
repurchase, as applicable, a Mortgage Loan shall be the Trustee’s and the
Certificateholders’ sole remedy for any breach thereof. At the request of the
Trustee, the Depositor shall take such actions as may be necessary to enforce
the above right, title and interest on behalf of the Trust and the
Certificateholders or shall execute such further documents as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

(b)        If the Depositor, the Servicer or the Trustee discovers a breach of
any of the representations and warranties set forth in the Mortgage Loan
Purchase Agreement which breach materially and adversely affects the value of
the interests of Certificateholders or the Trustee in the related Mortgage Loan,
the party discovering the breach shall give prompt written notice of the breach
to the other parties. The Seller, within 90 days of its discovery or receipt of
notice that such breach has occurred (whichever occurs earlier), shall cure the
breach in all material respects or, subject to the Mortgage Loan Purchase
Agreement or Section 2.04 of this Agreement, as applicable, shall purchase the
Mortgage Loan or any property acquired with respect thereto from the Trust;
provided, however, that if there is a breach of any representation set forth in
the Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable, and the Mortgage Loan or the related property acquired with respect
thereto has been sold, then the Seller shall pay, in lieu of the Repurchase
Price, any excess of the Repurchase Price over the Net Liquidation Proceeds
received upon such sale. If the Net Liquidation Proceeds exceed the Repurchase
Price, any excess shall be paid to the Seller to the extent not required by law
to be paid to the borrower. Any such purchase by the Seller shall be made by
providing an amount equal to the Repurchase Price to the Servicer for deposit in
the Custodial Account and written notification detailing the components of such
Repurchase Price. The Depositor shall notify the Trustee and submit to the
Trustee or the Custodian, as its agent, a Request for Release,

 

45

 


--------------------------------------------------------------------------------



 

and the Trustee shall release, or the Trustee shall cause the Custodian to
release, to the Seller the related Mortgage File and the Trustee shall execute
and deliver all instruments of transfer or assignment furnished to it by the
Seller, without recourse, representation or warranty as are necessary to vest in
the Seller title to and rights under the Mortgage Loan or any property acquired
with respect thereto. Such purchase shall be deemed to have occurred on the date
on which the Repurchase Price in available funds is received by the Trustee. The
Trustee shall amend the Mortgage Loan Schedule to reflect such repurchase and
shall promptly notify the Rating Agencies of such amendment. Enforcement of the
obligation of the Seller to purchase (or substitute a Substitute Mortgage Loan
for) any Mortgage Loan or any property acquired with respect thereto (or pay the
Repurchase Price as set forth in the above proviso) as to which a breach has
occurred and is continuing shall constitute the sole remedy respecting such
breach available to the Certificateholders or the Trustee on their behalf.

Section 2.04    Substitution of Mortgage Loans. Notwithstanding anything to the
contrary in this Agreement, in lieu of purchasing a Mortgage Loan pursuant to
the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03 of this Agreement,
the Seller may, no later than the date by which such purchase by the Seller
would otherwise be required, tender to the Trustee (on behalf of the Trust) a
Substitute Mortgage Loan accompanied by a certificate of an authorized officer
of the Seller that such Substitute Mortgage Loan conforms to the requirements
set forth in the definition of “Substitute Mortgage Loan” in the Mortgage Loan
Purchase Agreement or this Agreement, as applicable; provided, however, that
substitution pursuant to the Mortgage Loan Purchase Agreement or Section 2.04 of
this Agreement, as applicable, in lieu of purchase shall not be permitted after
the termination of the two-year period beginning on the Startup Day; provided,
further, that if the breach would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3) (A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9),
without reliance on the provisions of Treasury Regulation Section 1.860G-2(a)(3)
or Treasury Regulation Section 1.860G-2(f)(2) or any other provision that would
allow a Mortgage Loan to be treated as a "qualified mortgage" notwithstanding
its failure to meet the requirements of Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860(g-2(a)(1), (2), (4), (5), (6), (7) and (9),
any such cure or substitution must occur within 90 days from the date the breach
was discovered. The Trustee or the Custodian, as its agent, shall examine the
Mortgage File for any Substitute Mortgage Loan in the manner set forth in
Section 2.02(a) and the Trustee or the Custodian, as its agent, shall notify the
Seller, in writing, within five Business Days after receipt, whether or not the
documents relating to the Substitute Mortgage Loan satisfy the requirements of
the fourth sentence of Section 2.02(a). Within two Business Days after such
notification, the Seller shall provide to the Trustee for deposit in the
Distribution Account the amount, if any, by which the Outstanding Principal
Balance as of the next preceding Due Date of the Mortgage Loan for which
substitution is being made, after giving effect to the Scheduled Principal due
on such date, exceeds the Outstanding Principal Balance as of such date of the
Substitute Mortgage Loan, after giving effect to Scheduled Principal due on such
date, which amount shall be treated for the purposes of this Agreement as if it
were the payment by the Seller of the Repurchase Price for the purchase of a
Mortgage Loan by the Seller. After such notification to the Seller and, if any
such excess exists, upon receipt of such deposit, the Trustee shall accept such
Substitute Mortgage Loan which shall thereafter be deemed to be a Mortgage Loan
hereunder. In the event of such a substitution, accrued interest on the
Substitute Mortgage Loan for the month in which the substitution occurs and any
Principal Prepayments made thereon during such month shall be the property of
the Trust Fund and accrued interest for such month on the Mortgage Loan for
which the substitution is made and any Principal Prepayments made thereon during
such month shall be the property of the Seller. The Scheduled Principal on a
Substitute Mortgage Loan due on the Due Date in the month of substitution shall
be the property of the Seller and the Scheduled Principal on the Mortgage Loan
for which the substitution is made due on such Due Date shall be the property of

 

46

 


--------------------------------------------------------------------------------



 

the Trust Fund. Upon acceptance of the Substitute Mortgage Loan (and delivery to
the Trustee or the Custodian as agent of the Trustee, as applicable, of a
Request for Release for such Mortgage Loan), the Trustee or the Custodian, as
agent for the Trustee, shall release to the Seller the related Mortgage File
related to any Mortgage Loan released pursuant to the Mortgage Loan Purchase
Agreement or Section 2.04 of this Agreement, as applicable, and shall execute
and deliver all instruments of transfer or assignment, without recourse,
representation or warranty in form as provided to it as are necessary to vest in
the Seller title to and rights under any Mortgage Loan released pursuant to the
Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable. The Seller shall deliver the documents related to the Substitute
Mortgage Loan in accordance with the provisions of the Mortgage Loan Purchase
Agreement or Sections 2.01(b) and 2.02(b) of this Agreement, as applicable, with
the date of acceptance of the Substitute Mortgage Loan deemed to be the Closing
Date for purposes of the time periods set forth in those Sections. The
representations and warranties set forth in the Mortgage Loan Purchase Agreement
shall be deemed to have been made by the Seller with respect to each Substitute
Mortgage Loan as of the date of acceptance of such Mortgage Loan by the Trustee
(on behalf of the Trust). The Servicer shall amend the Mortgage Loan Schedule to
reflect such substitution and shall provide a copy of such amended Mortgage Loan
Schedule to the Trustee, who shall then deliver such amended Mortgage Loan
Schedule to the Rating Agencies.

Section 2.05    Issuance of Certificates

(a)   The Trustee acknowledges the assignment to it (on behalf of the Trust) of
the Mortgage Loans and the other assets comprising the Trust Fund and,
concurrently therewith, has signed, and countersigned and delivered to the
Depositor, in exchange therefor, Certificates in such authorized denominations
representing such Fractional Undivided Interests as the Depositor has requested.
The Trustee agrees that it will hold the Mortgage Loans and such other assets as
may from time to time be delivered to it segregated on the books of the Trustee
in trust for the benefit of the Certificateholders.

(b)   The Depositor, concurrently with the execution and delivery hereof, does
hereby transfer, assign, set over and otherwise convey in trust to the Trustee
without recourse all the right, title and interest of the Depositor in and to
the REMIC I Regular Interests, and the other assets of REMIC II for the benefit
of the holders of the REMIC II Certificates. The Trustee acknowledges receipt of
the REMIC I Regular Interests (which are uncertificated) and the other assets of
REMIC II and declares that it holds and will hold the same in trust for the
exclusive use and benefit of the holders of the REMIC II Certificates.

Section 2.06    Representations and Warranties Concerning the Depositor. The
Depositor hereby represents and warrants to the Servicer and the Trustee as
follows:

(i)    the Depositor (a) is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and (b) is qualified
and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure so
to qualify would not reasonably be expected to have a material adverse effect on
the Depositor’s business as presently conducted or on the Depositor’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

 

47

 


--------------------------------------------------------------------------------



 

 

(ii)    the Depositor has full corporate power to own its property, to carry on
its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)     the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
articles of incorporation or by-laws of the Depositor, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Depositor’s ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

(iv)    the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)    this Agreement has been duly executed and delivered by the Depositor and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes a valid and binding obligation of the Depositor enforceable against
it in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally);

(vi)    there are no actions, suits or proceedings pending or, to the knowledge
of the Depositor, threatened against the Depositor, before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of the Depositor will be determined adversely
to the Depositor and will if determined adversely to the Depositor materially
and adversely affect the Depositor’s ability to enter into this Agreement or
perform its obligations under this Agreement; and the Depositor is not in
default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

(vii)     immediately prior to the transfer and assignment to the Trust, each
Mortgage Note and each Mortgage were not subject to an assignment or pledge, and
the Depositor had good and marketable title to and was the sole owner thereof
and had full right to transfer and sell such Mortgage Loan to the Trustee free
and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest.

 

 

48

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

Administration and Servicing of Mortgage Loans

Section 3.01    Servicer to Act as Servicer. The Servicer shall service and
administer the Mortgage Loans in accordance with this Agreement and with
Accepted Servicing Practices and shall have full power and authority, acting
alone, to do or cause to be done any and all things in connection with such
servicing and administration which the Servicer may deem necessary or desirable
and consistent with the terms of this Agreement and with Accepted Servicing
Practices and shall exercise the same care that it customarily employs for its
own account. Except as set forth in this Agreement, the Servicer shall service
the Mortgage Loans in accordance with Accepted Servicing Practices in compliance
with the servicing provisions of the Fannie Mae Guide, which include, but are
not limited to, provisions regarding the liquidation of Mortgage Loans, the
collection of Mortgage Loan payments, the payment of taxes, insurance and other
charges, the maintenance of hazard insurance with a Qualified Insurer, the
maintenance of fidelity bond and errors and omissions insurance, inspections,
the restoration of Mortgaged Property, the maintenance of Primary Mortgage
Insurance Policies, insurance claims, and title insurance, management of REO
Property, permitted withdrawals with respect to REO Property, liquidation
reports, and reports of foreclosures and abandonments of Mortgaged Property, the
transfer of Mortgaged Property, the release of Mortgage Loan Documents, annual
statements, and examination of records and facilities. In the event of any
conflict, inconsistency or discrepancy between any of the servicing provisions
of this Agreement and any of the servicing provisions of the Fannie Mae Guide,
the provisions of this Agreement shall control and be binding upon the Depositor
and the Servicer.

Consistent with the terms of this Agreement, the Servicer may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of any such
term or in any manner grant indulgence to any Mortgagor if in the Servicer's
reasonable and prudent determination such waiver, modification, postponement or
indulgence is not materially adverse to the Certificateholders, provided,
however, the Servicer shall not permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, forgive the payment
of principal or interest (unless in connection with the liquidation of the
related Mortgage Loan or except in connection with prepayments to the extent
that such reamortization is not inconsistent with the terms of the Mortgage
Loan), or extend the final maturity date of such Mortgage Loan, unless such
Mortgage Loan is in default or, in the judgment of the Servicer, such default is
reasonably foreseeable or waive a prepayment penalty or charge, without the
written consent of the Depositor and, provided, further, that no such
modification shall reduce the interest rate on a Mortgage Loan below the
Servicing Fee Rate. Without limiting the generality of the foregoing, the
Servicer shall continue, and is hereby authorized and empowered, to prepare,
execute and deliver, all instruments of satisfaction or cancellation, or of
partial or full release, discharge and all other comparable instruments, with
respect to the Mortgage Loans and with respect to the Mortgaged Properties.

 

The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment
options listed in the related Mortgage Note that are available to such Mortgagor
with respect to such payment, notwithstanding any provision in the related
Mortgage Note that explicitly states or implies that providing such options is
optional for the servicer of such Mortgage Loan or the owner or holder of the
related Mortgage Note.

 

49

 


--------------------------------------------------------------------------------



 

 

Notwithstanding the foregoing, the Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange
of such Mortgage Loan within the meaning of Section 1001 of the Code and any
proposed, temporary or final regulations promulgated thereunder (other than in
connection with a proposed conveyance or assumption of such Mortgage Loan that
is treated as a Principal Prepayment in Full) and cause any REMIC formed under
this Agreement to fail to qualify as a REMIC under the Code. Upon request, the
Trustee shall furnish the Servicer with any powers of attorney, in substantially
the form attached hereto as Exhibit I, and other documents in form as provided
to it necessary or appropriate to enable the Servicer to service and administer
the related Mortgage Loans and REO Property.

The Trustee shall provide access to the records and documentation in possession
of the Trustee regarding the related Mortgage Loans and REO Property and the
servicing thereof to the Certificateholders, the FDIC, and the supervisory
agents and examiners of the FDIC, such access being afforded only upon
reasonable prior written request and during normal business hours at the office
of the Trustee; provided, however, that, unless otherwise required by law, the
Trustee shall not be required to provide access to such records and
documentation if the provision thereof would violate the legal right to privacy
of any Mortgagor. The Trustee shall allow representatives of the above entities
to photocopy any of the records and documentation and shall provide equipment
for that purpose at a charge that covers the Trustee’s actual costs.

The Trustee shall execute and deliver to the Servicer any court pleadings,
requests for trustee’s sale or other documents prepared by the Servicer as
necessary or desirable to (i) the foreclosure or trustee’s sale with respect to
a Mortgaged Property; (ii) any legal action brought to obtain judgment against
any Mortgagor on the Mortgage Note or Security Instrument; (iii) obtain a
deficiency judgment against the Mortgagor; or (iv) enforce any other rights or
remedies provided by the Mortgage Note or Security Instrument or otherwise
available at law or equity.

Section 3.02    REMIC-Related Covenants. For as long as each 2005-AR2 REMIC
shall exist, the Trustee shall act in accordance herewith to assure continuing
treatment of such 2005-AR2 REMIC as a REMIC, and the Trustee shall comply with
any directions of the Depositor or the Servicer to assure such continuing
treatment. In particular, the Trustee shall not (a) sell or permit the sale of
all or any portion of the Mortgage Loans or of any investment of deposits in an
Account unless such sale is as a result of a repurchase of the Mortgage Loans
pursuant to this Agreement or the Trustee has received a REMIC Opinion addressed
to the Trustee prepared at the expense of the Trust Fund; and (b) other than
with respect to a substitution pursuant to the Mortgage Loan Purchase Agreement
or Section 2.04 of this Agreement, as applicable, accept any contribution to any
2005-AR2 REMIC after the Startup Day without receipt of a REMIC Opinion
addressed to the Trustee.

Section 3.03    Monitoring of Subservicers. (a) The Servicer shall perform all
of its servicing responsibilities hereunder or may cause a subservicer to
perform any such servicing responsibilities on its behalf, but the use by the
Servicer of a subservicer shall not release the Servicer from any of its
obligations hereunder and the Servicer shall remain responsible hereunder for
all acts and omissions of each subservicer as fully as if such acts and
omissions were those of the Servicer. Any such subservicer must be a Fannie Mae
approved seller/servicer or a Freddie Mac seller/servicer in good standing and
no event shall have occurred, including but

 

50

 


--------------------------------------------------------------------------------



 

not limited to, a change in insurance coverage, which would make it unable to
comply with the eligibility requirements for lenders imposed by Fannie Mae or
for seller/servicers by Freddie Mac, or which would require notification to
Fannie Mae or Freddie Mac. The Servicer shall pay all fees and expenses of each
subservicer from its own funds, and a subservicer's fee shall not exceed the
Servicing Fee.

(b)   At the cost and expense of the Servicer, without any right of
reimbursement from the Custodial Account, the Servicer shall be entitled to
terminate the rights and responsibilities of a subservicer and arrange for any
servicing responsibilities to be performed by a successor subservicer meeting
the requirements in the preceding paragraph, provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer's option, from electing to service the related Mortgage Loans itself.
In the event that the Servicer's responsibilities and duties under this
Agreement are terminated pursuant to Section 7.07, 8.01 or 10.01, and if
requested to do so by the Depositor, the Servicer shall at its own cost and
expense terminate the rights and responsibilities of each subservicer effective
as of the date of termination of the Servicer. The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and
responsibilities of each subservicer from the Servicer's own funds without
reimbursement from the Depositor.

(c)Notwithstanding any of the provisions of this Agreement relating to
agreements or arrangements between the Servicer and a subservicer or any
reference herein to actions taken through a subservicer or otherwise, the
Servicer shall not be relieved of its obligations to the Depositor and shall be
obligated to the same extent and under the same terms and conditions as if it
alone were servicing and administering the Mortgage Loans. The Servicer shall be
entitled to enter into an agreement with a subservicer for indemnification of
the Servicer by the subservicer and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.

 

(d)Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving a subservicer shall be deemed to be between such
subservicer and Servicer alone, and the Depositor shall have no obligations,
duties or liabilities with respect to such Subservicer including no obligation,
duty or liability of Depositor to pay such subservicer's fees and expenses. For
purposes of distributions and advances by the Servicer pursuant to this
Agreement, the Servicer shall be deemed to have received a payment on a Mortgage
Loan when a subservicer has received such payment.

 

Section 3.04    Fidelity Bond. The Servicer, at its expense, shall maintain in
effect a blanket fidelity bond and an errors and omissions insurance policy,
affording coverage with respect to all directors, officers, employees and other
Persons acting on the Servicer’s behalf, and covering errors and omissions in
the performance of the Servicer’s obligations hereunder. The errors and
omissions insurance policy and the fidelity bond shall be in such form and
amount generally acceptable for entities serving as servicers.

Section 3.05    Power to Act; Procedures. The Servicer shall service the
Mortgage Loans and shall have full power and authority, subject to the REMIC
Provisions and the provisions of Article X hereof, to do any and all things that
it may deem necessary or desirable in connection with the servicing and
administration of the Mortgage Loans, including but not limited to the

 

51

 


--------------------------------------------------------------------------------



 

power and authority (i) to execute and deliver, on behalf of the
Certificateholders and the Trustee, customary consents or waivers and other
instruments and documents, (ii) to consent to transfers of any Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages, (iii) to
collect any Insurance Proceeds and Liquidation Proceeds, and (iv) to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Mortgage Loan, in each case, in accordance with the provisions of
this Agreement, as applicable; provided, however, that the Servicer shall not
(and consistent with its responsibilities under 3.03, shall not permit any
subservicer to) knowingly or intentionally take any action, or fail to take (or
fail to cause to be taken) any action reasonably within its control and the
scope of duties more specifically set forth herein, that, under the REMIC
Provisions, if taken or not taken, as the case may be, would cause any 2005-AR2
REMIC to fail to qualify as a REMIC or result in the imposition of a tax upon
the Trust Fund (including but not limited to the tax on prohibited transactions
as defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC set forth in Section 860G(d) of the Code) unless the Servicer has received
an Opinion of Counsel (but not at the expense of the Servicer) to the effect
that the contemplated action would not cause any 2005-AR2 REMIC to fail to
qualify as a REMIC or result in the imposition of a tax upon any 2005-AR2 REMIC.
The Trustee shall furnish the Servicer, upon written request from a Servicing
Officer, with any powers of attorney empowering the Servicer to execute and
deliver instruments of satisfaction or cancellation, or of partial or full
release or discharge, and to foreclose upon or otherwise liquidate Mortgaged
Property, and to appeal, prosecute or defend in any court action relating to the
Mortgage Loans or the Mortgaged Property, in accordance with this Agreement, and
the Trustee shall execute and deliver such other documents, as the Servicer may
request, to enable the Servicer to service and administer the Mortgage Loans and
carry out its duties hereunder, in each case in accordance with Accepted
Servicing Practices (and the Trustee shall have no liability for misuse of any
such powers of attorney by the Servicer). If the Servicer or the Trustee has
been advised that it is likely that the laws of the state in which action is to
be taken prohibit such action if taken in the name of the Trustee or that the
Trustee would be adversely affected under the “doing business” or tax laws of
such state if such action is taken in its name, the Servicer shall join with the
Trustee in the appointment of a co-trustee pursuant to Section 9.11 hereof. In
the performance of its duties hereunder, the Servicer shall be an independent
contractor and shall not, except in those instances where it is taking action in
the name of the Trustee, be deemed to be the agent of the Trustee.

Section 3.06    Due-on-Sale Clauses; Assumption Agreements>

(a)   When any Mortgaged Property is conveyed by a Mortgagor, the Servicer or
subservicer, to the extent it has knowledge of such conveyance, shall enforce
any due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent
permitted under applicable law and governmental regulations, but only to the
extent that such enforcement will not adversely affect or jeopardize coverage
under any Primary Mortgage Insurance Policy. Notwithstanding the foregoing, the
Servicer is not required to exercise such rights with respect to a Mortgage Loan
if the Person to whom the related Mortgaged Property has been conveyed or is
proposed to be conveyed satisfies the terms and conditions contained in the
Mortgage Note and Mortgage related thereto and the consent of the Mortgagee
under such Mortgage Note or Mortgage is not otherwise so required under such
Mortgage Note or Mortgage as a condition to such transfer. In the event that the
Servicer is prohibited by law from enforcing any such due-on-sale clause, or if
coverage under any Primary Mortgage Insurance Policy would be adversely

 

52

 


--------------------------------------------------------------------------------



 

affected, or if nonenforcement is otherwise permitted hereunder, the Servicer is
authorized, subject to Section 3.06(b), to take or enter into an assumption and
modification agreement from or with the person to whom such property has been or
is about to be conveyed, pursuant to which such person becomes liable under the
Mortgage Note and, unless prohibited by applicable state law, the Mortgagor
remains liable thereon, provided that the Mortgage Loan shall continue to be
covered (if so covered before the Servicer enters such agreement) by the
applicable Primary Mortgage Insurance Policy. The Servicer, subject to
Section 3.06(b), is also authorized with the prior approval of the insurers
under any Primary Mortgage Insurance Policy to enter into a substitution of
liability agreement with such Person, pursuant to which the original Mortgagor
is released from liability and such Person is substituted as Mortgagor and
becomes liable under the Mortgage Note. Notwithstanding the foregoing, the
Servicer shall not be deemed to be in default under this Section by reason of
any transfer or assumption which the Servicer reasonably believes it is
restricted by law from preventing, for any reason whatsoever.

(b) Subject to the Servicer’s duty to enforce any due-on-sale clause to the
extent set forth in Section 3.06(a), in any case in which a Mortgaged Property
is to be conveyed to a Person by a Mortgagor, and such Person is to enter into
an assumption or modification agreement or supplement to the Mortgage Note or
Mortgage which requires the signature of the Trustee, or if an instrument of
release signed by the Trustee is required releasing the Mortgagor from liability
on the Mortgage Loan, the Servicer is authorized, subject to the requirements of
the sentence next following, to execute and deliver, on behalf of the Trustee,
the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or
Mortgage or other instruments as are reasonable or necessary to carry out the
terms of the Mortgage Note or Mortgage or otherwise to comply with any
applicable laws regarding assumptions or the transfer of the Mortgaged Property
to such Person; provided, however, that in connection with any such assumption,
no material term of the Mortgage Note may be changed. Upon receipt of
appropriate instructions from the Servicer in accordance with the foregoing, the
Trustee shall execute any necessary instruments for such assumption or
substitution of liability delivered to it by the Servicer and as directed in
writing by the Servicer. Upon the closing of the transactions contemplated by
such documents, the Servicer shall cause the originals or true and correct
copies of the assumption agreement, the release (if any), or the modification or
supplement to the Mortgage Note or Mortgage to be delivered to the Trustee or
the Custodian and deposited with the Mortgage File for such Mortgage Loan. Any
fee collected by the Servicer or such related subservicer for entering into an
assumption or substitution of liability agreement will be retained by the
Servicer or such subservicer as additional servicing compensation.

Section 3.07    Release of Mortgage Files. (a) Upon becoming aware of the
payment in full of any Mortgage Loan, or the receipt by the Servicer of a
notification that payment in full has been escrowed in a manner customary for
such purposes for payment to Certificateholders on the next Distribution Date,
the Servicer will, (or if the Servicer does not, the Trustee may), promptly
furnish to the Custodian, on behalf of the Trustee, two copies of a
certification substantially in the form of Exhibit D hereto signed by a
Servicing Officer or in a mutually agreeable electronic format which will, in
lieu of a signature on its face, originate from a Servicing Officer (which
certification shall include a statement to the effect that all amounts received
in connection with such payment that are required to be deposited in the
Custodial Account maintained by the Servicer pursuant to Section 4.01 have been
or will be so deposited)

 

53

 


--------------------------------------------------------------------------------



 

and shall request that the Custodian, on behalf of the Trustee, deliver to the
Servicer the related Mortgage File. Upon receipt of such certification and
request, the Custodian, on behalf of the Trustee, shall promptly release the
related Mortgage File to the Servicer and the Trustee and Custodian shall have
no further responsibility with regard to such Mortgage File. Upon any such
payment in full, the Servicer is authorized, to give, as agent for the Trustee,
as the mortgagee under the Mortgage that secured the Mortgage Loan, an
instrument of satisfaction (or assignment of mortgage without recourse)
regarding the Mortgaged Property subject to the Mortgage, which instrument of
satisfaction or assignment, as the case may be, shall be delivered to the Person
or Persons entitled thereto against receipt therefor of such payment, it being
understood and agreed that no expenses incurred in connection with such
instrument of satisfaction or assignment, as the case may be, shall be
chargeable to the Custodial Account.

In the event the Servicer satisfies or releases a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Certificateholders or the Depositor may
have under the Mortgage Loan Documents, the Servicer, upon written demand by the
Depositor or the Trustee, shall remit within one Business Day the then
outstanding principal balance of the related Mortgage Loan by deposit thereof in
the Custodial Account.

(b)   From time to time and as appropriate for the servicing or foreclosure of
any Mortgage Loan, the Trustee shall execute such documents as shall be prepared
and furnished to the Trustee by the Servicer (in a form reasonably acceptable to
the Trustee) and as are necessary to the prosecution of any such proceedings.
The Custodian, on behalf of the Trustee, shall, upon the request of the
Servicer, and delivery to the Custodian, on behalf of the Trustee, of two copies
of a request for release signed by a Servicing Officer substantially in the form
of Exhibit D (or in a mutually agreeable electronic format which will, in lieu
of a signature on its face, originate from a Servicing Officer), release the
related Mortgage File held in its possession or control to the Servicer. Such
trust receipt shall obligate the Servicer to return the Mortgage File to the
Custodian on behalf of the Trustee, when the need therefor by the Servicer no
longer exists unless the Mortgage Loan shall be liquidated, in which case, upon
receipt of a certificate of a Servicing Officer similar to that hereinabove
specified, the Mortgage File shall be released by the Custodian, on behalf of
the Trustee or to the Servicer.

Section 3.08    Documents, Records and Funds in Possession of Servicer To Be
Held for Trustee.

(a)   The Servicer shall transmit to the Trustee or Custodian such documents and
instruments coming into the possession of the Servicer from time to time as are
required by the terms hereof, to be delivered to the Trustee or Custodian. Any
funds received by the Servicer in respect of any Mortgage Loan or which
otherwise are collected by the Servicer as Liquidation Proceeds or Insurance
Proceeds in respect of any Mortgage Loan shall be held for the benefit of the
Trustee and the Certificateholders subject to the Servicer’s right to retain or
withdraw from the Custodial Account the Servicing Fee and other amounts as
provided in this Agreement. The Servicer shall provide access to information and
documentation regarding the Mortgage Loans to the Trustee, its agents and
accountants at any time upon reasonable request and during normal business
hours, and to Certificateholders that are savings and loan associations, banks
or insurance companies, the Office of Thrift Supervision, the FDIC and the
supervisory agents and

 

54

 


--------------------------------------------------------------------------------



 

examiners of such Office and Corporation or examiners of any other federal or
state banking or insurance regulatory authority if so required by applicable
regulations of the Office of Thrift Supervision or other regulatory authority,
such access to be afforded without charge but only upon reasonable request in
writing and during normal business hours at the offices of the Servicer
designated by it. In fulfilling such a request the Servicer shall not be
responsible for determining the sufficiency of such information.

(b)   All Mortgage Files and funds collected or held by, or under the control
of, the Servicer, in respect of any Mortgage Loans, whether from the collection
of principal and interest payments or from Liquidation Proceeds or Insurance
Proceeds, shall be held by the Servicer for and on behalf of the Trustee and the
Certificateholders and shall be and remain the sole and exclusive property of
the Trust; provided, however, that the Servicer shall be entitled to setoff
against, and deduct from, any such funds any amounts that are properly due and
payable to the Servicer under this Agreement.

Section 3.09    Standard Hazard Insurance and Flood Insurance Policies

(a)   The Servicer shall cause to be maintained for each Mortgage Loan fire and
hazard insurance with extended coverage as is customary in the area where the
Mortgaged Property is located in an amount which is equal to the lesser of (i)
the maximum insurable value of the improvements securing such Mortgage Loan or
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) the percentage such that the proceeds thereof shall be sufficient to
prevent the Mortgagor and/or the Mortgagee from becoming a co-insurer. If the
Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as being a special flood hazard area that
has federally-mandated flood insurance requirements, the Servicer will cause to
be maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the maximum
insurable value of the improvements securing such Mortgage Loan or (iii) the
maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended. The Servicer shall also maintain on the REO
Property, fire and hazard insurance with extended coverage in an amount which is
at least equal to the maximum insurable value of the improvements which are a
part of such property, liability insurance and, to the extent required and
available under the Flood Disaster Protection Act of 1973, as amended, flood
insurance in an amount as provided above. It is understood and agreed that no
other additional insurance need be required by the Servicer or the Mortgagor or
maintained on property acquired in respect of the Mortgage Loans, other than
pursuant to the Fannie Mae Guide or such applicable state or federal laws and
regulations as shall at any time be in force and as shall require such
additional insurance. All such policies shall be endorsed with standard
mortgagee clauses with loss payable to the Servicer and its successors and/or
assigns and shall provide for at least thirty days prior written notice of any
cancellation, reduction in the amount or material change in coverage to the
Servicer. The Servicer shall not interfere with the Mortgagor's freedom of
choice in selecting a insurance carrier or agent, provided, however, that the
Servicer shall not accept any such insurance policies from insurance companies
unless such companies currently reflect a General Policy Rating in Best's Key
Rating Guide currently acceptable to Fannie Mae and are licensed to do business
in the state wherein the property subject to the policy is located.

 

55

 


--------------------------------------------------------------------------------



 

 

(b)   If the Servicer shall obtain and maintain a blanket hazard insurance
policy with extended coverage insuring against hazard losses on all of the
Mortgage Loans, it shall conclusively be deemed to have satisfied its
obligations as set forth in the first sentence of Section 3.09(a), it being
understood and agreed that such policy may contain a deductible clause, in which
case the Servicer shall, in the event that there shall not have been maintained
on the related Mortgaged Property a policy complying with the first sentence of
Section 3.09(a) and there shall have been a loss which would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause.

(c)   Pursuant to Section 4.01, any amounts collected by the Servicer, under any
insurance policies (other than amounts to be applied to the restoration or
repair of the property subject to the related Mortgage) shall be deposited into
the Custodial Account, subject to withdrawal pursuant to Section  4.02. Any cost
incurred by the Servicer in maintaining any such insurance if the Mortgagor
defaults in its obligation to do so shall be added to the amount owing under the
Mortgage Loan where the terms of the Mortgage Loan so permit; provided, however,
that the addition of any such cost shall not be taken into account for purposes
of calculating the distributions to be made to Certificateholders and shall be
recoverable by the Servicer pursuant to Section 4.02.

Section 3.10    Presentment of Claims and Collection of Proceeds. The Servicer
shall prepare and present on behalf of the Trustee and the Certificateholders
all claims under the Insurance Policies and take such actions (including the
negotiation, settlement, compromise or enforcement of the insured’s claim) as
shall be necessary to realize recovery under such policies. Any proceeds
disbursed to the Servicer in respect of such policies, bonds or contracts shall
be promptly deposited in the Custodial Account upon receipt, except that any
amounts realized that are to be applied to the repair or restoration of the
related Mortgaged Property as a condition precedent to the presentation of
claims on the related Mortgage Loan to the insurer under any applicable
Insurance Policy need not be so deposited (or remitted).

Section 3.11    Maintenance of the Primary Mortgage Insurance Policies

(a)   The Servicer shall not take, or permit any subservicer to take, any action
that would result in noncoverage under any applicable Primary Mortgage Insurance
Policy of any loss which, but for the actions of the Servicer or such
subservicer, would have been covered thereunder. The Servicer shall cause to be
kept in force and effect (to the extent that the Mortgage Loan requires the
Mortgagor to maintain such insurance), primary mortgage insurance applicable to
each Mortgage Loan in accordance with the provisions of this Agreement. The
Servicer shall not, and shall not permit any subservicer to, cancel or refuse to
renew any such Primary Mortgage Insurance Policy that is in effect at the date
of the initial issuance of the Mortgage Note and is required to be kept in force
hereunder except in accordance with the provisions of this Agreement. Any such
primary mortgage insurance policies shall be issued by a Qualified Insurer.

(b)   The Servicer agrees to present, or to cause each subservicer to present,
on behalf of the Trustee and the Certificateholders, claims to the insurer under
any Primary Mortgage Insurance Policies and, in this regard, to take such
reasonable action as shall be necessary to

 

56

 


--------------------------------------------------------------------------------



 

permit recovery under any Primary Mortgage Insurance Policies respecting
defaulted Mortgage Loans. Pursuant to Section 4.01, any amounts collected by the
Servicer under any Primary Mortgage Insurance Policies shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 4.02.

Section 3.12    Trustee to Retain Possession of Certain Insurance Policies and
Documents.

The Trustee (or the Custodian, as directed by the Trustee), shall retain
possession and custody of the originals (to the extent available) of any Primary
Mortgage Insurance Policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Certificates have been distributed in full and the Servicer otherwise has
fulfilled its obligations under this Agreement, the Trustee (or its Custodian,
if any, as directed by the Trustee) shall also retain possession and custody of
each Mortgage File in accordance with and subject to the terms and conditions of
this Agreement. The Servicer shall promptly deliver or cause to be delivered to
the Trustee (or the Custodian, as directed by the Trustee), upon the execution
or receipt thereof the originals of any Primary Mortgage Insurance Policies, any
certificates of renewal, and such other documents or instruments that constitute
portions of the Mortgage File that come into the possession of the Servicer from
time to time.

Section 3.13    Realization Upon Defaulted Mortgage Loans. The Servicer shall
use its reasonable efforts, consistent with the procedures that the Servicer
would use in servicing loans for its own account and the requirements of the
Fannie Mae Guide, to foreclose upon or otherwise comparably convert the
ownership of Mortgaged Properties securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 4.01. The
Servicer shall use its reasonable efforts to realize upon defaulted Mortgage
Loans in such manner as will maximize the receipt of principal and interest by
the Depositor, taking into account, among other things, the timing of
foreclosure proceedings. The foregoing is subject to the provisions that, in any
case in which Mortgaged Property shall have suffered damage, the Servicer shall
not be required to expend its own funds toward the restoration of such property
unless it shall determine in its discretion (i) that such restoration will
increase the proceeds of liquidation of the related Mortgage Loan to the
Depositor after reimbursement to itself for such expenses, and (ii) that such
expenses will be recoverable by the Servicer through Insurance Proceeds or
Liquidation Proceeds from the related Mortgaged Property, as contemplated in
Section 4.02. The Servicer shall be responsible for all costs and expenses
incurred by it in any such proceedings or functions as advances; provided,
however, that it shall be entitled to reimbursement therefor as provided in
Section 4.02. Notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Trustee
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector. Upon completion of the inspection, the Servicer shall promptly
provide the Depositor and the Trustee with a written report of the environmental
inspection.

 

57

 


--------------------------------------------------------------------------------



 

 

Section 3.14    Compensation for the Servicer. The Servicer will be entitled to
the Servicing Fee and all income and gain realized from any investment of funds
in the Custodial Account, pursuant to Article IV, for the performance of its
activities hereunder. Servicing compensation in the form of assumption fees, if
any, late payment charges, as collected, if any, or otherwise (but not including
any prepayment premium or penalty) shall be retained by the Servicer and shall
not be deposited in the Custodial Account. The Servicer will be entitled to
retain, as additional compensation, any interest incurred in connection with a
Principal Prepayment in full or otherwise in excess of amounts required to be
remitted to the Distribution Account (such amounts together with the amounts
specified in the first sentence of this Section 3.14, the “Servicing
Compensation”) and any Excess Liquidation Proceeds. The Servicer shall be
required to pay all expenses incurred by it in connection with its activities
hereunder and shall not be entitled to reimbursement therefor except as provided
in this Agreement.

Section 3.15    REO Property

(a)   In the event the Trust Fund acquires ownership of any REO Property in
respect of any related Mortgage Loan, the deed or certificate of sale shall be
issued to the Trustee, or to its nominee, on behalf of the related
Certificateholders. The Servicer shall ensure that the title to such REO
Property references this Agreement and the Trustee’s capacity hereunder (and not
in its individual capacity). The Servicer, however, shall not be required to
expend its own funds or incur other reimbursable charges in connection with any
foreclosure, or attempted foreclosure which is not completed, or towards the
restoration of any property unless it shall determine (i) that such restoration
and/or foreclosure will increase the proceeds of liquidation of the Mortgage
Loan to Holders of Certificates of one or more Classes after reimbursement to
itself for such expenses or charges and (ii) that such expenses or charges will
be recoverable to it through Liquidation Proceeds, Insurance Proceeds, or REO
Proceeds (respecting which it shall have priority for purposes of withdrawals
from the Custodial Account pursuant to Section 4.02, whether or not such
expenses and charges are actually recoverable from related Liquidation Proceeds,
Insurance Proceeds or REO Proceeds). In the event of such a determination by the
Servicer pursuant to this Section 3.15(a), the Servicer shall be entitled to
reimbursement of such amounts pursuant to Section 4.02. If the Servicer has
knowledge that a Mortgaged Property which the Servicer is contemplating
acquiring in foreclosure or by deed in lieu of foreclosure is located within a
one (1) mile radius of any site listed in the Expenditure Plan for the Hazardous
Substance Clean Up Bond Act of 1984 or other site with environmental or
hazardous waste risks known to the Servicer, the Servicer will, prior to
acquiring the Mortgaged Property, consider such risks and only take action in
accordance with its established environmental review procedures.

The Servicer shall, either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate each REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed, including in accordance with the REMIC
Provisions and in a manner that does not result in a tax on “net income from
foreclosure property” (unless such result would maximize the Trust Fund’s
after-tax return on such property) or cause such REO Property to fail to qualify
as “foreclosure property” within the meaning of Section 860G(a)(8) of the Code.
Each disposition of REO Property shall be carried out by the Servicer at such
price and upon such terms and conditions as the Servicer deems to be

 

58

 


--------------------------------------------------------------------------------



 

in the best interest of the Certificateholders. The Servicer shall deposit all
funds collected and received in connection with the operation of any REO
Property in the Custodial Account pursuant to Section 4.01.

Upon the occurrence of a Cash Liquidation or REO Disposition, following the
deposit in the Custodial Account of all Insurance Proceeds, Liquidation Proceeds
and other payments and recoveries referred to in the definition of “Cash
Liquidation” or “REO Disposition,” as applicable, upon receipt by the Trustee of
written notification of such deposit signed by a Servicing Officer, the Trustee
or any Custodian, as the case may be, shall release to the Servicer the related
Mortgage File and the Trustee shall execute and deliver such instruments of
transfer or assignment prepared by the Servicer, in each case without recourse,
as shall be necessary to vest in the Servicer or its designee, as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be
part of the Trust Fund.

(b) If title to any Mortgaged Property is acquired by the Trust Fund as an REO
Property by foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be issued to the Trustee or to its nominee on behalf
of Certificateholders. Notwithstanding any such acquisition of title and
cancellation of the related Mortgage Loan, such REO Property shall (except as
otherwise expressly provided herein) be considered to be an Outstanding Mortgage
Loan held in the Trust Fund until such time as the REO Property shall be sold.
Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it
shall be assumed that, notwithstanding that the indebtedness evidenced by the
related Mortgage Note shall have been discharged, such Mortgage Note and the
related amortization schedule in effect at the time of any such acquisition of
title (after giving effect to any previous Curtailments and before any
adjustment thereto by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period) remain in effect. To the extent
the net income received during any calendar month is in excess of the amount
attributable to amortizing principal and accrued interest at the related
Mortgage Rate on the related Mortgage Loan for such calendar month, such excess
shall be considered to be a Curtailment of the related Mortgage Loan.

(c)   If the Trust Fund acquires any REO Property as aforesaid or otherwise in
connection with a default or imminent default on a Mortgage Loan, the Servicer
on behalf of the Trust Fund shall dispose of such REO Property within three full
years after the taxable year of its acquisition by the Trust Fund for purposes
of Section 860G(a)(8) of the Code (or such shorter period as may be necessary
under applicable state (including any state in which such property is located)
law to maintain the status of any portion of the applicable REMIC as a REMIC
under applicable state law and avoid taxes resulting from such property failing
to be foreclosure property under applicable state law) or, at the expense of the
Trust Fund, request, more than 60 days before the day on which such grace period
would otherwise expire, an extension of such grace period unless the Servicer
obtains for the Trustee an Opinion of Counsel, addressed to the Trustee and the
Servicer, to the effect that the holding by the Trust Fund of such REO Property
subsequent to such period will not result in the imposition of taxes on
“prohibited transactions” as defined in Section 860F of the Code or cause the
applicable REMIC to fail to qualify as a REMIC (for federal (or any applicable
State or local) income tax purposes) at any time that any Certificates are
outstanding, in which case the Trust Fund may continue to hold such REO Property
(subject to any conditions contained in such Opinion of Counsel). The Servicer
shall be

 

59

 


--------------------------------------------------------------------------------



 

entitled to be reimbursed from the Custodial Account for any costs incurred in
obtaining such Opinion of Counsel, as provided in Section 4.02. Notwithstanding
any other provision of this Agreement, no REO Property acquired by the Trust
Fund shall be rented (or allowed to continue to be rented) or otherwise used by
or on behalf of the Trust Fund in such a manner or pursuant to any terms that
would (i) cause such REO Property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) of the Code or (ii) subject the Trust
Fund to the imposition of any federal income taxes on the income earned from
such REO Property, including any taxes imposed by reason of Section 860G(c) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
Trust Fund with respect to the imposition of any such taxes.

Section 3.16    Annual Officer’s Certificate as to Compliance

(a)   The Servicer shall deliver to the Trustee and the Rating Agencies on or
before March 1 of each year, commencing on March 1, 2006, an Officer’s
Certificate, certifying that with respect to the period ending December 31 of
the prior year: (i) such Servicing Officer has reviewed the activities of the
Servicer during the preceding calendar year or portion thereof and its
performance under this Agreement, (ii) to the best of such Servicing Officer’s
knowledge, based on such review, such Servicer has performed and fulfilled its
duties, responsibilities and obligations under this Agreement in all material
respects throughout such year, or, if there has been a default in the
fulfillment of any such duties, responsibilities or obligations, specifying each
such default known to such Servicing Officer and the nature and status thereof,
(iii) nothing has come to the attention of such Servicing Officer to lead such
Servicing Officer to believe that the Servicer has failed to perform any of its
duties, responsibilities and obligations under this Agreement in all material
respects throughout such year, or, if there has been a material default in the
performance or fulfillment of any such duties, responsibilities or obligations,
specifying each such default known to such Servicing Officer and the nature and
status thereof.

(b)   Copies of such statements shall be provided to any Certificateholder upon
request, by the Servicer or by the Trustee at the Servicer’s expense if the
Servicer failed to provide such copies (unless (i) the Servicer shall have
failed to provide the Trustee with such statement or (ii) the Trustee shall be
unaware of the Servicer’s failure to provide such statement).

Section 3.17    Annual Independent Accountant’s Servicing Report. The Servicer
at its expense shall cause a nationally recognized firm of independent certified
public accountants to furnish a statement to the Trustee, the Rating Agencies
and the Depositor on or before March 1 of each year, commencing on March 1, 2006
to the effect that, with respect to the most recently ended fiscal year, such
firm has examined certain records and documents relating to the Servicer’s
performance of its servicing obligations under this Agreement and pooling and
servicing and trust agreements in material respects similar to this Agreement
and to each other and that, on the basis of such examination conducted
substantially in compliance with the audit program for mortgages serviced for
Freddie Mac or the Uniform Single Attestation Program for Mortgage Bankers, such
firm is of the opinion that the Servicer’s activities have been conducted in
compliance with this Agreement, or that such examination has disclosed no
material items of noncompliance except for (i) such exceptions as such firm
believes to be immaterial, (ii) such other exceptions as are set forth in such
statement and (iii) such exceptions that the Uniform Single Attestation Program
for Mortgage Bankers or the Audit Program for Mortgages Serviced by Freddie Mac
requires it to report. Copies of such statements shall be provided to any

 

60

 


--------------------------------------------------------------------------------



 

Certificateholder upon request by the Servicer, or by the Trustee at the expense
of the Servicer if the Servicer shall fail to provide such copies. If such
report discloses exceptions that are material, the Servicer shall advise the
Trustee whether such exceptions have been or are susceptible of cure, and will
take prompt action to do so.

Section 3.18    Reports Filed with Securities and Exchange Commission. Within 15
days after each Distribution Date, the Trustee shall, in accordance with
industry standards, file with the Commission via the Electronic Data Gathering
and Retrieval System (“EDGAR”), a Form 8-K (or other comparable form containing
the same or comparable information or other information mutually agreed upon)
with a copy of the statement to the Certificateholders for such Distribution
Date as an exhibit thereto. Prior to January 30 of each year, the Trustee shall,
in accordance with industry standards and only if instructed by the Depositor,
file a Form 15 Suspension Notice with respect to the Trust Fund, if applicable.
Prior to (i) March 15, 2006 and (ii) unless and until a Form 15 Suspension
Notice shall have been filed, prior to March 15 of each year thereafter, the
Servicer shall provide the Trustee with a Servicer Certification, together with
a copy of the annual independent accountant’s servicing report and annual
statement of compliance required to be delivered by the Servicer pursuant to
Sections 3.16 and 3.17. Prior to (i) March 31, 2006, or such earlier filing date
as may be required by the Commission, and (ii) unless and until a Form 15
Suspension Notice shall have been filed, March 31 of each year thereafter, or
such earlier filing date as may be required by the Commission, the Trustee shall
prepare and file a Form 10-K, in substance conforming to industry standards,
with respect to the Trust. Such Form 10-K shall include the Servicer
Certification and other documentation provided by the Servicer pursuant to the
second preceding sentence. The Depositor hereby grants to the Trustee a limited
power of attorney to execute and file each such document on behalf of the
Depositor. Such power of attorney shall continue until either the earlier of
(i) receipt by the Trustee from the Depositor of written termination of such
power of attorney and (ii) the termination of the Trust Fund. The Depositor
agrees to promptly furnish to the Trustee, from time to time upon request, such
further information, reports and financial statements within its control related
to this Agreement and the Mortgage Loans as the Trustee reasonably deems
appropriate to prepare and file all necessary reports with the Commission. The
Trustee shall have no responsibility to file any items other than those
specified in this Section 3.18; provided, however, the Trustee will cooperate
with the Depositor in connection with any additional filings with respect to the
Trust Fund as the Depositor deems necessary under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). Fees and expenses incurred by the Trustee
in connection with this Section 3.18 shall not be reimbursable from the Trust
Fund.

Section 3.19    UCC. The Depositor shall inform the Trustee in writing of any
Uniform Commercial Code financing statements that were filed on the Closing Date
in connection with the Trust with stamped recorded copies of such financing
statements to be delivered to the Trustee promptly upon receipt by the
Depositor. The Trustee agrees to monitor and notify the Depositor if any
continuation statements for such Uniform Commercial Code financing statements
need to be filed. If directed by the Depositor in writing, the Trustee will file
any such continuation statements solely at the expense of the Depositor. The
Depositor shall file any financing statements or amendments thereto required by
any change in the Uniform Commercial Code.

 

61

 


--------------------------------------------------------------------------------



 

 

Section 3.20    Optional Purchase of Defaulted Mortgage Loans

(a)   With respect to any Mortgage Loan which as of the first day of a Fiscal
Quarter is delinquent in payment by 90 days or more or is an REO Property, the
Company shall have the right to purchase such Mortgage Loan from the Trust at a
price equal to the Repurchase Price; provided however (i) that such Mortgage
Loan is still 90 days or more delinquent or is an REO Property as of the date of
such purchase and (ii) this purchase option, if not theretofore exercised, shall
terminate on the date prior to the last day of the related Fiscal Quarter. This
purchase option, if not exercised, shall not be thereafter reinstated unless the
delinquency is cured and the Mortgage Loan thereafter again becomes 90 days or
more delinquent or becomes an REO Property, in which case the option shall again
become exercisable as of the first day of the related Fiscal Quarter.

(b)   If at any time the Company deposits, or remits to the Servicer (to the
extent it is not the Servicer) for deposit, in the Custodial Account the amount
of the Repurchase Price for a Mortgage Loan and the Company provides to the
Trustee a certification signed by a Servicing Officer stating that the amount of
such payment has been deposited in the Custodial Account, then the Trustee shall
execute the assignment of such Mortgage Loan to the Company at the request of
the Company without recourse, representation or warranty and the Company shall
succeed to all of the Trustee’s right, title and interest in and to such
Mortgage Loan, and all security and documents relative thereto. Such assignment
shall be an assignment outright and not for security. The Company will thereupon
own such Mortgage, and all such security and documents, free of any further
obligation to the Trustee or the Certificateholders with respect thereto.

 



 

62

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

Accounts

Section 4.01    Custodial Account. (a) The Servicer shall segregate and hold all
funds collected and received pursuant to each Mortgage Loan separate and apart
from any of its own funds and general assets and shall establish and maintain
one or more Custodial Accounts held in trust for the Certificateholders. Each
Custodial Account shall be an Eligible Account. The Custodial Account shall be
maintained as a segregated account, separate and apart from trust funds created
for mortgage pass-through certificates of other series, and the other accounts
of the Servicer.

Within two Business Days of receipt, except as otherwise specifically provided
herein, the Servicer shall deposit or cause to be deposited the following
payments and collections remitted by subservicers or received by it in respect
of the Mortgage Loans subsequent to the Cut-off Date (other than in respect of
principal and interest due on such Mortgage Loans on or before the Cut-off Date)
and the following amounts required to be deposited hereunder:

(i)    Scheduled Payments on the Mortgage Loans received or any related portion
thereof advanced by the Servicer which were due during or before the related Due
Period, net of the amount thereof comprising the Servicing Fee;

(ii)    Full Principal Prepayments and any Liquidation Proceeds received by the
Servicer with respect to the Mortgage Loans in the related Prepayment Period
(or, in the case of Subsequent Recoveries, during the related Due Period), with
interest to the date of prepayment or liquidation, net of the amount thereof
comprising the Servicing Fee;

(iii)     Partial Principal Prepayments received by the Servicer for the
Mortgage Loans in the related Prepayment Period;

(iv)    Any Monthly Advance and any Compensating Interest Payments;

(v)    Any Insurance Proceeds or Net Liquidation Proceeds received by or on
behalf of the Servicer;

(vi)    The Repurchase Price with respect to any Mortgage Loans purchased by the
Seller pursuant to the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03
hereof, any amounts which are to be treated pursuant to Section 2.04 of this
Agreement as the payment of a Repurchase Price in connection with the tender of
a Substitute Mortgage Loan by the Seller, the Repurchase Price with respect to
any Mortgage Loans purchased pursuant to Section 3.20, and all proceeds of any
Mortgage Loans or property acquired with respect thereto repurchased by the
Depositor or its designee pursuant to Section 10.01;

(vii)     Any amounts required to be deposited with respect to losses on
investments of deposits in an Account; and

 

63

 


--------------------------------------------------------------------------------



 

 

(viii)     Any other amounts received by or on behalf of the Servicer and
required to be deposited in the Custodial Account pursuant to this Agreement.

(b)   All amounts deposited to the Custodial Account shall be held by the
Servicer in the name of the Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this
Agreement. The requirements for crediting the Custodial Account or the
Distribution Account shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments in the nature of
prepayment or late payment charges or assumption, tax service, statement account
or payoff, substitution, satisfaction, release and other like fees and charges,
need not be credited by the Servicer to the Distribution Account or the
Custodial Account, as applicable. In the event that the Servicer shall deposit
or cause to be deposited to the Distribution Account any amount not required to
be credited thereto, the Trustee, upon receipt of a written request therefor
signed by a Servicing Officer of the Servicer, shall promptly transfer such
amount to the Servicer, any provision herein to the contrary notwithstanding.

(c)   The amount at any time credited to the Custodial Account may be invested,
in the name of the Trustee, or its nominee, for the benefit of the
Certificateholders, in Permitted Investments as directed by the Servicer. All
Permitted Investments shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding Distribution Account
Deposit Date. Any and all investment earnings on amounts on deposit in the
Custodial Account from time to time shall be for the account of the Servicer.
The Servicer from time to time shall be permitted to withdraw or receive
distribution of any and all investment earnings from the Custodial Account. The
risk of loss of moneys required to be distributed to the Certificateholders
resulting from such investments shall be borne by and be the risk of the
Servicer. The Servicer shall deposit the amount of any such loss in the
Custodial Account within two Business Days of receipt of notification of such
loss but not later than the second Business Day prior to the Distribution Date
on which the moneys so invested are required to be distributed to the
Certificateholders.

Section 4.02    Permitted Withdrawals and Transfers from the Custodial Account.
(a) The Servicer will, from time to time on demand of the Trustee, make or cause
to be made such withdrawals or transfers from the Custodial Account as the
Servicer has designated for such transfer or withdrawal pursuant to this
Agreement. The Servicer may clear and terminate the Custodial Account pursuant
to Section 10.01 and remove amounts from time to time deposited in error.

(b)   On an ongoing basis, the Servicer shall withdraw from the Custodial
Account (i) any expenses recoverable by the Trustee, the Servicer or the
Custodian pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any amounts payable
to the Servicer as set forth in Section 3.14.

(c)   In addition, on or before each Distribution Account Deposit Date, the
Servicer shall deposit in the Distribution Account (or remit to the Trustee for
deposit therein) any Monthly Advances required to be made by the Servicer with
respect to the Mortgage Loans.

 

64

 


--------------------------------------------------------------------------------



 

 

(d)   No later than 3:00 p.m. New York time on each Distribution Account Deposit
Date, the Servicer will transfer all Available Funds on deposit in the Custodial
Account with respect to the related Distribution Date to the Trustee for deposit
in the Distribution Account.

(e)   With respect to any remittance received by the Trustee after the
Distribution Account Deposit Date on which such payment was due, the Servicer
shall pay to the Trustee interest on any such late payment at an annual rate
equal to the Prime Rate, adjusted as of the date of each change of the Prime
Rate, plus two percentage points, but in no event greater than the maximum
amount permitted by applicable law. Such interest shall be remitted to the
Trustee by the Servicer on the date such late payment is made and shall cover
the period commencing with such Distribution Account Deposit Date and ending
with the Business Day on which such payment is made, both inclusive. The payment
by the Servicer of any such interest shall not be deemed an extension of time
for payment or a waiver of any Event of Default by the Servicer.

Section 4.03    Distribution Account. (a) The Trustee shall establish and
maintain in the name of the Trustee, for the benefit of the Certificateholders,
the Distribution Account as a segregated trust account or accounts. The Trustee
shall deposit into the Distribution Account all amounts in respect to Available
Funds received by it from the Servicer.

(b)   All amounts deposited to the Distribution Account shall be held by the
Trustee in trust for the benefit of the Certificateholders in accordance with
the terms and provisions of this Agreement.

(c)   The Distribution Account shall constitute a trust account of the Trust
Fund segregated on the books of the Trustee and held by the Trustee in trust in
its Corporate Trust Office, and the Distribution Account and the funds deposited
therein shall not be subject to, and shall be protected from, all claims, liens,
and encumbrances of any creditors or depositors of the Trustee (whether made
directly, or indirectly through a liquidator or receiver of the Trustee). The
Distribution Account shall be an Eligible Account. The amount at any time
credited to the Distribution Account may be invested in the name of the Trustee
in Permitted Investments selected by the Trustee. All Permitted Investments
shall mature or be subject to redemption or withdrawal on or before, and shall
be held until, the next succeeding Distribution Date if the obligor for such
Permitted Investment is the Trustee or, if such obligor is any other Person, the
Business Day preceding such Distribution Date. All investment earnings on
amounts on deposit in the Distribution Account or benefit from funds uninvested
therein from time to time shall be for the account of the Trustee. The Trustee
shall be permitted to withdraw or receive distribution of any and all investment
earnings from the Distribution Account on each Distribution Date. If there is
any loss on a Permitted Investment, the Trustee shall deposit the amount of such
loss for deposit in the Distribution Account. With respect to the Distribution
Account and the funds deposited therein, the Trustee shall take such action as
may be necessary to ensure that the Certificateholders shall be entitled to the
priorities afforded to such a trust account (in addition to a claim against the
estate of the Trustee) as provided by 12 U.S.C. § 92a(e), and applicable
regulations pursuant thereto, if applicable, or any applicable comparable state
statute applicable to state chartered banking corporations.

Section 4.04    Permitted Withdrawals and Transfers from the Distribution
Account. (a) The Trustee will, from time to time on demand of the Servicer, make
or cause to be made

 

65

 


--------------------------------------------------------------------------------



 

such withdrawals or transfers from the Distribution Account as the Servicer has
designated for such transfer or withdrawal pursuant to this Agreement or as the
Trustee deems necessary for the following purposes (limited in the case of
amounts due the Servicer to those not withdrawn from the Custodial Account in
accordance with the terms of this Agreement):

(i)    to reimburse itself or the Servicer for any Monthly Advance of its own
funds, the right of the Trustee or the Servicer to reimbursement pursuant to
this subclause (i) being limited to amounts received on a particular Mortgage
Loan (including, for this purpose, the Repurchase Price therefor, Insurance
Proceeds and Liquidation Proceeds) which represent late payments or recoveries
of the principal of or interest on such Mortgage Loan with respect to which such
Monthly Advance was made;

(ii)    to reimburse the Servicer from Insurance Proceeds or Liquidation
Proceeds relating to a particular Mortgage Loan for amounts expended by the
Servicer in good faith in connection with the restoration of the related
Mortgaged Property which was damaged by an Uninsured Cause or in connection with
the liquidation of such Mortgage Loan;

(iii)     to reimburse the Servicer from Insurance Proceeds relating to a
particular Mortgage Loan for insured expenses incurred with respect to such
Mortgage Loan and to reimburse the Servicer from Liquidation Proceeds from a
particular Mortgage Loan for Liquidation Expenses incurred with respect to such
Mortgage Loan; provided that the Servicer shall not be entitled to reimbursement
for Liquidation Expenses with respect to a Mortgage Loan to the extent that
(i) any amounts with respect to such Mortgage Loan were paid as Excess
Liquidation Proceeds pursuant to clause (x) of this Section 4.04(a) to the
Servicer; and (ii) such Liquidation Expenses were not included in the
computation of such Excess Liquidation Proceeds;

(iv)    to pay the Servicer, from Liquidation Proceeds or Insurance Proceeds
received in connection with the liquidation of any Mortgage Loan, the amount
which the Servicer would have been entitled to receive under clause (ix) of this
Section 4.04(a) as servicing compensation on account of each defaulted scheduled
payment on such Mortgage Loan if paid in a timely manner by the related
Mortgagor;

(v)    to pay the Servicer from the Repurchase Price for any Mortgage Loan, the
amount which the Servicer would have been entitled to receive under clause (ix)
of this Section 4.04(a) as servicing compensation;

(vi)    to reimburse the Servicer for advances of funds (other than Monthly
Advances) made with respect to the Mortgage Loans, and the right to
reimbursement pursuant to this clause being limited to amounts received on the
related Mortgage Loan (including, for this purpose, the Repurchase Price
therefor, Insurance Proceeds and Liquidation Proceeds) which represent late
recoveries of the payments for which such advances were made;

(vii)     to reimburse the Trustee or the Servicer for any Monthly Advance or
advance, after a Realized Loss has been allocated with respect to the related
Mortgage Loan if the Monthly Advance or advance has not been reimbursed pursuant
to clauses (i) and (vi);

(viii)     to pay the Servicer as set forth in Section 3.14;

 

 

66

 


--------------------------------------------------------------------------------



 

 

(ix)    to reimburse the Servicer for expenses, costs and liabilities incurred
by and reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

(x)    to pay to the Servicer, as additional servicing compensation, any Excess
Liquidation Proceeds;

(xi)    to reimburse the Trustee or the Custodian for expenses, costs and
liabilities incurred by or reimbursable to it pursuant to this Agreement;

(xii)    to remove amounts deposited in error; and

(xiii)    to clear and terminate the Distribution Account pursuant to
Section 10.01.

(b)   The Servicer shall keep and maintain separate accounting, on a Mortgage
Loan by Mortgage Loan basis and shall provide a copy to the Trustee, for the
purpose of accounting for any reimbursement from the Distribution Account
pursuant to clauses (i) through (viii) or with respect to any such amounts which
would have been covered by such clauses had the amounts not been retained by the
Servicer without being deposited in the Distribution Account under Section
4.01(b).

(c)   On each Distribution Date, the Trustee shall distribute the Available
Funds to the extent on deposit in the Distribution Account to the Holders of the
Certificates in accordance with Section 6.01.

Section 4.05    Class A Reserve Fund.

(a)   No later than the Closing Date, the Paying Agent shall establish and
maintain a segregated trust account or sub-account of a trust account, which
shall be titled “Class A Reserve Fund, Wells Fargo Bank, National Association,
as trustee for the benefit of holders of Structured Asset Mortgage Investments
II Inc., GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates,
Series 2005-AR2” (the “Class A Reserve Fund”). The Class A Reserve Fund shall be
an Eligible Account or a sub-account of an Eligible Account. On the Closing
Date, the Depositor shall pay to the Paying Agent an amount equal to $1,100,000
which shall be deposited by the Paying Agent into the Class A Reserve Fund.
Pursuant to Section 6.01, on the initial Distribution Date, amounts on deposit
in the Class A Reserve Fund will be withdrawn from the Class A Reserve Fund and
deposited into the Distribution Account for payment to the Class A Certificates
to the extent that Accrued Certificate Interest on the Class A Certificates is
reduced by application of the Net Rate Cap on such initial Distribution Date.
The Class A Reserve Fund will then be entitled to be replenished on each future
Distribution Date from amounts otherwise payable as interest on the Class X-1
Certificates until the Class A Reserve Fund has been replenished to the amount
deposited in such account as of the Closing Date. Once the Class A Reserve Fund
has been replenished in full, all amounts in the Class A Reserve Fund will be
distributed to the Depositor or its designee on the immediately following
Distribution Date; and following such withdrawal the Class A Reserve Fund will
be closed.

(b)   The Paying Agent will invest funds deposited in the Class A Reserve Fund
as directed by the Depositor or its designee in writing in Permitted Investments
with a maturity date (i) no later than the Business Day immediately preceding
the date on which such funds are

 

67

 


--------------------------------------------------------------------------------



 

required to be withdrawn from such account pursuant to this Agreement, if a
Person other than the Paying Agent or an Affiliate of the Paying Agent is the
obligor for the Permitted Investment, or (ii) no later than the date on which
such funds are required to be withdrawn from such account or sub account of a
trust account pursuant to this Agreement, if the Paying Agent or an affiliate of
the Paying Agent is the obligor for the Permitted Investment (or, if no written
direction is received by the Paying Agent from the Depositor, then funds in such
account shall remain uninvested). For federal income tax purposes, the Depositor
shall be the owner of the Class A Reserve Fund and shall report all items of
income, deduction, gain or loss arising therefrom. At no time will the Class A
Reserve Fund be an asset of any REMIC created hereunder. All income and gain
realized from investment of funds deposited in the Class A Reserve Fund, which
investment shall be made solely upon the written direction of the Depositor,
shall be for the sole and exclusive benefit of the Depositor and shall be
remitted by the Paying Agent to the Depositor within one Business Day from the
closing of the Class A Reserve Fund. The Depositor shall deposit in the Class A
Reserve Fund the amount of any net loss incurred in respect of any such
Permitted Investment immediately upon realization of such loss.

Section 4.06    Statements to the Trustee

The Servicer shall furnish to the Trustee an individual Mortgage Loan accounting
report (a "Report"), as of the last Business Day of each month (or May 31, 2005,
in the case of the initial Report), in the Servicer's assigned loan number order
to document Mortgage Loan payment activity on an individual Mortgage Loan basis.
With respect to each month, such Report shall be received by the Trustee no
later than the 10th calendar day of the month of the related Distribution Date
(or June 14, 2005, in the case of the initial Report) a report in an Excel (or
compatible) electronic format (that can be downloaded into a Sybase database),
in such format as may be mutually agreed upon by both the Trustee and the
Servicer, and in hard copy, which Report shall contain the following:

 

(i)     with respect to each Monthly Payment, received or advanced during the
related Due Period, the amount of such remittance allocable to interest and to
principal; the amount of Principal Prepayments and prepayment penalties received
during the related Prepayment Period;

 

(ii)     the amount of Servicing Compensation received by the Servicer during
the prior Due Period;

 

(iii)

the aggregate Stated Principal Balance of the Mortgage Loans;

 

(iv)     the number and aggregate outstanding principal balances of Mortgage
Loans (a) delinquent (1) 30 to 59 days, (2) 60 to 89 days, (3) 90 days or more;
(b) as to which foreclosure has commenced; and (c) as to which REO Property has
been acquired; and

 

(v)

such other data as may reasonably be required by the Trustee in order to make
distributions to the Certificateholders on such Distribution Date.

 

The Servicer shall also provide with each such Report a trial balance, sorted in
the Trustee's assigned loan number order, and such other loan level information
as described on Exhibits K and L, in electronic tape form.

 

 

68

 


--------------------------------------------------------------------------------



 

 

The Servicer shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to the
Trustee pursuant to any applicable law with respect to the Mortgage Loans and
the transactions contemplated hereby. In addition, the Servicer shall provide
the Trustee with such information concerning the Mortgage Loans as is necessary
for the Trustee to prepare the Trust's income tax returns as the Trustee may
reasonably request from time to time.

 



 

ARTICLE V  

Certificates

Section 5.01    Certificates. (a) The Depository, the Depositor and the Trustee
have entered into a Depository Agreement dated as of the Closing Date (the
“Depository Agreement”). Except for the Residual Certificates, the Private
Certificates and the Individual Certificates and as provided in Section 5.01(b),
the Certificates shall at all times remain registered in the name of the
Depository or its nominee and at all times: (i) registration of such
Certificates may not be transferred by the Trustee except to a successor to the
Depository; (ii) ownership and transfers of registration of such Certificates on
the books of the Depository shall be governed by applicable rules established by
the Depository; (iii) the Depository may collect its usual and customary fees,
charges and expenses from its Depository Participants; (iv) the Trustee shall
deal with the Depository as representative of such Certificate Owners of the
respective Class of Certificates for purposes of exercising the rights of
Certificateholders under this Agreement, and requests and directions for and
votes of such representative shall not be deemed to be inconsistent if they are
made with respect to different Certificate Owners; and (v) the Trustee may rely
and shall be fully protected in relying upon information furnished by the
Depository with respect to its Depository Participants.

The Residual Certificates and the Private Certificates are initially Physical
Certificates. If at any time the Holders of all of the Certificates of one or
more such Classes request that the Trustee cause such Class to become Global
Certificates, the Trustee and the Depositor will take such action as may be
reasonably required to cause the Depository to accept such Class or Classes for
trading if it may legally be so traded.

All transfers by Certificate Owners of such respective Classes of Book-Entry
Certificates and any Global Certificates shall be made in accordance with the
procedures established by the Depository Participant or brokerage firm
representing such Certificate Owners. Each Depository Participant shall only
transfer Book-Entry Certificates of Certificate Owners it represents or of
brokerage firms for which it acts as agent in accordance with the Depository’s
normal procedures.

 

 

69

 

 

 


--------------------------------------------------------------------------------



(b)        If (i)(A) the Depositor advises the Trustee in writing that the
Depository is no longer willing or able to properly discharge its
responsibilities as Depository and (B) the Depositor is unable to locate a
qualified successor within 30 days or (ii) the Depositor at its option advises
the Trustee in writing that it elects to terminate the book-entry system through
the Depository, the Trustee shall request that the Depository notify all
Certificate Owners of the occurrence of any such event and of the availability
of definitive, fully registered Certificates to Certificate Owners requesting
the same. Upon surrender to the Trustee of the Certificates by the Depository,
accompanied by registration instructions from the Depository for registration,
the Trustee shall issue the definitive Certificates.

In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option
request a definitive Certificate evidencing such Certificate Owner’s interest in
the related Class of Certificates. In order to make such request, such
Certificate Owner shall, subject to the rules and procedures of the Depository,
provide the Depository or the related Depository Participant with directions for
the Trustee to exchange or cause the exchange of the Certificate Owner’s
interest in such Class of Certificates for an equivalent interest in fully
registered definitive form. Upon receipt by the Trustee of instructions from the
Depository directing the Trustee to effect such exchange (such instructions to
contain information regarding the Class of Certificates and the Current
Principal Balance being exchanged, the Depository Participant account to be
debited with the decrease, the registered holder of and delivery instructions
for the definitive Certificate, and any other information reasonably required by
the Trustee), (i) the Trustee shall instruct the Depository to reduce the
related Depository Participant’s account by the aggregate Current Principal
Balance of the definitive Certificate, (ii) the Trustee shall execute and
deliver, in accordance with the registration and delivery instructions provided
by the Depository, a Definitive Certificate evidencing such Certificate Owner’s
interest in such Class of Certificates and (iii) the Trustee shall execute a new
Book-Entry Certificate reflecting the reduction in the aggregate Current
Principal Balance of such Class of Certificates by the amount of the definitive
Certificates.

Neither the Depositor nor the Trustee shall be liable for any delay in the
delivery of any instructions required pursuant to this Section 5.01(b) and may
conclusively rely on, and shall be protected in relying on, such instructions.

(c)        (i)  As provided herein, the REMIC Administrator will make an
election to treat the segregated pool of assets consisting of the Mortgage Loans
and certain other related assets subject to this Agreement as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as “REMIC I.” Component I of the Class R Certificates will represent
the sole Class of “residual interests” in REMIC I for purposes of the REMIC
Provisions (as defined herein) under federal income tax law. The following table
irrevocably sets forth the designation, pass-through rate (the “Uncertificated
Pass-Through Rate”) and initial Uncertificated Principal Balance for each of the
“regular interests” in REMIC I (the “REMIC I Regular Interests”). The “latest
possible maturity date” (determined solely for purposes of satisfying Treasury
regulation Section 1.860G-1(a)(4)(iii)) for each REMIC I Regular Interest shall
be the Maturity Date. None of the REMIC I Regular Interests will be
certificated. The REMIC I Regular Interests and the REMIC I Residual Interest
will have the following designations, initial balances and pass-through rates:

 

70

 


--------------------------------------------------------------------------------



 

 

 

Designation s

Uncertificated REMIC I Pass-Through Rate

 

Initial Uncertificated

Principal Balance

 

 

 

 

Latest Possible Maturity Date

LT1

Variable(1)

$812,903,786.64

June 25, 2045

LT2

Variable(1)

$40,657.39

June 25, 2045

LT3

0.00%

$40,657.39

June 25, 2045

LT4

Variable(1)

$40,657.39

June 25, 2045

LT5

Variable(1)

$40,657.39

June 25, 2045

LT6

Variable(1)

$40,657.39

June 25, 2045

LT7

0.00%

$40,657.39

June 25, 2045

 

 

 

 

 

(1)

Calculated as provided in the definition of Uncertificated REMIC I Pass-Through
Rate.

(ii)    REMIC II will be evidenced by (x) the REMIC II Regular Interests
(designated below), which will be uncertificated and non-transferable and are
hereby designated as the “regular interests” in REMIC II and have the principal
balances and accrue interest at the Pass-Through Rates equal to those set forth
in this Section 5.01(c)(iii) and (y) an interest in the Class R Certificates
(“REMIC II Residual Interest”), which is hereby designated as the single
“residual interest” in REMIC II. For federal income tax purposes, payment of any
Carryover Shortfall Amount to any Class of Certificates shall be treated as paid
outside of any REMIC formed under this Agreement and shall not be part of the
entitlement of the REMIC II Regular Interest related to the Class of
Certificates receiving such payment.

The Classes of the Certificates shall have the following designations, initial
principal amounts and Pass-Through Rates:

Designation

Initial Principal

Pass-Through Rate

A-1

$439,100,000

(1)

A-2

$219,550,000

(2)

A-3

$73,183,000

(3)

X-1

$0

(4)

M-X

$0

(5)

M-1

$13,010,000

(6)

M-2

$11,384,000

(6)

M-3

$7,318,000

(8)

M-4

$6,505,000

(9

M-5

$5,692,000

(10)

M-6

$5,285,000

(11)

M-7

$4,472,000

(12)

B-1

$4,066,000

(13)

B-2

$3,659,000

(14)

B-3

$4,472,000

(15)

B-4

$6,505,000

(16)

B-5

$5,285,000

(16)

B-6

$3,661,731

(16)

R

$100

(17)

——————————

 

71

 


--------------------------------------------------------------------------------



 

 

(1)

The Class A-1 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.331% per annum.

(2)

The Class A-2 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.371% per annum.

(3)

The Class A-3 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.421% per annum.

(4)

The Class X-1 Certificates will bear interest in an amount equal to the excess,
if any, of interest accruing for that Interest Accrual Period at the weighted
average of the Net Rates on the Mortgage Loans on the Class X-1 Notional Amount,
calculated on the basis of a year of 360 days with twelve 30 day months, over
the amount of Accrued Certificate Interest on the Class A Certificates for the
related Distribution Date, without giving effect to any reduction for interest
shortfalls on the Mortgage Loans. For federal income tax purposes the foregoing
rate is expressed as:

a rate per annum equal to the percentage equivalent of a fraction, the numerator
of which is the sum of the amounts calculated pursuant to clauses (i) through
(v) below, and the denominator of which is the aggregate principal balance of
the REMIC I Regular Interests. For purposes of calculating the Pass-Through Rate
for the Class X-1 Certificates or the REMIC II Regular Interest X-1, the
numerator is equal to the sum of the following components:

(i)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT1 minus
the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT1;

(ii)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT2
minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT2;

(iii)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT4
minus twice the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT4;

(iv)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT5
minus twice the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT5; and

(v) the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT6 minus
the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT6.

(5)

The Class M-X Certificates will bear interest in an amount equal to the excess,
if any, of interest accruing for that Interest Accrual Period at the weighted
average of the Net Rates on the Mortgage Loans on the Class M-X Notional Amount,
calculated on the basis of a year of 360 days with twelve 30 day months, over
the amount of Accrued Certificate Interest on the Class M Certificates and the
Class B Certificates for the related Distribution Date, without giving effect to
any reduction for interest shortfalls on the Mortgage Loans. For federal income
tax purposes the foregoing rate is expressed as:

a rate per annum equal to the percentage equivalent of a fraction, the numerator
of which is the sum of the amounts calculated pursuant to clauses (i) through
(v) below, and the denominator of which is the aggregate principal balance of
the REMIC I Regular Interests. For purposes of calculating the Pass-Through Rate
for the Class M-X Certificates or the REMIC II Regular Interest M-X, the
numerator is equal to the sum of the following components:

 

72

 


--------------------------------------------------------------------------------



 

 

(i)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT1 minus
the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT1;

(ii)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT2
minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT2;

(iii)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT4
minus twice the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT4;

(iv)  the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT5
minus twice the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT5; and

(v) the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT6 minus
the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT6.

(6)

The Class M-1 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.541% per annum.

(7)

The Class M-2 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.571% per annum.

(8)

The Class M-3 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.601% per annum.

(9)

The Class M-4 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.731% per annum.

(10)

The Class M-5 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.751% per annum.

(11)

The Class M-6 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 3.811% per annum.

(12)

The Class M-7 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 4.251% per annum.

(13)

The Class B-1 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 4.351% per annum.

(14)

The Class B-2 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 4.901% per annum.

(15)

The Class B-3 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap. The Pass-Through Rate with respect to the first
Interest Accrual Period is 4.901% per annum.

 

 

73

 


--------------------------------------------------------------------------------



 

 

(16)

The Class B-4, Class B-5 and Class B-6 Certificates will bear interest at a
Pass-Through Rate equal to the least of (i) One-Month LIBOR plus the related
Margin, (ii) 10.50% per annum and (iii) the Net Rate Cap. The Pass-Through Rate
with respect to the first Interest Accrual Period is 4.901% per annum.

(17)

The Class R Certificates will not bear interest.

 

(d)   Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the Distribution Date immediately following the maturity date for
the Mortgage Loan with the latest maturity date in the Trust Fund has been
designated as the “latest possible maturity date” for the REMIC I Regular
Interests, REMIC II Regular Interests and the Certificates.

(e)   With respect to each Distribution Date, each Class of Certificates shall
accrue interest during the related Interest Accrual Period. With respect to each
Distribution Date and (i) each Class of Class X Certificates, interest shall be
calculated on the basis of a 360-day year comprised of twelve 30-day months and
(ii) each Class of Class A, Class M and Class B Certificates, interest shall be
calculated on the basis of a 360-day year and the actual number of days elapsed,
in each case, based upon the respective Pass-Through Rate set forth, or
determined as provided, above and the Current Principal Amount of such
Class applicable to such Distribution Date.

(f)    The Certificates shall be substantially in the forms set forth in
Exhibits A-1, A-2, A-3 and A-4. On original issuance, the Trustee shall sign,
countersign and shall deliver them at the direction of the Depositor. Pending
the preparation of definitive Certificates of any Class, the Trustee may sign
and countersign temporary Certificates that are printed, lithographed or
typewritten, in authorized denominations for Certificates of such Class,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers or authorized signatories executing such
Certificates may determine, as evidenced by their execution of such
Certificates. If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay. After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office of the Trustee, without charge to the Holder. Upon
surrender for cancellation of any one or more temporary Certificates, the
Trustee shall sign and countersign and deliver in exchange therefor a like
aggregate principal amount, in authorized denominations for such Class, of
definitive Certificates of the same Class. Until so exchanged, such temporary
Certificates shall in all respects be entitled to the same benefits as
definitive Certificates.

(g)    Each Class of Book-Entry Certificates will be registered as a single
Certificate of such Class held by a nominee of the Depository or the DTC
Custodian, and beneficial interests will be held by investors through the
book-entry facilities of the Depository in minimum denominations of (i) in the
case of the Senior Certificates (other than the Residual Certificates), $1,000
and in each case increments of $1.00 in excess thereof, and (ii) in the case of
the Offered Subordinate Certificates, $25,000 and increments of $1.00 in excess
thereof, except that one Certificate of each such Class may be issued in a
different amount so that the sum of the denominations of all outstanding
Certificates of such Class shall equal the Current Principal Amount of such
Class on the Closing Date. On the Closing Date, the Trustee shall execute and
countersign Physical Certificates all in an aggregate principal amount that
shall equal the Current Principal Amount of such Class on the Closing Date. The
Private Certificates shall be issued in certificated fully-registered form in
minimum dollar denominations of $25,000 and integral

 

74

 


--------------------------------------------------------------------------------



 

multiples of $1.00 in excess thereof, except that one Private Certificate of
each Class may be issued in a different amount so that the sum of the
denominations of all outstanding Private Certificates of such Class shall equal
the Current Principal Amount of such Class on the Closing Date. The Residual
Certificates shall each be issued in certificated fully-registered form in the
denomination of $100. Each Class of Global Certificates, if any, shall be issued
in fully registered form in minimum dollar denominations of $50,000 and integral
multiples of $1.00 in excess thereof, except that one Certificate of each
Class may be in a different denomination so that the sum of the denominations of
all outstanding Certificates of such Class shall equal the Current Principal
Amount of such Class on the Closing Date. On the Closing Date, the Trustee shall
execute and countersign (i) in the case of each Class of Offered Certificates,
the Certificate in the entire Current Principal Amount of the respective
Class and (ii) in the case of each Class of Private Certificates, Individual
Certificates all in an aggregate principal amount that shall equal the Current
Principal Amount of each such respective Class on the Closing Date. The
Certificates referred to in clause (i) and if at any time there are to be Global
Certificates, the Global Certificates shall be delivered by the Depositor to the
Depository or pursuant to the Depository’s instructions, shall be delivered by
the Depositor on behalf of the Depository to and deposited with the DTC
Custodian. The Trustee shall sign the Certificates by facsimile or manual
signature and countersign them by manual signature on behalf of the Trustee by
one or more authorized signatories, each of whom shall be Responsible Officers
of the Trustee or its agent. A Certificate bearing the manual and facsimile
signatures of individuals who were the authorized signatories of the Trustee or
its agent at the time of issuance shall bind the Trustee, notwithstanding that
such individuals or any of them have ceased to hold such positions prior to the
delivery of such Certificate.

(h)    No Certificate shall be entitled to any benefit under this Agreement, or
be valid for any purpose, unless there appears on such Certificate the manually
executed countersignature of the Trustee or its agent, and such countersignature
upon any Certificate shall be conclusive evidence, and the only evidence, that
such Certificate has been duly executed and delivered hereunder. All
Certificates issued on the Closing Date shall be dated the Closing Date. All
Certificates issued thereafter shall be dated the date of their
countersignature.

(i)    The Closing Date is hereby designated as the “startup” day of each
2005-AR2 REMIC within the meaning of Section 860G(a)(9) of the Code.

(j)    For federal income tax purposes, each 2005-AR2 REMIC shall have a tax
year that is a calendar year and shall report income on an accrual basis.

(k)   The Trustee on behalf of the Trust shall cause each 2005-AR2 REMIC to
timely elect to be treated as a REMIC under Section 860D of the Code. Any
inconsistencies or ambiguities in this Agreement or in the administration of any
Trust established hereby shall be resolved in a manner that preserves the
validity of such elections.

(l)    The following legend shall be placed on the Residual Certificates,
whether upon original issuance or upon issuance of any other Certificate of any
such Class in exchange therefor or upon transfer thereof:

 

75

 


--------------------------------------------------------------------------------



 

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE. EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE
SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Section 5.02    Registration of Transfer and Exchange of Certificates. (a) The
Trustee shall maintain at its Corporate Trust Office a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Trustee
shall provide for the registration of Certificates and of transfers and
exchanges of Certificates as herein provided.

(b)   Subject to Section 5.01(a) and, in the case of any Global Certificate or
Physical Certificate upon the satisfaction of the conditions set forth below,
upon surrender for registration of transfer of any Certificate at any office or
agency of the Trustee maintained for such purpose, the Trustee shall sign,
countersign and shall deliver, in the name of the designated transferee or

 

76

 


--------------------------------------------------------------------------------



 

transferees, a new Certificate of a like Class and aggregate Fractional
Undivided Interest, but bearing a different number.

(c)   By acceptance of a Private Certificate or a Residual Certificate, whether
upon original issuance or subsequent transfer, each holder of such Certificate
acknowledges the restrictions on the transfer of such Certificate set forth in
the Securities Legend and agrees that it will transfer such a Certificate only
as provided herein. In addition to the provisions of Section 5.02(h), the
following restrictions shall apply with respect to the transfer and registration
of transfer of an Private Certificate or a Residual Certificate to a transferee
that takes delivery in the form of an Individual Certificate:

(i)    The Trustee shall register the transfer of an Individual Certificate if
the requested transfer is being made to a transferee who has provided the
Trustee with a Rule 144A Certificate or comparable evidence as to its QIB
status.

(ii)    The Trustee shall register the transfer of any Individual Certificate if
(x) the transferor has advised the Trustee in writing that the Certificate is
being transferred to an Institutional Accredited Investor along with facts
surrounding the transfer as set forth in Exhibit F-1 hereto; and (y) prior to
the transfer the transferee furnishes to the Trustee an Investment Letter (and
the Trustee shall be fully protected in so doing), provided that, if based upon
an Opinion of Counsel addressed to the Trustee to the effect that the delivery
of (x) and (y) above are not sufficient to confirm that the proposed transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and other applicable laws,
the Trustee shall as a condition of the registration of any such transfer
require the transferor to furnish such other certifications, legal opinions or
other information prior to registering the transfer of an Individual Certificate
as shall be set forth in such Opinion of Counsel.

(d)   So long as a Global Certificate of such Class is outstanding and is held
by or on behalf of the Depository, transfers of beneficial interests in such
Global Certificate, or transfers by holders of Individual Certificates of such
Class to transferees that take delivery in the form of beneficial interests in
the Global Certificate, may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

(i)    In the case of a beneficial interest in the Global Certificate being
transferred to an Institutional Accredited Investor, such transferee shall be
required to take delivery in the form of an Individual Certificate or
Certificates and the Trustee shall register such transfer only upon compliance
with the provisions of Section 5.02(c)(ii).

(ii)    In the case of a beneficial interest in a Class of Global Certificates
being transferred to a transferee that takes delivery in the form of an
Individual Certificate or Certificates of such Class, except as set forth in
clause (i) above, the Trustee shall register such transfer only upon compliance
with the provisions of Section 5.02(c)(i).

(iii)     In the case of an Individual Certificate of a Class being transferred
to a transferee that takes delivery in the form of a beneficial interest in a
Global Certificate of such

 

77

 


--------------------------------------------------------------------------------



 

Class, the Trustee shall register such transfer if the transferee has provided
the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB
status.

(iv)    No restrictions shall apply with respect to the transfer or registration
of transfer of a beneficial interest in the Global Certificate of a Class to a
transferee that takes delivery in the form of a beneficial interest in the
Global Certificate of such Class; provided that each such transferee shall be
deemed to have made such representations and warranties contained in the Rule
144A Certificate as are sufficient to establish that it is a QIB.

(e)   Subject to Section 5.02(h), an exchange of a beneficial interest in a
Global Certificate of a Class for an Individual Certificate or Certificates of
such Class, an exchange of an Individual Certificate or Certificates of a
Class for a beneficial interest in the Global Certificate of such Class and an
exchange of an Individual Certificate or Certificates of a Class for another
Individual Certificate or Certificates of such Class (in each case, whether or
not such exchange is made in anticipation of subsequent transfer, and, in the
case of the Global Certificate of such Class, so long as such Certificate is
outstanding and is held by or on behalf of the Depository) may be made only in
accordance with Section 5.02(h), the rules of the Depository and the following:

(i)    A holder of a beneficial interest in a Global Certificate of a Class may
at any time exchange such beneficial interest for an Individual Certificate or
Certificates of such Class.

(ii)    A holder of an Individual Certificate or Certificates of a Class may
exchange such Certificate or Certificates for a beneficial interest in the
Global Certificate of such Class if such holder furnishes to the Trustee a Rule
144A Certificate or comparable evidence as to its QIB status.

(iii)     A holder of an Individual Certificate of a Class may exchange such
Certificate for an equal aggregate principal amount of Individual Certificates
of such Class in different authorized denominations without any certification.

(f)    (i) Upon acceptance for exchange or transfer of an Individual Certificate
of a Class for a beneficial interest in a Global Certificate of such Class as
provided herein, the Trustee shall cancel such Individual Certificate and shall
(or shall request the Depository to) endorse on the schedule affixed to the
applicable Global Certificate (or on a continuation of such schedule affixed to
the Global Certificate and made a part thereof) or otherwise make in its books
and records an appropriate notation evidencing the date of such exchange or
transfer and an increase in the certificate balance of the Global Certificate
equal to the certificate balance of such Individual Certificate exchanged or
transferred therefor.

(ii)    Upon acceptance for exchange or transfer of a beneficial interest in a
Global Certificate of a Class for an Individual Certificate of such Class as
provided herein, the Trustee shall (or shall request the Depository to) endorse
on the schedule affixed to such Global Certificate (or on a continuation of such
schedule affixed to such Global Certificate and made a part thereof) or
otherwise make in its books and records an appropriate notation evidencing the
date of such exchange or transfer and a decrease in the certificate balance of
such Global

 

78

 


--------------------------------------------------------------------------------



 

Certificate equal to the certificate balance of such Individual Certificate
issued in exchange therefor or upon transfer thereof.

(g)    The Securities Legend shall be placed on any Individual Certificate
issued in exchange for or upon transfer of another Individual Certificate or of
a beneficial interest in a Global Certificate.

(h)    Subject to the restrictions on transfer and exchange set forth in this
Section 5.02, the holder of any Individual Certificate may transfer or exchange
the same in whole or in part (in an initial certificate balance equal to the
minimum authorized denomination set forth in Section 5.01(g) or any integral
multiple of $1.00 in excess thereof) by surrendering such Certificate at the
Corporate Trust Office of the Trustee, or at the office of any transfer agent,
together with an executed instrument of assignment and transfer satisfactory in
form and substance to the Trustee in the case of transfer and a written request
for exchange in the case of exchange. The holder of a beneficial interest in a
Global Certificate may, subject to the rules and procedures of the Depository,
cause the Depository (or its nominee) to notify the Trustee in writing of a
request for transfer or exchange of such beneficial interest for an Individual
Certificate or Certificates. Following a proper request for transfer or
exchange, the Trustee shall, within five Business Days of such request made at
the Corporate Trust Office of the Trustee, sign, countersign and deliver at the
Corporate Trust Office of the Trustee, to the transferee (in the case of
transfer) or holder (in the case of exchange) or send by first class mail at the
risk of the transferee (in the case of transfer) or holder (in the case of
exchange) to such address as the transferee or holder, as applicable, may
request, an Individual Certificate or Certificates, as the case may require, for
a like aggregate Fractional Undivided Interest and in such authorized
denomination or denominations as may be requested. The presentation for transfer
or exchange of any Individual Certificate shall not be valid unless made at the
Corporate Trust Office of the Trustee by the registered holder in person, or by
a duly authorized attorney-in-fact.

(i)    At the option of the Certificateholders, Certificates may be exchanged
for other Certificates of authorized denominations of a like Class and aggregate
Fractional Undivided Interest, upon surrender of the Certificates to be
exchanged at the Corporate Trust Office of the Trustee; provided, however, that
no Certificate may be exchanged for new Certificates unless the original
Fractional Undivided Interest represented by each such new Certificate (i) is at
least equal to the minimum authorized denomination or (ii) is acceptable to the
Depositor as indicated to the Trustee in writing. Whenever any Certificates are
so surrendered for exchange, the Trustee shall sign and countersign and the
Trustee shall deliver the Certificates which the Certificateholder making the
exchange is entitled to receive.

(j)    If the Trustee so requires, every Certificate presented or surrendered
for transfer or exchange shall be duly endorsed by, or be accompanied by a
written instrument of transfer, with a signature guarantee, in form satisfactory
to the Trustee, duly executed by the holder thereof or his or her attorney duly
authorized in writing.

(k)   No service charge shall be made for any transfer or exchange of
Certificates, but the Trustee may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.

 

79

 


--------------------------------------------------------------------------------



 

 

(l)    The Trustee shall cancel all Certificates surrendered for transfer or
exchange but shall retain such Certificates in accordance with its standard
retention policy or for such further time as is required by the record retention
requirements of the Securities Exchange Act of 1934, as amended, and thereafter
may destroy such Certificates.

Section 5.03    Mutilated, Destroyed, Lost or Stolen Certificates. (a) If
(i) any mutilated Certificate is surrendered to the Trustee, or the Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Certificate, and (ii) there is delivered to the Trustee such security or
indemnity as it may require to save it harmless, and (iii) the Trustee has not
received notice that such Certificate has been acquired by a third Person, the
Trustee shall sign, countersign and deliver, in exchange for or in lieu of any
such mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
tenor and Fractional Undivided Interest but in each case bearing a different
number. The mutilated, destroyed, lost or stolen Certificate shall thereupon be
canceled of record by the Trustee and shall be of no further effect and evidence
no rights.

(b)   Upon the issuance of any new Certificate under this Section 5.03, the
Trustee may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
Any duplicate Certificate issued pursuant to this Section 5.03 shall constitute
complete and indefeasible evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

Section 5.04    Persons Deemed Owners. Prior to due presentation of a
Certificate for registration of transfer, the Depositor, the Trustee and any
agent of the Depositor or the Trustee may treat the Person in whose name any
Certificate is registered as the owner of such Certificate for the purpose of
receiving distributions pursuant to Section 6.01 and for all other purposes
whatsoever. Neither the Depositor, the Trustee nor any agent of the Depositor or
the Trustee shall be affected by notice to the contrary. No Certificate shall be
deemed duly presented for a transfer effective on any Record Date unless the
Certificate to be transferred is presented no later than the close of business
on the third Business Day preceding such Record Date.

Section 5.05    Transfer Restrictions on Residual Certificates. (a) Residual
Certificates, or interests therein, may not be transferred without the prior
express written consent of the Tax Matters Person and the Seller, which cannot
be unreasonably withheld. As a prerequisite to such consent, the proposed
transferee must provide the Tax Matters Person, the Seller and the Trustee with
an affidavit that the proposed transferee is a Permitted Transferee (and, unless
the Tax Matters Person and the Seller consent to the transfer to a person who is
not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section
5.05(b).

(b)   No transfer, sale or other disposition of a Residual Certificate
(including a beneficial interest therein) may be made unless, prior to the
transfer, sale or other disposition of a Residual Certificate, the proposed
transferee (including the initial purchasers thereof) delivers to the Tax
Matters Person, the Trustee and the Depositor an affidavit in the form attached
hereto as Exhibit E stating, among other things, that as of the date of such
transfer (i) such transferee is a Permitted Transferee and that (ii) such
transferee is not acquiring such Residual Certificate for the account of any
person who is not a Permitted Transferee. The Tax Matters Person shall not

 

80

 


--------------------------------------------------------------------------------



 

consent to a transfer of a Residual Certificate if it has actual knowledge that
any statement made in the affidavit issued pursuant to the preceding sentence is
not true. Notwithstanding any transfer, sale or other disposition of a Residual
Certificate to any Person who is not a Permitted Transferee, such transfer, sale
or other disposition shall be deemed to be of no legal force or effect
whatsoever and such Person shall not be deemed to be a Holder of a Residual
Certificate for any purpose hereunder, including, but not limited to, the
receipt of distributions thereon. If any purported transfer shall be in
violation of the provisions of this Section 5.05(b), then the prior Holder
thereof shall, upon discovery that the transfer of such Residual Certificate was
not in fact permitted by this Section 5.05(b), be restored to all rights as a
Holder thereof retroactive to the date of the purported transfer. None of the
Trustee, the Tax Matters Person or the Depositor shall be under any liability to
any Person for any registration or transfer of a Residual Certificate that is
not permitted by this Section 5.05(b) or for making payments due on such
Residual Certificate to the purported Holder thereof or taking any other action
with respect to such purported Holder under the provisions of this Agreement so
long as the written affidavit referred to above was received with respect to
such transfer, and the Tax Matters Person, the Trustee and the Depositor, as
applicable, had no knowledge that it was untrue. The prior Holder shall be
entitled to recover from any purported Holder of a Residual Certificate that was
in fact not a permitted transferee under this Section 5.05(b) at the time it
became a Holder all payments made on such Residual Certificate. Each Holder of a
Residual Certificate, by acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this Section 5.05(b) and to any amendment of
this Agreement deemed necessary (whether as a result of new legislation or
otherwise) by counsel of the Tax Matters Person or the Depositor to ensure that
the Residual Certificates are not transferred to any Person who is not a
Permitted Transferee and that any transfer of such Residual Certificates will
not cause the imposition of a tax upon the Trust or cause any REMIC to fail to
qualify as a REMIC.

(c)   Unless the Tax Matters Person shall have consented in writing (which
consent may be withheld in the Tax Matters Person’s sole discretion), the
Residual Certificates (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

(d)   By accepting a Residual Certificate, the purchaser thereof agrees to be a
Tax Matters Person if it is the Holder of the largest percentage interest of
such Certificate, and appoints the Trustee to act as its agent with respect to
all matters concerning the tax obligations of the Trust.

Section 5.06    Restrictions on Transferability of Certificates. (a) No offer,
sale, transfer or other disposition (including pledge) of any Certificate shall
be made by any Holder thereof unless registered under the Securities Act, or an
exemption from the registration requirements of the Securities Act and any
applicable state securities or “Blue Sky” laws is available and the prospective
transferee (other than the Depositor) of such Certificate signs and delivers to
the Trustee an Investment Letter, if the transferee is an Institutional
Accredited Investor, in the form set forth as Exhibit F-l hereto, or a Rule 144A
Certificate, if the transferee is a QIB, in the form set forth as Exhibit F-2
hereto. Notwithstanding the provisions of the immediately preceding sentence, no
restrictions shall apply with respect to the transfer or registration of
transfer of a beneficial interest in any Certificate that is a Global
Certificate of a Class to a transferee that takes delivery in the form of a
beneficial interest in the Global Certificate of such Class provided

 

81

 


--------------------------------------------------------------------------------



 

that each such transferee shall be deemed to have made such representations and
warranties contained in the Rule 144A Certificate as are sufficient to establish
that it is a QIB. In the case of a proposed transfer of any Certificate to a
transferee other than a QIB, the Trustee may require an Opinion of Counsel
addressed to the Trustee that such transaction is exempt from the registration
requirements of the Securities Act. The cost of such opinion shall not be an
expense of the Trustee or the Trust Fund.

(b)

The Private Certificates shall each bear a Securities Legend.

Section 5.07    ERISA Restrictions. (a) Subject to the provisions of subsection
(b), no Residual Certificates or Private Certificates may be acquired directly
or indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a “Plan”) that is subject to Title I of ERISA or Section 4975 of
the Code, or by a person using “plan assets” of a Plan, unless the proposed
transferee provides the Trustee, with an Opinion of Counsel addressed to the
Servicer and the Trustee (upon which they may rely) that is satisfactory to the
Trustee, which opinion will not be at the expense of the Servicer or the
Trustee, that the purchase of such Certificates by or on behalf of such Plan is
permissible under applicable law, will not constitute or result in a nonexempt
prohibited transaction under ERISA or Section 4975 of the Code and will not
subject the Depositor, the Servicer or the Trustee to any obligation in addition
to those undertaken in this Agreement.

(b)   Unless such Person has provided an Opinion of Counsel in accordance with
Section 5.07(a), any Person acquiring an interest in a Global Certificate which
is a Private Certificate, by acquisition of such Certificate, shall be deemed to
have represented to the Trustee, and any Person acquiring an interest in a
Private Certificate in definitive form shall represent in writing to the
Trustee, that it is not acquiring an interest in such Certificate directly or
indirectly by, or on behalf of, or with “plan assets” of, an employee benefit
plan or other retirement arrangement which is subject to Title I of ERISA and/or
Section 4975 of the Code.

(c)   Each beneficial owner of a Class B-1, Class B-2 or Class B-3 Certificate
or any interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of that certificate or any interest therein shall be
deemed to have represented, by virtue of its acquisition or holding of that
certificate or interest therein, that either (i) such Certificate is rated at
least “BBB-” or its equivalent by Fitch, S&P or Moody’s, (ii) such beneficial
owner is not a Plan or investing with “plan assets” of any Plan, or (iii) (1) it
is an insurance company, (2) the source of funds used to acquire or hold the
certificate or interest therein is an “insurance company general account,” as
such term is defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60,
and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

(d)   Neither the Servicer nor the Trustee will be required to monitor,
determine or inquire as to compliance with the transfer restrictions with
respect to the Global Certificates. Any attempted or purported transfer of any
Certificate in violation of the provisions of Section s (a), (b) or (c) above
shall be void ab initio and such Certificate shall be considered to have been
held continuously by the prior permitted Certificateholder. Any transferor of
any Certificate in violation of such provisions, shall indemnify and hold
harmless the Trustee and the Servicer from and against any and all liabilities,
claims, costs or expenses incurred by the Trustee or the Servicer as a result of
such attempted or purported transfer. The Trustee shall have no liability

 

82

 


--------------------------------------------------------------------------------



 

for transfer of any such Global Certificates in or through book-entry facilities
of any Depository or between or among Depository Participants or Certificate
Owners made in violation of the transfer restrictions set forth herein.

Section 5.08    Rule 144A Information. For so long as any Private Certificates
are outstanding, (1) the Seller will provide or cause to be provided to any
holder of such Private Certificates and any prospective purchaser thereof
designated by such a holder, upon the request of such holder or prospective
purchaser, the information required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4) under the Securities Act; and (2) the Seller shall
update such information from time to time in order to prevent such information
from becoming false and misleading and will take such other actions as are
necessary to ensure that the safe harbor exemption from the registration
requirements of the Securities Act under Rule 144A is and will be available for
resales of such Private Certificates conducted in accordance with Rule 144A.

 

ARTICLE VI

Payments to Certificateholders

Section 6.01    Distributions on the Certificates. (a) Interest and principal
(as applicable) on the Certificates (other than the Class R Certificates) will
be distributed monthly on each Distribution Date, commencing in June 2005, in an
amount equal to the Available Funds on deposit in the Distribution Account for
such Distribution Date. In addition, on the Distribution Date occurring in June
2005, the Class R Deposit will be distributed to the Holder of the Class R
Certificates in reduction of the Current Principal Amount thereof. On each
Distribution Date, the Available Funds on deposit in the Distribution Account
shall be distributed as follows:

(A)   on each Distribution Date, the Available Funds will be distributed to the
Senior Certificates as follows:

first, to the Class A Certificates and Class X Certificates, the Accrued
Certificate Interest on each such Class for such Distribution Date, pro rata,
based on the Accrued Certificate Interest owed to each such Class, and (i) with
respect to the Class A Certificates and the initial Distribution Date, including
amounts withdrawn from the Class A Reserve Fund and (ii) with respect to the
Class X-1 Certificates and any Distribution Date, less any amount withdrawn from
the Class A Reserve Fund and not replenished, such amount to be deposited into
the Class A Reserve Fund on such Distribution Date;

second, to the Class A Certificates, any Carryover Shortfall Amounts due to the
Class A Certificates (in accordance with clause (D) below) to the extent such
amount was deducted from the Accrued Certificate Interest on the Class X-1
Certificates for such Distribution Date;

 

83

 


--------------------------------------------------------------------------------



 

 

third, to the Class A Certificates and Class X Certificates, any Accrued
Certificate Interest thereon remaining undistributed from previous Distribution
Dates, pro rata, based on the undistributed Accrued Certificate Interest owed to
each Class, to the extent of remaining Available Funds; and

fourth, to the Class A Certificates and Class X Certificates, in reduction of
their Current Principal Amounts, pro rata, based on their respective Current
Principal Amounts, the Senior Optimal Principal Amount for such Distribution
Date, to the extent of remaining Available Funds, until the Current Principal
Amount of each such Class has been reduced to zero

(B)    On each Distribution Date on or prior to the Cross-Over Date, an amount
equal to the sum of any remaining Available Funds after the distributions in
clause (A) above will be distributed sequentially, in the following order, to
the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7,
Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6
Certificates, in each case up to an amount equal to and in the following order:
(a) the Accrued Certificate Interest thereon for such Distribution Date, (b) the
Carryover Shortfall Amount due such Class or Classes of Certificates (in
accordance with clause (D) below) to the extent such amount was deducted from
the Accrued Certificate Interest on the Class M-X Certificates for such
Distribution Date, (c) any Accrued Certificate Interest thereon remaining
undistributed from previous Distribution Dates and (d) such Class’s Allocable
Share for such Distribution Date, in each case, to the extent of remaining
Available Funds.

(C)   If, after distributions have been made pursuant to priorities first,
second and third of clause (A) above on any Distribution Date, the remaining
Available Funds is less than the Senior Optimal Principal Amount, the Senior
Optimal Principal Amount shall be reduced by that amount, and the remaining
Available Funds will be distributed as principal among the related Classes of
Senior Certificates on a pro rata basis in accordance with their respective
Current Principal Amounts.

(D)   Carryover Shortfall Amounts will be paid to Holders of the Class A
Certificates, pro rata, based on unpaid Carryover Shortfall Amounts, from
amounts in the Class A Reserve Fund (only with respect to the initial
Distribution Date as described herein) and to the extent of the amounts deducted
from the Accrued Certificate Interest on the Class X-1 Certificates. Carryover
Shortfall Amounts will be paid to Holders of the Class M Certificates and Class
B Certificates, sequentially, in the order of priority described above in
paragraph (B), to the extent of the amounts deducted from the Accrued
Certificate Interest on the Class M-X Certificates.

 

84

 


--------------------------------------------------------------------------------



 

 

(E)    On each Distribution Date, any Available Funds remaining after payment of
interest and principal to the Classes of Certificates entitled thereto, will be
distributed to the Class R Certificates.

(b)   No Accrued Certificate Interest will be payable with respect to any
Class of Certificates after the Distribution Date on which the Current Principal
Amount of such Certificate has been reduced to zero.

(c)   If on any Distribution Date the Available Funds for the Senior
Certificates is less than the Accrued Certificate Interest on the related Senior
Certificates for such Distribution Date prior to reduction for Net Interest
Shortfalls and the interest portion of Realized Losses, the shortfall will be
allocated to the holders of the Class of Senior Certificates on a pro rata basis
in accordance with the amount of Accrued Certificate Interest for that
Distribution Date absent such shortfalls. In addition, the amount of any
interest shortfalls will constitute unpaid Accrued Certificate Interest and will
be distributable to holders of the Certificates entitled to such amounts on
subsequent Distribution Dates, to the extent of the applicable Available Funds
after current interest distributions as required herein. Any such amounts so
carried forward will not bear interest. Shortfalls in interest payments will not
be offset by a reduction in the servicing compensation of the Servicer or
otherwise, except to the extent of applicable Compensating Interest Payments.

(d)   The expenses and fees of the Trust shall be paid by each of the 2005-AR2
REMICs, to the extent that such expenses relate to the assets of each of such
respective 2005-AR2 REMICs, and all other expenses and fees of the Trust shall
be paid pro rata by each of the 2005-AR2 REMICs.

(e)   On any Distribution Date, Net Deferred Interest will be allocated to each
Class of Certificates, on a pro rata basis, in accordance with the amount of
interest accrued on such Class of Certificates at its Pass-Through Rate for the
Interest Accrual Period for such Distribution Date.

Section 6.02    Allocation of Losses and Subsequent Recoveries.(a) On or prior
to each Determination Date, the Servicer shall determine the amount of any
Realized Loss in respect of each Mortgage Loan that occurred during the
immediately preceding calendar month.

(b)   With respect to any Certificates any Distribution Date, the principal
portion of each Realized Loss on a Mortgage Loan shall be allocated as follows:

first, to the Class B-6 Certificates until the Current Principal Amount thereof
has been reduced to zero;

second, to the Class B-5 Certificates until the Current Principal Amount thereof
has been reduced to zero;

third, to the Class B-4 Certificates until the Current Principal Amount thereof
has been reduced to zero;

 

85

 


--------------------------------------------------------------------------------



 

 

fourth, to the Class B-3 Certificates until the Current Principal Amount thereof
has been reduced to zero;

fifth, to the Class B-2 Certificates until the Current Principal Amount thereof
has been reduced to zero;

sixth, to the Class B-1 Certificates until the Current Principal Amount of each
such Class thereof has been reduced to zero;

seventh, to the Class M-7 Certificates until the Current Principal Amount of
each such Class thereof has been reduced to zero;

eighth, to the Class M-6 Certificates until the Current Principal Amount thereof
has been reduced to zero;

ninth, to the Class M-5 Certificates until the Current Principal Amount thereof
has been reduced to zero;

tenth, to the Class M-4 Certificates until the Current Principal Amount thereof
has been reduced to zero;

eleventh, to the Class M-3 Certificates until the Current Principal Amount
thereof has been reduced to zero;

twelfth, to the Class M-2 Certificates until the Current Principal Amount
thereof has been reduced to zero;

thirteenth, to the Class M-1 Certificates until the Current Principal Amount
thereof has been reduced to zero; and

fourteenth, to the Senior Certificates as described in Section 6.02(d) hereof.

(c)   Notwithstanding the foregoing clause (b), no such allocation of any
Realized Loss shall be made on a Distribution Date to any Class of Certificates
to the extent that such allocation would result in the reduction of the
aggregate Current Principal Amounts of all Certificates in as of such
Distribution Date, after giving effect to all distributions and prior
allocations of Realized Losses on the Mortgage Loans on such date, to an amount
less than the aggregate Scheduled Principal Balance of all of the Mortgage Loans
as of the first day of the month of such Distribution Date (such limitation, the
“Loss Allocation Limitation”).

(d)   The principal portion of any Realized Losses allocated to a Class of
Certificates shall be allocated among the Certificates of such Class in
proportion to their respective Current Principal Amounts. The principal portion
of Realized Losses on the Mortgage Loans allocated to the Senior Certificates
will be allocated on any Distribution Date to the Class A-3 Certificates, the
Class A-2 Certificates and the Class A-1 Certificates, sequentially in that
order, until the Current Principal Amount of each such Class thereof has been
reduced to zero.

 

86

 


--------------------------------------------------------------------------------



 

 

(e)   Realized Losses shall be allocated on the Distribution Date in the month
following the month in which such loss was incurred and, in the case of the
principal portion thereof, after giving effect to distributions made on such
Distribution Date.

(f)    On each Distribution Date, the Trustee shall determine the Subordinate
Certificate Writedown Amount. Any Subordinate Certificate Writedown Amount shall
effect a corresponding reduction in the Current Principal Amount of the
Subordinate Certificates in the reverse order of their numerical
Class designations.

(g)    The applicable Senior Percentage of Net Interest Shortfalls will be
allocated among the Senior Certificates in proportion to the amount of Accrued
Certificate Interest that would have been allocated thereto in the absence of
such shortfalls. The applicable Subordinate Percentage of Net Interest Shortfall
will be allocated sequentially to the Class B Certificates and the Class M
Certificates, beginning with the Class B Certificates with the highest numerical
designation and then to the Class M Certificates with the highest numerical
designation, in proportion to the amount of Accrued Certificate Interest that
would have been allocated thereto in the absence of such shortfalls. The
interest portion of any Realized Losses with respect to the Mortgage Loans
occurring on or prior to the Cross-Over Date will be allocated to the
Subordinate Certificates in inverse order of their numerical Class designations.
Following the Cross-Over Date, the interest portion of Realized Losses on the
Mortgage Loans will be allocated to the Senior Certificates on a pro rata basis
in proportion to the amount of Accrued Certificate Interest that would have been
allocated thereto in the absence of such Realized Losses.

(h)    In addition, in the event that the Servicer receives any Subsequent
Recoveries on the Mortgage Loans, the Servicer shall deposit such funds into the
Custodial Account pursuant to Section 4.01(a)(ii). If, after taking into account
such Subsequent Recoveries, the amount of a Realized Loss is reduced, the amount
of such Subsequent Recoveries will be applied to increase the Current Principal
Amount of the Class of Subordinate Certificates with the highest payment
priority to which Realized Losses have been allocated, but not by more than the
amount of Realized Losses previously allocated to that Class of Subordinate
Certificates pursuant to this Section 6.02. The amount of any remaining
Subsequent Recoveries will be applied to sequentially increase the Current
Principal Amount of the Subordinate Certificates, beginning with the Class of
Subordinate Certificates with the next highest payment priority, up to the
amount of such Realized Losses previously allocated to such Class or Classes of
Certificates pursuant to this Section 6.02. Holders of such Certificates will
not be entitled to any payments in respect of current interest on the amount of
such increases for any Interest Accrual Period preceding the Distribution Date
on which such increase occurs. Any such increases shall be applied to the
Current Principal Amount of each Subordinate Certificate of such Class in
accordance with its respective Fractional Undivided Interest.

Section 6.03    Payments. (a) On each Distribution Date, other than the final
Distribution Date, the Trustee shall distribute to each Certificateholder of
record as of the immediately preceding Record Date the Certificateholder’s pro
rata share of its Class (based on the aggregate Fractional Undivided Interest
represented by such Holder’s Certificates) of all amounts required to be
distributed on such Distribution Date to such Class. The Trustee shall calculate
the amount to be distributed to each Class and, based on such amounts, the
Trustee shall determine the

 

87

 


--------------------------------------------------------------------------------



 

amount to be distributed to each Certificateholder. The Trustee’s calculations
of payments shall be based solely on information provided to the Trustee by the
Servicer. The Trustee shall not be required to confirm, verify or recompute any
such information but shall be entitled to rely conclusively on such information.

(b)   Payment of the above amounts to each Certificateholder shall be made
(i) by check mailed to each Certificateholder entitled thereto at the address
appearing in the Certificate Register or (ii) upon receipt by the Trustee on or
before the fifth Business Day preceding the Record Date of written instructions
from a Certificateholder by wire transfer to a United States dollar account
maintained by the payee at any United States depository institution with
appropriate facilities for receiving such a wire transfer; provided, however,
that the final payment in respect of each Class of Certificates will be made
only upon presentation and surrender of such respective Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of
such final payment.

Section 6.04    Statements to Certificateholders. (a) On each Distribution Date,
concurrently with each distribution to Certificateholders, the Trustee shall
make available to the parties hereto and each Certificateholder via the
Trustee’s internet website as set forth below, the following information,
expressed with respect to clauses (i) through (vii) in the aggregate and as a
Fractional Undivided Interest representing an initial Current Principal Amount
of $1,000, or in the case of the Residual Certificates, an initial Current
Principal Amount of $100:

(i)    the Current Principal Amount and/or Notional Amount of each Class of
Certificates immediately prior to such Distribution Date;

(ii)    the amount of the distribution allocable to principal on each applicable
Class of Certificates;

(iii)     the aggregate amount of interest accrued at the related Pass-Through
Rate with respect to each Class during the related Interest Accrual Period;

(iv)    the Net Interest Shortfall and any other adjustments to interest at the
related Pass-Through Rate necessary to account for any difference between
interest accrued and aggregate interest distributed with respect to each
Class of Certificates;

(v)    the amount of the distribution allocable to interest on each Class of
Certificates;

(vi)    the Pass-Through Rates for each Class of Certificates with respect to
such Distribution Date;

(vii)     the Current Principal Amount and/or Notional Amount of each Class of
Certificates after such Distribution Date;

(viii)     the amount of any Monthly Advances, Compensating Interest Payments
and outstanding unreimbursed advances by the Servicer included in such
distribution;

 

88

 


--------------------------------------------------------------------------------



 

 

(ix)    the aggregate amount of any Realized Losses (listed separately for each
category of Realized Loss) during the related Prepayment Period and cumulatively
since the Cut-off Date, and the amount and source (separately identified) of any
distribution in respect thereof included in such distribution;

(x)    with respect to each Mortgage Loan which incurred a Realized Loss during
the related Prepayment Period, (i) the loan number, (ii) the Scheduled Principal
Balance of such Mortgage Loan as of the Cut-off Date, (ii) the Scheduled
Principal Balance of such Mortgage Loan as of the beginning of the related Due
Period, (iii) the Net Liquidation Proceeds with respect to such Mortgage Loan
and (iv) the amount of the Realized Loss with respect to such Mortgage Loan;

(xi)    the amount of Scheduled Principal and Principal Prepayments, (including
but separately identifying the principal amount of Principal Prepayments,
Insurance Proceeds, the purchase price in connection with the purchase of
Mortgage Loans, cash deposits in connection with substitutions of Mortgage Loans
and Net Liquidation Proceeds) and the number and principal balance of Mortgage
Loans purchased or substituted for during the relevant period and cumulatively
since the Cut-off Date or the related;

(xii)     the number of Mortgage Loans (excluding REO Property) remaining in the
Trust Fund as of the end of the related Prepayment Period;

(xiii)     information regarding any Mortgage Loan delinquencies as of the end
of the related Prepayment Period, including the aggregate number and aggregate
Outstanding Principal Balance of Mortgage Loans (a) delinquent 30 to 59 days on
a contractual basis, (b) delinquent 60 to 89 days on a contractual basis, and
(c) delinquent 90 or more days on a contractual basis, in each case as of the
close of business on the last Business Day of the immediately preceding month;

(xiv)     the number of Mortgage Loans in the foreclosure process as of the end
of the related Due Period and the aggregate Outstanding Principal Balance of
such Mortgage Loans;

(xv)    the number and aggregate Outstanding Principal Balance of all Mortgage
Loans as to which the Mortgaged Property was REO Property as of the end of the
related Due Period;

(xvi)     the book value (the sum of (A) the Outstanding Principal Balance of
the Mortgage Loan, (B) accrued interest through the date of foreclosure and (C)
foreclosure expenses) of any REO Property; provided that, in the event that such
information is not available to the Trustee on the Distribution Date, such
information shall be furnished promptly after it becomes available;

(xvii)     the amount of Net Deferred Interest and Realized Losses allocated to
each Class of Certificates since the prior Distribution Date and in the
aggregate for all prior Distribution Dates;

(xviii)     the Average Loss Severity Percentage;

 

 

89

 


--------------------------------------------------------------------------------



 

 

(xix)     the Senior Percentage, Senior Prepayment Percentage, Subordinate
Percentage and Subordinate Prepayment Percentage, in each case, for such
Distribution Date; and

(xx)    with respect to the initial Distribution Date only, the amount withdrawn
from the Class A Reserve Fund on such Distribution Date.

The information set forth above shall be calculated or reported, as the case may
be, by the Trustee, based solely on, and to the extent of, information provided
to the Trustee by the Servicer. The Trustee may conclusively rely on such
information and shall not be required to confirm, verify or recalculate any such
information.

The Trustee will make available each month the monthly statement to
Certificateholders via the Trustee’s website initially located at
“www.ctslink.com.” Assistance in using the website can be obtained by calling
the Trustee’s customer service desk at (301) 815-6600. Parties that are unable
to use the above distribution option are entitled to have a paper copy mailed to
them via first class mail by calling the Trustee’s customer service desk and
indicating such. The Trustee shall have the right to change the way such reports
are distributed in order to make such distribution more convenient and/or more
accessible to the parties, and the Trustee shall provide timely and adequate
notification to all parties regarding any such change.

(b)   Within a reasonable period of time after the end of the preceding calendar
year beginning in 2006, the Trustee will furnish a report to each Holder of the
Certificates of record at any time during the prior calendar year as to the
aggregate of amounts reported pursuant to subclauses (a)(ii) and (a)(v) above
with respect to the Certificates, plus information with respect to the amount of
servicing compensation and such other customary information as the Trustee
determines may be necessary and/or to be required by the Internal Revenue
Service or by a federal or state law or rules or regulations to enable such
Holders to prepare their tax returns for such calendar year. Such obligations
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Trustee pursuant to the
requirements of the Code.

Section 6.05    Monthly Advances. If the interest portion of the Scheduled
Payment on a Mortgage Loan that was due on a related Due Date is delinquent
other than as a result of application of the Relief Act and exceeds the amount
deposited in the Custodial Account which will be used for an advance with
respect to such Mortgage Loan, the Servicer will deposit in the Custodial
Account not later than the Distribution Account Deposit Date immediately
preceding the related Distribution Date an amount equal to such deficiency, net
of the Servicing Fee for such Mortgage Loan, except to the extent the Servicer
determines any such advance to be a Nonrecoverable Advance. If the Servicer
deems an advance to be a Nonrecoverable Advance, on the Distribution Account
Deposit Date, the Servicer shall present an Officer’s Certificate to the Trustee
(i) stating that the Servicer elects not to make a Monthly Advance in a stated
amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable
Advance.

Notwithstanding the foregoing, the amount of such deposit may be reduced by the
Amount Held for Future Distribution (as defined below) then on deposit in the
Custodial Account. Any portion of the Amount Held for Future Distribution used
to pay Monthly

 

90

 


--------------------------------------------------------------------------------



 

Advances shall be replaced by the Servicer by deposit into the Custodial Account
on any future Distribution Account Deposit Date to the extent that the funds
that are available in the Custodial Account on such Distribution Account Deposit
Date are less than the amount of payments required to be made by the Servicer on
such Distribution Account Deposit Date.

The “Amount Held for Future Distribution” as to any Distribution Account Deposit
Date shall be the total of the amounts held in the Custodial Account at the
close of business on the preceding Determination Date which were received after
the Cut-off Date on account of (i) Liquidation Proceeds, Insurance Proceeds, and
Principal Prepayments received or made in the month of such Distribution Account
Deposit Date, and (ii) payments which represent early receipt of scheduled
payments of interest due on a date or dates subsequent to the related Due Date.

Section 6.06    Compensating Interest Payments. The Servicer shall deposit in
the Custodial Account not later than each Distribution Account Deposit Date an
amount equal to the lesser of (i) the sum of the aggregate amounts required to
be paid by the Servicer under this Agreement with respect to subclauses (a) and
(b) of the definition of Interest Shortfall with respect to the Mortgage Loans
for the related Distribution Date and (ii) the Servicing Fee for such
Distribution Date (such amount, the “Compensating Interest Payment”). The
Servicer shall not be entitled to any reimbursement of any Compensating Interest
Payment.

Section 6.07    Distributions on REMIC I Regular Interests and REMIC II Regular
Interests

(a)   On each Distribution Date, the Trustee shall be deemed to distribute to
itself as the holder of the REMIC I Regular Interests, the following to the
extent of the Available Funds reduced by distributions made to the Class R
Certificateholders pursuant to Section 6.01(a): those portions of the REMIC I
Distribution Amount not designated to Component I of the Class R Certificate, in
the amounts and in accordance with the priorities set forth in the definition of
REMIC I Distribution Amount.

(b)   On each Distribution Date the Trustee shall be deemed to distribute from
REMIC II, in the priority set forth in Sections 6.01(a), to the Holders of each
Class of Certificates (other than the Class R Certificates) the amounts
distributable thereon with respect to their interests in REMIC II.

(c)   Notwithstanding the deemed distributions on the REMIC I Regular Interests
and REMIC II Regular Interests described in this Section 6.07, distributions of
funds from the Certificate Account shall be made only in accordance with Section
6.01.

 

91

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

The Servicer

Section 7.01    Liabilities of the Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically imposed
upon and undertaken by it herein.

Section 7.02    Merger or Consolidation of the Servicer

(a)   The Servicer will keep in full force and effect its existence, rights and
franchises as a corporation under the laws of the state of its incorporation,
and will obtain and preserve its qualification to do business as a foreign
corporation in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
Certificates or any of the Mortgage Loans and to perform its duties under this
Agreement.

(b)   Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger or consolidation to which the Servicer
shall be a party, or any Person succeeding to the business of the Servicer,
shall be the successor of the Servicer hereunder, without the execution or
filing of any paper or further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

Section 7.03    Indemnification of the Trustee

(a) The Servicer agrees to indemnify the Indemnified Persons for, and to hold
them harmless against, any loss, liability or expense (including reasonable
legal fees and disbursements of counsel) incurred on their part that may be
sustained in connection with, arising out of, or relating to, any claim or legal
action (including any pending or threatened claim or legal action) relating to
this Agreement or the Certificates or the powers of attorney delivered by the
Trustee hereunder (i) related to the Servicer’s failure to perform its duties in
compliance with this Agreement (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Agreement) or (ii) incurred by
reason of the Servicer’s willful misfeasance, bad faith or gross negligence in
the performance of duties hereunder or by reason of reckless disregard of
obligations and duties hereunder, provided, in each case, that with respect to
any such claim or legal action (or pending or threatened claim or legal action),
the Indemnified Person shall have given the Servicer and the Depositor written
notice thereof promptly after the Indemnified Person shall have with respect to
such claim or legal action knowledge thereof. The Trustee’s failure to give any
such notice shall not affect the Indemnified Person’s right to indemnification
hereunder, except to the extent the Servicer is materially prejudiced by such
failure to give notice. This indemnity shall survive the resignation or removal
of the Servicer or the Trustee and the termination of this Agreement.

(b)   The Depositor will indemnify any Indemnified Person for any loss,
liability or expense of any Indemnified Person not otherwise covered by the
Servicer’s indemnification pursuant to Section 7.03(a).

 

92

 


--------------------------------------------------------------------------------



 

 

Section 7.04    Limitations on Liability of the Servicer and Others. Subject to
the obligation of the Servicer to indemnify the Indemnified Persons pursuant to
Section 7.03:

(a)   Neither the Servicer nor any of the directors, officers, employees or
agents of the Servicer shall be under any liability to the Indemnified Persons,
the Depositor, the Trust Fund or the Certificateholders for taking any action or
for refraining from taking any action in good faith pursuant to this Agreement,
or for errors in judgment; provided, however, that this provision shall not
protect the Servicer or any such Person against any breach of warranties or
representations made herein or any liability which would otherwise be imposed by
reason of such Person’s willful misfeasance, bad faith or gross negligence in
the performance of duties or by reason of reckless disregard of obligations and
duties hereunder.

(b)   The Servicer and any director, officer, employee or agent of the Servicer
may rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder.

(c)   The Servicer, the Custodian and any director, officer, employee or agent
of the Servicer or the Custodian shall be indemnified by the Trust and held
harmless thereby against any loss, liability or expense (including reasonable
legal fees and disbursements of counsel) incurred on their part that may be
sustained in connection with, arising out of, or related to, any claim or legal
action (including any pending or threatened claim or legal action) relating to
this Agreement or the Certificates, other than (i) any such loss, liability or
expense related to the Servicer’s failure to perform its duties in compliance
with this Agreement (except as any such loss, liability or expense shall be
otherwise reimbursable pursuant to this Agreement), or to the Custodian’s
failure to perform its duties under the Custodial Agreement, respectively, or
(ii) any such loss, liability or expense incurred by reason of the Servicer’s or
the Custodian’s willful misfeasance, bad faith or gross negligence in the
performance of duties hereunder or under the Custodial Agreement, as applicable,
or by reason of reckless disregard of obligations and duties hereunder or under
the Custodial Agreement, as applicable.

(d)   The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its duties under this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, the Servicer may in its discretion, with the consent of the
Trustee (which consent shall not be unreasonably withheld), undertake any such
action which it may deem necessary or desirable with respect to this Agreement
and the rights and duties of the parties hereto and the interests of the
Certificateholders hereunder. In such event, the legal expenses and costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund, and the Servicer shall be entitled to be
reimbursed therefor out of the Custodial Account as provided by Section 4.02.
Nothing in this Section 7.04(d) shall affect the Servicer’s obligation to
service and administer the Mortgage Loans in accordance with this Agreement.

(e)   In taking or recommending any course of action pursuant to this Agreement,
unless specifically required to do so pursuant to this Agreement, the Servicer
shall not be required to investigate or make recommendations concerning
potential liabilities which the Trust might incur as a result of such course of
action by reason of the condition of the Mortgaged Properties but shall give
notice to the Trustee if it has notice of such potential liabilities.

 

93

 


--------------------------------------------------------------------------------



 

 

Section 7.05    Servicer Not to Resign. Except as provided in Section 7.07, the
Servicer shall not resign from the obligations and duties hereby imposed on it
except upon a determination that any such duties hereunder are no longer
permissible under applicable law and such impermissibility cannot be cured. Any
such determination permitting the resignation of the Servicer shall be evidenced
by an Opinion of Independent Counsel addressed to the Trustee to such effect
delivered to the Trustee. No such resignation by the Servicer shall become
effective until the Trustee or a successor to the Servicer reasonably
satisfactory to the Trustee shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 8.02 hereof. The Trustee
shall notify the Rating Agencies upon notice of the resignation of the Servicer.

Section 7.06    Successor Servicer. In connection with the appointment of any
successor servicer or the assumption of the duties of the Servicer, the
Depositor or the Trustee may make such arrangements for the compensation of such
successor servicer out of payments on the Mortgage Loans as the Depositor or the
Trustee and such successor servicer shall agree. If the successor servicer does
not agree that such market value is a fair price, such successor servicer shall
obtain two quotations of market value from third parties actively engaged in the
servicing of single-family mortgage loans. Notwithstanding the foregoing, the
compensation payable to a successor servicer may not exceed the compensation
which the Servicer would have been entitled to retain if the Servicer had
continued to act as Servicer hereunder.

Section 7.07    Sale and Assignment of Servicing. The Servicer may sell and
assign its rights and delegate its duties and obligations in its entirety as
Servicer under this Agreement and the Depositor may terminate the Servicer
without cause and select a new Servicer; provided, however, that: (i) the
purchaser or transferee accepting such assignment and delegation (a) shall be a
Person which shall be qualified to service mortgage loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000 (unless
otherwise approved by each Rating Agency pursuant to clause (ii) below); (c)
shall be reasonably satisfactory to the Trustee (as evidenced in a writing
signed by the Trustee); and (d) shall execut e and deliver to the Trustee an
agreement, in form and substance reasonably satisfactory to the Trustee, which
contains an assumption by such Person of the due and punctual performance and
observance of each covenant and condition to be performed or observed by it as
servicer under this Agreement, any custodial agreement from and after the
effective date of such agreement; (ii) each Rating Agency shall be given prior
written notice of the identity of the proposed successor to the Servicer and
each Rating Agency’s rating of the Certificates in effect immediately prior to
such assignment, sale and delegation will not be downgraded, qualified or
withdrawn as a result of such assignment, sale and delegation, as evidenced by a
letter to such effect delivered to the Servicer and the Trustee; (iii) the
Servicer assigning and selling the servicing shall deliver to the Trustee an
Officer’s Certificate and an Opinion of Independent Counsel addressed to the
Trustee, each stating that all conditions precedent to such action under this
Agreement have been completed and such action is permitted by and complies with
the terms of this Agreement; and (iv) in the event the Servicer is terminated
without cause by the Depositor, the Depositor shall pay the terminated Servicer
a termination fee equal to 0.25% of the aggregate Scheduled Principal Balance of
the Mortgage Loans at the time the servicing of the Mortgage Loans is
transferred to the successor Servicer. No such assignment or delegation shall
affect any rights or liability of the Servicer arising prior to the effective
date thereof.

 

94

 

 

 


--------------------------------------------------------------------------------



 

ARTICLE VIII

Default

Section 8.01     Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) and
only with respect to the defaulting Servicer:

(i)         The Servicer fails to cause to be deposited in the Distribution
Account any amount so required to be deposited pursuant to this Agreement (other
than a Monthly Advance), and such failure continues unremedied for a period of
three Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer; or

(ii)         The Servicer fails to observe or perform in any material respect
any other material covenants and agreements set forth in this Agreement to be
performed by it, which covenants and agreements materially affect the rights of
Certificateholders, and such failure continues unremedied for a period of 60
days (or 15 days with respect to Sections 3.16, 3.17 or 3.18) after the date on
which written notice of such failure, properly requiring the same to be
remedied, shall have been given to the Servicer by the Trustee or to the
Servicer and the Trustee by the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust Fund; or

(iii)        There is entered against the Servicer a decree or order by a court
or agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order is unstayed and in effect for a period
of 60 consecutive days, or an involuntary case is commenced against the Servicer
under any applicable insolvency or reorganization statute and the petition is
not dismissed within 60 days after the commencement of the case; or

(iv)        The Servicer consents to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Servicer or
substantially all of its property; or the Servicer admits in writing its
inability to pay its debts generally as they become due, files a petition to
take advantage of any applicable insolvency or reorganization statute, makes an
assignment for the benefit of its creditors, or voluntarily suspends payment of
its obligations;

(v)        The Servicer assigns or delegates its duties or rights under this
Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 7.05 or 7.07; or

 

95

 


--------------------------------------------------------------------------------



 

 

(vi)    The Servicer fails to cause to be deposited in the Distribution Account
any Monthly Advance (other than a Nonrecoverable Advance) by 5:00 p.m. New York
City time on the Distribution Account Deposit Date.

In each and every such case, so long as such Event of Default with respect to
the Servicer shall not have been remedied, either the Trustee or the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
51% of the principal of the Trust Fund, by notice in writing to the Servicer
(and to the Trustee if given by such Certificateholders), with a copy to the
Rating Agencies, and with the consent of the Company, may terminate all of the
rights and obligations (but not the liabilities) of the Servicer under this
Agreement and in and to the Mortgage Loans and/or the REO Property serviced by
the Servicer and the proceeds thereof. Upon the receipt by the Servicer of the
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Certificates, the Mortgage Loans, REO Property or
under any other related agreements (but only to the extent that such other
agreements relate to the Mortgage Loans or related REO Property) shall, subject
to Section 8.02, automatically and without further action pass to and be vested
in the Trustee pursuant to this Section 8.01; and, without limitation, the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the Servicer as attorney-in-fact or otherwise, any and all documents and other
instruments and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Servicer agrees to cooperate with the
Trustee in effecting the termination of the Servicer’s rights and obligations
hereunder, including, without limitation, the transfer to the Trustee of (i) the
property and amounts which are then or should be part of the Trust or which
thereafter become part of the Trust; and (ii) originals or copies of all
documents of the Servicer reasonably requested by the Trustee to enable it to
assume the Servicer’s duties thereunder. In addition to any other amounts which
are then, or, notwithstanding the termination of its activities under this
Agreement, may become payable to the Servicer under this Agreement, the Servicer
shall be entitled to receive, out of any amount received on account of a
Mortgage Loan or related REO Property, that portion of such payments which it
would have received as reimbursement under this Agreement if notice of
termination had not been given. The termination of the rights and obligations of
the Servicer shall not affect any obligations incurred by the Servicer prior to
such termination.

Notwithstanding the foregoing, if an Event of Default described in clause
(vi) of this Section 8.01 shall occur, the Trustee shall, by notice in writing
to the Servicer, which may be delivered by telecopy, immediately terminate all
of the rights and obligations of the Servicer thereafter arising under this
Agreement, but without prejudice to any rights it may have as a
Certificateholder or to reimbursement of Monthly Advances and other advances of
its own funds, and the Trustee shall act as provided in Section 8.02 to carry
out the duties of the Servicer, including the obligation to make any Monthly
Advance the nonpayment of which was an Event of Default described in clause
(vi) of this Section 8.01. Any such action taken by the Trustee must be prior to
the distribution on the relevant Distribution Date.

Section 8.02    Trustee to Act; Appointment of Successor. (a) Upon the receipt
by the Servicer of a notice of termination pursuant to Section 8.01 or an
Opinion of Independent Counsel pursuant to Section 7.05 to the effect that the
Servicer is legally unable to act or to

 

96

 


--------------------------------------------------------------------------------



 

delegate its duties to a Person which is legally able to act, the Trustee shall
automatically become the successor in all respects to the Servicer in its
capacity under this Agreement and the transactions set forth or provided for
herein and shall thereafter be subject to all the responsibilities, duties,
liabilities and limitations on liabilities relating thereto placed on the
Servicer by the terms and provisions hereof; provided, however, it is understood
and acknowledged by the parties hereto that there will be a period of transition
(not to exceed 90 days) before the actual servicing functions can be fully
transferred to the Trustee or any other successor Servicer; and provided,
further, that the Trustee shall have the right to select a successor Servicer;
provided further, however, that the Trustee shall have no obligation whatsoever
with respect to any liability (other than advances deemed recoverable and not
previously made) incurred by the Servicer at or prior to the time of
termination. As compensation therefor, but subject to Section 7.06, the Trustee
shall be entitled to compensation which the Servicer would have been entitled to
retain if the Servicer had continued to act hereunder, except for those amounts
due the Servicer as reimbursement permitted under this Agreement for advances
previously made or expenses previously incurred. Notwithstanding the above, the
Trustee may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act, appoint or petition a court of competent jurisdiction to
appoint, any established housing and home finance institution which is a Fannie
Mae- or Freddie Mac-approved Servicer, and with respect to a successor to the
Servicer only, having a net worth of not less than $10,000,000, as the successor
to the Servicer hereunder in the assumption of all or any part of the
responsibilities, duties or liabilities of the Servicer hereunder; provided,
that the Trustee shall obtain a letter from each Rating Agency that the ratings,
if any, on each of the Certificates will not be lowered as a result of the
selection of the successor to the Servicer. Pending appointment of a successor
to the Servicer hereunder, the Trustee shall act in such capacity as hereinabove
provided. In connection with such appointment and assumption, the Trustee may
make such arrangements for the compensation of such successor out of payments on
the Mortgage Loans as it and such successor shall agree; provided, however, that
the provisions of Section 7.06 shall apply, the compensation shall not be in
excess of that which the Servicer would have been entitled to if the Servicer
had continued to act hereunder, and that such successor shall undertake and
assume the obligations of the Trustee to pay compensation to any third Person
acting as an agent or independent contractor in the performance of servicing
responsibilities hereunder. The Trustee and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession.

(b)    If the Trustee shall succeed to any duties of the Servicer respecting the
Mortgage Loans as provided herein, it shall do so in a separate capacity and not
in its capacity as Trustee and, accordingly, the provisions of Article IX shall
be inapplicable to the Trustee in its duties as the successor to the Servicer in
the servicing of the Mortgage Loans (although such provisions shall continue to
apply to the Trustee in its capacity as Trustee); the provisions of Article VII,
however, shall apply to it in its capacity as successor servicer.

(c)    To the extent that the costs and expenses of the Trustee related to any
termination of the Servicer, appointment of a successor Servicer or the transfer
and assumption of servicing by the Trustee with respect to this Agreement
(including, without limitation, (i) all legal costs and expenses and all due
diligence costs and expenses associated with an evaluation of the potential
termination of the Servicer as a result of an event of default by the Servicer
and (ii) all costs and expenses associated with the complete transfer of
servicing, including, but not

 

97

 


--------------------------------------------------------------------------------



 

limited to, all servicing files and all servicing data and the completion,
correction or manipulation of such servicing data as may be required by the
successor servicer to correct any errors or insufficiencies in the servicing
data or otherwise to enable the successor servicer to service the Mortgage Loans
in accordance with this Agreement) are not fully and timely reimbursed by the
terminated Servicer, the Trustee shall be entitled to reimbursement of such
costs and expenses from the Distribution Account.

Section 8.03    Notification to Certificateholders. Upon any termination or
appointment of a successor to the Servicer, the Trustee shall give prompt
written notice thereof to the Certificateholders at their respective addresses
appearing in the Certificate Register and to the Rating Agencies.

Section 8.04    Waiver of Defaults. The Trustee shall give prompt written notice
thereof to all Certificateholders, within 60 days after the occurrence of any
Event of Default actually known to a Responsible Officer of the Trustee, unless
such Event of Default shall have been cured, notice of each such Event of
Default. The Holders of Certificates evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund may, on behalf of all
Certificateholders, waive any default by the Servicer in the performance of its
obligations hereunder and the consequences thereof, except a default in the
making of or the causing to be made any required distribution on the
Certificates, which default may only be waived by Holders of Certificates
evidencing Fractional Undivided Interests aggregating 100% of the Trust Fund.
Upon any such waiver of a past default, such default shall be deemed to cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
timely remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereon except
to the extent expressly so waived. The Trustee shall give notice of any such
waiver to the Rating Agencies.

Section 8.05    List of Certificateholders. Upon written request of three or
more Certificateholders of record, for purposes of communicating with other
Certificateholders with respect to their rights under this Agreement, the
Trustee will afford such Certificateholders access during business hours to the
most recent list of Certificateholders held by the Trustee.



 

98

 


--------------------------------------------------------------------------------



 

 

ARTICLE IX

Concerning the Trustee

Section 9.01

Duties of Trustee.

(a)   The Trustee, prior to the occurrence of an Event of Default and after the
curing or waiver of all Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement as duties of the Trustee. If an Event of Default has occurred and has
not been cured or waived, the Trustee shall exercise such of the rights and
powers vested in it by this Agreement, and subject to Section 8.02(b) use the
same degree of care and skill in their exercise, as a prudent person would
exercise under the circumstances in the conduct of his own affairs.

(b)   Upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments which are specifically required
to be furnished to the Trustee pursuant to any provision of this Agreement, the
Trustee shall examine them to determine whether they are in the form required by
this Agreement; provided, however, that the Trustee shall not be responsible for
the accuracy or content of any resolution, certificate, statement, opinion,
report, document, order or other instrument furnished hereunder; provided,
further, that the Trustee shall not be responsible for the accuracy or
verification of any calculation provided to it pursuant to this Agreement.

(c)   On each Distribution Date, the Trustee shall make monthly distributions
and the final distribution to the Certificateholders from funds in the
Distribution Account as provided in Sections 6.01 and 10.01 herein.

(d)   No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct; provided, however, that:

(i)    Prior to the occurrence of an Event of Default, and after the curing or
waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
its duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee and conforming to the requirements of this Agreement;

(ii)    The Trustee shall not be liable in its individual capacity for an error
of judgment made in good faith by a Responsible Officer or Responsible Officers
of the Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts;

(iii)     The Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by it in good faith in accordance with the
directions of the Holders of

 

99

 


--------------------------------------------------------------------------------



 

Certificates evidencing Fractional Undivided Interests aggregating not less than
25% of the Trust Fund, if such action or non-action relates to the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or other power conferred upon the Trustee under this
Agreement;

(iv)    The Trustee shall not be required to take notice or be deemed to have
notice or knowledge of any default or Event of Default unless a Responsible
Officer of the Trustee’s Corporate Trust Office shall have actual knowledge
thereof. In the absence of such notice, the Trustee may conclusively assume
there is no such default or Event of Default;

(v)    The Trustee shall not in any way be liable by reason of any insufficiency
in any Account held by or in the name of Trustee unless it is determined by a
court of competent jurisdiction that the Trustee’s gross negligence or willful
misconduct was the primary cause of such insufficiency (except to the extent
that the Trustee is obligor and has defaulted thereon);

(vi)    The Trustee shall not in any way be liable by reason of any
insufficiency in any Account held by the Trustee or any Account held in the name
of the Trustee unless it is determined by a court of competent jurisdiction that
the Trustee’s gross negligence or willful misconduct was the primary cause of
such insufficiency (except to the extent that the Trustee is obligor and has
defaulted thereon);

(vii)     Anything in this Agreement to the contrary notwithstanding, in no
event shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(viii)     None of the Trustee, the Servicer, the Depositor or the Custodian
shall be responsible for the acts or omissions of the other, it being understood
that this Agreement shall not be construed to render them partners, joint
venturers or agents of one another and

(ix)    The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Agreement shall in any event require
the Trustee to perform, or be responsible for the manner of performance of, any
of the obligations of the Servicer under this Agreement, except during such
time, if any, as the Trustee shall be the successor to, and be vested with the
rights, duties, powers and privileges of, the Servicer in accordance with the
terms of this Agreement.

(e)   All funds received by the Servicer and the Trustee and required to be
deposited into any Account pursuant to this Agreement will be promptly so
deposited by the Servicer or the Trustee, as applicable.

(f)    Except for those actions that the Trustee is required to take hereunder,
the Trustee shall not have any obligation or liability to take any action or to
refrain from taking any action hereunder in the absence of written direction as
provided hereunder.

 

100

 


--------------------------------------------------------------------------------



 

 

Section 9.02    Certain Matters Affecting the Trustee. Except as otherwise
provided in Section 9.01:

(a)   The Trustee may rely and shall be protected in acting or refraining from
acting in reliance on any resolution, certificate of the Depositor or the
Servicer, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b)   The Trustee may consult with counsel and any advice of such counsel or any
Opinion of Counsel shall be full and complete authorization and protection with
respect to any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;

(c)   The Trustee shall not be under any obligation to exercise any of the
trusts or powers vested in it by this Agreement, other than its obligation to
give notices pursuant to this Agreement, or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request, order or direction of
any of the Certificateholders pursuant to the provisions of this Agreement,
unless such Certificateholders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby. Nothing contained herein shall, however, relieve
the Trustee of the obligation, upon the occurrence of an Event of Default of
which a Responsible Officer of the Trustee has actual knowledge (which has not
been cured or waived), to exercise such of the rights and powers vested in it by
this Agreement, and to use the same degree of care and skill in their exercise,
as a prudent person would exercise under the circumstances in the conduct of his
own affairs;

(d)   Prior to the occurrence of an Event of Default hereunder and after the
curing or waiver of all Events of Default which may have occurred, the Trustee
shall not be liable in its individual capacity for any action taken, suffered or
omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement;

(e)   The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing to do so by Holders of Certificates
evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust Fund and provided that the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, reasonably assured to
the Trustee, by the security afforded to it by the terms of this Agreement. The
Trustee may require reasonable indemnity against such expense or liability as a
condition to taking any such action. The reasonable expense of every such
examination shall be paid by the Certificateholders requesting the
investigation;

(f)    The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or through Affiliates, agents or attorneys;
provided, however, that the Trustee may not appoint any agent (other than the
Custodian) to perform its custodial functions with respect to the Mortgage Files
or paying agent functions under this Agreement without the express written
consent of the Servicer, which consent will not be unreasonably

 

101

 


--------------------------------------------------------------------------------



 

withheld. The Trustee shall not be liable or responsible for (i) the misconduct
or negligence of any of the Trustee’s agents or attorneys or a custodian or
paying agent appointed hereunder by the Trustee with due care and, when
required, with the consent of the Servicer or (ii) any acts or omissions of the
Servicer (unless the Trustee has assumed the obligations of the Servicer
pursuant to the provision of this Agreement);

(g)    Should the Trustee deem the nature of any action required on its part,
other than a payment or transfer by the Trustee under Section 4.02, to be
unclear, the Trustee may require prior to such action that it be provided by the
Depositor with reasonable further instructions;

(h)    The right of the Trustee to perform any discretionary act enumerated in
this Agreement shall not be construed as a duty, and the Trustee shall not be
accountable for other than its negligence or willful misconduct in the
performance of any such act;

(i)    The Trustee shall not be required to give any bond or surety with respect
to the execution of the trust created hereby or the powers granted hereunder,
except as provided in Section 9.07; and

(j)    Neither the Trustee nor the Servicer shall have any duty to conduct any
affirmative investigation as to the occurrence of any condition requiring the
repurchase of any Mortgage Loan by the Seller pursuant to this Agreement or the
Mortgage Loan Purchase Agreement, as applicable, or the eligibility of any
Mortgage Loan for purposes of this Agreement.

Section 9.03    Trustee Not Liable for Certificates or Mortgage Loans. The
recitals contained herein and in the Certificates (other than the signature and
countersignature of the Trustee on the Certificates) shall be taken as the
statements of the Depositor, and the Trustee shall not have any responsibility
for their correctness. The Trustee makes no representation as to the validity or
sufficiency of the Certificates (other than the signature and countersignature
of the Trustee on the Certificates) or of any Mortgage Loan except as expressly
provided in Sections 2.02 and 2.05 hereof; provided, however, that the foregoing
shall not relieve the Trustee of the obligation to review the Mortgage Files
pursuant to Sections 2.02 and 2.04. The Trustee’s signature and countersignature
(or countersignature of its agent) on the Certificates shall be solely in its
capacity as Trustee and shall not constitute the Certificates an obligation of
the Trustee in any other capacity. The Trustee shall not be accountable for the
use or application by the Depositor of any of the Certificates or of the
proceeds of such Certificates, or for the use or application of any funds paid
to the Depositor with respect to the Mortgage Loans. Subject to the provisions
of Section 2.05, the Trustee shall not be responsible for the legality or
validity of this Agreement or any document or instrument relating to this
Agreement, the validity of the execution of this Agreement or of any supplement
hereto or instrument of further assurance, or the validity, priority, perfection
or sufficiency of the security for the Certificates issued hereunder or intended
to be issued hereunder. The Trustee shall not at any time have any
responsibility or liability for or with respect to the legality, validity and
enforceability of any Mortgage or any Mortgage Loan, or the perfection and
priority of any Mortgage or the maintenance of any such perfection and priority,
or for or with respect to the sufficiency of the Trust Fund or its ability to
generate the payments to be distributed to Certificateholders, under this
Agreement. The Trustee shall not have any responsibility for filing any
financing or

 

102

 


--------------------------------------------------------------------------------



 

continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Agreement other than any continuation statements
filed by the Trustee pursuant to Section 3.19.

Section 9.04    Trustee May Own Certificates. The Trustee in its individual
capacity or in any capacity other than as Trustee hereunder may become the owner
or pledgee of any Certificates with the same rights it would have if it were not
the Trustee and may otherwise deal with the parties hereto.

Section 9.05    Trustee’s Fees and Expenses. The Trustee will be entitled to the
Trustee Fee and all income and gain realized from any investment of funds in the
Distribution Account, pursuant to Article IV, for the performance of its
activities hereunder. In addition, the Trustee will be entitled to recover from
the Distribution Account pursuant to Section 4.04 all reasonable out-of-pocket
expenses, disbursements and advances and the expenses of the Trustee in
connection with any Event of Default, any breach of this Agreement or any claim
or legal action (including any pending or threatened claim or legal action)
incurred or made by or against the Trustee or in connection with the
administration of the trusts hereunder by the Trustee (including the reasonable
compensation, expenses and disbursements of its counsel) except any such
expense, disbursement or advance as may arise from its negligence or intentional
misconduct or which is the responsibility of the Certificateholders. If funds in
the Distribution Account are insufficient therefor, the Trustee shall recover
such expenses from the Depositor. Such compensation and reimbursement obligation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust.

Section 9.06    Eligibility Requirements for Trustee. The Trustee and any
successor Trustee shall during the entire duration of this Agreement be a state
bank or trust company or a national banking association organized and doing
business under the laws of such state or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus and undivided profits of at least $40,000,000 or, in the
case of a successor Trustee, $50,000,000, subject to supervision or examination
by federal or state authority and, in the case of the Trustee, rated “BBB” or
higher by S&P with respect to their long-term rating and rated “BBB” or higher
by S&P and “Baa2” or higher by Moody’s with respect to any outstanding long-term
unsecured unsubordinated debt, and, in the case of a successor Trustee or
successor Trustee other than pursuant to Section 9.10, rated in one of the two
highest long-term debt categories of, or otherwise acceptable to, each of the
Rating Agencies. If the Trustee publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 9.06 the combined
capital and surplus of such corporation shall be deemed to be its total equity
capital (combined capital and surplus) as set forth in its most recent report of
condition so published. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section 9.06, the Trustee
shall resign immediately in the manner and with the effect specified in
Section 9.08.

Section 9.07    Insurance. The Trustee, at its own expense, shall at all times
maintain and keep in full force and effect: (i) fidelity insurance, (ii) theft
of documents insurance and (iii) forgery insurance (which may be collectively
satisfied by a “Financial Institution Bond” and/or a “Bankers’ Blanket Bond”).
All such insurance shall be in amounts, with standard

 

103

 


--------------------------------------------------------------------------------



 

coverage and subject to deductibles, as are customary for insurance typically
maintained by banks or their affiliates which act as custodians for
investor-owned mortgage pools. A certificate of an officer of the Trustee as to
the Trustee’s compliance with this Section 9.07 shall be furnished to any
Certificateholder upon reasonable written request.

Section 9.08

Resignation and Removal of the Trustee.

(a)    The Trustee may at any time resign and be discharged from the Trust
hereby created by giving written notice thereof to the Depositor and the
Servicer, with a copy to the Rating Agencies. Upon receiving such notice of
resignation, the Depositor shall promptly appoint a successor Trustee, by
written instrument, in triplicate, one copy of which instrument shall be
delivered to the resigning Trustee. If no successor Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

(b)   If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 9.06 and shall fail to resign after written request
therefor by the Depositor or if at any time the Trustee shall become incapable
of acting, or shall be adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation, then the Depositor shall
promptly remove the Trustee and appoint a successor Trustee by written
instrument, in triplicate, one copy of which instrument shall be delivered to
the Trustee so removed, and the successor Trustee.

(c)   The Holders of Certificates evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund may at any time remove the
Trustee and appoint a successor Trustee by written instrument or instruments, in
quintuplicate, signed by such Holders or their attorneys-in-fact duly
authorized, one complete set of which instruments shall be delivered to the
Depositor, the Servicer and the Trustee so removed and the successor so
appointed. In the event that the Trustee removed by the Holders of Certificates
in accordance with this Section 9.08(c), the Holders of such Certificates shall
be responsible for paying any compensation payable hereunder to a successor
Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

(d)   No resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section 9.08 shall become
effective except upon appointment of and acceptance of such appointment by the
successor Trustee as provided in Section 9.09.

Section 9.09

Successor Trustee.

(a)   Any successor Trustee appointed as provided in Section 9.08 shall execute,
acknowledge and deliver to the Depositor and to its predecessor Trustee an
instrument accepting such appointment hereunder. The resignation or removal of
the predecessor Trustee shall then become effective and such successor Trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor

 

104

 


--------------------------------------------------------------------------------



 

hereunder, with like effect as if originally named as Trustee herein. The
predecessor Trustee shall, after its receipt of payment in full of its
outstanding fees and expenses promptly deliver to the successor Trustee all
assets and records of the Trust held by it hereunder, and the Depositor and the
predecessor Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for more fully and certainly vesting and
confirming in the successor Trustee all such rights, powers, duties and
obligations.

(b)   No successor Trustee shall accept appointment as provided in this
Section 9.09 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 9.06.

(c)   Upon acceptance of appointment by a successor Trustee as provided in this
Section 9.09, the successor Trustee shall mail notice of the succession of such
Trustee hereunder to all Certificateholders at their addresses as shown in the
Certificate Register and to the Rating Agencies. The Company shall pay the cost
of any mailing by the successor Trustee.

Section 9.10    Merger or Consolidation of Trustee. Any state bank or trust
company or national banking association into which the Trustee may be merged or
converted or with which it may be consolidated or any state bank or trust
company or national banking association resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any state bank or trust
company or national banking association succeeding to all or substantially all
of the corporate trust business of the Trustee shall be the successor of the
Trustee hereunder, provided such state bank or trust company or national banking
association shall be eligible under the provisions of Section 9.06. Such
succession shall be valid without the execution, delivery of notice or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

Section 9.11

Appointment of Co-Trustee or Separate Trustee.

(a)   Notwithstanding any other provisions hereof, at any time, for the purpose
of meeting any legal requirements of any jurisdiction in which any part of the
Trust or property constituting the same may at the time be located, the
Depositor and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the
Trustee and the Depositor to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust, and to vest in such Person or Persons, in such capacity, such title to
the Trust, or any part thereof, and, subject to the other provisions of this
Section 9.11, such powers, duties, obligations, rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

(b)   If the Depositor shall not have joined in such appointment within 15 days
after the receipt by it of a written request so to do, the Trustee shall have
the power to make such appointment without the Depositor.

(c)   No co-trustee or separate trustee hereunder shall be required to meet the
terms of eligibility as a successor Trustee under Section 9.06 hereunder and no
notice to Certificateholders of the appointment of co-trustee(s) or separate
trustee(s) shall be required under Section 9.08 hereof.

 

105

 


--------------------------------------------------------------------------------



 

 

(d)   In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 9.11, all rights, powers, duties and obligations
conferred or imposed upon the Trustee and required to be conferred on such
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Trustee hereunder or as successor to the Servicer
hereunder), the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Trust or any portion thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or
co-trustee at the direction of the Trustee.

(e)   Any notice, request or other writing given to the Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(f)    To the extent not prohibited by law, any separate trustee or co-trustee
may, at any time, request the Trustee, its agent or attorney-in-fact, with full
power and authority, to do any lawful act under or with respect to this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor Trustee.

(g)    No trustee under this Agreement shall be personally liable by reason of
any act or omission of another trustee under this Agreement. The Depositor and
the Trustee acting jointly may at any time accept the resignation of or remove
any separate trustee or co-trustee.

Section 9.12    Federal Information Returns and Reports to Certificateholders;
REMIC Administration.

(a)   For federal income tax purposes, the taxable year of each 2005-AR2 REMIC
shall be a calendar year and the Trustee shall maintain or cause the maintenance
of the books of each such 2005-AR2 REMIC on the accrual method of accounting.

(b)   The Trustee shall prepare and file or cause to be filed with the Internal
Revenue Service, and the Trustee shall upon the written instruction of the
Trustee sign, Federal tax information returns or elections required to be made
hereunder with respect to each 2005-AR2 REMIC, the Trust Fund, if applicable,
and the Certificates containing such information and at the times and in the
manner as may be required by the Code or applicable Treasury regulations, and
the Trustee shall furnish to each Holder of Certificates at any time during the
calendar year for which such returns or reports are made such statements or
information at the times and in the manner as may be required thereby,
including, without limitation, reports relating to mortgaged

 

106

 


--------------------------------------------------------------------------------



 

property that is abandoned or foreclosed, receipt of mortgage interests in kind
in a trade or business, a cancellation of indebtedness, interest, original issue
discount and market discount or premium (using a constant prepayment assumption
of 25% CPR). The Trustee will apply for an Employee Identification Number from
the IRS under Form SS-4 or any other acceptable method for all tax entities. In
connection with the foregoing, the Trustee shall timely prepare and file, and
the Trustee shall upon the written instruction of the Trustee sign, IRS Form
8811, which shall provide the name and address of the person who can be
contacted to obtain information required to be reported to the holders of
regular interests in each 2005-AR2 REMIC (the “REMIC Reporting Agent”). The
Trustee shall make elections to treat each 2005-AR2 REMIC as a REMIC (which
elections shall apply to the taxable period ending December 31, 2005 and each
calendar year thereafter) in such manner as the Code or applicable Treasury
regulations may prescribe, and as described by the Trustee. The Trustee shall
sign all tax information returns filed pursuant to this Section and any other
returns as may be required by the Code. The Holder of the largest percentage
interest in the Class R Certificates is hereby designated as the “Tax Matters
Person” (within the meaning of Treas. Reg. §§1.860F-4(d)) for each 2005-AR2
REMIC. The Trustee is hereby designated and appointed as the agent of each such
Tax Matters Person. Any Holder of a Residual Certificate will by acceptance
thereof appoint the Trustee as agent and attorney-in-fact for the purpose of
acting as Tax Matters Person for each 2005-AR2 REMIC during such time as the
Trustee does not own any such Residual Certificate. In the event that the Code
or applicable Treasury regulations prohibit the Trustee from signing tax or
information returns or other statements, or the Trustee from acting as agent for
the Tax Matters Person, the Trustee shall take whatever action that in its sole
good faith judgment is necessary for the proper filing of such information
returns or for the provision of a tax matters person, including designation of
the Holder of the largest percentage interest in a Residual Certificate to sign
such returns or act as tax matters person. Each Holder of a Residual Certificate
shall be bound by this Section.

(c)   The Trustee shall provide upon request and receipt of reasonable
compensation, such information as required in Section 860D(a)(6)(B) of the Code
to the Internal Revenue Service, to any Person purporting to transfer a Residual
Certificate to a Person other than a transferee permitted by Section 5.05(b),
and to any regulated investment company, real estate investment trust, common
trust fund, partnership, trust, estate, organization described in Section 1381
of the Code, or nominee holding an interest in a pass-through entity described
in Section 860E(e)(6) of the Code, any record holder of which is not a
transferee permitted by Section 5.05(b) (or which is deemed by statute to be an
entity with a disqualified member).

(d)   The Trustee shall prepare and file or cause to be filed, and the Trustee
shall sign, any state income tax returns required under Applicable State Law
with respect to each REMIC or the Trust Fund.

(e)   Notwithstanding any other provision of this Agreement, the Trustee shall
comply with all federal withholding requirements respecting payments to
Certificateholders of interest or original issue discount on the Mortgage Loans,
that the Trustee reasonably believes are applicable under the Code. The consent
of Certificateholders shall not be required for such withholding. In the event
the Trustee withholds any amount from interest or original issue discount
payments or advances thereof to any Certificateholder pursuant to federal
withholding

 

107

 


--------------------------------------------------------------------------------



 

requirements, the Trustee shall, together with its monthly report to such
Certificateholders, indicate such amount withheld.

(f)    The Trustee agrees to indemnify the Trust Fund and the Depositor for any
taxes and costs including, without limitation, any reasonable attorneys fees
imposed on or incurred by the Trust Fund, the Depositor or the Servicer, as a
result of a breach of the Trustee’s covenants set forth in this Section 9.12.

 



 

108

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

Termination

Section 10.01    Termination Upon Repurchase by the Depositor or its Designee or
Liquidation of the Mortgage Loans.

(a)   Subject to Section 10.02, the respective obligations and responsibilities
of the Depositor, the Trustee and the Servicer created hereby, other than the
obligation of the Trustee to make payments to Certificateholders as hereinafter
set forth shall terminate upon:

(i)    the repurchase by or at the direction of the Depositor or its designee of
all of the Mortgage Loans and all related REO Property remaining in the Trust at
a price (the “Termination Purchase Price”) equal to the sum of (a) 100% of the
Outstanding Principal Balance of each Mortgage Loan (other than a Mortgage Loan
related to REO Property) as of the date of repurchase, net of the principal
portion of any unreimbursed Monthly Advances on the Mortgage Loans unpaid to,
but not including, the first day of the month of repurchase, (b) the appraised
value of any related REO Property, less the good faith estimate of the Depositor
of liquidation expenses to be incurred in connection with its disposal thereof
(but not more than the Outstanding Principal Balance of the related Mortgage
Loan, together with interest at the applicable Mortgage Interest Rate accrued on
that balance but unpaid to, but not including, the first day of the month of
repurchase), such appraisal to be calculated by an appraiser mutually agreed
upon by the Depositor and the Trustee at the expense of the Depositor, (c)
unreimbursed out-of pocket costs of the Servicer, including unreimbursed
servicing advances and the interest portion of any unreimbursed Monthly
Advances, made on the Mortgage Loans prior to the exercise of such repurchase
right, (d) any costs and damages incurred by the Trust in connection with any
violation of any predatory or abusive lending laws with respect to a Mortgage
Loan, and (e) any unreimbursed costs and expenses of the Servicer, the Custodian
and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

(ii)    the later of the making of the final payment or other liquidation, or
any advance with respect thereto, of the last Mortgage Loan, remaining in the
Trust Fund or the disposition of all property acquired with respect to any
Mortgage Loan; provided, however, that in the event that an advance has been
made, but not yet recovered, at the time of such termination, the Person having
made such advance shall be entitled to receive, notwithstanding such
termination, any payments received subsequent thereto with respect to which such
advance was made; or

(iii)     the payment to the Certificateholders of all amounts required to be
paid to them pursuant to this Agreement.

(b)   In no event, however, shall the Trust created hereby continue beyond the
expiration of 21 years from the death of the last survivor of the descendants of
Joseph P. Kennedy, the late Ambassador of the United States to the Court of St.
James’s, living on the date of this Agreement.

 

109

 


--------------------------------------------------------------------------------



 

 

(c)   (i) The right of the Depositor or its designee to repurchase all the
assets of the Trust Fund described in Section 10.01(a)(i) above shall be
exercisable only if (i) the Scheduled Principal Balance of the Mortgage Loans at
the time of any such repurchase is less than 10% of the Cut-off Date Balance or
(ii) the Depositor, based upon an Opinion of Counsel addressed to the Depositor
and the Trustee has determined that the REMIC status of any 2005-AR2 REMIC has
been lost or that a substantial risk exists that such REMIC status will be lost
for the then-current taxable year. At any time thereafter, in the case of (i) or
(ii) above, the Depositor may elect to terminate any 2005-AR2 REMIC at any time,
and upon such election, the Depositor or its designee, shall purchase in
accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

(d)   The Trustee shall give notice of any termination to the
Certificateholders, with a copy to the Servicer and the Rating Agencies, upon
which the Certificateholders shall surrender their Certificates to the Trustee
for payment of the final distribution and cancellation. Such notice shall be
given by letter, mailed not earlier than the 15th day and not later than the
25th day of the month next preceding the month of such final distribution, and
shall specify (i) the Distribution Date upon which final payment of the
Certificates will be made upon presentation and surrender of the Certificates at
the Corporate Trust Office of the Trustee therein designated, (ii) the amount of
any such final payment and (iii) that the Record Date otherwise applicable to
such Distribution Date is not applicable, payments being made only upon
presentation and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein specified.

(e)   If the option of the Depositor to repurchase or cause the repurchase of
all assets of the Trust Fund described in Section 10.01(a)(i) above is
exercised, the Depositor and/or its designee shall deliver to the Trustee for
deposit in the Distribution Account, by the Business Day prior to the applicable
Distribution Date, an amount equal to the Termination Purchase Price. Upon
presentation and surrender of the Certificates by the Certificateholders, the
Trustee shall distribute to the Certificateholders from amounts then on deposit
in the Distribution Account an amount determined as follows: with respect to
each Certificate (other than the Class R Certificates), the outstanding Current
Principal Amount, plus with respect to each Certificate (other than the Class R
Certificates), one month’s interest thereon at the applicable Pass-Through Rate;
and with respect to the Class R Certificates, the percentage interest evidenced
thereby multiplied by the difference, if any, between the above described
repurchase price and the aggregate amount to be distributed to the Holders of
the Certificates (other than the Class R Certificates). If the proceeds with
respect to the Mortgage Loans are not sufficient to pay all of the Certificates
in full (other than the Class R Certificates), any such deficiency will be
allocated first, to the Class B Certificates, in inverse order of their
numerical designation, and then to the Senior Certificates, on a pro rata basis.
Upon deposit of the required repurchase price and following such final
Distribution Date, the Trustee shall release promptly (or cause the Custodian to
release) to Depositor and/or its designee the Mortgage Files for the remaining
applicable Mortgage Loans, and the Accounts with respect thereto shall
terminate, subject to the Trustee’s obligation to hold any amounts payable to
the Certificateholders in trust without interest pending final distributions
pursuant to Section 10.01(g). Any other amounts remaining in the Accounts will
belong to the Depositor.

(f)    In the event that this Agreement is terminated by reason of the payment
or liquidation of all Mortgage Loans or the disposition of all property acquired
with respect to all

 

110

 


--------------------------------------------------------------------------------



 

Mortgage Loans under Section 10.01(a)(ii) above, the Servicer shall deliver to
the Trustee for deposit in the Distribution Account all distributable amounts
remaining in the Custodial Account. Upon the presentation and surrender of the
Certificates, the Trustee shall distribute to the remaining Certificateholders,
in accordance with their respective interests, all distributable amounts
remaining in the Distribution Account. Upon deposit by the Servicer of such
distributable amounts, and following such final Distribution Date, the Trustee
shall release promptly to the Depositor or its designee the Mortgage Files for
the remaining Mortgage Loans, and the Custodial Account and the Distribution
Account shall terminate, subject to the Trustee’s obligation to hold any amounts
payable to the Certificateholders in trust without interest pending final
distributions pursuant to this Section 10.01(f).

(g)    If not all of the Certificateholders shall surrender their Certificates
for cancellation within six months after the time specified in the
above-mentioned written notice, the Trustee shall give a second written notice
to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
six months after the second notice, not all the Certificates shall have been
surrendered for cancellation, the Trustee may take appropriate steps, or appoint
any agent to take appropriate steps, to contact the remaining Certificateholders
concerning surrender of their Certificates, and the cost thereof shall be paid
out of the funds and other assets which remain subject to this Agreement.

Section 10.02    Additional Termination Requirements. (a) If the option of the
Depositor to repurchase all the Mortgage Loans under Section 10.01(a)(i) above
is exercised, the Trust Fund and each 2005-AR2 REMIC shall be terminated in
accordance with the following additional requirements, unless the Trustee has
been furnished with an Opinion of Counsel addressed to the Trustee (which
opinion shall not be at the expense of the Trustee) to the effect that the
failure of the Trust to comply with the requirements of this Section 10.02 will
not (i) result in the imposition of taxes on “prohibited transactions” as
defined in Section 860F of the Code on each 2005-AR2 REMIC or (ii) cause any
2005-AR2 REMIC to fail to qualify as a 2005-AR2 REMIC at any time that any
Regular Certificates are outstanding:

(i)    within 90 days prior to the final Distribution Date, at the written
direction of Depositor, the Trustee, as agent for the respective Tax Matters
Persons, shall adopt a plan of complete liquidation of each 2005-AR2 REMIC in
the case of a termination under Section 10.01(a)(i). Such plan, which shall be
provided to the Trustee by Depositor, shall meet the requirements of a
“qualified liquidation” under Section 860F of the Code and any regulations
thereunder.

(ii)    the Depositor shall notify the Trustee at the commencement of such
90-day liquidation period and, at or prior to the time of making of the final
payment on the Certificates, the Trustee shall sell or otherwise dispose of all
of the remaining assets of the Trust Fund in accordance with the terms hereof;
and

(iii)     at or after the time of adoption of such a plan of complete
liquidation of any 2005-AR2 REMIC and at or prior to the final Distribution
Date, the Trustee shall sell for cash all of the assets of the Trust to or at
the direction of the Depositor, and each 2005-AR2 REMIC, shall terminate at such
time.

 

111

 


--------------------------------------------------------------------------------



 

 

(b)   By their acceptance of the Residual Certificates, the Holders thereof
hereby (i) agree to adopt such a plan of complete liquidation of the related
2005-AR2 REMIC upon the written request of the Depositor, and to take such
action in connection therewith as may be reasonably requested by the Depositor
and (ii) appoint the Depositor as their attorney-in-fact, with full power of
substitution, for purposes of adopting such a plan of complete liquidation. The
Trustee shall adopt such plan of liquidation by filing the appropriate statement
on the final tax return of each 2005-AR2 REMIC. Upon complete liquidation or
final distribution of all of the assets of the Trust Fund, the Trust Fund and
each 2005-AR2 REMIC shall terminate.



 

112

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

Miscellaneous Provisions

Section 11.01    Intent of Parties. The parties intend that each 2005-AR2 REMIC
shall be treated as a REMIC for federal income tax purposes and that the
provisions of this Agreement should be construed in furtherance of this intent.
Notwithstanding any other express or implied agreement to the contrary, the
Seller, the Servicer, the Trustee, the Depositor, each recipient of the related
Prospectus Supplement and, by its acceptance thereof, each holder of a
Certificate, agrees and acknowledges that each party hereto has agreed that each
of them and their employees, representatives and other agents may disclose,
immediately upon commencement of discussions, to any and all persons the tax
treatment and tax structure of the Certificates and the 2005-AR2 REMICs, the
transactions described herein and all materials of any kind (including opinions
and other tax analyses) that are provided to any of them relating to such tax
treatment and tax structure except where confidentiality is reasonably necessary
to comply with the securities laws of any applicable jurisdiction. For purposes
of this paragraph, the terms “tax treatment” and “tax structure” have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c)
and 301.6112-1(d).

Section 11.02

Amendment.

(a)   This Agreement may be amended from time to time by the Company, the
Depositor, the Servicer and the Trustee, without notice to or the consent of any
of the Certificateholders, to (i) cure any ambiguity, (ii) correct or supplement
any provisions herein that may be defective or inconsistent with any other
provisions herein, (iii) conform any provisions herein to the provisions in the
Prospectus, (iv) comply with any changes in the Code or (v) make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement; provided,
however, that with respect to clauses (iv) and (v) of this Section 11.02(a),
such action shall not, as evidenced by an Opinion of Independent Counsel,
addressed to the Trustee, adversely affect in any material respect the interests
of any Certificateholder; provided, further, that with respect to clauses (iv)
and (v) of this Section 11.02(a), the Trustee may request an Opinion of
Independent Counsel, addressed to the Trustee (but not at the expense of the
Trustee), to the effect that such amendment will not cause any REMIC created
under this Agreement to fail to qualify as a REMIC at any time that any
Certificate is outstanding.

(b)   This Agreement may also be amended from time to time by the Company, the
Servicer, the Depositor and the Trustee, with the consent of the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
51% of the Trust Fund or of the applicable Class or Classes, if such amendment
affects only such Class or Classes, for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement
or of modifying in any manner the rights of the Certificateholders; provided,
however, that no such amendment shall (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate without the consent of the Holder of such
Certificate, (ii) reduce the aforesaid percentage of Certificates the Holders of
which are required to consent to any such amendment, without the consent of the
Holders of all Certificates then outstanding, or (iii) cause any 2005-

 

113

 


--------------------------------------------------------------------------------



 

AR2 REMIC to fail to qualify as a REMIC for federal income tax purposes, as
evidenced by an Opinion of Independent Counsel addressed to the Trustee which
shall be provided to the Trustee other than at the Trustee’s expense.
Notwithstanding any other provision of this Agreement, for purposes of the
giving or withholding of consents pursuant to this Section 11.02(b),
Certificates registered in the name of or held for the benefit of the Depositor,
the Servicer or the Trustee or any Affiliate thereof shall be entitled to vote
their Fractional Undivided Interests with respect to matters affecting such
Certificates.

(c)   Promptly after the execution of any such amendment, the Trustee shall
furnish a copy of such amendment or written notification of the substance of
such amendment to each Certificateholder and the Trustee, and the Trustee shall
provide a copy of such amendment or notice to the Rating Agencies.

(d)   In the case of an amendment under Section 11.02(b) above, it shall not be
necessary for the Certificateholders to approve the particular form of such an
amendment. Rather, it shall be sufficient if the Certificateholders approve the
substance of the amendment. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders
shall be subject to such reasonable regulations as the Trustee may prescribe.

(e)   Prior to the execution of any amendment to this Agreement, the Trustee
shall be entitled to receive and rely upon an Opinion of Counsel addressed to
the Trustee stating that the execution of such amendment is authorized or
permitted by this Agreement. The Trustee may, but shall not be obligated to,
enter into any such amendment which affects the Trustee’s rights, duties or
immunities under this Agreement.

Section 11.03    Recordation of Agreement. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust upon the request in writing of a
Certificateholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Certificateholder requesting
recordation) to the effect that such recordation would materially and
beneficially affect the interests of the Certificateholders or is required by
law.

Section 11.04

Limitation on Rights of Certificateholders.

(a)   The death or incapacity of any Certificateholder shall not terminate this
Agreement or the Trust, nor entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(b)   Except as expressly provided in this Agreement, no Certificateholders
shall have any right to vote or in any manner otherwise control the operation
and management of the Trust, or the obligations of the parties hereto, nor shall
anything herein set forth, or contained in the

 

114

 


--------------------------------------------------------------------------------



 

terms of the Certificates, be construed so as to establish the
Certificateholders from time to time as partners or members of an association;
nor shall any Certificateholders be under any liability to any third Person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

(c)   No Certificateholder shall have any right by virtue of any provision of
this Agreement to institute any suit, action or proceeding in equity or at law
upon, under or with respect to this Agreement against the Depositor, the
Trustee, the Servicer or any successor to any such parties unless (i) such
Certificateholder previously shall have given to the Trustee a written notice of
a continuing default, as herein provided, (ii) the Holders of Certificates
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder and shall have
offered to the Trustee such reasonable indemnity as it may require against the
costs and expenses and liabilities to be incurred therein or thereby, and
(iii) the Trustee, for 60 days after its receipt of such notice, request and
offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding.

(d)   No one or more Certificateholders shall have any right by virtue of any
provision of this Agreement to affect the rights of any other Certificateholders
or to obtain or seek to obtain priority or preference over any other such
Certificateholder, or to enforce any right under this Agreement, except in the
manner herein provided and for the equal, ratable and common benefit of all
Certificateholders. For the protection and enforcement of the provisions of this
Section 11.04, each and every Certificateholder and the Trustee shall be
entitled to such relief as can be given either at law or in equity.

Section 11.05

Acts of Certificateholders.

(a)   Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
an agent duly appointed in writing. Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is expressly required, to the
Depositor. Proof of execution of any such instrument or of a writing appointing
any such agent shall be sufficient for any purpose of this Agreement and
conclusive in favor of the Trustee and the Depositor, if made in the manner
provided in this Section 11.05.

(b)   The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his or her individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his or her
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the individual executing the same, may also be proved in any
other manner which the Trustee deems sufficient.

 

115

 


--------------------------------------------------------------------------------



 

 

(c)   The ownership of Certificates (notwithstanding any notation of ownership
or other writing on such Certificates, except an endorsement in accordance with
Section 5.02 made on a Certificate presented in accordance with Section 5.04)
shall be proved by the Certificate Register, and none of the Trustee, the
Depositor, the Servicer nor any successor to any such parties shall be affected
by any notice to the contrary.

(d)   Any request, demand, authorization, direction, notice, consent, waiver or
other action of the holder of any Certificate shall bind every future holder of
the same Certificate and the holder of every Certificate issued upon the
registration of transfer or exchange thereof, if applicable, or in lieu thereof
with respect to anything done, omitted or suffered to be done by the Trustee,
the Depositor, the Servicer or any successor to any such party in reliance
thereon, whether or not notation of such action is made upon such Certificates.

(e)   In determining whether the Holders of the requisite percentage of
Certificates evidencing Fractional Undivided Interests have given any request,
demand, authorization, direction, notice, consent or waiver hereunder,
Certificates owned by the Trustee, the Depositor, the Servicer or any Affiliate
thereof shall be disregarded, except as otherwise provided in Section 11.02(b)
and except that, in determining whether the Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Certificates which a Responsible Officer of the Trustee actually
knows to be so owned shall be so disregarded. Certificates which have been
pledged in good faith to the Trustee, the Depositor, the Servicer or any
Affiliate thereof may be regarded as outstanding if the pledgor establishes to
the satisfaction of the Trustee the pledgor’s right to act with respect to such
Certificates and that the pledgor is not an Affiliate of the Trustee, the
Depositor, or the Servicer, as the case may be.

Section 11.06    Governing Law. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF
SUCH LAW AS THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 11.07    Notices. All demands and notices hereunder shall be in writing
and shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: Vice President-Servicing,
telecopier number: (212) 272-5591, or to such other address as may hereafter be
furnished to the other parties hereto in writing; (ii) in the case of the
Trustee, at its Corporate Trust Office, or such other address as may hereafter
be furnished to the other parties hereto in writing; (iii) in the case of the
Company, 383 Madison Avenue, New York, New York 10179, Attention: Vice
President-Servicing, telecopier number: (212) 272-5591, or to such other address
as may hereafter be furnished to the other parties hereto in writing; (iv) in
the case of the Servicer, P Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite
200,Irving, Texas 75038, Attention: GreenPoint MTA 2005-AR2, facsimile no.:
(972) 831-2997, or such other address as may hereafter be furnished to the other
parties hereto in writing; or (v) in the case of the Rating

 

116

 


--------------------------------------------------------------------------------



 

Agencies, Moody’s Investors Service, Inc., 99 Church Street, New York, New York
10007 and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., 55
Water Street, New York, New York 10041. Any notice delivered to the Depositor,
the Servicer or the Trustee under this Agreement shall be effective only upon
receipt. Any notice required or permitted to be mailed to a Certificateholder,
unless otherwise provided herein, shall be given by first-class mail, postage
prepaid, at the address of such Certificateholder as shown in the Certificate
Register. Any notice so mailed within the time prescribed in this Agreement
shall be conclusively presumed to have been duly given when mailed, whether or
not the Certificateholder receives such notice.

Section 11.08    Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severed from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

Section 11.09    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto.

Section 11.10    Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 11.11    Counterparts. This Agreement may be executed in two or more
counterparts each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

Section 11.12    Notice to Rating Agencies. The article and section headings
herein are for convenience of reference only, and shall not limited or otherwise
affect the meaning hereof. The Trustee shall promptly provide notice to each
Rating Agency with respect to each of the following of which a Responsible
Officer of the Trustee has actual knowledge:

1.

Any material change or amendment to this Agreement;

 

2.

The occurrence of any Event of Default that has not been cured;

3.

The resignation or termination of the Servicer or the Trustee;

 

4.

The repurchase or substitution of any Mortgage Loans;

 

5.

The final payment to Certificateholders; and

 

6.

Any change in the location of the Custodial Account or the Distribution Account.

 

117

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Depositor, the Trustee, the Servicer and the Trustee
have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the day and year first above written.

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor



By:                                                                             

Name:

Title:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee



By:                                                                             

Name:

Title:

 

 

EMC MORTGAGE CORPORATION, as Servicer and Company



By:                                                                             

Name:

Title:



 

Accepted and Agreed as to

Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)

in its capacity as Seller

EMC MORTGAGE CORPORATION



By:                                                                 

Name:

Title:

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On the 31st day of May, 2005 before me, a notary public in and for said State,
personally appeared Baron Silverstein, known to me to be a Vice President of
Structured Asset Mortgage Investments II Inc., the corporation that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

___________________________________
Notary Public

[Notarial Seal]



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

) ss.:

COUNTY OF BALTIMORE

)

 

On the 31st day of May, 2005 before me, a notary public in and for said State,
personally appeared Darron C. Woodus, known to me to be an Assistant Vice
President of Wells Fargo Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

___________________________________
Notary Public

[Notarial Seal]



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF TEXAS

)

 

) ss.:

COUNTY OF DALLAS

)

 

On the 31st day of May, 2005 before me, a notary public in and for said State,
personally appeared ______________, known to me to be ____________________ of
EMC Mortgage Corporation, the corporation that executed the within instrument,
and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

___________________________________
Notary Public

[Notarial Seal]



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF TEXAS

)

 

) ss.:

COUNTY OF DALLAS

)

 

On the 31st day of May, 2005 before me, a notary public in and for said State,
personally appeared _________________, known to me to be ____________________ of
EMC Mortgage Corporation, the corporation that executed the within instrument,
and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

___________________________________
Notary Public

[Notarial Seal]

 

[PSA]

 


--------------------------------------------------------------------------------



 


                                                                    APPENDIX 1


             CALCULATION OF REMIC I Y PRINCIPAL REDUCTION AMOUNTS


REMIC I Y Principal Reduction Amounts:  For any Distribution Date the
amounts by which the Uncertificated Principal Balances of the REMIC I Regular
Interests Y-1, Y-2, Y-3 and Y-4, respectively, will be reduced on such
Distribution Date by the allocation of Realized Losses and the distribution
of principal, determined as follows:

First, for each of Loan Group I, Loan Group II, Loan Group III and Loan
Group IV, determine its Weighted Average Adjusted Net Mortgage Rate for
distributions of interest that will be made on the next succeeding
Distribution Date (the "Group Interest Rate").  The Principal Reduction
Amount for each of the REMIC I Y Certificates will be determined pursuant to
the "Generic solution for the REMIC I Y Principal Reduction Amounts" set
forth below (the "Generic Solution") by making identifications among the
actual Groups and their related REMIC I Y and Z Regular Interests and the
Weighted Average Adjusted Net Mortgage Rates and the Groups named in the
Generic Solution and their related REMIC I Y and Z Regular Interests as
follows:

A.  Determine which Group has the lowest Group Interest Rate.  That Group
will be identified with Group AA and the REMIC I Y and Z Regular Interests
related to that Group will be respectively identified with the REMIC I YAA
and ZAA Regular Interests.  The Group Interest Rate for that Group will be
identified with J%.  If two or more Groups have the lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group
may be picked only once in the course of any such selections pursuant to
paragraphs A through D of this definition.

B. Determine which Group has the second lowest Group Interest Rate.  That
Group will be identified with Group BB and the REMIC I Y and Z Regular
Interests related to that Group will be respectively identified with the
REMIC I YBB and ZBB Regular Interests.  The Group Interest Rate for that
Group will be identified with K%.  If two or more Groups have the second
lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D of this definition.

C.  Determine which Group has the third lowest Group Interest Rate.  That
Group will be identified with Group CC and the REMIC I Y and Z Regular
Interests related to that Group will be respectively identified with the
REMIC I YCC and ZCC Regular Interests.  The Group Interest Rate for that
Group will be identified with L%.  If two or more Groups have the third
lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D of this definition.

------------------------------------I-1---------------------------------------


D.  Determine which Group has the fourth lowest Group Interest Rate.  That
Group will be identified with Group DD and the REMIC I Y and REMIC I Z
Regular Interests related to that Group will be respectively identified with
the REMIC I YDD and REMIC I ZDD Regular Interests.  The Group Interest Rate
for that Group will be identified with M%.  If two or more Groups have the
fourth lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D of this definition.

Second, apply the Generic Solution set forth below to determine the REMIC I Y
Principal Reduction Amounts for the Distribution Date using the
identifications made above.

Generic Solution for the REMIC I Y Principal Reduction Amounts:  For any
Distribution Date, the amounts by which the Uncertificated Principal Balances
of the REMIC I YAA, YBB, YCC and YDD Regular Interests respectively will be
reduced on such Distribution Date by the allocation of Realized Losses and
the distribution of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

J% =  the Weighted Average Adjusted Net Mortgage Rate for Group AA for
interest to be distributed on the next succeeding Distribution Date.

K% =  the Weighted Average Adjusted Net Mortgage Rate for Group BB for
interest to be distributed on the next succeeding Distribution Date.

L% =  the Weighted Average Adjusted Net Mortgage Rate for Group CC for
interest to be distributed on the next succeeding Distribution Date.

M% =  the Weighted Average Adjusted Net Mortgage Rate for Group DD for
interest to be distributed on the next succeeding Distribution Date.

For purposes of the succeeding definitions and formulas, it is required that
J%<=K%<=L%<=M%.

PJB =       the Group AA Subordinated Portion after the allocation of
      Realized Losses and distributions of principal on such Distribution
      Date.

PKB =       the Group BB Subordinated Portion after the allocation of
      Realized Losses and distributions of principal on such Distribution
      Date.

PLB = the Group CC Subordinates Portion after the allocation of Realized
      Losses and distributions of principal on such Distribution Date.

PMB =       the Group DD Subordinated Portion after the allocation of
      Realized Losses and distributions of principal on such Distribution
      Date.

------------------------------------I-2---------------------------------------

R =  the Class CB Pass-Through Rate
    =  (J%PJB + K%PKB + L%PLB + M%PMB + N%PNB)/(PJB + PKB + PLB + PMB + PNB)

R11 = the weighted average of the Weighted Average Adjusted Net Mortgage
      Rates for Group AA, Group BB, Group CC and Group DD after giving effect
      to the allocation of Realized Losses and distributions of principal to
      be made on such Distribution Date
           =
{J% (Pj - ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl) + M% (Pm - ΔPm)}/

            (Pj - ΔPj + Pk - ΔPk + Pl - ΔPl + Pm - ΔPm)

R12 = the Group EE Pass-Through Rate
      = N%

R21 = the weighted average of  the Weighted Average Adjusted Net Mortgage
      Rates for Group AA, Group BB and Group CC after giving effect to the
      allocation of Realized Losses and distributions of principal to be made
      on such Distribution Date
     =  {J% (Pj - ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl)
}/(Pj - ΔPj + Pk - ΔPk + Pl - ΔPl )

R22 = the weighted average of the Weighted Average Adjusted Net Mortgage
      Rates for Group DD and Group EE
     =  { M% (Pm - ΔPm) + N% (Pn - ΔPn)
}/( Pm - ΔPm + Pn - ΔPn )

R31 = the weighted average of the Weighted Average Adjusted Net Mortgage
      Rates for Group AA and Group BB after giving effect to the allocation
      of Realized Losses and distributions of principal to be made on such
      Distribution Date
     =  {(J% (Pj - ΔPj) + K% (Pk - ΔPk)
}/(Pj - ΔPj + Pk - ΔPk)

R32 = the weighted average of the Weighted Average Adjusted Net Mortgage
      Rates for Group CC, Group DD and Group EE after giving effect to the
      allocation of Realized Losses and distributions of principal to be made
      on such Distribution Date
     =  { L% (Pl - ΔPl) + M% (Pm - ΔPm) + N% (Pn - ΔPn)
}/( Pl - ΔPl + Pm - ΔPm + Pn - ΔPn)

R41 = the Weighted Average Adjusted Net Mortgage Rate for Group AA after
      giving effect to the allocation of Realized Losses and distributions of
      principal to be made on such Distribution Date
    =  J%

R42 = the weighted average of the Weighted Average Adjusted Net Mortgage
      Rates for Group BB, Group CC, Group DD and Group EE after giving effect
      to the allocation of Realized Losses and distributions of principal to
      be made on such Distribution Date
           =
{K% (Pk - ΔPk) + L% (Pl - ΔPl) + M% (Pm - ΔPm) + N% (Pn - ΔPn)
}/

            ( Pk - ΔPk + Pl - ΔPl + Pm - ΔPm + Pn - ΔPn )

r11 = the weighted average of the REMIC I YAA, YBB, YCC and YDD Pass-Through
      Rates
     =  (J% Yj + K% Yk + L% Yl + M% Ym )/(Yj + Yk + Yl + Ym )

r12 = the REMIC I YEE Pass-Through Rate
     =  N%

------------------------------------I-3---------------------------------------


r21 = the weighted average of the REMIC I YAA, YBB and YCC Pass-Through Rates
     =  (J% Yj + K% Yk + L% Yl )/(Yj + Yk + Yl )

r22 = the weighted average of the REMIC I YDD and YEE Pass-Through Rates
     =  ( M% Ym + N% Yn )/( Ym + Yn )

r31 = the weighted average of the REMIC I YAA and YBB Pass-Through Rates
     =  (J% Yj + K% Yk )/(Yj + Yk )

r32 = the weighted average of the REMIC I YCC, YDD and YEE Pass-Through Rates
     =  ( L% Yl + M% Ym + N% Yn)/( Yl + Ym + Yn )

r41 = the REMIC I YAA Pass-Through Rate
     =  J%

r42 = the weighted average of the REMIC I YBB, YCC, YDD and YEE Pass-Through
      Rates
     =  (K%  Yk + L% Yl + M% Ym + N% Yn )/(Yk + Yl + Ym + Yn )

Yj =  the Uncertificated Principal Balance of the REMIC I YAA Regular
      Interest after distributions on the prior Distribution Date.

Yk =  the Uncertificated Principal Balance of the REMIC I YBB Regular
      Interest after distributions on the prior Distribution Date.

Yl =  the Uncertificated Principal Balance of the REMIC I YCC Regular
      Interest after distributions on the prior Distribution Date.

Ym =  the Uncertificated Principal Balance of the REMIC I YDD Regular
      Interest after distributions on the prior Distribution Date.

ΔYj =       the REMIC I YAA Principal Reduction Amount.

ΔYk =       the REMIC I YBB Principal Reduction Amount.

ΔYl =       the REMIC I YCC Principal Reduction Amount.

ΔYm =       the REMIC I YDD Principal Reduction Amount.

Zj =  the Uncertificated Principal Balance of the ZAA Regular Interest after
      distributions on the prior Distribution Date.

Zk =  the Uncertificated Principal Balance of the ZBB Regular Interest after
      distributions on the prior Distribution Date.

------------------------------------I-4---------------------------------------


Zl =  the Uncertificated Principal Balance of the ZCC Regular Interest after
      distributions on the prior Distribution Date.

Zm =  the Uncertificated Principal Balance of the ZDD Regular Interest after
      distributions on the prior Distribution Date.

ΔZj =       the REMIC I ZAA Principal Reduction Amount.

ΔZk =       the REMIC I ZBB Principal Reduction Amount.

ΔZl =       the REMIC I ZCC Principal Reduction Amount.

ΔZm =       the REMIC I ZDD Principal Reduction Amount.

Pj =  the aggregate Uncertificated Principal Balance of the REMIC I YAA and
      ZAA Regular Interests after distributions on the prior Distribution
      Date.
    = Yj + Zj

Pk =  the aggregate Uncertificated Principal Balance of the REMIC I YBB and
      ZBB Regular Interests after distributions on the prior Distribution
      Date.
    = Yk + Zk

Pl =  the aggregate Uncertificated Principal Balance of the REMIC I YCC and
      ZCC Regular Interests after distributions on the prior Distribution
      Date.
    = Yl + Zl =

Pm =  the aggregate Uncertificated Principal Balance of the REMIC I YAA and
      ZAA Regular Interests after distributions on the prior Distribution
      Date.
    = Ym + Zm

Pn =  the aggregate Uncertificated Principal Balance of the REMIC I YAA and
      ZAA Regular Interests after distributions on the prior Distribution
      Date.
    = Yn + Zn

ΔPj = the aggregate amount of principal reduction occurring with
      respect to Mortgage Loans in Loan Group AA from Realized Losses or
      payments of principal to be allocated on such Distribution Date net of
      any such amounts allocated to the Class A-R Certificate in respect of
      Component I thereof or to any class of principal only certificates
      created by ratio stripping Mortgage Loans in Loan Group AA

      =     the aggregate of the REMIC I YAA and REMIC I ZAA Principal
      Reduction Amounts.
      =     ΔYj + ΔZj

ΔPk = the aggregate amount of principal reduction occurring with
      respect to Mortgage Loans in Loan Group BB from Realized Losses or
      payments of principal to be allocated on such Distribution Date net of


------------------------------------I-5---------------------------------------

      any such amounts allocated to the Class A-R Certificate in respect of
      Component I thereof or to any class of principal only certificates
      created by ratio stripping Mortgage Loans in Loan Group BB

      =     the aggregate of the REMIC I YBB and REMIC I ZBB Principal
      Reduction Amounts.
      =     ΔYk + ΔZk

ΔPl=  the aggregate amount of principal reduction occurring with
      respect to Mortgage Loans in Loan Group CC  from Realized Losses or
      payments of principal to be allocated on such Distribution Date net of
      any such amounts allocated to the Class A-R Certificate in respect of
      Component I thereof or to any class of principal only certificates
      created by ratio stripping Mortgage Loans in Loan Group CC
     =      the aggregate of the REMIC I YCC and REMIC I ZCC Principal
      Reduction Amounts.
      =     ΔYl + ΔZl

ΔPm = the aggregate amount of principal reduction occurring with
      respect to Mortgage Loans in Loan Group DD from Realized Losses or
      payments of principal to be allocated on such Distribution Date net of
      any such amounts allocated to the Class A-R Certificate in respect of
      Component I thereof or to any class of principal only certificates
      created by ratio stripping Mortgage Loans in Loan Group DD
      =     the aggregate of the REMIC IB YDD and REMIC I ZDD Principal
      Reduction Amounts.
      =     ΔYm + ΔZm

α =   .0005

γ1 =  (R - R11)/(R12 - R).  If R=>M%, γ1 is a non-negative number
      unless its denominator is zero, in which event it is undefined.

γ2 =  (R - R21)/(R22 - R).  If R=>L%, γ2 is a non-negative number
      unless its denominator is zero, in which event it is undefined.

γ3 =  (R - R31)/(R32 - R).  If R=>K%, γ3 is a non-negative number
      unless its denominator is zero, in which event it is undefined.

γ4 =  (R - R41)/(R42 - R).  If R<K%, γ4 is a non-negative number
      unless its denominator is zero, in which event it is undefined.

If γ1 is undefined, ΔYj = Yj, ΔYk = Yk, ΔYl = Yl,
      ΔYm = Ym and ΔYn = (Yn/Pn)ΔPn.

If γ4 is zero, ΔYj = (Yj/Pj)ΔPj, ΔYk = Yk, ΔYl
      = Yl, ΔYm = Ym and ΔYn = Yn.

In the remaining situations, ΔYj, ΔYk, ΔYl, ΔYm and
      ΔYn shall be defined as follows:

I.  If R=>M%, make the following additional definitions:

δ1Yj =      0,                                              if R11< r11;

------------------------------------I-6---------------------------------------


      (R11- r11)( Yj + Yk + Yl + Ym)Yj/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if R11=> r11 and
      R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yj/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },        if R11=>
      r11 and M%>R11=>L%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yj/
            {(R11 - J%)Yj + (R11 - K%)Yk },                       if R11=>
      r11 and L%>R11=>K%; and

      (R11- r11)( Yj + Yk + Yl + Ym )/(R11 - J%),                       if
      R11=> r11 and K%>R11=>J%.

δ1Yk =      0,                                              if R11< r11
      and R11=>K%;
      (R11- r11)( Yj + Yk + Yl + Ym)Yk/
            { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym },       if R11< r11
      and R11<K%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yk/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if R11=> r11 and
      R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yk/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },        if R11=>
      r11 and M%>R11=>L%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yk/{(R11 - J%)Yj + (R11 - K%)Yk },
      if R11=> r11 and L%>R11=>K%; and

      0,                                              if R11=> r11 and R11<K%.

δ1Yl =      0,                                              if R11< r11
      and R11=>L%;

      (R11- r11)( Yj + Yk + Yl + Ym)Yl/
            { (R11 - L%)Yl + (R11 - M%)Ym },                      if R11< r11
      and K%<=R11<L%;

      (R11- r11)( Yj + Yk + Yl + Ym)Yl/
            { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym },       if R11< r11
      and R11<K%;

      (R11- r11)( Yj + Yk + Yl + Ym)Yl/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if R11=> r11 and
      R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yl/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },        if R11=>
      r11 and M%>R11=>L%;

      0,                                              if R11=> r11 and R11<L%.

------------------------------------I-7---------------------------------------


δ1Ym =      0,                                              if R11< r11
      and R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym)/(R11 - M%),                        if
      R11< r11 and L%<=R11<M%;

      (R11- r11)( Yj + Yk + Yl + Ym)Ym/
            { (R11 - L%)Yl + (R11 - M%)Ym },                      if R11< r11
      and K%<=R11<L%;

      (R11- r11)( Yj + Yk + Yl + Ym)Ym/
            { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym },       if R11< r11
      and R11<K%;

      (R11- r11)( Yj + Yk + Yl + Ym)Ym/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if R11=> r11 and
      R11=>M%;

      0,                                              if R11=> r11 and R11<M%.


δ1Yj, δ1Yk, δ1Yl and δ1Ym are numbers respectively
      between Yj, Yk, Yl and Ym and 0 such that
            {J%(Yj - δ1Yj ) + K%( Yk.- δ1Yk) + L%( Yl.-
      δ1Yl) + M%( Ym.- δ1Ym) }/
            (Yj - δ1Yj + Yk.- δ1Yk + Yl.- δ1Yl + Ym.-
      δ1Ym)
            = R11.

Y11 =       Yj - δ1Yj + Yk.- δ1Yk + Yl.- δ1Yl + Ym.-
      δ1Ym

P11 =       Pj + Pk + Pl + Pm.

Z11 =       Zj + Zk + Zl + Zm.

ΔY11 =      ΔYj - δ1Yj + ΔYk.- δ1Yk + ΔYl.- δ1Yl + ΔYm.-
      δ1Ym .

ΔP11 =      ΔPj + ΔPk + ΔPl + ΔPm.

ΔZ11 =      ΔZj + ΔZk + ΔZl + ΔZm.


1. If Yn - α(Pn - ΔPn) => 0, Y11- α(P11 - ΔP11) => 0,
   and γ1(P11 - ΔP11) < (Pn - ΔPn), then
   ΔYn = Yn - αγ1(P11 - ΔP11) and
   ΔY11 = Y11 - α(P11 - ΔP11).

2. If Yn - α(Pn - ΔPn) => 0, Y11 - α(P11 - ΔP11) =>
   0, and γ1(P11 - ΔP11) => (Pn - ΔPn), then
   ΔYn = Yn - α(Pn - ΔPn) and
   ΔY11 = Y11 - (α/γ1)(Pn - ΔPn).

3. If Yn - α(Pn - ΔPn) < 0, Y11 - α(P11 - ΔP11) => 0,
   and Y11 - α(P11 - ΔP11) => Y11 - (Yn/γ1), then
   ΔYn = Yn - αγ1(P11 - ΔP11) and
   ΔY11 = Y11 - α(P11 - ΔP11).

------------------------------------I-8---------------------------------------


4. If Yn - α(Pn - ΔPn) < 0, Y11 - (Yn/γ1) => 0, and
   Y11 - α(P11 - ΔP11) <= Y11 - (Yn/γ1), then ΔYn = 0
   and ΔY11 = Y11 - (Yn/γ1).

5. If Y11 - α(P11 - ΔP11) < 0, Y11 - (Yn/γ1) < 0, and
   Yn - α(Pn - ΔPn) <= Yn - (γ1Y11), then
   ΔYn = Yn - (γ1Y11) and ΔY11 = 0.

6. If Y11 - α(P11 - ΔP11) < 0, Yn - α(Pn - ΔPn) => 0,
   and Yn - α(Pn - ΔPn) => Yn - (γ1Y11), then
   ΔYn = Yn - α(Pn - ΔPn) and
   ΔY11 = Y11 - (α/γ1)(Pn - ΔPn).

ΔYj = δ1Yj + [(Yj - δ1Yj )/Y11 ]Δ Y11

ΔYk = δ1Yk + [(Yk - δ1Yk )/Y11 ]ΔY11

ΔYl = δ1Yl + [(Yl - δ1Yl )/Y11 ]Δ Y11

ΔYm = δ1Ym + [(Ym - δ1Ym )/Y11 ]ΔY11

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the REMIC I Y and
REMIC I Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

1. Making the ratio of (Yn - ΔYn ) to (Y11 - ΔY11 ) equal to γ1 after
   taking account of the allocation Realized Losses and the distributions
   that will be made through the end of the Distribution Date to which such
   provisions relate and assuring that the Principal Reduction Amount for
   each of the REMIC I YAA, YBB, YCC, YDD, ZAA, ZBB, ZCC and ZDD Regular
   Interests is greater than or equal to zero for such Distribution Date;
2. Making the REMIC I YAA Uncertificated Principal Balance less than or equal
   to 0.0005 of the sum of the REMIC I YAA and REMIC I ZAA Uncertificated
   Principal Balances, the REMIC I YBB Uncertificated Principal Balance less
   than or equal to 0.0005 of the sum of the REMIC I YBB and REMIC I ZBB
   Uncertificated Principal Balances, the REMIC I YCC Uncertificated
   Principal Balance less than or equal to 0.0005 of the sum of the REMIC I
   YCC and REMIC I ZCC Uncertificated Principal Balances, the REMIC I YDD
   Uncertificated Principal Balance less than or equal to 0.0005 of the sum
   of the REMIC I YDD and REMIC I ZDD Uncertificated Principal Balances in
   each case after giving effect to allocations of Realized Losses and
   distributions to be made through the end of the Distribution Date to which
   such provisions relate; and
3. Making the larger of (a) the fraction whose numerator is (Yn - ΔYn ) and
   whose denominator is the sum of (Yn - ΔYn) and (Zn - ΔZn) and (b) the
   fraction whose numerator is (Y11 - ΔY11) and whose denominator is the sum
   of (Y11 - ΔY11) and (Z11 - ΔZ11) as large as possible while remaining less
   than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of REMIC
I Y Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within
the requirement that each REMIC I Y Principal Reduction Amount must be less
than or equal to the sum of (a) the Principal Realized Losses to be allocated
on the related Distribution Date for the related Pool remaining after the

------------------------------------I-9---------------------------------------

allocation of such Realized Losses to the related class of ratio-strip
principal only certificates, if any, and (b) the remainder of the Available
Distribution Amount for the related Pool or after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related class
of ratio-strip principal only certificates, if any, (ii) to the related class
of ratio-strip interest only certificates, if any, and (iii) in respect of
interest on the related REMIC I Y and REMIC I Z Certificates, or, if both of
such goals cannot be accomplished within such requirement, such adjustment as
is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the REMIC
I Y Principal Reduction Amounts, such conflict shall be resolved on the basis
of the goals and their priorities set forth above within the requirement set
forth in the preceding sentence.  If the formula allocation of ΔY11 among
ΔYj, ΔYk, ΔYl and ΔYm cannot be achieved because one or more of ΔYj, ΔYk, ΔYl
and ΔYm, as so defined is greater than the related one of ΔPj, ΔPk, ΔPl and
ΔPm, such an allocation shall be made as close as possible to the formula
allocation within the requirement that ΔYj < ΔPj, ΔYk < ΔPk, ΔYl < ΔPl, ΔYm <
ΔPm and ΔYm < ΔPm.

II.  If L%<=R<=M%, make the following additional definitions:

δ2Yj =      0,                                              if R21< r21;

      (R21- r21)( Yj + Yk + Yl )Yj/
            {(R21 - J%)Yj + (R21 - K%)Yk },                       if R21=>
      r21 and L%>R21=>K%; and

      (R21- r21)( Yj + Yk + Yl )/(R21 - J%),                      if R21=>
      r21 and K%>R21=>J%.

δ2Yk =      0,                                              if R21< r21
      and R21=>K%;

      (R21- r21)( Yj + Yk + Yl )Yk/
            { (R21 - K%)Yk + (R21 - L%)Yl },                      if R21< r21
      and R21<K%;

      (R21- r21)( Yj + Yk + Yl )Yk/
            {(R21 - J%)Yj + (R21 - K%)Yk },                       if R21=>
      r21 and L%>R21=>K%; and

      0,                                              if R21=> r21 and R21<K%.

δ2Yl =      (R21- r21)( Yj + Yk + Yl )/(R21 - L%),
      if R21< r21 and K%<=R21<L%;

      (R21- r21)( Yj + Yk + Yl )Yl/{ (R21 - K%)Yk + (R21 - L%)Yl },
      if R21< r21 and R21<K%;

      0,                                              if R21=> r21.

δ2Ym =      0,                                              if R22< r22;

       (R22- r22)( Ym + Yn )/(R22 - M%),              if R22=> r22 and
      R22=>M%;

δ2Yn =      the greater of 0 and ΔPn - Zn,
      if R22=N%;

------------------------------------I-10---------------------------------------


      (R22- r22)( Ym + Yn)/(R22 - N%),                            if R22< r22
      and M%<=R22<N%;

      0,                                              if R22=> r22 and R22<N%.


δ2Yj, δ2Yk, δ2Yl, δ2Ym and δ2Yn are numbers
      respectively between Yj, Yk, Yl, Ym and Yn and 0 such that:
            {J%(Yj - δ2Yj ) + K%( Yk.- δ2Yk) + L%( Yl.-
      δ2Yl)}/
                  ( Yj - δ2Yj + Yk.- δ2Yk + Yl.- δ2Yl)
            = R21;
      and
            { M%( Ym.- δ2Ym) + N%( Yn.- δ2Yn) }/
                  (Ym.- δ2Ym + Yn.- δ2Yn)
            = R22.


Y21 =       Yj - δ2Yj + Yk.- δ2Yk + Yl.- δ2Yl.

P21 =       Pj + Pk + Pl.

Z21 =       Zj + Zk + Zl.

ΔY21 =      ΔYj - δ2Yj + ΔYk.- δ2Yk + ΔYl.- δ2Yl.

ΔP21 =      ΔPj + ΔPk + ΔPl.

ΔZ21 =      ΔZj + ΔZk + ΔZl.

Y22 =       Ym.- δ2Ym + Yn.- δ2Yn.

P22 =       Pm + Pn.

Z22 =       Zm + Zn.

ΔY22 =      ΔYm.- δ2Ym + ΔYn.- δ2Yn

ΔP22 =      ΔPm + ΔPn.

ΔZ22 =      ΔZm + ΔZn.



1. If Y22 - α(P22 - ΔP22) => 0, Y21- α(P21 - ΔP21) =>
   0, and γ2(P21 - ΔP21) < (P22 - ΔP22), then
   ΔY22 = Y22 - αγ2(P21 - ΔP21) and
   ΔY21 = Y21 - α(P21 - ΔP21).

------------------------------------I-11---------------------------------------


2. If Y22 - α(P22 - ΔP22) => 0, Y21 - α(P21 - ΔP21)
   => 0, and γ2(P21 - ΔP21) => (P22 - ΔP22), then
   ΔY22 = Y22 - α(P22 - ΔP22) and
   ΔY21 = Y21 - (α/γ2)(P22 - ΔP22).

3. If Y22 - α(P22 - ΔP22) < 0, Y21 - α(P21 - ΔP21) =>
   0, and Y21 - α(P21 - ΔP21) => Y21 - (Y22/γ2), then
   ΔY22 = Y22 - αγ2(P21 - ΔP21) and
   ΔY21 = Y21 - α(P21 - ΔP21).

4. If Y22 - α(P22 - ΔP22) < 0, Y21 - (Y22/γ2) => 0, and
   Y21 - α(P21 - ΔP21) <= Y21 - (Y22/γ2), then
   ΔY22 = 0 and ΔY21 = Y21 - (Y22/γ2).

5. If Y21 - α(P21 - ΔP21) < 0, Y21 - (Y22/γ2) < 0, and
   Y22 - α(P22 - ΔP22) <= Y22 - (γ2Y21), then
   ΔY22 = Y22 - (γ2Y21) and ΔY21 = 0.

6. If Y21 - α(P21 - ΔP21) < 0, Y22 - α(P22 - ΔP22) =>
   0, and Y22 - α(P22 - ΔP22) => Y22 - (γ2Y21), then
   ΔY22 = Y22 - α(P22 - ΔP22) and
   ΔY21 = Y21 - (α/γ2)(P22 - ΔP22).

ΔYj = δ2Yj + [(Yj - δ2Yj )/Y21 ] ΔY21

ΔYk = δ2Yk + [(Yk - δ2Yk )/Y21 ] ΔY21

ΔYl = δ2Yl + [(Yl - δ2Yl )/Y21 ] ΔY21

ΔYm = δ2Ym + [(Ym - δ2Ym )/Y22 ] ΔY22

ΔYn = δ2Yn + [(Yn - δ2Yn )/Y22 ] ΔY22

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the REMIC I Y and
REMIC I Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

1. Making the ratio of (Y22 - ΔY22 ) to (Y21 - ΔY21 ) equal to
   γ2 after taking account of the allocation Realized Losses and the
   distributions that will be made through the end of the Distribution Date
   to which such provisions relate and assuring that the Principal Reduction
   Amount for each of the REMIC I YAA, YBB, YCC, YDD, ZAA, ZBB, ZCC and ZDD
   Regular Interests is greater than or equal to zero for such Distribution
   Date;
2. Making the REMIC I YAA Uncertificated Principal Balance less than or equal
   to 0.0005 of the sum of the REMIC I YAA and REMIC I ZAA Uncertificated
   Principal Balances, the REMIC I YBB Uncertificated Principal Balance less
   than or equal to 0.0005 of the sum of the REMIC I YBB and REMIC I ZBB
   Uncertificated Principal Balances, the REMIC I YCC Uncertificated
   Principal Balance less than or equal to 0.0005 of the sum of the REMIC I
   YCC and REMIC I ZCC Uncertificated Principal Balances and the REMIC I YDD
   Uncertificated Principal Balance less than or equal to 0.0005 of the sum
   of the REMIC I YDD and REMIC I ZDD Uncertificated Principal Balances, in
   each case after giving effect to allocations of Realized Losses and
   distributions to be made through the end of the Distribution Date to which
   such provisions relate; and
3. Making the larger of (a) the fraction whose numerator is (Y22 - ΔY22
   ) and whose denominator is the sum of (Y22 - ΔY22) and (Z22 -
   ΔZ22) and (b) the fraction whose numerator is (Y21 - ΔY21) and

------------------------------------I-12---------------------------------------

whose denominator is the sum of (Y21 - ΔY21) and (Z21 - ΔZ21)
   as large as possible while remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of REMIC
I Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within
the requirement that each REMIC I Y Principal Reduction Amount must be less
than or equal to the sum of (a) the Principal Realized Losses to be allocated
on the related Distribution Date for the related Pool remaining after the
allocation of such Realized Losses to the related class of ratio-strip
principal only certificates, if any, and (b) the remainder of the Available
Distribution Amount for the related Pool or after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related class
of ratio-strip principal only certificates, if any, (ii) to the related class
of ratio-strip interest only certificates, if any, and (iii) in respect of
interest on the related REMIC I Y and REMIC I Z Regular Interests, or, if
both of such goals cannot be accomplished within such requirement, such
adjustment as is necessary shall be made to accomplish goal 1 within such
requirement.  In the event of any conflict among the provisions of the
definition of the REMIC I Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence.  If the formula
allocations of ΔY21 among ΔYj, ΔYk and ΔYl or
ΔY22 among ΔYm and ΔYn cannot be achieved because one or
more of ΔYj, ΔYk, ΔYl, ΔYm and ΔYn, as so
defined, is greater than the related one of ΔPj, ΔPk, ΔPl,
ΔPm and ΔPn, such an allocation shall be made as close as
possible to the formula allocation within the requirement that ΔYj <
ΔPj, ΔYk < ΔPk, ΔYl < ΔPl, ΔYm <
ΔPm and ΔYn < ΔPn.

III.  If K%<=R<=L%, make the following additional definitions:

δ3Yj =      0,                                              if R31<
      r31; and

      (R31- r31)( Yj + Yk )/(R31 - J%),                           if R31=>
      r31 and K%>R31=>J%.

δ3Yk =      (R31- r31)( Yj + Yk )/(R31 - K%),
      if R31< r31 and R31<K%; and

      0,                                              if R31=> r31 and R31<K%.

δ3Yl =      0,                                              if R32< r32;

       (R32- r32)( Yl + Ym + Yn)Yl/
            { (R32 - L%)Yl + (R32 - M%)Ym },                      if R32=>
      r32 and N%>R32=>M%;

      (R32- r32)( Yl + Ym + Yn)/(R32 - L%),                 if R32=> r32 and
M%>R32=>L%;

δ3Ym =      0,                                              if R32< r32
      and R32=>M%;

      (R32- r32)( Yl + Ym + Yn)Ym/
            { (R32 - M%)Ym + (R32 - N%)Yn },                      if R32< r32
      and L%<=R32<M%;

------------------------------------I-13---------------------------------------


      (R32- r32)( Yl + Ym + Yn)Ym/
            { (R32 - L%)Yl + (R32 - M%)Ym },                      if R32=>
      r32 and N%>R32=>M%;

      0,                                              if R32=> r32 and R32<M%.

δ3Yn =      0,                                              if R32< r32
      and R32=>N%;

      (R32- r32)( Yl + Ym + Yn)/(R32 - N%),                       if R32< r32
      and M%<=R32<N%;

      (R32- r32)( Yl + Ym + Yn )Yn/
            { (R32 - M%)Ym + (R32 - N%)Yn },                      if R32< r32
      and L%<=R32<M%;

      0,                                              if R32=> r32 and R32<N%.


δ3Yj, δ3Yk, δ3Yl, δ3Ym and δ3Yn are numbers
      respectively between Yj, Yk, Yl, Ym, and Yn and 0 such that:

            {J%(Yj - δ3Yj ) + K%( Yk.- δ3Yk) }/
                  ( Yj - δ3Yj + Yk.- δ3Yk)
            = R31;
      and
            { L%( Yl.- δ3Yl) + M%( Ym.- δ3Ym) + N%( Yn.-
      δ3Yn ) }/
                  (Yl.- δ3Yl + Ym.- δ3Ym + Yn.- δ3Yn )
            = R32.


Y31 =       Yj - δ3Yj + Yk.- δ3Yk.

P31 =       Pj + Pk.

Z31 =       Zj + Zk.

ΔY31 =      ΔYj - δ3Yj + ΔYk.- δ3Yk.

ΔP31 =      ΔPj + ΔPk.

ΔZ31 =      ΔZj + ΔZk.

Y32 =       Yl.- δ3Yl + Ym.- δ3Ym + Yn.- δ3Yn .

P32 =       Pl + Pm + Pn .

Z32 =       Zl + Zm + Zn.

------------------------------------I-14---------------------------------------


ΔY32 =      ΔYl.- δ3Yl + ΔYm.- δ3Ym +
      ΔYn.- δ3Yn .

ΔP32 =      ΔPl + ΔPm + ΔPn.

ΔZ32 =      ΔZl + ΔZm + ΔZn.



1. If Y32 - α(P32 - ΔP32) => 0, Y31- α(P31 - ΔP31) =>
   0, and γ3(P31 - ΔP31) < (P32 - ΔP32), then
   ΔY32 = Y32 - αγ3(P31 - ΔP31) and
   ΔY31 = Y31 - α(P31 - ΔP31).

2. If Y32 - α(P32 - ΔP32) => 0, Y31 - α(P31 - ΔP31)
   => 0, and γ3(P31 - ΔP31) => (P32 - ΔP32), then
   ΔY32 = Y32 - α(P32 - ΔP32) and
   ΔY31 = Y31 - (α/γ3)(P32 - ΔP32).

3. If Y32 - α(P32 - ΔP32) < 0, Y31 - α(P31 - ΔP31) =>
   0, and Y31 - α(P31 - ΔP31) => Y31 - (Y32/γ3), then
   ΔY32 = Y32 - αγ3(P31 - ΔP31) and
   ΔY31 = Y31 - α(P31 - ΔP31).

4. If Y32 - α(P32 - ΔP32) < 0, Y31 - (Y32/γ3) => 0, and
   Y31 - α(P31 - ΔP31) <= Y31 - (Y32/γ3), then
   ΔY32 = 0 and ΔY31 = Y31 - (Y32/γ3).

5. If Y31 - α(P31 - ΔP31) < 0, Y31 - (Y32/γ3) < 0, and
   Y32 - α(P32 - ΔP32) <= Y32 - (γ3Y31), then
   ΔY32 = Y32 - (γ3Y31) and ΔY31 = 0.

6. If Y31 - α(P31 - ΔP31) < 0, Y32 - α(P32 - ΔP32) =>
   0, and Y32 - α(P32 - ΔP32) => Y32 - (γ3Y31), then
   ΔY32 = Y32 - α(P32 - ΔP32) and
   ΔY31 = Y31 - (α/γ3)(P32 - ΔP32).

ΔYj = δ3Yj + [(Yj - δ3Yj )/Y31 ] ΔY31

ΔYk = δ3Yk + [(Yk - δ3Yk )/Y31 ] ΔY31

ΔYl = δ3Yl + [(Yl - δ3Yl )/Y32 ] ΔY32

ΔYm = δ3Ym + [(Ym - δ3Ym )/Y32 ] ΔY32

ΔYn = δ3Yn + [(Yn - δ3Yn )/Y32 ] ΔY32

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the REMIC I Y and
REMIC I Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

   1. Making the ratio of (Y32 - ΔY32 ) to (Y31 - ΔY31 ) equal to
      γ3 after taking account of the allocation Realized Losses and the
      distributions that will be made through the end of the Distribution
      Date to which such provisions relate and assuring that the Principal
      Reduction Amount for each of the REMIC I YAA, YBB, YCC, YDD, ZAA, ZBB,
      ZCC and ZDD Regular Interests is greater than or equal to zero for such
      Distribution Date;

------------------------------------I-15---------------------------------------

   2. Making the REMIC I YAA Uncertificated Principal Balance less than or
      equal to 0.0005 of the sum of the REMIC I YAA and REMIC I ZAA
      Uncertificated Principal Balances, the REMIC I YBB Uncertificated
      Principal Balance less than or equal to 0.0005 of the sum of the REMIC
      I YBB and REMIC I ZBB Uncertificated Principal Balances, the REMIC I
      YCC Uncertificated Principal Balance less than or equal to 0.0005 of
      the sum of the REMIC I YCC and REMIC I ZCC Uncertificated Principal
      Balances and the REMIC I YDD Uncertificated Principal Balance less than
      or equal to 0.0005 of the sum of the REMIC I YDD and REMIC I ZDD
      Uncertificated Principal Balances, in each case after giving effect to
      allocations of Realized Losses and distributions to be made through the
      end of the Distribution Date to which such provisions relate; and
   3. Making the larger of (a) the fraction whose numerator is (Y32 -
      ΔY32 ) and whose denominator is the sum of (Y32 - ΔY32) and
      (Z32 - ΔZ32) and (b) the fraction whose numerator is (Y31 -
      ΔY31) and whose denominator is the sum of (Y31 - ΔY31) and
      (Z31 - ΔZ31) as large as possible while remaining less than or
      equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of REMIC
I Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within
the requirement that each REMIC I Y Principal Reduction Amount must be less
than or equal to the sum of (a) the Principal Realized Losses to be allocated
on the related Distribution Date for the related Pool remaining after the
allocation of such Realized Losses to the related class of ratio-strip
principal only certificates, if any, and (b) the remainder of the Available
Distribution Amount for the related Pool or after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related class
of ratio-strip principal only certificates, if any, (ii) to the related class
of ratio-strip interest only certificates, if any, and (iii) in respect of
interest on the related REMIC I Y and REMIC I Z Regular Interests, or, if
both of such goals cannot be accomplished within such requirement, such
adjustment as is necessary shall be made to accomplish goal 1 within such
requirement.  In the event of any conflict among the provisions of the
definition of the REMIC I Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence.  If the formula
allocations of ΔY31 among ΔYj and ΔYk or ΔY32 among
ΔYl, ΔYm and ΔYn cannot be achieved because one or more of
ΔYj, ΔYk, ΔYl, ΔYm and ΔYn, as so defined, is
greater than the related one of ΔPj, ΔPk, ΔPl, ΔPm
and ΔPn, such an allocation shall be made as close as possible to the
formula allocation within the requirement that ΔYj < ΔPj,
ΔYk < ΔPk, ΔYl < ΔPl, ΔYm < ΔPm and
ΔYn < ΔPn.

IV.  If R<=K%, make the following additional definitions:

δ4Yk =      0,                                              if R42< r42;

       (R42- r42)( Yk + Yl + Ym + Yn )Yk/
            { (R42 - K%)Yk + (R42 - L%)Yl + (R42 - M%)Ym },             if
      R42=> r42 and N%>R42=>M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yk/
            { (R42 - K%)Yk + (R42 - L%)Yl },                      if R42=>
      r42 and M%>R42=>L%; and

------------------------------------I-16---------------------------------------


      (R42- r42)( Yk + Yl + Ym + Yn )/(R42 - K%),                       if
      R42=> r42 and L%>R42=>K%.

δ4Yl =      0,                                              if R42< r42
      and R42=>L%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yl/
            { (R42 - L%)Yl + (R42 - M%)Ym +
            (R42 - N%)Yn },                                 if R42< r42 and
      L%>R42=>K%;

       (R42- r42)( Yk + Yl + Ym + Yn )Yl/
            { (R42 - K%)Yk + (R42 - L%)Yl + (R42 - M%)Ym },             if
      R42=> r42 and N%>R42=>M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yl/
            { (R42 - K%)Yk + (R42 - L%)Yl },                      if R42=>
      r42 and M%>R42=>L%;

      0,                                              if R42=> r42 and R42<L%.

δ4Ym =      0,                                              if R42< r42
      and R42=>M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Ym/
            { (R42 - M%)Ym + (R42 - N%)Yn },                      if R42< r42
      and L%<=R42<M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Ym/
            { (R42 - L%)Yl + (R42 - M%)Ym + (R42 - N%)Yn },       if R42< r42
      and K<=R42<L%;

       (R42- r42)( Yk + Yl + Ym + Yn )Ym/
            { (R42 - K%)Yk + (R42 - L%)Yl + (R42 - M%)Ym },             if
      R42=> r42 and N%>R42=>M%;

      0,                                              if R42=> r42 and R42<M%.

δ4Yn =      0,                                              if R42< r42
      and R42=>N%;

      (R42- r42)( Yk + Yl + Ym + Yn )/ (R42 - N%),                      if
      R42< r42 and M%<=R42<N%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yn/
            { (R42 - M%)Ym + (R42 - N%)Yn },                      if R42< r42
      and L%<=R42<M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yn/
            { (R42 - L%)Yl + (R42 - M%)Ym + (R42 - N%)Yn },       if R42< r42
      and K%<=R42<L%;

      0,                                              if R42=> r42 and R42<N%.


δ4Yk, δ4Yl, δ4Ym and δ4Yn are numbers respectively
      between Yk, Yl, Ym and Yn and 0 such that
            { K%( Yk.- δ4Yk) + L%( Yl.- δ4Yl) + M%( Ym.-
      δ4Ym) + N%( Yn.- δ4Yn) }/
                  ( Yk.- δ4Yk + Yl.- δ4Yl + Ym.- δ4Ym +
      Yn.- δ4Yn )
            = R42.

------------------------------------I-17---------------------------------------


Y42 =       Yk.- δ4Yk + Yl.- δ4Yl + Ym.- δ4Ym + Yn.-
      δ4Yn .

P42 =       Pk + Pl + Pm + Pn.

Z42 =       Zk + Zl + Zm + Zn.

ΔY42 =      ΔYk.- δ4Yk + ΔYl.- δ4Yl +
      ΔYm.- δ4Ym + ΔYn.- δ4Yn .

ΔP42 =      ΔPk + ΔPl + ΔPm + ΔPn.

ΔZ42 =      ΔZk + ΔZl + ΔZm + ΔZn.


1. If Y42 - α(P42 - ΔP42) => 0, Yj- α(Pj - ΔPj) => 0,
   and γ4(Pj - ΔPj) < (P42 - ΔP42), then
   ΔY42 = Y42 - αγ4(Pj - ΔPj) and
   ΔYj = Yj - α(Pj - ΔPj).

2. If Y42 - α(P42 - ΔP42) => 0, Yj - α(Pj - ΔPj) =>
   0, and γ4(Pj - ΔPj) => (P42 - ΔP42), then
   ΔY42 = Y42 - α(P42 - ΔP42) and
   ΔYj = Yj - (α/γ4)(P42 - ΔP42).

3. If Y42 - α(P42 - ΔP42) < 0, Yj - α(Pj - ΔPj) => 0,
   and Yj - α(Pj - ΔPj) => Yj - (Y42/γ4), then
   ΔY42 = Y42 - αγ4(Pj - ΔPj) and
   ΔYj = Yj - α(Pj - ΔPj).

4. If Y42 - α(P42 - ΔP42) < 0, Yj - (Y42/γ4) => 0, and
   Yj - α(Pj - ΔPj) <= Yj - (Y42/γ4), then ΔY42 = 0
   and ΔYj = Yj - (Y42/γ4).

5. If Yj - α(Pj - ΔPj) < 0, Yj - (Y42/γ4) < 0, and
   Y42 - α(P42 - ΔP42) <= Y42 - (γ4Yj), then
   ΔY42 = Y42 - (γ4Yj) and ΔYj = 0.

6. If Yj - α(Pj - ΔPj) < 0, Y42 - α(P42 - ΔP42) => 0,
   and Y42 - α(P42 - ΔP42) => Y42 - (γ4Yj), then
   ΔY42 = Y42 - α(P42 - ΔP42) and
   ΔYj = Yj - (α/γ4)(P42 - ΔP42).

ΔYk = δ4Yk + [(Yk - δ4Yk )/Y42 ] ΔY42

ΔYl = δ4Yl + [(Yl - δ4Yl )/Y42 ] ΔY42

ΔYm = δ4Ym + [(Ym - δ4Ym )/Y42 ] ΔY42

ΔYn = δ4Yn + [(Yn - δ4Yn )/Y42 ] ΔY42

The purpose of the foregoing definitional provisions together with the
related provisions allocating Realized Losses and defining the REMIC I Y and
REMIC I Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

------------------------------------I-18---------------------------------------


1. Making the ratio of (Y42 - ΔY42 ) to (Yj - ΔYj ) equal to
   γ4 after taking account of the allocation Realized Losses and the
   distributions that will be made through the end of the Distribution Date
   to which such provisions relate and assuring that the Principal Reduction
   Amount for each of the REMIC I YAA, YBB, YCC, YDD, ZAA, ZBB, ZCC and ZDD
   Regular Interests is greater than or equal to zero for such Distribution
   Date;
2. Making the REMIC I YAA Uncertificated Principal Balance less than or equal
   to 0.0005 of the sum of the REMIC I YAA and REMIC I ZAA Uncertificated
   Principal Balances, the REMIC I YBB Uncertificated Principal Balance less
   than or equal to 0.0005 of the sum of the REMIC I YBB and REMIC I ZBB
   Uncertificated Principal Balances, the REMIC I YCC Uncertificated
   Principal Balance less than or equal to 0.0005 of the sum of the REMIC I
   YCC and REMIC I ZCC Uncertificated Principal Balances and the REMIC I YDD
   Uncertificated Principal Balance less than or equal to 0.0005 of the sum
   of the REMIC I YDD and REMIC I ZDD Uncertificated Principal Balances, in
   each case, after giving effect to allocations of Realized Losses and
   distributions to be made through the end of the Distribution Date to which
   such provisions relate; and
3. Making the larger of (a) the fraction whose numerator is (Y42 - ΔY42
   ) and whose denominator is the sum of (Y42 - ΔY42) and (Z42 -
   ΔZ42) and (b) the fraction whose numerator is (Yj - ΔYj) and
   whose denominator is the sum of (Yj - ΔYj) and (Zj - ΔZj) as
   large as possible while remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of REMIC
I Y Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within
the requirement that each REMIC I Y Principal Reduction Amount must be less
than or equal to the sum of (a) the Principal Realized Losses to be allocated
on the related Distribution Date for the related Pool remaining after the
allocation of such Realized Losses to the related class of ratio-strip
principal only certificates, if any, and (b) the remainder of the Available
Distribution Amount for the related Pool or after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related class
of ratio-strip principal only certificates, if any, (ii) to the related class
of ratio-strip interest only certificates, if any, and (iii) in respect of
interest on the related REMIC I Y and REMIC I Z Regular Interests, or, if
both of such goals cannot be accomplished within such requirement, such
adjustment as is necessary shall be made to accomplish goal 1 within such
requirement.  In the event of any conflict among the provisions of the
definition of the REMIC I Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence.  If the formula
allocation of ΔY42 among ΔYk, ΔYl, ΔYm and ΔYn
cannot be achieved because one or more of ΔYk, ΔYl, ΔYm and
ΔYn, as so defined, is greater than the related one of ΔPk,
ΔPl, ΔPm and ΔPn, such an allocation shall be made as close
as possible to the formula allocation within the requirement that ΔYk <
ΔPk, ΔYl < ΔPl, ΔYm < ΔPm and ΔYn <
ΔPn.

NOTES:

1.      REMIC I YAA and ZAA Regular Interests are related to Loan Group AA.
The sum of the Uncertificated Principal Balances for the REMIC I YAA and ZAA
Regular Interests is equal to the aggregate stated principal balance of the
Mortgage Loans in Loan Group AA.  REMIC I YBB and ZBB Regular Interests are

------------------------------------I-19---------------------------------------

related to Loan Group BB.  The sum of the Uncertificated Principal Balances
for the REMIC I YBB and REMIC I ZBB Regular Interests is equal to the
aggregate stated principal balance of the Mortgage Loans in Loan Group BB.
REMIC I YCC and ZCC  Regular Interests are related to Loan Group CC.  The sum
of the Uncertificated Principal Balances for the REMIC I YCC and ZCC Regular
Interests is equal to the aggregate stated principal balance of the Mortgage
Loans in Loan Group CC.  REMIC I YDD and ZDD Regular Interests are related to
Loan Group DD.  The sum of the Uncertificated Principal Balances for the
REMIC I YDD and ZDD Regular Interests is equal to the aggregate stated
principal balance of the Mortgage Loans in Loan Group DD.  The REMIC I Y and
Z Regular Interests will be principal and interest classes bearing interest
at the pass-through rate for the related Loan Group.

2.      The Class CB pass-through rate is the weighted average of the
pass-through rates on the REMIC I YAA, YBB, YCC, and YDD Regular Interests.

------------------------------------I-20---------------------------------------


EXHIBIT A-1

FORM OF CLASS A-[1][2][3] CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CURRENT PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED
HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No. 1

Adjustable Pass-Through Rate

 

 

Class A-[1][2][3] Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Principal Balance of this Certificate as of the
Cut-off Date:

$___________

 

 

First Distribution Date:

June 25, 2005

Initial Current Principal Balance of this Certificate as of the Cut-off Date:
$____________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: _____________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class A-[1][2][3] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. EMC will act as servicer of the Mortgage Loans
(the “Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, capitalized terms used herein shall have the meaning ascribed to
them in the Agreement. This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder
of this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Balance hereof at a
per annum rate equal to the Pass-Through Rate set forth above. The Trustee will
distribute on the 25th day of each month, or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a “Distribution Date”),
commencing on the first Distribution Date specified above, to the Person in
whose name this Certificate is registered at the close of business on the
Business Day immediately preceding the related Distribution Date so long as such
Certificate remains in book-entry form (and otherwise, the close of business on
the last Business Day of the month immediately preceding the month of such
Distribution Date), an amount equal to the product of the Fractional Undivided
Interest evidenced by this Certificate and the amount (of interest, if any)
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Balance of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee
for that purpose and designated in such notice. The initial Current Principal
Balance of this Certificate is set forth above. The Current Principal Balance
hereof will be reduced to the extent of distributions allocable to principal
hereon.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

 


--------------------------------------------------------------------------------



 

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of

 

 


--------------------------------------------------------------------------------



 

any Mortgage Loan and (B) the remittance of all funds due under the Agreement,
or (ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by                      __________________, the
assignee named above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

FORM OF CLASS M-[1][2][3][4][5][6][7] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN
THE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,
THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS M-[1][2][3][4][5][6][7] CERTIFICATE OR ANY
INTEREST THEREIN SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS
ACQUISITION OR HOLDING OF THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I)
SUCH CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND
MOODY'S, (II) IT IS NOT A PLAN OR INVESTING WITH “PLAN ASSETS”?OF ANY PLAN,
(III) (1) IT IS AN INSURANCE COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR
HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE
BEEN SATISFIED.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class M-[1][2][3][4][5][6][7] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Principal Balance of this Certificate as of the
Cut-off Date:

$___________

 

 

First Distribution Date:

June 25, 2005

Initial Current Principal Balance of this Certificate as of the Cut-off Date:
$__________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class M-[1][2][3][4][5][6][7] Certificates with respect to a Trust Fund
consisting primarily of a pool of adjustable interest rate mortgage loans
secured by first liens on one-to-four family residential properties and sold by
STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. EMC will act as servicer of the Mortgage Loans
(the “Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, capitalized terms used herein shall have the meaning ascribed to
them in the Agreement. This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder
of this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Balance hereof at a
per annum rate equal to the Pass-Through Rate set forth above. The Trustee will
distribute on the 25th day of each month, or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a “Distribution Date”),
commencing on the first Distribution Date specified above, to the Person in
whose name this Certificate is registered at the close of business on the
Business Day immediately preceding the related Distribution Date so long as such
Certificate remains in book-entry form (and otherwise, the close of business on
the last Business Day of the month immediately preceding the month of such
Distribution Date), an amount equal to the product of the Fractional Undivided
Interest evidenced by this Certificate and the amount (of interest, if any)
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Balance of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the

Trustee for that purpose and designated in such notice. The initial Current
Principal Balance of this Certificate is set forth above. The Current Principal
Balance hereof will be reduced to the extent of distributions allocable to
principal hereon and any Realized Losses allocable hereto.

Each beneficial owner of a Class M-[1][2][3][4][5][6][7] Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of that Certificate or interest therein, that either (i)
such Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P and
Moody's, (ii) it is not a Plan or investing with "plan assets" of any

 

 


--------------------------------------------------------------------------------



 

Plan ,(iii)(1) it is an insurance company, (2) the source of funds used to
acquire or hold the Certificate or interest therein is an “insurance company
general account,” as such term is defined in Prohibited Transaction Class
Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE
95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and

 

 


--------------------------------------------------------------------------------



 

any agent of any of them may treat the Person in whose name this Certificate is
registered as the owner hereof for all purposes, and none of the Seller, the
Servicer, the Trustee or any such agent shall be affected by notice to the
contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class M-[1][2][3][4][5][6][7] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                  

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by                      __________________, the
assignee named above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-3

FORM OF CLASS B-[1][2][3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AND THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN
THE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,
THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS B-[1][2][3] CERTIFICATE OR ANY INTEREST THEREIN
SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF
THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED
AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A
PLAN OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class B-[1][2][3] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Principal Balance of this Certificate as of the
Cut-off Date:

$______________

 

 

First Distribution Date:

June 25, 2005

Initial Current Principal Balance of this Certificate as of the Cut-off Date:
$_____________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class B-[1][2][3] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. EMC will act as servicer of the Mortgage Loans
(the “Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, capitalized terms used herein shall have the meaning ascribed to
them in the Agreement. This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder
of this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Balance hereof at a
per annum rate equal to the Pass-Through Rate set forth above. The Trustee will
distribute on the 25th day of each month, or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a “Distribution Date”),
commencing on the first Distribution Date specified above, to the Person in
whose name this Certificate is registered at the close of business on the
Business Day immediately preceding the related Distribution Date so long as such
Certificate remains in book-entry form (and otherwise, the close of business on
the last Business Day of the month immediately preceding the month of such
Distribution Date), an amount equal to the product of the Fractional Undivided
Interest evidenced by this Certificate and the amount required to be distributed
to the Holders of Certificates of the same Class as this Certificate. The
Assumed Final Distribution Date is the Distribution Date in the month following
the latest scheduled maturity date of any Mortgage Loan and is not likely to be
the date on which the Current Principal Balance of this Class of Certificates
will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee
for that purpose and designated in such notice. The initial Current Principal
Balance of this Certificate is set forth above. The Current Principal Balance
hereof will be reduced to the extent of distributions allocable to principal
hereon and any Realized Losses allocable hereto.

Each beneficial owner of a Class B-[1][2][3] Certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that Certificate or interest therein, that either (i) such Certificate is rated
at least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a
Plan or investing with "plan assets" of any Plan ,(iii)(1) it is an

 

 


--------------------------------------------------------------------------------



 

insurance company, (2) the source of funds used to acquire or hold the
Certificate or interest therein is an “insurance company general account,” as
such term is defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60,
and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and

 

 


--------------------------------------------------------------------------------



 

any agent of any of them may treat the Person in whose name this Certificate is
registered as the owner hereof for all purposes, and none of the Seller, the
Trustee or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                  

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by                      __________________, the
assignee named above, or ________________________, as its agent.



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-4

FORM OF CLASS R CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

 


--------------------------------------------------------------------------------



 

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH

 

 


--------------------------------------------------------------------------------



 

REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Percentage Interest: 100%

 

 

Class R

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Principal Balance of this Certificate as of the
Cut-off Date:

$_______

 

 

First Distribution Date:

June 25, 2005

Initial Current Principal Balance of this Certificate as of the Cut-off Date:

$_______

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class R Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable interest rate mortgage loans secured by first liens on one-to-four
family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS
II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 


--------------------------------------------------------------------------------



This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Trustee of, among other things, an affidavit to the effect that it is a United
States Person and Permitted Transferee, (iii) any attempted or purported
transfer of any ownership interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the
purported transferee, and (iv) if any person other than a United States Person
and a Permitted Transferee acquires any ownership interest in this Certificate
in violation of such restrictions, then the Seller will have the right, in its
sole discretion and without notice to the Holder of this Certificate, to sell
this Certificate to a purchaser selected by the Seller, which purchaser may be
the Seller, or any affiliate of the Seller, on such terms and conditions as the
Seller may choose.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Balance of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by Trustee
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Trustee for that
purpose and designated in such notice.

 


--------------------------------------------------------------------------------



 

 

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is obligated to register or qualify the Class of Certificates
specified on the face hereof under the 1933 Act or any other securities law or
to take any action not otherwise required under the Agreement to permit the
transfer of such Certificates without registration or qualification. Any Holder
desiring to effect a transfer of this Certificate shall be required to indemnify
the Trustee and the Seller against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

 

 


--------------------------------------------------------------------------------



 

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

 

 


--------------------------------------------------------------------------------



 

 

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class R Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                            

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by                      __________________, the
assignee named above, or ________________________, as its agent.

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5

FORM OF CLASS X-1 CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CURRENT PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED
HEREIN.

EACH BENEFICIAL OWNER OF A CLASS X-1 CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class X-1 Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Notional Balance of this Certificate as of the Cut-off
Date:

$__________

 

 

First Distribution Date:

June 25, 2005

Initial Current Notional Balance of this Certificate as of the Cut-off Date:

$__________

 

 

Servicer:

EMC Mortgage Company

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class X-1 Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation

 

 


--------------------------------------------------------------------------------



 

with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. EMC will act as servicer of the Mortgage Loans
(the “Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, capitalized terms used herein shall have the meaning ascribed to
them in the Agreement. This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder
of this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Balance hereof at a
per annum rate equal to the Pass-Through Rate set forth above. The Trustee will
distribute on the 25th day of each month, or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a “Distribution Date”),
commencing on the first Distribution Date specified above, to the Person in
whose name this Certificate is registered at the close of business on the
Business Day immediately preceding the related Distribution Date so long as such
Certificate remains in book-entry form (and otherwise, the close of business on
the last Business Day of the month immediately preceding the month of such
Distribution Date), an amount equal to the product of the Fractional Undivided
Interest evidenced by this Certificate and the amount required to be distributed
to the Holders of Certificates of the same Class as this Certificate. The
Assumed Final Distribution Date is the Distribution Date in the month following
the latest scheduled maturity date of any Mortgage Loan and is not likely to be
the date on which the Current Principal Balance of this Class of Certificates
will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee
for that purpose and designated in such notice. The initial Current Principal
Balance of this Certificate is set forth above. The Current Principal Balance
hereof will be reduced to the extent of distributions allocable to principal
hereon and any Realized Losses allocable hereto.

Each beneficial owner of a Class X-1 Certificate or any interest therein shall
be deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein,

 

 


--------------------------------------------------------------------------------



 

that either (i) such Certificate is rated at least "BBB-" or its equivalent by
Fitch, S&P and Moody's, (ii) it is not a Plan or investing with "plan assets" of
any Plan ,(iii)(1) it is an insurance company, (2) the source of funds used to
acquire or hold the Certificate or interest therein is an “insurance company
general account,” as such term is defined in Prohibited Transaction Class
Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE
95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 


--------------------------------------------------------------------------------



 

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class X-1 Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by              __________________, the assignee
named above, or ________________________, as its agent.



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-6

FORM OF CLASS M-X CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CURRENT PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED
HEREIN.

EACH BENEFICIAL OWNER OF A CLASS M-X CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class M-X Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Notional Balance of this Certificate as of the Cut-off
Date:

$__________

 

 

First Distribution Date:

June 25, 2005

Initial Current Notional Balance of this Certificate as of the Cut-off Date:

$__________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class M-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation

 

 


--------------------------------------------------------------------------------



 

with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. EMC will act as servicer of the Mortgage Loans
(the “Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, capitalized terms used herein shall have the meaning ascribed to
them in the Agreement. This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder
of this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Balance hereof at a
per annum rate equal to the Pass-Through Rate set forth above. The Trustee will
distribute on the 25th day of each month, or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a “Distribution Date”),
commencing on the first Distribution Date specified above, to the Person in
whose name this Certificate is registered at the close of business on the
Business Day immediately preceding the related Distribution Date so long as such
Certificate remains in book-entry form (and otherwise, the close of business on
the last Business Day of the month immediately preceding the month of such
Distribution Date), an amount equal to the product of the Fractional Undivided
Interest evidenced by this Certificate and the amount required to be distributed
to the Holders of Certificates of the same Class as this Certificate. The
Assumed Final Distribution Date is the Distribution Date in the month following
the latest scheduled maturity date of any Mortgage Loan and is not likely to be
the date on which the Current Principal Balance of this Class of Certificates
will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee
for that purpose and designated in such notice. The initial Current Principal
Balance of this Certificate is set forth above. The Current Principal Balance
hereof will be reduced to the extent of distributions allocable to principal
hereon and any Realized Losses allocable hereto.

Each beneficial owner of a Class M-X Certificate or any interest therein shall
be deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein,

 

 


--------------------------------------------------------------------------------



 

that either (i) such Certificate is rated at least "BBB-" or its equivalent by
Fitch, S&P and Moody's, (ii) it is not a Plan or investing with "plan assets" of
any Plan ,(iii)(1) it is an insurance company, (2) the source of funds used to
acquire or hold the Certificate or interest therein is an “insurance company
general account,” as such term is defined in Prohibited Transaction Class
Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE
95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 


--------------------------------------------------------------------------------



 

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class M-X Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                                

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by              __________________, the assignee
named above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-7

FORM OF CLASS B-[4][5][6] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A, CLASS M,
CLASS B-1, CLASS B-2 AND CLASS B-3 CERTIFICATES AS DESCRIBED IN THE AGREEMENT
(AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CURRENT PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CURRENT PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED
HEREIN.

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

 

 


--------------------------------------------------------------------------------



 

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class B-[4][5][6] Crossed Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

May 1, 2005

Aggregate Initial Current Principal Balance of this Certificate as of the
Cut-off Date:

$__________

 

 

First Distribution Date:

June 25, 2005

Initial Current Principal Balance of this Certificate as of the Cut-off Date:

$__________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2045

 

 

 

 

GREENPOINT MTA TRUST 2005-AR2

 

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-AR2

 

evidencing a fractional undivided interest in the distributions allocable to the
Class B-[4][5][6] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation

 

 


--------------------------------------------------------------------------------



 

with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. EMC will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Balance hereof at a
per annum rate equal to the Pass-Through Rate set forth above. The Trustee will
distribute on the 25th day of each month, or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a “Distribution Date”),
commencing on the first Distribution Date specified above, to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day of the month immediately preceding the month of the related
Distribution Date), an amount equal to the product of the Fractional Undivided
Interest evidenced by this Certificate and the amount required to be distributed
to the Holders of Certificates of the same Class as this Certificate. The
Assumed Final Distribution Date is the Distribution Date in the month following
the latest scheduled maturity date of any Mortgage Loan and is not likely to be
the date on which the Current Principal Balance of this Class of Certificates
will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee
for that purpose and designated in such notice. The initial Current Principal
Balance of this Certificate is set forth above. The Current Principal Balance
hereof will be reduced to the extent of distributions allocable to principal
hereon and any Realized Losses allocable hereto.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that

 

 


--------------------------------------------------------------------------------



 

such a transfer of this Certificate is to be made without registration or
qualification, the Trustee shall require receipt of (i) if such transfer is
purportedly being made (a) in reliance upon Rule 144A under the 1933 Act or (b)
to a transferee that is an “Institutional Accredited Investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933 Act,
written certifications from the Holder of the Certificate desiring to effect the
transfer, and from such Holder’s prospective transferee, substantially in the
forms attached to the Agreement as Exhibit F-1 or F-2, as applicable, and (ii)
if requested by the Trustee, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Seller, the
Trustee or the Servicer in their respective capacities as such), together with
copies of the written certification(s) of the Holder of the Certificate desiring
to effect the transfer and/or such Holder’s prospective transferee upon which
such Opinion of Counsel is based. None of the Seller or the Trustee is obligated
to register or qualify the Class of Certificates specified on the face hereof
under the 1933 Act or any other securities law or to take any action not
otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the Trustee
and the Servicer against any liability that may result if the transfer is not so
exempt or is not made in accordance with such federal and state laws.

No transfer of this Class B-4 Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee, and which
it may rely which is satisfactory to the Trustee that the purchase of this
certificate is permissible under local law, will not constitute or result in a
non-exempt prohibited transaction under Section 406 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and Section 4975 of the
Internal Revenue Code, as amended (the “Code”) and will not subject the Servicer
or the Trustee to any obligation or liability in addition to those undertaken in
the Agreement or (ii) a representation letter stating that the transferee is not
acquiring directly or indirectly by, or on behalf of, an employee benefit plan
or other retirement arrangement (a "Plan") that is subject to Title I of ERISA,
and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by EMC, the Servicer and the Trustee, and
(ii) the amendment thereof by the Servicer and the Trustee with the consent of
the Holders of Certificates, evidencing Fractional Undivided

 

 


--------------------------------------------------------------------------------



 

Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this

 

 

 

 


--------------------------------------------------------------------------------



Certificate. The Agreement also permits the amendment thereof in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: May 31, 2005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

 

By:                                                                  

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-[4][5][6] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:                                                   

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by                      __________________, the
assignee named above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

MORTGAGE LOAN SCHEDULE

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

(a)

the loan number;

(b)

the Mortgagor’s name;

(c)

the city, state and zip code of the Mortgaged Property;

(d)

the property type;

(e)

the Mortgage Interest Rate;

(f)

the Servicing Fee Rate;

(g)

the Net Rate;

(h)

the original term;

(i)

the maturity date;

(j)

the stated remaining term to maturity;

(k)

the original principal balance;

(1)

the first payment date;

(m)

the principal and interest payment in effect as of the Cut-off Date;

(n)

the unpaid principal balance as of the Cut-off Date;

(o)

the Loan-to-Value Ratio at origination;

(p)

the paid-through date;

(q)

the insurer of any Primary Mortgage Insurance Policy, if any;

(r)

the Gross Margin, if applicable;

(s)

the Maximum Lifetime Mortgage Rate, if applicable;

(t)

the Minimum Lifetime Mortgage Rate, if applicable;

 

(u)

the Periodic Rate Cap, if applicable;

 

 

 


--------------------------------------------------------------------------------



 

 

 

(v)

the number of days delinquent, if any;

(w)

a code indicating whether the Mortgage Loan is negatively amortizing;

(x)

which Mortgage Loans adjust after an initial fixed-rate period of three or five;
and

(y)

the Servicer of the Mortgage Loan.

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (k)
and (n) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (e), (f) and (g) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

                                                                   [RESERVED]

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT D

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To:

Wells Fargo Bank, National Association

 

1015 10th Avenue

Minneapolis, Minnesota 55414

RE:

Pooling and Servicing Agreement, dated as of May 1, 2005 among Structured Asset
Mortgage Investments II Inc., as depositor, Wells Fargo Bank, National
Association as trustee and EMC Mortgage Corporation, as servicer and seller,
issuing GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates,
Series 2005-AR2

In connection with the administration of the Mortgage Loans held by you pursuant
to the above-captioned Pooling and Servicing Agreement, we request the release,
and hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan
described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____

1.

Mortgage Paid in Full and proceeds have been deposited into the Custodial
Account

 

_____

2.

Foreclosure

 

_____

3.

Substitution

 

_____

4.

Other Liquidation

 

_____

5.

Nonliquidation

Reason

 

_____

6.

California Mortgage Loan paid in full

 

 

By:                                                    

 

         (authorized signer)

 

Issuer:

 

Address:

 

Date:

 

 

 


--------------------------------------------------------------------------------



 



 

EXHIBIT E

FORM OF TRANSFER AFFIDAVIT

Affidavit pursuant to Section 860E(e)(4) of the Internal Revenue Code of 1986,
as amended, and for other purposes

STATE OF

)

 

)ss:

COUNTY OF

)

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.                 That he is [Title of Officer] of [Name of Investor] (record
or beneficial owner of the GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through
Certificates, Series 2005-AR2, Class R Certificates) (the “Class R
Certificates”) (the AOwner@), a [savings institution] [corporation] duly
organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

 

2.                 That the Owner (i) is not and will not be as of [Closing
Date][date of purchase] a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
or an “electing large partnership” within the meaning of Section 775 of the
Code, (ii) will endeavor to remain other than a disqualified organization and an
electing large partnership for so long as it retains its ownership in the Class
R Certificates and (iii) is acquiring the Class R Certificates for its own
account or for the account of another Owner from which it has received an
affidavit and agreement in substantially the same form as this affidavit and
agreement. (For this purpose, a “disqualified organization” means an electing
large partnership under Section 775 of the Code, the United States, any state or
political subdivision thereof, any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are
subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental
entity) or any foreign government, international organization or any agency or
instrumentality of such foreign government or organization, any rural electric
or telephone cooperative, or any organization (other than certain farmers’
cooperatives) that is generally exempt from federal income tax unless such
organization is subject to the tax on unrelated business taxable income).

 

3.                 That the Owner is aware (i) of the tax that would be imposed
on transfers of Class R Certificates to disqualified organizations or electing
large partnerships under the Code, that applies to all transfers of Class R
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not

 

 


--------------------------------------------------------------------------------



 

a disqualified organization and, at the time of transfer, such person does not
have actual knowledge that the affidavit is false; and (iv) that the Class R
Certificates may be “noneconomic residual interests” within the meaning of
Treasury regulations promulgated pursuant to the Code and that the transferor of
a noneconomic residual interest will remain liable for any taxes due with
respect to the income on such residual interest, unless no significant purpose
of the transfer was to impede the assessment or collection of tax.

 

4.                 That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class R Certificates if either the pass-through entity is an
electing large partnership under Section 775 of the Code or if at any time
during the taxable year of the pass-through entity a disqualified organization
is the record holder of an interest in such entity. (For this purpose, a “pass
through entity” includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and
certain cooperatives.)

5.                 That the Owner is aware that the Trustee will not register
the transfer of any Class R Certificates unless the transferee, or the
transferee’s agent, delivers to it an affidavit and agreement, among other
things, in substantially the same form as this affidavit and agreement. The
Owner expressly agrees that it will not consummate any such transfer if it knows
or believes that any of the representations contained in such affidavit and
agreement are false.

6.                 That the Owner has reviewed the restrictions set forth on the
face of the Class R Certificates and the provisions of Section 5.05 of the
Pooling and Servicing Agreement under which the Class R Certificates were
issued. The Owner expressly agrees to be bound by and to comply with such
restrictions and provisions.

7.                 That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class R Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

8.

The Owner’s Taxpayer Identification Number is # _______________.

9.                 This affidavit and agreement relates only to the Class R
Certificates held by the Owner and not to any other holder of the Class R
Certificates. The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

10.              That no purpose of the Owner relating to the transfer of any of
the Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and
recent amendments thereto, effective as of August 19, 2002, and (ii) the
preamble describing the adoption of the amendments to such regulation, which is
attached hereto as Exhibit 1.

11.              That the Owner has no present knowledge or expectation that it
will be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class R Certificates
that the Owner intends to pay taxes associated with

 

 


--------------------------------------------------------------------------------



 

holding such Class R Certificates as they become due, fully understanding that
it may incur tax liabilities in excess of any cash flows generated by the Class
R Certificates.

12.              That the Owner has no present knowledge or expectation that it
will become insolvent or subject to a bankruptcy proceeding for so long as any
of the Class R Certificates remain outstanding.

13.              The Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any political subdivision thereof, or an estate or
trust whose income from sources without the United States is includable in gross
income for United States federal income tax purposes regardless of its
connection with the conduct of a trade or business within the United States.

14.              The Owner hereby agrees that it will not cause income from the
Class R Certificates to be attributable to a foreign permanent establishment or
fixed base (within the meaning of an applicable income tax treaty) of the Owner
or another United States taxpayer.

15.              (a)The Purchaser hereby certifies, represents and warrants to,
and covenants with the Company and the Trustee that the following statements in
(1) or (2) are accurate:

(1)              The Certificates (i) are not being acquired by, and will not be
transferred to, any employee benefit plan within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other retirement arrangement, including individual retirement accounts and
annuities, Keogh plans and bank collective investment funds and insurance
company general or separate accounts in which such plans, accounts or
arrangements are invested, that is subject to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986 (the “Code”) (any of the
foregoing, a “Plan”), (ii) are not being acquired with “plan assets” of a Plan
within the meaning of the Department of Labor (“DOL”) regulation, 29 C.F.R. ?
2510.3-101 or otherwise under ERISA, and (iii) will not be transferred to any
entity that is deemed to be investing plan assets within the meaning of the DOL
regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

(2)               The purchase of Certificates is permissible under applicable
law, will not constitute or result in any prohibited transaction under ERISA or
Section 4975 of the Code, will not subject the Company or the Trustee to any
obligation in addition to those undertaken in the Pooling and Servicing
Agreement and, with respect to each source of funds (“Source”) being used by the
Purchaser to acquire the Certificates, each of the following statements is
accurate: (a) the Purchaser is an insurance company; (b) the Source is assets of
the Purchaser’s “general account;” (c) the conditions set forth in Prohibited
Transaction Class Exemption (“PTCE”) 95-60 issued by the DOL have been satisfied
and the purchase, holding and transfer of Certificates by or on behalf of the
Purchaser are exempt under PTCE 95-60; and (d) the amount of reserves and
liabilities for such general account contracts held by or on behalf of any Plan
does not exceed 10% of the total reserves and liabilities of such general
account plus surplus as of the date hereof (for purposes of this clause, all
Plans maintained by the same employer (or affiliate thereof) or employee
organization are deemed to be a single Plan) in connection with its purchase and
holding of such Certificates; or

 

 


--------------------------------------------------------------------------------



 

 

(b)               The Owner will provide the Trustee and the Company with an
opinion of counsel acceptable to and in form and substance satisfactory to the
Trustee and the Company to the effect that the purchase of Certificates is
permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under ERISA or Section 4975 of the Code and
will not subject the Trustee or the Company to any obligation or liability
(including obligations or liabilities under ERISA or Section 4975 of the Code)
in addition to those undertaken in the Pooling and Servicing Agreement.

In addition, the Owner hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Owner will not transfer
such Certificates to any Plan or person unless either such Plan or person meets
the requirements set forth in either (a) or (b) above.

Capitalized terms used but not defined herein shall have the meanings assigned
in the Pooling and Servicing Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [Title of
Officer] this ____ day of _________, 20__.

[NAME OF INVESTOR]

By:                                                    

[Name of Officer]

[Title of Officer]

[Address of Investor for receipt of distributions]

Address of Investor for receipt of tax information:

 

 

 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Investor, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Investor.

Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF

My commission expires the ___ day of ___________________, 20___.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-1

FORM OF INVESTMENT LETTER (NON-RULE 144A)

______________,200___

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: GreenPoint MTA Trust 2005-AR2

Re:

GreenPoint MTA Trust 2005-AR2

 

Mortgage Pass-Through Certificates, Series 2005-AR2

 

Ladies and Gentlemen:

______________ (the “Purchaser”) intends to purchase from ______________ (the
“Seller”) $_________ initial Certificate Principal Balance of Mortgage
Pass-Through Certificates, Series 2005-AR2, Class _____ (the “Certificates”),
issued pursuant to the Pooling and Servicing Agreement (the “Pooling and
Servicing Agreement”), dated as of May 1, 2005 among Structured Asset Mortgage
Investments II Inc., as depositor (the “Seller”), EMC Mortgage Corporation, as
servicer and seller and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). All terms used herein and not otherwise defined shall have the
meanings set forth in the Pooling and Servicing Agreement. The Purchaser hereby
certifies, represents and warrants to, and covenants with, the Seller and the
Trustee that:

1.           The Purchaser understands that (a) the Certificates have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Act”) or any state securities law, (b) the Seller is not required
to so register or qualify the Certificates, (c) the Certificates may be resold
only if registered and qualified pursuant to the provisions of the Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Pooling and Servicing Agreement contains
restrictions regarding the transfer of the Certificates and (e) the Certificates
will bear a legend to the foregoing effect.

2.           The Purchaser is acquiring the Certificates for its own account for
investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable
state securities laws.

 


--------------------------------------------------------------------------------



 

 

3.           The Purchaser is (a) a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters,
and, in particular, in such matters related to securities similar to the
Certificates, such that it is capable of evaluating the merits and risks of
investment in the Certificates, (b) able to bear the economic risks of such an
investment and (c) an “accredited investor” within the meaning of Rule 501 (a)
promulgated pursuant to the Act.

4.           The Purchaser has been furnished with, and has had an opportunity
to review (a) a copy of the Pooling and Servicing Agreement and (b) such other
information concerning the Certificates, the Mortgage Loans and the Seller as
has been requested by the Purchaser from the Seller or the Seller and is
relevant to the Purchaser’s decision to purchase the Certificates. The Purchaser
has had any questions arising from such review answered by the Seller or the
Seller to the satisfaction of the Purchaser.

5.           The Purchaser has not and will not nor has it authorized or will it
authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Certificate, any interest in any Certificate or any other similar
security to any person in any manner, (b) solicit any offer to buy or to accept
a pledge, disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

6.           The Purchaser (if the Certificate is not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

(a)        is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
§2510.3-101; or

(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60),

 

 


--------------------------------------------------------------------------------



 

and the purchase is being made in reliance upon the availability of the
exemptive relief afforded under Sections I and III of PTCE 95-60.]

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Purchaser will not transfer
such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.

 

Very truly yours,

 

[PURCHASER]

 

By:                                                                  

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-2

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

Description of Rule 144A Securities, including numbers:

 

 

 

 

 

 

The undersigned seller, as registered holder (the “Seller”), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

In connection with such transfer and in accordance with the agreements pursuant
to which the Rule 144A Securities were issued, the Seller hereby certifies the
following facts: Neither the Seller nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the Securities Act of 1933, as amended (the “1933 Act”), or
that would render the disposition of the Rule 144A Securities a violation of
Section 5 of the 1933 Act or require registration pursuant thereto, and that the
Seller has not offered the Rule 144A Securities to any person other than the
Buyer or another “qualified institutional buyer” as defined in Rule 144A under
the 1933 Act.

The Buyer warrants and represents to, and covenants with, the Seller, the
Trustee and the Servicer (as defined to the Pooling and Servicing Agreement,
dated as of May 1, 2005 (the “Agreement”), among the Company, EMC and Wells
Fargo Bank, N.A as trustee (the “Trustee”)) as follows:

The Buyer understands that the Rule 144A Securities have not been registered
under the 1933 Act or the securities laws of any state.

The Buyer considers itself a substantial, sophisticated institutional investor
having such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of investment in the Rule 144A
Securities.

The Buyer has been furnished with all information regarding the Rule 144A
Securities that it has requested from the Seller, the Trustee or the Servicer.

Neither the Buyer nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in
the Rule 144A Securities or any

 

 


--------------------------------------------------------------------------------



 

other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of the Rule 144A Securities, any interest in the
Rule 144A Securities or any other similar security from, or otherwise approached
or negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the 1933 Act or that would render the disposition of
the Rule 144A Securities a violation of Section 5 of the 1933 Act or require
registration pursuant thereto, nor will it act, nor has it authorized or will it
authorize any person to act, in such manner with respect to the Rule 144A
Securities.

The Buyer is a “qualified institutional buyer” as that term is defined in Rule
144A under the 1933 Act and has completed either of the forms of certification
to that effect attached hereto as Annex 1 or Annex 2. The Buyer is aware that
the sale to it is being made in reliance on Rule 144A. The Buyer is acquiring
the Rule 144A Securities for its own account or the accounts of other qualified
institutional buyers, understands that such Rule 144A Securities may be resold,
pledged or transferred only (i) to a person reasonably believed to be a
qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

[3.               The Buyer (if the Rule 144A Securities are not rated at least
“BBB-” or its equivalent by Fitch, S&P or Moody’s):

is not an employee benefit or other plan subject to the prohibited transaction
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
“Plan”), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with “plan assets” of any Plan within the meaning of
the Department of Labor (“DOL”) regulation at 29 C.F.R. § 2510.3-101; or

is an insurance company, the source of funds to be used by it to purchase the
Certificates is an “insurance company general account” (within the meaning of
DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the purchase is
being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.]

4.                 This document may be executed in one or more counterparts and
by the different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.

 

 

 


--------------------------------------------------------------------------------



 

 

 


Print Name of Seller


Print Name of Buyer

By:                                                                     
Name:
Title:

By:                                                                     
Name:
Title:

Taxpayer Identification

Taxpayer Identification:

No.                                                                      

No:                                                                     

Date:                                                                   

Date:                                                                  

 

 


--------------------------------------------------------------------------------



 

 

ANNEX 1 TO EXHIBIT F

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers Other Than Registered Investment Companies]

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.         As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

2.         In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                                              in securities
(except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being calculated in accordance with
Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked
below.

Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

Bank. The Buyer (a) is a national bank or banking institution organized under
the laws of any State, territory or the District of Columbia, the business of
which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

Savings and Loan. The Buyer (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.

 

 


--------------------------------------------------------------------------------



 

 

State or Local Plan. The Buyer is a plan established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees.

ERISA Plan. The Buyer is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974.

Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust company
and whose participants are exclusively (a) plans established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.

3.         The term “securities” as used herein does not include (i) securities
of issuers that are affiliated with the Buyer, (ii) securities that are part of
an unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

4.         For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Buyer, the Buyer used the cost
of such securities to the Buyer and did not include any of the securities
referred to in the preceding paragraph. Further, in determining such aggregate
amount, the Buyer may have included securities owned by subsidiaries of the
Buyer, but only if such subsidiaries are consolidated with the Buyer in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Buyer’s direction. However, such securities were not included if the Buyer is a
majority-owned, consolidated subsidiary of another enterprise and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

5.         The Buyer acknowledges that it is familiar with Rule 144A and
understands that the seller to it and other parties related to

 

 


--------------------------------------------------------------------------------



 

the Certificates are relying and will continue to rely on the statements made
herein because one or more sales to the Buyer may be in reliance on Rule 144A.

 

 

Will the Buyer be purchasing the Rule 144A

Yes

No

Securities only for the Buyer’s own account?

 

 

 

6.         If the answer to the foregoing question is “no”, the Buyer agrees
that, in connection with any purchase of securities sold to the Buyer for the
account of a third party (including any separate account) in reliance on Rule
144A, the Buyer will only purchase for the account of a third party that at the
time is a “qualified institutional buyer” within the meaning of Rule 144A. In
addition, the Buyer agrees that the Buyer will not purchase securities for a
third party unless the Buyer has obtained a current representation letter from
such third party or taken other appropriate steps contemplated by Rule 144A to
conclude that such third party independently meets the definition of “qualified
institutional buyer” set forth in Rule 144A.

7.         The Buyer will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice is given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.

                                                                               

Print Name of Buyer


By:                                            
                                    

Name:
          Title:


Date:                                                                     

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-3

FORM OF TRANSFEROR REPRESENTATION LETTER

 

, 20  

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR2

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: GreenPoint MTA Trust 2005-AR2

 

Re:

Mortgage Pass-Through Certificates, Series 2005-AR2

Ladies and Gentlemen:

In connection with the sale by              (the “Seller”) to                   
(the “Purchaser”) of $           Initial Certificate Principal Balance of
Mortgage Pass-Through Certificates, Series 2005-AR2 (the “Certificates”)
pursuant to the Pooling and Servicing Agreement, dated as of April 1, 2005 (the
“Pooling and Servicing Agreement”), among Structured Asset Mortgage Investments
II Inc. (the “Company”), EMC Mortgage Corporation (“EMC”) and Wells Fargo Bank,
National Association as trustee (the “Trustee”). The Seller hereby certifies,
represents and warrants to, and covenants with, the Company and the Trustee
that:

Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the “Act”), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The Seller will not act, in any
manner set forth in the foregoing sentence with respect to any Certificate. The
Seller has not and will not sell or otherwise transfer any of the Certificates,
except in compliance with the provisions of the Pooling and Servicing Agreement.

 

 

 

 

Very truly yours,

 

 

(Seller)

 

 

By:                                                                 
                       

Name:                                                                
                   

Title:                                                                
                     

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

FORM OF CUSTODIAL AGREEMENT

THIS CUSTODIAL AGREEMENT (as amended and supplemented from time to time, the
AAgreement=), dated as of May 31, 2005, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, as trustee (including its successors under the Pooling and
Servicing Agreement defined below, the ATrustee@), STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., as company (together with any successor in interest, the
ACompany@), EMC MORTGAGE CORPORATION, as servicer (together with any successor
in interest or successor under the Pooling and Servicing Agreement referred to
below, the AServicer@) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian
(together with any successor in interest or any successor appointed hereunder,
the ACustodian@).

WITNESSETH THAT:

WHEREAS, the Company, the Servicer and the Trustee have entered into a Pooling
and Servicing Agreement, dated as of May 1, 2005, relating to the issuance of
GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates, Series
2005-AR2 (as in effect on the date of this agreement, the AOriginal Pooling and
Servicing Agreement,@ and as amended and supplemented from time to time, the
APooling and Servicing Agreement=); and

WHEREAS, the Custodian has agreed to act as agent for the Trustee for the
purposes of receiving and holding certain documents and other instruments
delivered by the Company or the Servicer under the Pooling and Servicing
Agreement and the Servicers under their respective Servicing Agreements, all
upon the terms and conditions and subject to the limitations hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Trustee the Company, the Servicer and the
Custodian hereby agree as follows:

ARTICLE I.

DEFINITIONS

Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned in the Original Pooling and Servicing Agreement, unless
otherwise required by the context herein.

ARTICLE II.

CUSTODY OF MORTGAGE DOCUMENTS

Section 2.1.            Custodian to Act as Agent: Acceptance of Mortgage Files.
The Custodian, as the duly appointed agent of the Trustee for these purposes,
acknowledges (subject to any exceptions noted in the Initial Certification
referred to in Section 2.3(a) receipt of the Mortgage Files

 

 


--------------------------------------------------------------------------------



 

relating to the Mortgage Loans identified on the schedule attached hereto (the
AMortgage Files@) and declares that it holds and will hold such Mortgage Files
as agent for the Trustee, in trust, for the use and benefit of all present and
future Certificateholders.

Section 2.2.            Recordation of Assignments. If any Mortgage File
includes one or more assignments of Mortgage to the Trustee in a state which is
specifically excluded from the Opinion of Counsel delivered by the Seller to the
Trustee (with a copy to the Custodian) pursuant to the provisions of Section
2.01 of the Pooling and Servicing Agreement, each such assignment shall be
delivered by the Custodian to the Company for the purpose of recording it in the
appropriate public office for real property records, and the Company, at no
expense to the Custodian, shall promptly cause to be recorded in the appropriate
public office for real property records each such assignment of Mortgage and,
upon receipt thereof from such public office, shall return each such assignment
of Mortgage to the Custodian.

Section 2.3.            Review of Mortgage Files.

(1)               On or prior to the Closing Date, in accordance with Section
2.02 of the Pooling and Servicing Agreement, the Custodian shall deliver to the
Trustee an Initial Certification in the form annexed hereto as Exhibit One
evidencing receipt (subject to any exceptions noted therein) of a Mortgage File
for each of the Mortgage Loans listed on the Schedule attached hereto (the
?Mortgage Loan Schedule?).

(2)               Within 90 days of the Closing Date, the Custodian agrees, for
the benefit of Certificateholders, to review, in accordance with the provisions
of Section 2.02 of the Pooling and Servicing Agreement, each such document, and
shall deliver to the Seller and the Trustee an Interim Certification in the form
annexed hereto as Exhibit Two to the effect that all such documents have been
executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification. The Custodian shall be under
no duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

(3)               Not later than 180 days after the Closing Date, the Custodian
shall review the Mortgage Files as provided in Section 2.02 of the Pooling and
Servicing Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

(4)               In reviewing the Mortgage Files as provided herein and in the
Pooling and Servicing Agreement, the Custodian shall make no

 

 

 

 


--------------------------------------------------------------------------------



representation as to and shall not be responsible to verify (i) the validity,
legality, enforceability, due authorization, recordability, sufficiency or
genuineness of any of the documents included in any Mortgage File or (ii) the
collectibility, insurability, effectiveness or suitability of any of the
documents in any Mortgage File.

Upon receipt of written request from the Trustee, the Custodian shall as soon as
practicable supply the Trustee with a list of all of the documents relating to
the Mortgage Loans missing from the Mortgage Files.

Section 2.4.            Notification of Breaches of Representations and
Warranties. Upon discovery by the Custodian of a breach of any representation or
warranty made by the Company as set forth in the Pooling and Servicing Agreement
with respect to a Mortgage Loan relating to a Mortgage File, the Custodian shall
give prompt written notice to the Company, the Servicer and the Trustee.

Section 2.5.            Custodian to Cooperate: Release of Mortgage Files. Upon
receipt of written notice from the Trustee that the Mortgage Loan Seller has
repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing
Agreement, and that the purchase price therefore has been deposited in the
Custodial Account or the Distribution Account, then the Custodian agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

Upon the Custodian=s receipt of a request for release (a ARequest for Release@)
substantially in the form of Exhibit D to the Pooling and Servicing Agreement
signed by a Servicing Officer of the related Servicer stating that it has
received payment in full of a Mortgage Loan or that payment in full will be
escrowed in a manner customary for such purposes, the Custodian agrees promptly
to release to the related Servicer the related Mortgage File. The Company shall
deliver to the Custodian and the Custodian agrees to accept the Mortgage Note
and other documents constituting the Mortgage File with respect to any
Substitute Mortgage Loan.

From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the Servicer shall deliver to the Custodian a Request for
Release signed by a Servicing Officer requesting that possession of all of the
Mortgage File be released to the Servicer and certifying as to the reason for
such release and that such release will not invalidate any insurance coverage
provided in respect of the Mortgage Loan under any of the Insurance Policies.
Upon receipt of the foregoing, the Custodian shall deliver the Mortgage File to
the related Servicer. The Servicer shall cause each Mortgage File or any
document therein so released to be returned to the Custodian when the need
therefore by the related Servicer no longer exists, unless (i) the Mortgage Loan
has been liquidated and the Liquidation Proceeds relating to the Mortgage Loan
have been deposited in the Custodial Account or the Distribution Account or (ii)
the Mortgage File or such document has been delivered to an attorney, or to a
public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other

 

 


--------------------------------------------------------------------------------



 

proceedings for the foreclosure of the Mortgaged Property either judicially or
non-judicially, and the related Servicer has delivered to the Custodian a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the
purpose or purposes of such delivery.

At any time that a Servicer is required to deliver to the Custodian a Request
for Release, the Servicer shall deliver two copies of the Request for Release if
delivered in hard copy or the Servicer may furnish such Request for Release
electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall be accompanied by
an assignment of mortgage, without recourse, representation or warranty from the
Trustee to the Mortgage Loan Seller and the related Mortgage Note shall be
endorsed without recourse, representation or warranty by the Trustee (unless
such Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be
returned to the Mortgage Loan Seller. In connection with any Request for Release
of a Mortgage File because of the payment in full of a Mortgage Loan, such
Request for Release shall be accompanied by a certificate of satisfaction or
other similar instrument to be executed by or on behalf of the Trustee and
returned to the related Servicer.

Section 2.6.            Assumption Agreements. In the event that any assumption
agreement, substitution of liability agreement or sale of servicing agreement is
entered into with respect to any Mortgage Loan subject to this Agreement in
accordance with the terms and provisions of the Pooling and Servicing Agreement,
the Servicer, to the extent provided in the related Servicing Agreement, shall
cause the related Servicer to notify the Custodian that such assumption or
substitution agreement has been completed by forwarding to the Custodian the
original of such assumption or substitution agreement, which shall be added to
the related Mortgage File and, for all purposes, shall be considered a part of
such Mortgage File to the same extent as all other documents and instruments
constituting parts thereof.

ARTICLE III.

CONCERNING THE CUSTODIAN

Section 3.1.            Custodian as Bailee and Agent of the Trustee. With
respect to each Mortgage Note, Mortgage and other documents constituting each
Mortgage File which are delivered to the Custodian, the Custodian is exclusively
the bailee and agent of the Trustee and has no instructions to hold any Mortgage
Note or Mortgage for the benefit of any person other than the Trustee and the
Certificateholders and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. Except upon compliance with the
provisions of Section 2.5 of this Agreement, no Mortgage Note, Mortgage or
Mortgage File shall be delivered by the Custodian to the Company or the Servicer
or otherwise released from the possession of the Custodian.

 

 


--------------------------------------------------------------------------------



 

 

Section 3.2.            Reserved.

Section 3.3.            Custodian May Own Certificates. The Custodian in its
individual or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Custodian.

Section 3.4.            Servicer to Pay Custodian=s Fees and Expenses. The
Servicer covenants and agrees to pay to the Custodian from time to time, and the
Custodian shall be entitled to, reasonable compensation for all services
rendered by it in the exercise and performance of any of the powers and duties
hereunder of the Custodian, and the Servicer will pay or reimburse the Custodian
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Custodian in accordance with any of the provisions of
this Agreement (including the reasonable compensation and the expenses and
disbursements of its counsel and of all persons not regularly in its employ),
except any such expense, disbursement or advance as may arise from its
negligence or bad faith or to the extent that such cost or expense is
indemnified by the Company pursuant to the Pooling and Servicing Agreement.

Section 3.5.            Custodian May Resign Trustee May Remove Custodian. The
Custodian may resign from the obligations and duties hereby imposed upon it as
such obligations and duties relate to its acting as Custodian of the Mortgage
Loans. Upon receiving such notice of resignation, the Trustee shall either take
custody of the Mortgage Files itself and give prompt notice thereof to the
Company, the Servicer and the Custodian, or promptly appoint a successor
Custodian by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Custodian and one copy to the successor
Custodian. If the Trustee shall not have taken custody of the Mortgage Files and
no successor Custodian shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Custodian may petition any court of competent jurisdiction for the
appointment of a successor Custodian.

The Trustee may remove the Custodian at any time with the consent of the
Servicer. In such event, the Trustee shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Custodian hereunder. Any
successor Custodian shall be a depository institution subject to supervision or
examination by federal or state authority, shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the
Servicer or the Company.

Any resignation or removal of the Custodian and appointment of a successor
Custodian pursuant to any of the provisions of this Section 3.5 shall become
effective upon acceptance of appointment by the successor Custodian. The Trustee
shall give prompt notice to the Company and the Servicer of the appointment of
any successor Custodian. No successor

 

 


--------------------------------------------------------------------------------



 

Custodian shall be appointed by the Trustee without the prior approval of the
Company and the Servicer.

Section 3.6.            Merger or Consolidation of Custodian. Any Person into
which the Custodian may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any Person succeeding
to the business of the Custodian, shall be the successor of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

Section 3.7.            Representations of the Custodian. The Custodian hereby
represents that it is a depository institution subject to supervision or
examination by a federal or state authority, has a combined capital and surplus
of at least $15,000,000 and is qualified to do business in the jurisdictions in
which it will hold any Mortgage File.

ARTICLE IV.

MISCELLANEOUS PROVISIONS

Section 4.1.            Notices. All notices, requests, consents and demands and
other communications required under this Agreement or pursuant to any other
instrument or document delivered hereunder shall be in writing and, unless
otherwise specifically provided, may be delivered personally, by telegram or
telex, or by registered or certified mail, postage prepaid, return receipt
requested, at the addresses specified on the signature page hereof (unless
changed by the particular party whose address is stated herein by similar notice
in writing), in which case the notice will be deemed delivered when received.

Section 4.2.            Amendments. No modification or amendment of or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by all parties hereto, and neither the Company, the Servicer
nor the Trustee shall enter into any amendment hereof except as permitted by the
Pooling and Servicing Agreement. The Trustee shall give prompt notice to the
Custodian of any amendment or supplement to the Pooling and Servicing Agreement
and furnish the Custodian with written copies thereof.

Section 4.3.            GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 


--------------------------------------------------------------------------------



 

 

Section 4.4.            Recordation of Agreement. To the extent permitted by
applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by the Company and at the Trust=s expense, but
only upon direction accompanied by an Opinion of Counsel reasonably satisfactory
to the Company to the effect that the failure to effect such recordation is
likely to materially and adversely affect the interests of the
Certificateholders.

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

Section 4.5.            Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

Address:

9062 Old Annapolis Road
Columbia, Maryland 21045

Attention:

Telecopy:

Confirmation:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:                                                                     

Name:

Title:

Address:

383 Madison Avenue

New York, New York 10179

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

By:                                                                     

Name:  Baron Silverstein

Title:    Vice President

 

Address:

Mac Arthur Ridge II
909 Hidden Ridge Drive, Suite 200
Irvine, Texas 75038

 

EMC MORTGAGE CORPORATION,

as Servicer

By:                                                                     

Name:

Title:

 

Address:

1015 10th Avenue

Minneapolis, Minnesota 55414

Attention: GreenPoint MTA 2005-AR2

Telecopier: (612) 667-1068

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

By:                                                                     

Name:

Title:

 



 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

On the       31st day of May, 2005, before me, a notary public in and for said
State, personally appeared _______________, known to me to be a
_________________of Wells Fargo Bank, National Association, a national banking
association that executed the within instrument, and also known to me to be the
person who executed it on behalf of said association and acknowledged to me that
such association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

) ss.:

COUNTY OF HOWARD

)

 

On the 31st day of May, 2005, before me, a notary public in and for said State,
personally appeared __________________, known to me to be a/an
_____________________ of Wells Fargo Bank, National Association, a national
banking association that executed the within instrument, and also known to me to
be the person who executed it on behalf of said national banking association,
and acknowledged to me that such national banking association executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On the 31st day of May, 2005, before me, a notary public in and for said State,
personally appeared Baron Silverstein, known to me to be a Vice President of
Structured Asset Mortgage Investments II Inc., one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

)ss.:

COUNTY OF HOWARD

)

 

On the 31st day of May, 2005, before me, a notary public in and for said State,
personally appeared __________________, known to me to be a/an
_____________________ of EMC Mortgage Corporation, a corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such national banking
association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]



 


--------------------------------------------------------------------------------



 

 

EXHIBIT ONE

FORM OF CUSTODIAN INITIAL CERTIFICATION

__, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates, Series
2005-AR2

Re:

Custodial Agreement, dated as of May 31, 2005, by and among Wells Fargo Bank,
National Association, Structured Asset Mortgage Investments II Inc. and EMC
Mortgage Corporation relating to GreenPoint MTA Trust 2005-AR2, Mortgage
Pass-Through Certificates, Series 2005-AR2

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, and
subject to Section 2.02 of the Pooling and Servicing Agreement, the undersigned,
as Custodian, hereby certifies that it has received a Mortgage File (which
contains an original Mortgage Note or lost note affidavit) to the extent
required in Section 2.01 of the Pooling and Servicing Agreement with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions
listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                

Name:

Title:

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT TWO

FORM OF CUSTODIAN INTERIM CERTIFICATION

_________, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates, Series
2005-AR2

Re:

Custodial Agreement, dated as of May 31, 2005, by and among Wells Fargo Bank,
National Association, Structured Asset Mortgage Investments II Inc. and EMC
Mortgage Corporation relating to GreenPoint MTA Trust 2005-AR2, Mortgage
Pass-Through Certificates, Series 2005-AR2

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, the
undersigned, as Custodian, hereby certifies that it has received a Mortgage File
to the extent required pursuant to Section 2.01 of the Pooling and Servicing
Agreement with respect to each Mortgage Loan listed in the Mortgage Loan
Schedule, and it has reviewed the Mortgage File and the Mortgage Loan Schedule
and has determined that: all required documents have been executed and received
and that such documents related to the Mortgage Loans identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                           

Name:                                                                      

Title:                                                                        

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT THREE

FORM OF CUSTODIAN FINAL CERTIFICATION

__________, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates, Series
2005-AR2

Re:

Custodial Agreement, dated as of May 31, 2005, by and among Wells Fargo Bank,
National Association, Structured Asset Mortgage Investments II Inc. and EMC
Mortgage Corporation relating to GreenPoint MTA Trust 2005-AR2, Mortgage
Pass-Through Certificates, Series 2005-AR2

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement and
subject to Section 2.02(b) of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that, subject to any exceptions
listed on Schedule A attached hereto, it has received a Mortgage File with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule containing
with respect to each such Mortgage Loan:

(i)                The original Mortgage Note, endorsed without recourse (A) to
the order of the Trustee or (B) in the case of a Mortgage Loan in the MERS
System, in blank, and in each case showing an unbroken chain of endorsements
from the originator thereof to the Person endorsing it to the Trustee or a lost
note affidavit together with a copy of the related Mortgage Note;

(ii)               the original Mortgage and, if the related Mortgage Loan is a
MOM Loan, noting the presence of the MIN and language indicating that such
Mortgage Loan is a MOM Loan, which shall have been recorded (or if the original
is not available, a copy), with evidence of such recording indicated thereon;

(iii)              unless the Mortgage Loan is a MOM Loan, a certified copy of
the assignment (which may be in the form of a blanket assignment if permitted in
the jurisdiction in which the Mortgaged Property is located) to AWells Fargo
Bank, National Association, as Trustee@, with evidence of recording with respect
to each Mortgage Loan in the name of the Trustee thereon;

 

 


--------------------------------------------------------------------------------



 

 

(iv)              all intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Seller with evidence of
recording thereon;

(v)               the original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any,

(vi)              the original policy of title insurance or mortgagee=s
certificate of title insurance or commitment or binder for title insurance, and

(vii)

originals of all modification agreements, if applicable and available.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement or in the Pooling
and Servicing Agreement, as applicable.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                           

Name:                                                                      

Title:                                                                        

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

 

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

 

between

 

 

EMC MORTGAGE CORPORATION

 

as Mortgage Loan Seller

 

 

and

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

as Purchaser

 

 

Dated as of

 

May 31, 2005

 

Structured Asset Mortgage Investments II Inc.

GreenPoint MTA Trust 2005-AR2, Mortgage Pass-Through Certificates, Series
2005-AR2

 

 


--------------------------------------------------------------------------------



 

 

 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

Definitions.

1

 

SECTION 2.

Purchase and Sale of the Mortgage Loans and Related Rights.

3

 

SECTION 3.

Mortgage Loan Schedules.

4

 

SECTION 4.

Mortgage Loan Transfer.

4

 

SECTION 5.

Examination of Mortgage Files.

5

 

SECTION 6.

Recordation of Assignments of Mortgage.

7

 

SECTION 7.

Representations and Warranties of Mortgage Loan Seller Concerning the

 

 

Mortgage Loans.

8

 

SECTION 8.

Representations and Warranties Concerning the Mortgage Loan Seller.

13

 

SECTION 9.

Representations and Warranties Concerning the Purchaser.

14

 

SECTION 10. Conditions to Closing.

15

 

SECTION 11. Fees and Expenses.

17

 

SECTION 12. Accountants' Letters.

17

 

SECTION 13. Indemnification.

18

 

SECTION 14. Notices.

20

 

SECTION 15. Transfer of Mortgage Loans.

20

 

SECTION 16. Termination.

20

 

SECTION 17. Representations, Warranties and Agreements to Survive Delivery

20

 

SECTION 18. Severability.

21

 

SECTION 19. Counterparts.

21

 

SECTION 20. Amendment.

21

 

SECTION 21. Governing Law.

21

 

SECTION 22. Further Assurances.

21

 

SECTION 23. Successors and Assigns.

21

 

SECTION 24. The Mortgage Loan Seller and the Purchaser.

21

 

SECTION 25. Entire Agreement.

21

 

SECTION 26. No Partnership.

22

 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

E-1

 

 

EXHIBIT 2

MORTGAGE LOAN SCHEDULE INFORMATION

 E-2-1

 

 

EXHIBIT 3

MORTGAGE LOAN SELLER'S INFORMATION

E-3

 

 

EXHIBIT 4

PURCHASER'S INFORMATION

E-4

 

 

EXHIBIT 5

SCHEDULE OF LOST NOTES

E-5

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBITS AND SCHEDULE TO

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

Exhibit 1

Contents of Mortgage File

 

Exhibit 2

Mortgage Loan Schedule Information

 

Exhibit 3

Mortgage Loan Seller's Information

 

Exhibit 4

Purchaser's Information

 

Exhibit 5

Schedule of Lost Notes

 

Exhibit 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

 

Schedule A

Required Ratings for Each Class of Certificates  

 

Schedule B

Mortgage Loan Schedule



 


--------------------------------------------------------------------------------



MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of May 31, 2005, as amended and
supplemented by any and all amendments hereto (collectively, the "Agreement"),
by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage
Loan Seller"), and STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., a Delaware
corporation (the "Purchaser").

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, adjustable rate, first lien mortgage loans secured primarily by
one- to four-family residential properties (collectively, the "Mortgage Loans")
as described herein. The Purchaser intends to deposit the Mortgage Loans into a
trust fund (the "Trust Fund") and create GreenPoint MTA Trust 2005-AR2, Mortgage
Pass-Through Certificates, Series 2005-AR2 (the "Certificates"), under a pooling
and servicing agreement, to be dated as of May 1, 2005 (the "Pooling and
Servicing Agreement"), among the Purchaser, as depositor, Wells Fargo Bank,
National Association, as trustee (the "Trustee") and EMC Mortgage Corporation,
as servicer (in such capacity, the “Servicer”) and seller.

 

The Purchaser has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (Number 333-120916) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the "Securities
Act"). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the "Public Offering"), as from
time to time each is amended or supplemented pursuant to the Securities Act or
otherwise, are referred to herein as the "Registration Statement" and the
"Prospectus," respectively. The "Prospectus Supplement" shall mean that
supplement, dated May [24], 2005 to the Prospectus, dated December 20, 2004,
relating to certain classes of the Certificates. With respect to the Public
Offering of certain classes of the Certificates, the Purchaser and Bear, Stearns
& Co. Inc. ("Bear Stearns") have entered into a terms agreement dated as of May
[24], 2005 to an underwriting agreement dated July 29, 2003, between the
Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

 

 


--------------------------------------------------------------------------------



 

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

Definitions. Certain terms are defined herein. Capitalized terms used herein but
not defined herein shall have the meanings specified in the Pooling and
Servicing Agreement. The following other terms are defined as follows:

Acquisition Price: Cash in an amount equal to $__________ (plus $_______ in
accrued interest)1.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: May 31, 2005.

 

Cut-off Date: May 1, 2005.

 

Cut-off Date Balance: $[_______________].

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Substitute Mortgage Loan.

 

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due, if such due date is the first day of a month, and
otherwise is deemed to be the first day of the following month or such other
date specified in the related Servicing Agreement.

 

Moody's: Moody's Investors Service, Inc., or its successors in interest.

 

Mortgage: The mortgage or deed of trust creating a first lien on an interest in
real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as
stated therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

_________________________

1

Please contact Bear, Stearns & Co. Inc. for Acquisition Price.

 

 

 


--------------------------------------------------------------------------------



 

 

Purchase Price: With respect to any Mortgage Loan (or any property acquired with
respect thereto) required to be purchased by the Mortgage Loan Seller pursuant
to this Agreement or Article II of the Pooling and Servicing Agreement, an
amount equal to the sum of (i)(a) 100% of the Outstanding Principal Balance of
such Mortgage Loan as of the date of repurchase (or if the related Mortgaged
Property was acquired with respect thereto, 100% of the Outstanding Principal
Balance at the date of the acquisition), plus (b) accrued but unpaid interest on
the Outstanding Principal Balance at the related Mortgage Interest Rate, through
and including the last day of the month of repurchase, and reduced by (c) any
portion of the Monthly Advances and advances payable to the purchaser of the
Mortgage Loan and (ii) any costs and damages (if any) incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory
lending laws.

 

Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

 

Securities Act: The Securities Act of 1933, as amended.

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

 

Servicer: EMC Mortgage Corporation.

 

Standard & Poor's: Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

Substitute Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a "Mortgage Loan" hereunder.

 

Value: The value of the Mortgaged Property at the time of origination of the
related Mortgage Loan, such value being the lesser of (i) the value of such
property set forth in an appraisal accepted by the applicable originator of the
Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

Purchase and Sale of the Mortgage Loans and Related Rights.

Upon satisfaction of the conditions set forth in Section 10 hereof, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase Mortgage Loans
having an aggregate outstanding principal balance as of the Cut-off Date equal
to the Cut-off Date Balance.

The closing for the purchase and sale of the Mortgage Loans and the closing for
the issuance of the Certificates will take place on the Closing Date at the
office of the Purchaser's counsel in New York, New York or such other place as
the parties shall agree.

Upon the satisfaction of the conditions set forth in Section 10 hereof, on the
Closing Date, the Purchaser shall pay to the Mortgage Loan Seller the
Acquisition Price for the

 

 


--------------------------------------------------------------------------------



 

Mortgage Loans in immediately available funds by wire transfer to such account
or accounts as shall be designated by the Mortgage Loan Seller.

In addition to the foregoing, on the Closing Date the Mortgage Loan Seller
assigns to the Purchaser all of its right, title and interest in the Servicing
Agreements (other than its right to enforce the representations and warranties
set forth therein).

 

Mortgage Loan Schedules. The Mortgage Loan Seller agrees to provide to the
Purchaser as of the date hereof a preliminary listing of the Mortgage Loans (the
“Preliminary Mortgage Loan Schedule”) setting forth the information listed on
Exhibit 2 to this Agreement with respect to each of the Mortgage Loans being
sold by the Mortgage Loan Seller. If there are changes to the Preliminary
Mortgage Loan Schedule, the Mortgage Loan Seller shall provide to the Purchaser
as of the Closing Date a final schedule (the "Final Mortgage Loan Schedule")
setting forth the information listed on Exhibit 2 to this Agreement with respect
to each of the Mortgage Loans being sold by the Mortgage Loan Seller to the
Purchaser. The Final Mortgage Loan Schedule shall be delivered to the Purchaser
on the Closing Date, shall be attached to an amendment to this Agreement to be
executed on the Closing Date by the parties hereto and shall be in form and
substance mutually agreed to by the Mortgage Loan Seller and the Purchaser (the
"Amendment"). If there are no changes to the Preliminary Mortgage Loan Schedule,
the Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule
for all purposes hereof.

Mortgage Loan Transfer.

The Purchaser will be entitled to all scheduled payments of principal and
interest on the Mortgage Loans due after the Cut-off Date (regardless of when
actually collected) and all payments thereon, other than scheduled principal and
interest, received after the Cut-off Date. The Mortgage Loan Seller will be
entitled to all scheduled payments of principal and interest on the Mortgage
Loans due on or before the Cut-off Date (including payments collected after the
Cut-off Date) and all payments thereon, other than scheduled principal and
interest, received on or before the Cut-off Date. Such principal amounts and any
interest thereon belonging to the Mortgage Loan Seller as described above will
not be included in the aggregate outstanding principal balance of the Mortgage
Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

Pursuant to various conveyance documents to be executed on the Closing Date and
pursuant to the Pooling and Servicing Agreement, the Purchaser will assign on
the Closing Date all of its right, title and interest in and to the Mortgage
Loans to the Trustee for the benefit of the Certificateholders. In connection
with the transfer and assignment of the Mortgage Loans, the Mortgage Loan Seller
has delivered or will deliver or cause to be delivered to the Trustee by the
Closing Date or such later date as is agreed to by the Purchaser and the
Mortgage Loan Seller (each of the Closing Date and such later date is referred
to as a "Mortgage File Delivery Date"), the items of each Mortgage File,
provided, however, that in lieu of the foregoing, the Mortgage Loan Seller may
deliver the following documents, under the circumstances set forth below: (x) in
lieu of the original Security Instrument, assignments to the Trustee or
intervening assignments thereof which have been delivered, are being delivered
or will, upon receipt of recording

 

 


--------------------------------------------------------------------------------



 

information relating to the Security Instrument required to be included thereon,
be delivered to recording offices for recording and have not been returned to
the Mortgage Loan Seller in time to permit their delivery as specified above,
the Mortgage Loan Seller may deliver a true copy thereof with a certification by
the Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording" (y) in lieu of the Security Instrument, assignments
to the Trustee or intervening assignments thereof, if the applicable
jurisdiction retains the originals of such documents (as evidenced by a
certification from the Mortgage Loan Seller to such effect) the Mortgage Loan
Seller may deliver photocopies of such documents containing an original
certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes relating to the Mortgage Loans, each identified in the list delivered by
the Purchaser to the Trustee on the Closing Date and attached hereto as Exhibit
5, the Mortgage Loan Seller may deliver lost note affidavits and indemnities of
the Mortgage Loan Seller; and provided further, however, that in the case of
Mortgage Loans which have been prepaid in full after the Cut-off Date and prior
to the Closing Date, the Mortgage Loan Seller, in lieu of delivering the above
documents, may deliver to the Trustee a certification by the Mortgage Loan
Seller or the Servicer to such effect. The Mortgage Loan Seller shall deliver
such original documents (including any original documents as to which certified
copies had previously been delivered) or such certified copies to the Trustee
promptly after they are received. The Mortgage Loan Seller shall cause the
Mortgage and intervening assignments, if any, and the assignment of the Security
Instrument to be recorded not later than 180 days after the Closing Date, unless
such assignment is not required to be recorded under the terms set forth in
Section 6(i) hereof.

The Mortgage Loan Seller and the Purchaser acknowledge hereunder that all of the
Mortgage Loans and the related servicing will ultimately be assigned to Wells
Fargo Bank, National Association, as Trustee for the benefit of the
Certificateholders, on the date hereof.

Examination of Mortgage Files.

On or before the Mortgage File Delivery Date, the Mortgage Loan Seller will have
made the Mortgage Files available to the Purchaser or its agent for examination
which may be at the offices of the Trustee or the Mortgage Loan Seller and/or
the Mortgage Loan Seller's custodian. The fact that the Purchaser or its agent
has conducted or has failed to conduct any partial or complete examination of
the Mortgage Files shall not affect the Purchaser's rights to demand cure,
repurchase, substitution or other relief as provided in this Agreement. In
furtherance of the foregoing, the Mortgage Loan Seller shall make the Mortgage
Files available to the Purchaser or its agent from time to time so as to permit
the Purchaser to confirm the Mortgage Loan Seller's compliance with the delivery
and recordation requirements of this Agreement and the Pooling and Servicing
Agreement. In addition, upon request of the Purchaser, the Mortgage Loan Seller
agrees to provide to the Purchaser, Bear Stearns and to any investors or
prospective investors in the Certificates information regarding the Mortgage
Loans and their servicing, to make the Mortgage Files available to the
Purchaser, Bear Stearns and to such investors or prospective investors (which
may be at the offices of the Mortgage Loan Seller and/or the Mortgage Loan
Seller's custodian) and to make available personnel knowledgeable about the
Mortgage Loans for discussions with the Purchaser, Bear Stearns and such
investors or prospective investors, upon reasonable request during regular
business hours, sufficient to permit

 

 


--------------------------------------------------------------------------------



 

the Purchaser, Bear Stearns and such investors or potential investors to conduct
such due diligence as any such party reasonably believes is appropriate.

Pursuant to the Pooling and Servicing Agreement, on the Closing Date the
Trustee, for the benefit of the Certificateholders, will review or cause the
Custodian to review items of the Mortgage Files as set forth on Exhibit 1 and
will deliver or cause the Custodian to deliver to the Mortgage Loan Seller an
initial certification in the form attached as Exhibit One to the Custodial
Agreement.

Pursuant to the Pooling and Servicing Agreement, within 90 days of the Closing
Date, the Trustee will review or shall cause the Custodian to review items of
the Mortgage Files as set forth on Exhibit 1 and will deliver to the Mortgage
Loan Seller and the Servicer an interim certification substantially in the form
of Exhibit Two to the Custodial Agreement.

Pursuant to the Pooling and Servicing Agreement, within 180 days of the Closing
Date (or, with respect to any Substitute Mortgage Loan, within five Business
Days after the receipt by the Trustee or Custodian thereof) the Trustee will
review or cause the Custodian to review items of the Mortgage Files as set forth
on Exhibit 1 and will deliver to the Mortgage Loan Seller and the Servicer a
final certification substantially in the form of Exhibit Three to the Custodial
Agreement. If the Trustee is unable to deliver a final certification with
respect to the items listed in Exhibit 1 due to any document that is missing,
has not been executed, is unrelated, determined on the basis of the Mortgagor
name, original principal balance and loan number, to the Mortgage Loans
identified in the Final Mortgage Loan Schedule (a "Material Defect"), the
Trustee or the Custodian, as its agent, shall promptly notify the Mortgage Loan
Seller of such Material Defect. The Mortgage Loan Seller shall correct or cure
any such Material Defect within 90 days from the date of notice from the Trustee
or the Custodian, as its agent, of the Material Defect and if the Mortgage Loan
Seller does not correct or cure such Material Defect within such period and such
defect materially and adversely affects the interests of the Certificateholders
in the related Mortgage Loan, the Mortgage Loan Seller will, in accordance with
the terms of the Pooling and Servicing Agreement, within 90 days of the date of
notice, provide the Trustee with a Substitute Mortgage Loan (if within two years
of the Closing Date) or purchase the related Mortgage Loan at the applicable
Purchase Price; provided that, if such defect would cause the Mortgage Loan to
be other than a "qualified mortgage" as defined in Section 860G(a)(3) of the
Code, any such cure, repurchase or substitution must occur within 90 days from
the date such breach was discovered; provided, however, that if such defect
relates solely to the inability of the Mortgage Loan Seller to deliver the
original security instrument or intervening assignments thereof, or a certified
copy because the originals of such documents, or a certified copy, have not been
returned by the applicable jurisdiction, the Mortgage Loan Seller shall not be
required to purchase such Mortgage Loan if the Mortgage Loan Seller delivers
such original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Mortgage Loan Seller cannot deliver such
original or copy of any document submitted for recording to the appropriate
recording office in the applicable jurisdiction because such document has not
been returned by such office; provided that the Mortgage Loan Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate of Mortgage Loan Seller or a Servicing Officer
confirming that such documents have been accepted for recording, and delivery to
the Trustee or the Custodian, as its agent, shall be effected by the Mortgage
Loan Seller within thirty days of its receipt of the original recorded document.

 

 


--------------------------------------------------------------------------------



 

 

At the time of any substitution, the Mortgage Loan Seller shall deliver or cause
to be delivered the Substitute Mortgage Loan, the related Mortgage File and any
other documents and payments required to be delivered in connection with a
substitution pursuant to the Pooling and Servicing Agreement. At the time of any
purchase or substitution, the Trustee shall (i) assign to the Mortgage Loan
Seller and release or cause the Custodian to release the documents (including,
but not limited to, the Mortgage, Mortgage Note and other contents of the
Mortgage File) in its possession or in the possession of the Custodian relating
to the Deleted Mortgage Loan and (ii) execute and deliver such instruments of
transfer or assignment, in each case without recourse, as shall be necessary to
vest in the Mortgage Loan Seller title to such Deleted Mortgage Loan.

Recordation of Assignments of Mortgage.

The Mortgage Loan Seller shall, promptly after the Closing Date, cause each
Mortgage and each assignment of Mortgage from the Mortgage Loan Seller to the
Trustee, and all unrecorded intervening assignments, if any, delivered on or
prior to the Closing Date, to be recorded in all recording offices in the
jurisdictions where the related Mortgaged Properties are located; provided,
however, the Mortgage Loan Seller need not cause to be recorded any assignment
which relates to a Mortgage Loan if (a) such recordation is not required by the
Rating Agencies or an Opinion of Counsel has been provided to the Trustee which
states that the recordation of such assignment is not necessary to protect the
Trustee's interest in the related Mortgage Loan or (b) MERS is identified on the
Mortgage or a properly recorded assignment of the Mortgage, as the mortgagee of
record solely as nominee for the Mortgage Loan Seller and its successors and
assigns; provided, however, notwithstanding the delivery of any Opinion of
Counsel, each assignment of Mortgage shall be submitted for recording by the
Mortgage Loan Seller in the manner described above, at no expense to the Trust
Fund or Trustee, upon the earliest to occur of (i) reasonable direction by the
Holders of Certificates evidencing Fractional Undivided Interests aggregating
not less than 25% of the Trust, (ii) the occurrence of an Event of Default,
(iii) the occurrence of a bankruptcy, insolvency or foreclosure relating to the
Mortgage Loan Seller and (iv) the occurrence of a servicing transfer as
described in Section 8.02 of the Pooling and Servicing Agreement.

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee a
certified copy of such Mortgage or assignment. In the event that, within 180
days of the Closing Date, the Trustee has not been provided an Opinion of
Counsel as described above or received evidence of recording with respect to
each Mortgage Loan delivered to the Purchaser pursuant to the terms hereof or as
set forth above, the failure to provide evidence of recording or such Opinion of
Counsel (in the alternative, if required) shall be considered a Material Defect,
and the provisions of Section 5(iii) and (iv) shall apply. All customary
recording fees and reasonable expenses relating to the recordation of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case
may be, shall be borne by the Mortgage Loan Seller.

 

It is the express intent of the parties hereto that the conveyance of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as contemplated by
this Agreement be, and be treated as, a sale. It is, further, not the intention
of the parties that such conveyance be deemed a pledge of the Mortgage Loans by
the Mortgage Loan Seller to the Purchaser to secure a debt or other obligation
of the Mortgage Loan Seller. However, in the event that, notwithstanding the

 

 


--------------------------------------------------------------------------------



 

intent of the parties, the Mortgage Loans are held by a court to continue to be
property of the Mortgage Loan Seller, then (a) this Agreement shall also be
deemed to be a security agreement within the meaning of Article 9 of the
applicable Uniform Commercial Code; (b) the transfer of the Mortgage Loans
provided for herein shall be deemed to be a grant by the Mortgage Loan Seller to
the Purchaser of a security interest in all of the Mortgage Loan Seller's right,
title and interest in and to the Mortgage Loans and all amounts payable to the
holders of the Mortgage Loans in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, to the extent the Purchaser
would otherwise be entitled to own such Mortgage Loans and proceeds pursuant to
Section 4 hereof, including all amounts, other than investment earnings, from
time to time held or invested in any accounts created pursuant to the Pooling
and Servicing Agreement, whether in the form of cash, instruments, securities or
other property; (c) the possession by the Purchaser or the Trustee of Mortgage
Notes and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be "possession by the
secured party" for purposes of perfecting the security interest pursuant to
Section 9-313 (or comparable provision) of the applicable Uniform Commercial
Code; and (d) notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Purchaser pursuant to any provision
hereof or pursuant to the Pooling and Servicing Agreement shall also be deemed
to be an assignment of any security interest created hereby. The Mortgage Loan
Seller and the Purchaser shall, to the extent consistent with this Agreement,
take such actions as may be reasonably necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of the Pooling and Servicing Agreement.

Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans. The Mortgage Loan Seller hereby represents and warrants to the Purchaser
as of the Closing Date or such other date as may be specified below with respect
to each Mortgage Loan being sold by it:

(i)                the information set forth in the Mortgage Loan Schedule
hereto is true and correct in all material respects and the information provided
to the Rating Agencies, including the Mortgage Loan level detail, is true and
correct according to the Rating Agency requirements;

 

(ii)               immediately prior to the transfer to the Purchaser, the
Mortgage Loan Seller was the sole owner of beneficial title and holder of each
Mortgage and Mortgage Note relating to the Mortgage Loans and is conveying the
same to the Purchaser free and clear of any and all liens, claims, encumbrances,
participation interests, equities, pledges, charges or security interests of any
nature and the Mortgage Loan Seller has full right and authority to sell or
assign the same pursuant to this Agreement;

 

(iii)              each Mortgage Loan at the time it was made complied in all
material respects with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all predatory lending laws; and each Mortgage Loan has been serviced in all
material respects in accordance with all applicable laws

 

 


--------------------------------------------------------------------------------



 

and regulations, including, without limitation, usury, equal credit opportunity,
disclosure and recording laws and all predatory lending laws and the terms of
the related Mortgage Note, the Mortgage and other loan documents;

 

(iv)              there is no monetary default existing under any Mortgage or
the related Mortgage Note and there is no material event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a default, breach or event of acceleration; and neither the Mortgage
Loan Seller, any of its affiliates nor any servicer of any

 

 

 

 


--------------------------------------------------------------------------------



related Mortgage Loan has taken any action to waive any default, breach or event
of acceleration; no foreclosure action is threatened or has been commenced with
respect to the Mortgage Loan;

 

(v)        the terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments, (i) if required by law in the jurisdiction where the Mortgaged
Property is located, or (ii) to protect the interests of the Trustee on behalf
of the Certificateholders;

 

(vi)        no selection procedure reasonably believed by the Mortgage Loan
Seller to be adverse to the interests of the Certificateholders was utilized in
selecting the Mortgage Loans;

 

(vii)       each Mortgage is a valid and enforceable first lien on the property
securing the related Mortgage Note and each Mortgaged Property is owned by the
Mortgagor in fee simple (except with respect to common areas in the case of
condominiums, PUDs and de minimis PUDs) or by leasehold for a term longer than
the term of the related Mortgage, subject only to (i) the lien of current real
property taxes and assessments, (ii) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions being acceptable to mortgage lending
institutions generally or specifically reflected in the appraisal obtained in
connection with the origination of the related Mortgage Loan or referred to in
the lender's title insurance policy delivered to the originator of the related
Mortgage Loan and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by such Mortgage;

 

(viii)      there is no mechanics' lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are insured
against by the title insurance policy referred to in (xiii) below;

 

(ix)        as of the Cut-off Date, to the best of the Mortgage Loan Seller's
knowledge, there was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;

 

(x)        there is no valid offset, defense or counterclaim to any Mortgage
Note or Mortgage, including the obligation of the Mortgagor to pay the unpaid
principal and interest on such Mortgage Note;

 

(xi)        to the best of the Mortgage Loan Seller's knowledge, except to the
extent insurance is in place which will cover such damage, the physical property
subject to any Mortgage is free of material damage and is in good repair and
there is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property;

 

(xii)       to the best of the Mortgage Loan Seller's knowledge, the Mortgaged
Property and all improvements thereon comply with all requirements of any
applicable zoning and subdivision laws and ordinances;

 

 


--------------------------------------------------------------------------------



 

 

(xiii)            a lender's title insurance policy (on an ALTA or CLTA form) or
binder, or other assurance of title customary in the relevant jurisdiction
therefor in a form acceptable to Fannie Mae or Freddie Mac, was issued on the
date that each Mortgage Loan was created by a title insurance company which, to
the best of the Mortgage Loan Seller's knowledge, was qualified to do business
in the jurisdiction where the related Mortgaged Property is located, insuring
the Mortgage Loan Seller and its successors and assigns that the Mortgage is a
first priority lien on the related Mortgaged Property in the original principal
amount of the Mortgage Loan. The Mortgage Loan Seller is the sole insured under
such lender's title insurance policy, and such policy, binder or assurance is
valid and remains in full force and effect, and each such policy, binder or
assurance shall contain all applicable endorsements including a negative
amortization endorsement, if applicable;

 

(xiv)            at the time of origination, each Mortgaged Property was the
subject of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan;

 

(xv)             as of the Closing Date, the improvements on each Mortgaged
Property securing a Mortgage Loan are insured (by an insurer which is acceptable
to the Mortgage Loan Seller) against loss by fire and such hazards as are
covered under a standard extended coverage endorsement in the locale in which
the Mortgaged Property is located, in an amount which is not less than the
lesser of the maximum insurable value of the improvements securing such Mortgage
Loan or the outstanding principal balance of the Mortgage Loan, but in no event
in an amount less than an amount that is required to prevent the Mortgagor from
being deemed to be a co-insurer thereunder; if the improvement on the Mortgaged
Property is a condominium unit, it is included under the coverage afforded by a
blanket policy for the condominium project; if upon origination of the related
Mortgage Loan, the improvements on the Mortgaged Property were in an area
identified as a federally designated flood area, a flood insurance policy is in
effect in an amount representing coverage not less than the least of (i) the
outstanding principal balance of the Mortgage Loan, (ii) the restorable cost of
improvements located on such Mortgaged Property or (iii) the maximum coverage
available under federal law; and each Mortgage obligates the Mortgagor
thereunder to maintain the insurance referred to above at the Mortgagor's cost
and expense;

 

(xvi)            each Mortgage Loan constitutes a "qualified mortgage" under
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5) and (6) without reliance on the provisions of
Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation Section
1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a “qualified mortgage” notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1), (2), (4), (5) and (6);

 

(xvii)           each Mortgage Loan was originated or funded by (a) a savings
and loan association, savings bank, commercial bank, credit union, insurance
company or similar institution which is supervised and examined by a federal or
state authority (or originated by (i) a subsidiary of any of the foregoing
institutions which subsidiary is actually supervised and examined by applicable
regulatory authorities or (ii) a mortgage loan correspondent of any of the
foregoing and that was originated pursuant to the criteria established by any of
the foregoing) or (b) a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, as
amended;

 

 


--------------------------------------------------------------------------------



 

 

(xviii)          none of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) “high cost home,” “covered” (excluding home loans
defined as “covered home loans” in the New Jersey Home Ownership Security Act of
2002 that were originated between November 26, 2003 and July 7, 2004), “high
risk home” or “predatory” loans under any applicable state, federal or local law
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees);

 

(xix)            no Mortgage Loan (a) is a “high cost loan” or “covered loan” as
applicable (as such terms are defined in Standard & Poor’s LEVELS® Glossary,
Version 5.6b Revised as of February 7, 2005, Appendix E, attached hereto as
Exhibit 6 or (b) was originated on or after October 1, 2002 through March 6,
2003 and is governed by the Georgia Fair Lending Act;

 

(xx)             the information set forth in Schedule A of the Prospectus
Supplement with respect to the Mortgage Loans is true and correct in all
material respects;

 

(xxi)            each Mortgage Loan was originated in accordance with the
underwriting guidelines of the related originator;

 

(xxii)           each original Mortgage has been recorded or is in the process
of being recorded in accordance with the requirements of Section 2.01 of the
Pooling and Servicing Agreement in the appropriate jurisdictions wherein such
recordation is required to perfect the lien thereof for the benefit of the Trust
Fund;

 

(xxiii)          the related Mortgage File contains each of the documents and
instruments listed in Section 2.01 of the Pooling and Servicing Agreement,
subject to any exceptions, substitutions and qualifications as are set forth in
such Section;

 

(xxiv)           the Mortgage Loans are currently being serviced in accordance
with accepted servicing practices;

 

(xxv)          at the time of origination, each Mortgaged Property was the
subject of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan, and the appraisal is in a form which was
acceptable to Fannie Mae or FHLMC at the time of origination;

(xxvi)         none of the Mortgage Loans that are secured by property located
in the State of Illinois are in violation of the provisions of the Illinois
Interest Act;

 

(xxvii)        with respect to each Mortgage Loan that has a prepayment penalty
feature, each such prepayment penalty is enforceable and will be enforced by the
Mortgage Loan Seller and each prepayment penalty is permitted pursuant to
federal, state and local law, provided that (i) no Mortgage Loan will impose a
prepayment penalty for a term in excess of five years from the date such
Mortgage Loan was originated and (ii) such prepayment penalty is at least equal
to the lesser of (A) the maximum amount permitted under applicable law and (B)
six months interest at the related Mortgage Interest Rate on the amount prepaid
in excess of 20% of the original principal balance of such Mortgage Loan;

 

 


--------------------------------------------------------------------------------



 

 

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller as to any
Substitute Mortgage Loan as of the date of substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Purchaser
or the Trustee of a breach of any representation or warranty of the Mortgage
Loan Seller set forth in this Section 7 which materially and adversely affects
the value of the interests of the Purchaser, the Certificateholders or the
Trustee in any of the Mortgage Loans delivered to the Purchaser pursuant to this
Agreement, the party discovering or receiving notice of such breach shall give
prompt written notice to the others. In the case of any such breach of a
representation or warranty set forth in this Section 7, within 90 days from the
date of discovery by the Mortgage Loan Seller, or the date the Mortgage Loan
Seller is notified by the party discovering or receiving notice of such breach
(whichever occurs earlier), the Mortgage Loan Seller will (i) cure such breach
in all material respects, (ii) purchase the affected Mortgage Loan at the
applicable Purchase Price or (iii) if within two years of the Closing Date,
substitute a qualifying Substitute Mortgage Loan in exchange for such Mortgage
Loan. The obligations of the Mortgage Loan Seller to cure, purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the
Purchaser's, the Trustee's and the Certificateholder's sole and exclusive
remedies under this Agreement or otherwise respecting a breach of
representations or warranties hereunder with respect to the Mortgage Loans,
except for the obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such breach as set forth in and limited by Section 13 hereof. It is
understood by the parties hereto that a breach of the representations and
warranties made in any of clause (xviii) and (xix)(b) of this Section 7 will be
deemed to materially and adversely affect the value of the interests of the
Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

 

Any cause of action against the Mortgage Loan Seller or relating to or arising
out of a breach by the Mortgage Loan Seller of any representations and
warranties made in this Section 7 shall accrue as to any Mortgage Loan upon (i)
discovery of such breach by the Mortgage Loan Seller or notice thereof by the
party discovering such breach and (ii) failure by the Mortgage Loan Seller to
cure such breach, purchase such Mortgage Loan or substitute a qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

 

Representations and Warranties Concerning the Mortgage Loan Seller. As of the
date hereof and as of the Closing Date, the Mortgage Loan Seller represents and
warrants to the Purchaser as to itself in the capacity indicated as follows:

the Mortgage Loan Seller (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and (ii) is
qualified and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Mortgage Loan
Seller's business as presently conducted or on the Mortgage Loan Seller’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

 

 


--------------------------------------------------------------------------------



 

 

the Mortgage Loan Seller has full corporate power to own its property, to carry
on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

the execution and delivery by the Mortgage Loan Seller of this Agreement has
been duly authorized by all necessary action on the part of the Mortgage Loan
Seller; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Mortgage Loan Seller or its properties
or the charter or by-laws of the Mortgage Loan Seller, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Mortgage Loan Seller's ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

the execution, delivery and performance by the Mortgage Loan Seller of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made and, in connection with the recordation of the Mortgages, powers of
attorney or assignments of Mortgages not yet completed;

this Agreement has been duly executed and delivered by the Mortgage Loan Seller
and, assuming due authorization, execution and delivery by the Purchaser,
constitutes a valid and binding obligation of the Mortgage Loan Seller
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally);

there are no actions, suits or proceedings pending or, to the knowledge of the
Mortgage Loan Seller, threatened against the Mortgage Loan Seller, before or by
any court, administrative agency, arbitrator or governmental body (i) with
respect to any of the transactions contemplated by this Agreement or (ii) with
respect to any other matter which in the judgment of the Mortgage Loan Seller
could reasonably be expected to be determined adversely to the Mortgage Loan
Seller and if determined adversely to the Mortgage Loan Seller materially and
adversely affect the Mortgage Loan Seller's ability to perform its obligations
under this Agreement; and the Mortgage Loan Seller is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

the Mortgage Loan Seller's Information (identified in Exhibit 3 hereof) does not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.

Representations and Warranties Concerning the Purchaser. As of the date hereof
and as of the Closing Date, the Purchaser represents and warrants to the
Mortgage Loan Seller as follows:

the Purchaser (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and (ii) is qualified and in
good standing as a

 

 


--------------------------------------------------------------------------------



 

foreign corporation to do business in each jurisdiction where such qualification
is necessary, except where the failure so to qualify would not reasonably be
expected to have a material adverse effect on the Purchaser's business as
presently conducted or on the Purchaser's ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

the Purchaser has full corporate power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

the execution and delivery by the Purchaser of this Agreement have been duly
authorized by all necessary corporate action on the part of the Purchaser; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof,
will conflict with or result in a breach of, or constitute a default under, any
of the provisions of any law, governmental rule, regulation, judgment, decree or
order binding on the Purchaser or its properties or the articles of
incorporation or by-laws of the Purchaser, except those conflicts, breaches or
defaults which would not reasonably be expected to have a material adverse
effect on the Purchaser's ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

the execution, delivery and performance by the Purchaser of this Agreement and
the consummation of the transactions contemplated hereby do not require the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any state, federal or other
governmental authority or agency, except those consents, approvals, notices,
registrations or other actions as have already been obtained, given or made;

this Agreement has been duly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by the Mortgage Loan Seller,
constitutes a valid and binding obligation of the Purchaser enforceable against
it in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally);

there are no actions, suits or proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser, before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of the Purchaser will be determined adversely
to the Purchaser and will if determined adversely to the Purchaser materially
and adversely affect the Purchaser's ability to perform its obligations under
this Agreement; and the Purchaser is not in default with respect to any order of
any court, administrative agency, arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement;
and

the Purchaser's Information (identified in Exhibit 4 hereof) does not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.

Conditions to Closing.

The obligations of the Purchaser under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

 

 


--------------------------------------------------------------------------------



 

 

Each of the obligations of the Mortgage Loan Seller required to be performed at
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects; all of the
representations and warranties of the Mortgage Loan Seller under this Agreement
shall be true and correct as of the date or dates specified in all material
respects; and no event shall have occurred which, with notice or the passage of
time, would constitute a default under this Agreement, or the Pooling and
Servicing Agreement; and the Purchaser shall have received certificates to that
effect signed by authorized officers of the Mortgage Loan Seller.

The Purchaser shall have received all of the following closing documents, in
such forms as are agreed upon and reasonably acceptable to the Purchaser, duly
executed by all signatories other than the Purchaser as required pursuant to the
respective terms thereof:

If required pursuant to Section 3 hereof, the Amendment dated as of the Closing
Date and any documents referred to therein;

If required pursuant to Section 3 hereof, the Final Mortgage Loan Schedule
containing the information set forth on Exhibit 2 hereto, one copy to be
attached to each counterpart of the Amendment;

 

The Pooling and Servicing Agreement, in form and substance reasonably
satisfactory to the Trustee and the Purchaser, and all documents required
thereby duly executed by all signatories;

 

A certificate of an officer of the Mortgage Loan Seller dated as of the Closing
Date, in a form reasonably acceptable to the Purchaser, and attached thereto
copies of the charter and by-laws of the Mortgage Loan Seller and evidence as to
the good standing of the Mortgage Loan Seller dated as of a recent date;

 

One or more opinions of counsel from the Mortgage Loan Seller's counsel
otherwise in form and substance reasonably satisfactory to the Purchaser, the
Trustee and each Rating Agency;

 

A letter from each of the Rating Agencies giving each Class of Certificates set
forth on Schedule A hereto the rating set forth therein; and

 

Such other documents, certificates (including additional representations and
warranties) and opinions as may be reasonably necessary to secure the intended
ratings from each Rating Agency for the Certificates.

 

The Certificates to be sold to Bear Stearns pursuant to the Underwriting
Agreement and the Purchase Agreement, if applicable, shall have been issued and
sold to Bear Stearns.

 

The Mortgage Loan Seller shall have furnished to the Purchaser such other
certificates of its officers or others and such other documents and opinions of
counsel to

 

 


--------------------------------------------------------------------------------



 

evidence fulfillment of the conditions set forth in this Agreement and the
transactions contemplated hereby as the Purchaser and its counsel may reasonably
request.

 

The obligations of the Mortgage Loan Seller under this Agreement shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

The obligations of the Purchaser required to be performed by it on or prior to
the Closing Date pursuant to the terms of this Agreement shall have been duly
performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have occurred which would constitute a breach
by it of the terms of this Agreement, and the Mortgage Loan Seller shall have
received a certificate to that effect signed by an authorized officer of the
Purchaser.

 

The Mortgage Loan Seller shall have received copies of all of the following
closing documents, in such forms as are agreed upon and reasonably acceptable to
the Mortgage Loan Seller, duly executed by all signatories other than the
Mortgage Loan Seller as required pursuant to the respective terms thereof:

 

If required pursuant to Section 3 hereof, the Amendment dated as of the Closing
Date and any documents referred to therein;

 

The Pooling and Servicing Agreement, in form and substance reasonably
satisfactory to the Mortgage Loan Seller, and all documents required thereby
duly executed by all signatories;

 

A certificate of an officer of the Purchaser dated as of the Closing Date, in a
form reasonably acceptable to the Mortgage Loan Seller, and attached thereto
copies of the Purchaser's articles of incorporation and by-laws, and evidence as
to the good standing of the Purchaser dated as of a recent date;

 

One or more opinions of counsel from the Purchaser's counsel in form and
substance reasonably satisfactory to the Mortgage Loan Seller; and

 

Such other documents, certificates (including additional representations and
warranties) and opinions as may be reasonably necessary to secure the intended
rating from each Rating Agency for the Certificates.

Fees and Expenses. Subject to Section 16 hereof, the Mortgage Loan Seller shall
pay on the Closing Date or such later date as may be agreed to by the Purchaser
(i) the fees and expenses of the Mortgage Loan Seller's attorneys and the
reasonable fees and expenses of the Purchaser's attorneys, (ii) the fees and
expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser's
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees and
expenses including counsel's fees and expenses in connection with any "blue sky"
and legal investment matters, (v) the fees and expenses of the Trustee which
shall include without limitation the fees and expenses of the Trustee (and the
fees and disbursements of its counsel) with respect to (A) legal and document

 

 


--------------------------------------------------------------------------------



 

review of this Agreement, the Pooling and Servicing Agreement, the Certificates
and related agreements, (B) attendance at the Closing and (C) review of the
Mortgage Loans to be performed by the Trustee, (vi) the expenses for printing or
otherwise reproducing the Certificates, the Prospectus and the Prospectus
Supplement, (vii) the fees and expenses of each Rating Agency (both initial and
ongoing), (viii) the fees and expenses relating to the preparation and
recordation of mortgage assignments (including intervening assignments, if any
and if available, to evidence a complete chain of title from the originator
thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the
expenses relating to the Opinion of Counsel referred to in Section 6(i) hereof,
as the case may be, and (ix) Mortgage File due diligence expenses and other
out-of-pocket expenses incurred by the Purchaser in connection with the purchase
of the Mortgage Loans and by Bear Stearns in connection with the sale of the
Certificates. The Mortgage Loan Seller additionally agrees to pay directly to
any third party on a timely basis the fees provided for above which are charged
by such third party and which are billed periodically.

Accountants' Letters.

Deloitte & Touche LLP will review the characteristics of a sample of the
Mortgage Loans described in the Final Mortgage Loan Schedule and will compare
those characteristics to the description of the Mortgage Loans contained in the
Prospectus Supplement under the captions "Summary of Terms - The Mortgage Pool"
and "Description of the Mortgage Loans" and in Schedule A thereto. The Mortgage
Loan Seller will cooperate with the Purchaser in making available all
information and taking all steps reasonably necessary to permit such accountants
to complete the review and to deliver the letters required of them under the
Underwriting Agreement. Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption "Yield and Prepayment
Considerations" in the Prospectus Supplement.

To the extent statistical information with respect to the Servicer's servicing
portfolio is included in the Prospectus Supplement under the caption "The
Servicer," a letter from the certified public accountant for the Servicer will
be delivered to the Purchaser dated the date of the Prospectus Supplement, in
the form previously agreed to by the Mortgage Loan Seller and the Purchaser,
with respect to such statistical information.

Indemnification.

The Mortgage Loan Seller shall indemnify and hold harmless the Purchaser and its
directors, officers and controlling persons (as defined in Section 15 of the
Securities Act) from and against any loss, claim, damage or liability or action
in respect thereof, to which they or any of them may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon (i) any untrue statement of a material
fact contained in the Mortgage Loan Seller's Information as identified in
Exhibit 3, the omission to state in the Prospectus Supplement or Prospectus (or
any amendment thereof or supplement thereto approved by the Mortgage Loan Seller
and in which additional Mortgage Loan Seller's Information is identified), in
reliance upon and in conformity with Mortgage Loan Seller's Information a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made, not misleading,
(ii) any representation or warranty assigned or made by the Mortgage Loan Seller
in Section 7 or Section 8 hereof being, or alleged to be, untrue or incorrect,
or (iii) any failure by the Mortgage Loan Seller to perform its obligations
under this Agreement; and the Mortgage Loan Seller shall reimburse the Purchaser
and each other indemnified party for any legal and other expenses

 

 


--------------------------------------------------------------------------------



 

reasonably incurred by them in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action.

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller otherwise may have to the Purchaser or any other such
indemnified party.

 

The Purchaser shall indemnify and hold harmless the Mortgage Loan Seller and its
respective directors, officers and controlling persons (as defined in Section 15
of the Securities Act) from and against any loss, claim, damage or liability or
action in respect thereof, to which they or any of them may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon (a) any untrue statement of
a material fact contained in the Purchaser's Information as identified in
Exhibit 4, the omission to state in the Prospectus Supplement or Prospectus (or
any amendment thereof or supplement thereto approved by the Purchaser and in
which additional Purchaser's Information is identified), in reliance upon and in
conformity with the Purchaser's Information, a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made, not misleading, (b) any representation or
warranty made by the Purchaser in Section 9 hereof being, or alleged to be,
untrue or incorrect, or (c) any failure by the Purchaser to perform its
obligations under this Agreement; and the Purchaser shall reimburse the Mortgage
Loan Seller, and each other indemnified party for any legal and other expenses
reasonably incurred by them in connection with investigating or defending or
preparing to defend any such loss, claim, damage, liability or action. The
foregoing indemnity agreement is in addition to any liability which the
Purchaser otherwise may have to the Mortgage Loan Seller, or any other such
indemnified party,

Promptly after receipt by an indemnified party under subsection (i) or (ii)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify each party against whom indemnification is to be sought
in writing of the commencement thereof (but the failure so to notify an
indemnifying party shall not relieve it from any liability which it may have
under this Section 13 except to the extent that it has been prejudiced in any
material respect by such failure or from any liability which it may have
otherwise). In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent it
may elect by written notice delivered to the indemnified party promptly (but, in
any event, within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (a) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (b) the indemnifying
parties shall not have employed counsel to have charge of the defense of such
action within a reasonable time after notice of commencement of the action, or
(c) such indemnified party or parties shall have reasonably concluded that there
is a conflict of interest between itself or themselves and the indemnifying
party in the conduct of the defense of any claim or that the interests of the
indemnified party or parties are not substantially co-extensive with those of
the indemnifying party (in which case the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by the indemnifying

 

 


--------------------------------------------------------------------------------



 

parties (provided, however, that the indemnifying party shall be liable only for
the fees and expenses of one counsel in addition to one local counsel in the
jurisdiction involved. Anything in this subsection to the contrary
notwithstanding, an indemnifying party shall not be liable for any settlement or
any claim or action effected without its written consent; provided, however,
that such consent was not unreasonably withheld.

If the indemnification provided for in paragraphs (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified party in respect of any
loss, claim, damage or liability, or any action in respect thereof, referred to
in Section 13, then the indemnifying party shall in lieu of indemnifying the
indemnified party contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, in such proportion as shall be appropriate to reflect the relative
benefits received by the Mortgage Loan Seller on the one hand and the Purchaser
on the other from the purchase and sale of the Mortgage Loans, the offering of
the Certificates and the other transactions contemplated hereunder. No person
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

The parties hereto agree that reliance by an indemnified party on any publicly
available information or any information or directions furnished by an
indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

Notices. All demands, notices and communications hereunder shall be in writing
but may be delivered by facsimile transmission subsequently confirmed in
writing. Notices to the Mortgage Loan Seller shall be directed to EMC Mortgage
Corporation, Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving,
Texas 75038 (Telecopy: (972-444-2880)), and notices to the Purchaser shall be
directed to Structured Asset Mortgage Investments II Inc., 383 Madison Avenue,
New York, New York 10179 (Telecopy: (212-272-7206)), Attention: Baron
Silverstein; or to any other address as may hereafter be furnished by one party
to the other party by like notice. Any such demand, notice or communication
hereunder shall be deemed to have been received on the date received at the
premises of the addressee (as evidenced, in the case of registered or certified
mail, by the date noted on the return receipt) provided that it is received on a
Business Day during normal business hours and, if received after normal business
hours, then it shall be deemed to be received on the next Business Day.

Transfer of Mortgage Loans. The Purchaser retains the right to assign the
Mortgage Loans and any or all of its interest under this Agreement to the
Trustee without the consent of the Mortgage Loan Seller, and, upon such
assignment, the Trustee shall succeed to the applicable rights and obligations
of the Purchaser hereunder; provided, however, the Purchaser shall remain
entitled to the benefits set forth in Sections 11, 13 and 17 hereto and as
provided in Section 2(i). Notwithstanding the foregoing, the sole and exclusive
right and remedy of the Trustee with respect to a breach of a representation or
warranty of the Mortgage Loan Seller shall be the cure, purchase or substitution
obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

Termination. This Agreement may be terminated (a) by the mutual consent of the
parties hereto prior to the Closing Date, (b) by the Purchaser, if the
conditions to the Purchaser's obligation to close set forth under Section 10(1)
hereof are not fulfilled as and when required to be fulfilled or (c) by the
Mortgage Loan Seller, if the conditions to the Mortgage Loan Seller's obligation
to close set forth under Section 10(2) hereof are not fulfilled as and when
required to be fulfilled. In the event of termination pursuant to clause (b),
the Mortgage Loan Seller shall

 

 


--------------------------------------------------------------------------------



 

pay, and in the event of termination pursuant to clause (c), the Purchaser shall
pay, all reasonable out-of-pocket expenses incurred by the other in connection
with the transactions contemplated by this Agreement. In the event of a
termination pursuant to clause (a), each party shall be responsible for its own
expenses.

Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Mortgage Loan Seller submitted
pursuant hereto, shall remain operative and in full force and effect and shall
survive delivery of the Mortgage Loans to the Purchaser (and by the Purchaser to
the Trustee). Subsequent to the delivery of the Mortgage Loans to the Purchaser,
the Mortgage Loan Seller's representations and warranties contained herein with
respect to the Mortgage Loans shall be deemed to relate to the Mortgage Loans
actually delivered to the Purchaser and included in the Final Mortgage Loan
Schedule and any Substitute Mortgage Loan and not to those Mortgage Loans
deleted from the Preliminary Mortgage Loan Schedule pursuant to Section 3 hereof
prior to the closing of the transactions contemplated hereby or any Deleted
Mortgage Loan.

Severability. If any provision of this Agreement shall be prohibited or invalid
under applicable law, this Agreement shall be ineffective only to such extent,
without invalidating the remainder of this Agreement.

Counterparts. This Agreement may be executed in counterparts, each of which will
be an original, but which together shall constitute one and the same agreement.

Amendment. This Agreement cannot be amended or modified in any manner without
the prior written consent of each party.

GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN
THE STATE OF NEW YORK AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF
SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

Further Assurances. Each of the parties agrees to execute and deliver such
instruments and take such actions as another party may, from time to time,
reasonably request in order to effectuate the purpose and to carry out the terms
of this Agreement including any amendments hereto which may be required by
either Rating Agency.

Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Mortgage Loan Seller and the Purchaser and their
permitted successors and assigns and, to the extent specified in Section 13
hereof, Bear Stearns, and their directors, officers and controlling persons
(within the meaning of federal securities laws). The Mortgage Loan Seller
acknowledges and agrees that the Purchaser may assign its rights under this
Agreement (including, without limitation, with respect to the Mortgage Loan
Seller's representations and warranties respecting the Mortgage Loans) to the
Trustee. Any person into which the Mortgage Loan Seller may be merged or
consolidated (or any person resulting from any merger or consolidation involving
the Mortgage Loan Seller), any person resulting from a change in form of the
Mortgage Loan Seller or any person succeeding to the business of the Mortgage
Loan Seller, shall be considered the "successor" of the Mortgage Loan Seller
hereunder and shall be considered a party hereto without the execution or filing
of any paper or any further act or consent on the part of any party hereto.
Except as provided in the two

 

 


--------------------------------------------------------------------------------



 

preceding sentences and in Section 15 hereto, this Agreement cannot be assigned,
pledged or hypothecated by either party hereto without the written consent of
the other parties to this Agreement and any such assignment or purported
assignment shall be deemed null and void.

The Mortgage Loan Seller and the Purchaser. The Mortgage Loan Seller and the
Purchaser will keep in full effect all rights as are necessary to perform their
respective obligations under this Agreement.

Entire Agreement. This Agreement contains the entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersedes
all prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof.

No Partnership. Nothing herein contained shall be deemed or construed to create
a partnership or joint venture between the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.

 

EMC MORTGAGE CORPORATION

 

 

By:                                                

Name:

Title:

 

 

STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

 

 

By:                                                

Name:  Baron Silverstein

Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  EXHIBIT 1

 

CONTENTS OF MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of the Agreement:

 

(i)                The original Mortgage Note, endorsed without recourse to the
order of the Trustee and showing an unbroken chain of endorsements from the
original payee thereof to the Person endorsing it to the Trustee, or lost note
affidavit;

 

(ii)               The original Mortgage and, if the related Mortgage Loan is a
MOM Loan, noting the presence of the MIN and language indicating that such
Mortgage Loan is a MOM Loan, which shall have been recorded (or if the original
is not available, a copy), with evidence of such recording indicated thereon (or
if the original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Mortgage Loan Seller in time to permit their recording
as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be
in recordable form);

 

(iii)               Unless the Mortgage Loan is a MOM Loan, a certified copy of
the assignment (which may be in the form of a blanket assignment if permitted in
the jurisdiction in which the Mortgaged Property is located) to "Wells Fargo
Bank, National Association, as Trustee", with evidence of recording with respect
to each Mortgage Loan in the name of the Trustee thereon (or if the original
Security Instrument, assignments to the Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to the Security Instrument required to be
included thereon, be delivered to recording offices for recording and have not
been returned to the Mortgage Loan Seller in time to permit their delivery as
specified in Section 2.01(b) of the Pooling and Servicing Agreement, the
Mortgage Loan Seller may deliver a true copy thereof with a certification by the
Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording");

 

(iv)              All intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Mortgage Loan Seller with
evidence of recording thereon;

 

(v)               The original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any;

 

(vi)              The original policy of title insurance or mortgagee's
certificate of title insurance or commitment or binder for title insurance; and

 

(vii)

The originals of all modification agreements, if applicable and available.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

 

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a)

the loan number;

 

 

(b)

the Mortgagor's name;

 

 

(c)

the city, state and zip code of the Mortgaged Property;

 

 

(d)

the property type;

 

 

(e)

the Mortgage Interest Rate;

 

 

(f)

the Servicing Fee Rate;

 

 

(g)

the Net Rate;

 

 

(h)

the original term;

 

 

(i)

the maturity date;

 

 

(j)

the stated remaining term to maturity;

 

 

(k)

the original Principal Balance;

 

 

(1)

the first payment date;

 

 

(m)

the principal and interest payment in effect as of the Cut-off Date;

 

 

(n)

the unpaid Principal Balance as of the Cut-off Date;

 

 

(o)

the Loan-to-Value Ratio at origination;

 

 

(p)

the paid-through date;

 

 

(q)

the insurer of any Primary Mortgage Insurance Policy;

 

 

(r)

the Gross Margin, if applicable;

 

 

(s)

the Maximum Lifetime Mortgage Rate, if applicable;

 

 

(t)

the Minimum Lifetime Mortgage Rate, if applicable;

 

 


--------------------------------------------------------------------------------



 

 

 

(u)

the Periodic Rate Cap, if applicable;

 

 

(v)

the number of days delinquent, if any;

 

 

(w)

a code indicating whether the Mortgage Loan is negatively amortizing; and

 

 

(x)

which Mortgage Loans adjust after an initial fixed-rate period of one through
five months.

 

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (k)
and (n) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (e), (f) and (g) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

 

MORTGAGE LOAN SELLER'S INFORMATION

 

All information in the Prospectus Supplement described under the following
Sections: "SUMMARY OF TERMS -- The Mortgage Pool," "DESCRIPTION OF THE MORTGAGE
LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

 

PURCHASER'S INFORMATION

 

All information in the Prospectus Supplement and the Prospectus, except the
Mortgage Loan Seller's Information.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

 

SCHEDULE OF LOST NOTES

 

Available Upon Request

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

 

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

 

REVISED February 7, 2005

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Indiana

Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et seq.

Effective for loans originated on or after January 1, 2005.

High Cost Home Loan

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

Effective March 22, 2001 and amended from time to time

High Cost Home Loan

 

Massachusetts Predatory Home Loan Practices Act

Mass. Gen. Laws ch. 183C, §§ 1 et seq.

Effective November 7, 2004

High Cost Home Mortgage Loan

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

Standard & Poor’s Covered Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

Standard & Poor’s Home Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 


--------------------------------------------------------------------------------



 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Certificates

 

Class

Standard & Poor’s

Moody’s

A-1

AAA

Aaa

A-2

AAA

Aaa

A-3

AAA

Aaa

X-1

AAA

Aaa

M-X

AAA

Aa1

M-1

AAA

Aa1

M-2

AAA

Aa2

M-3

AA+

Aa3

M-4

AA

A1

M-5

AA

NR

M-6

AA

NR

M-7

AA-

NR

B-1

A

NR

B-2

A-

NR

B-3

BBB

NR

B-4

BB

NA

B-5

B

NA

B-6

NA

NA

R

AAA

NA

 

 

 

 

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

MORTGAGE LOAN SCHEDULE

 

(Provided upon request)

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

 

FORM OF TRUSTEE LIMITED POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Wells Fargo Bank, National Association, a
banking corporation, having a place of business at 9062 Old Annapolis Road,
Columbia, Maryland, as Trustee (and in no personal or other representative
capacity) under the Pooling and Servicing Agreement, dated as of May 1, 2005, by
and among Structured Asset Mortgage Investments II Inc., the Trustee and EMC
Mortgage Corporation (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement” capitalized terms not defined herein have the
definitions assigned to such terms in the Agreement), relating to the GreenPoint
MTA Trust 2005-AR2, Mortgage Pass-Through Certificates, Series 2005-AR2, hereby
appoints _______________, in its capacity as Servicer under the Agreement, as
the Trustee’s true and lawful Special Attorney-in-Fact, in the Trustee’s name,
place and stead and for the Trustee’s benefit, but only in its capacity as
Trustee aforesaid, to perform all acts and execute all documents as may be
customary, necessary and appropriate to effectuate the following enumerated
transactions in respect of any mortgage, deed of trust, promissory note or real
estate owned from time to time owned (beneficially or in title, whether the
Trustee is named therein as mortgagee or beneficiary or has become mortgagee or
beneficiary by virtue of endorsement, assignment or other conveyance) or held by
or registered to the Trustee (directly or through custodians or nominees), or in
respect of which the Trustee has a security interest or other lien, all as
provided under the applicable Agreement and only to the extent the respective
Trustee has an interest therein under the Agreement, and in respect of which the
Servicer is acting as servicer pursuant to the Agreement (the “Mortgage
Documents”).

This appointment shall apply to the following enumerated transactions under the
Agreement only:

 

The modification or re-recording of any Mortgage Document for the purpose of
correcting it to conform to the original intent of the parties thereto or to
correct title errors discovered after title insurance was issued and where such
modification or re-recording does not adversely affect the lien under the
Mortgage Document as insured.

 

2.   The subordination of the lien under a Mortgage Document to an easement in
favor of a public utility company or a state or federal agency or unit with
powers of eminent domain including, without limitation, the execution of partial
satisfactions/releases, partial reconveyances and the execution of requests to
trustees to accomplish same.

 

3.   The conveyance of the properties subject to a Mortgage Document to the
applicable mortgage insurer, or the closing of the title to the property to be
acquired as real estate so owned, or conveyance of title to real estate so
owned.

 

4.   The completion of loan assumption and modification agreements in respect of
Mortgage Documents.

 

5.   The full or partial satisfaction/release of a Mortgage Document or full
conveyance upon payment and discharge of all sums secured thereby, including,
without limitation, cancellation of the related note.

 

 

 


--------------------------------------------------------------------------------



 

 

6.   The assignment of any Mortgage Document, in connection with the repurchase
of the mortgage loan secured and evidenced thereby.

 

7.   The full assignment of a Mortgage Document upon payment and discharge of
all sums secured thereby in conjunction with the refinancing thereof, including,
without limitation, the assignment of the related note.

 

8.   With respect to a Mortgage Document, the foreclosure, the taking of a deed
in lieu of foreclosure, or the completion of judicial or non-judicial
foreclosure or termination, cancellation or rescission of any such foreclosure,
including, without limitation, any and all of the following acts:

 

the substitution of trustee(s) serving under a deed of trust, in accordance with
state law and the deed of trust;

 

b.

the preparation and issuance of statements of breach or non-performance;

 

c.

the preparation and filing of notices of default and/or notices of sale;

 

d.

the cancellation/rescission of notices of default and/or notices of sale;

 

e.

the taking of a deed in lieu of foreclosure; and

 

f.

the preparation and execution of such other documents and performance of such
other actions as may be necessary under the terms of the Mortgage Document or
state law to expeditiously complete said transactions in paragraphs 8(a) through
8(e), above.

 

9.   Demand, sue for, recover, collection and receive each and every sum of
money, debt, account and interest (which now is, or hereafter shall become due
and payable) belonging to or claimed by the Trustee under the Mortgage
Documents, and to use or take any lawful means for recovery thereof by legal
process or otherwise.

 

10.                 Endorse on behalf of the Trustee all checks, drafts and/or
negotiable instruments made payable to the Trustee in respect of the Mortgage
Documents.

 

The Trustee gives the Special Attorney-in-Fact full power and authority to
execute such instruments and to do and perform all and every act and thing
necessary and proper to carry into effect the power or powers granted by this
Limited Power of Attorney, subject to the terms and conditions set forth in the
Agreement including the standard of care applicable to the servicer in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused its corporate name and seal to be
hereto signed and affixed and these presents to be acknowledged by its duly
elected and authorized officer this ___ day of ___ , 2005.

 

Wells Fargo Bank, National Association,

as Trustee

 

 

 

By:                                             

Name:

Title:



 

WITNESS:

 

WITNESS:

 

 

 

 

 

 

 

 

 

_______________________________

 

_______________________________

Name:

 

Name:

Title:

 

Title:

 

 

 

 

STATE OF NEW YORK

SS

COUNTY OF NEW YORK

 

On ______________, 2005, before me, the undersigned, a Notary Public in and for
said state, personally appeared __________________, personally known to me to be
the person whose name is subscribed to the within instrument, and such person
acknowledged to me that such person executed the within instrument in such
person’s authorized capacity as a Senior Vice President of Wells Fargo Bank,
National Association, and that by such signature on the within instrument the
entity upon behalf of which such person acted executed the instrument.

 

WITNESS my hand and official seal.

 

 

______________________________

Notary Public

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

[RESERVED]

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

LOAN LEVEL FORMAT FOR TAPE INPUT,

SERVICER PERIOD REPORTING

 

The format for the tape should be:

 

1. Record length of 240

2. Blocking factor of 07 records per block

3. ASCII

4. Unlabeled tape

5. 6250 or 1600 BPI (please indicate)

 

 

 

 

 

COBOL

Field Name

Position

Length

"picture"

 

 

 

 

[Reserved]

001-002

2

"01"

Unit Code

003-004

2

" "

Loan Number

005-014

10

X(10)

Borrower Name

015-034

20

X(20)

Old Payment Amount

035-045

11

S9(9)V9(02)

Old Loan Rate

046-051

6

9(2)V9(04)

Servicer Fee Rate

052-057

6

9(2)V9(04)

Servicer Ending Balance

058-068

11

S9(9)V9(02)

Servicer Next Due Date

069-076

8

CCYYMMDD

Curtail Amt 1 - Before

077-087

11

S9(9)V9(02)

Curtail Date 1

088-095

8

CCYYMMDD

Curtail Amt 1 - After

096-106

11

S9(9)V9(02)

Curtail Amt 2 - Before

107-117

11

S9(9)V9(02)

Curtail Date 2

118-125

8

CCYYMMDD

Curtail Amt 2 - After

126-136

11

S9(9)V9(02)

Curtail Amt 3 - Before

137-147

11

S9(9)V9(02)

Curtail Date 3

148-155

8

CCYYMMDD

Curtail Amt 3 - After

156-166

11

S9(9)V9(02)

New Payment Amount

167-177

11

S9(9)V9(02)

New Loan Rate

178-183

6

9(2)V9(04)

Index Rate

184-189

6

9(2)V9(04)

Remaining Term

190-192

3

9(3)

Liquidation Amount

193-203

11

S9(9)V9(02)

Action Code

204-205

2

X(02)

Scheduled Principal

206-216

11

S9(9)V9(02)

Scheduled Interest

217-227

11

S9(9)V9(02)

Scheduled Ending Balance

228-238

11

S9(9)V9(02)

FILLER

239-240

2

X(02)

 

 

 


--------------------------------------------------------------------------------



 

 

Trailer Record:

 

Number of Records

001-006

6

9(06)

FILLER

007-240

234

X(234)

 

 

 

Field Names and Descriptions:

 

 

Field Name

Description

 

 

[Reserved]

Hard code as "01" used internally

 

 

Unit Code

Hard code as " " used internally

 

 

Loan Number

Investor's loan number

 

 

Borrower Name

Last name of borrower

 

 

Old Payment Amount

P&I amount used for the applied payment

 

 

Old Loan Rate

Gross interest rate used for the applied payment

 

 

Servicer Fee Rate

Servicer's fee rate

 

 

Servicer Ending Balance

Ending actual balance after a payment has been applied

 

 

Servicer Next Due Date

Borrower's next due date for a payment

 

 

Curtailment Amount 1 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 1

Date of curtailment should coincide with the payment date

 

applicable to the curtailment

 

 

Curtailment Amount 1 – After

Amount of curtailment applied after the payment

 

 

Curtailment Amount 2 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 2

Date of curtailment should coincide with the payment date

 

applicable to the curtailment

 

 

Curtailment Amount 2 – After

Amount of curtailment applied after the payment

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Curtailment Amount 3 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 3

Date of curtailment should coincide with the payment date

 

applicable to the curtailment

 

 

Curtailment Amount 3 – After

Amount of curtailment applied after the payment

 

 

New Payment Amount

For ARM, Equal, or Buydown loans, when a payment change

 

occurs, this is the scheduled payment

 

 

New Loan Rate

For ARM loans, when the gross interest rate change occurs,

 

this is the scheduled rate

 

 

Index Rate

For ARM loans, the index rate used in calculating the new

 

gross interest rate

 

 

Remaining Term

For ARM loans, the number of months left on the loan used

 

to determine the new P&I amount

 

 

Liquidation Amount

The payoff amount of the loan

 

 

Action Code

For delinquent loans:

 

12 -- Relief Provisions

 

15 -- Bankruptcy/Litigation

 

20 -- Referred for Deed-in-lieu, short sale

 

30 -- Referred to attorney to begin foreclosure

 

60 -- Loan Paid in full

 

70 -- Real Estate Owned

 

 

 

 

Scheduled Principal

Amount of principal from borrower payment due to

 

bondholder

 

 

Scheduled Interest

Amount of interest from borrower payment due to bondholder

 

 

Scheduled Ending Balance

Ending scheduled balance of loan

 

 

FILLER

Should be filled with spaces

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

 

REPORTING DATA FOR DEFAULTED LOANS

 

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with
fixed field names and data type. The Excel spreadsheet should be used as a
template consistently every month when submitting data.

 

Table: Delinquency

 

Name

Type

Size

 

Servicer Loan #

Number (Double)

8

 

Investor Loan #

Number (Double)

8

 

Borrower Name

Text

20

 

Address

Text

30

 

State

Text

2

 

Due Date

Date/Time

8

 

Action Code

Text

2

 

FC Received

Date/Time

8

 

File Referred to Atty

Date/Time

8

 

NOD

Date/Time

8

 

Complaint Filed

Date/Time

8

 

Sale Published

Date/Time

8

 

Target Sale Date

Date/Time

8

 

Actual Sale Date

Date/Time

8

 

Loss Mit Approval Date

Date/Time

8

 

Loss Mit Type

Text

5

 

Loss Mit Estimated Completion Date

Date/Time

8

 

Loss Mit Actual Completion Date

Date/Time

8

 

Loss Mit Broken Plan Date

Date/Time

8

 

BK Chapter

Text

6

 

BK Filed Date

Date/Time

8

 

Post Petition Due

Date/Time

8

 

Motion for Relief

Date/Time

8

 

Lift of Stay

Date/Time

8

 

RFD

Text

10

 

Occupant Code

Text

10

 

Eviction Start Date

Date/Time

8

 

Eviction Completed Date

Date/Time

8

 

List Price

Currency

8

 

List Date

Date/Time

8

 

Accepted Offer Price

Currency

8

 

Accepted Offer Date

Date/Time

8

 

Estimated REO Closing Date

Date/Time

8

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

Actual REO Sale Date

Date/Time

8

 

•

Items in bold are MANDATORY FIELDS. We must receive information in those fields
every month in order for your file to be accepted.

 

 

The Action Code Field should show the applicable numeric code to indicate that a
special action is being taken. The Action Codes are the following:

 

12-Relief Provisions

 

15-Bankruptcy/Litigation

 

20-Referred for Deed-in-Lieu

 

30-Referred fore Foreclosure

 

60-Payoff

 

65-Repurchase

 

70-REO-Held for Sale

 

71-Third Party Sale/Condemnation

 

72-REO-Pending Conveyance-Pool Insurance claim filed

 

Wells Fargo Bank will accept alternative Action Codes to those above, provided
that the Codes are consistent with industry standards. If Action Codes other
than those above are used, the Servicer must supply Wells Fargo Bank with a
description of each of the Action Codes prior to sending the file.

 

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been
granted relief for curing a delinquency. The Action Date is the date the relief
is expected to end. For military indulgence, it will be three months after the
Borrower's discharge from military service.

 

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting
some other type of litigation that will prevent or delay liquidation of the
Mortgage Loan. The Action Date will be either the date that any repayment plan
(or forbearance) instituted by the bankruptcy court will expire or an additional
date by which the litigation should be resolved.

 

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an
assignment of the property. The Action Date is the date the Servicer decided to
pursue a deed-in-lieu or the assignment.

 

Action Code 30 - To report that the decision has been made to foreclose the
Mortgage Loan. The Action Date is the date the Servicer referred the case to the
foreclosure attorney.

 

Action Code 60 - To report that a Mortgage Loan has been paid in full either at,
or prior to, maturity.

 

 

 

 


--------------------------------------------------------------------------------



 

 

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

 

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a
deed-in-lieu of foreclosure has been accepted, and the Servicer, on behalf of
the owner of the Mortgage Loan, has acquired the property and may dispose of it.
The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

 

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third
party acquired the property, or a total condemnation of the property has
occurred. The Action Date is the date of the foreclosure sale or the date the
condemnation award was received.

 

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a
deed-in-lieu has been accepted, and the property may be conveyed to the mortgage
insurer and the pool insurance claim has been filed. The Action Date is the date
of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for
conventional mortgages.

 

The Loss Mit Type field should show the approved Loss Mitigation arrangement.
The following are acceptable:

 

ASUM-

Approved Assumption

 

BAP-

Borrower Assistance Program

 

CO-

Charge Off

 

DIL-

Deed-in-Lieu

 

FFA-

Formal Forbearance Agreement

 

MOD-

Loan Modification

 

PRE-

Pre-Sale

 

SS-

Short Sale

 

MISC-

Anything else approved by the PMI or Pool Insurer

 

Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards. If Loss Mitigation
Types other than those above are used, the Servicer must supply Wells Fargo Bank
with a description of each of the Loss Mitigation Types prior to sending the
file.

 

The Occupant Code field should show the current status of the property. The
acceptable codes are:

Mortgagor

Tenant

 

Unknown

 

Vacant

 

 

 

 

 

 

 

 